Exhibit 10.1

 

 

 

CUSIP Number: 74340YAG4

GLOBAL SENIOR CREDIT AGREEMENT

Dated as of July 11, 2013

among

PROLOGIS, L.P.,

as a Borrower and a Guarantor,

CERTAIN AFFILIATE BORROWERS, as Borrowers,

PROLOGIS, INC., as a Guarantor,

BANK OF AMERICA, N.A.,

as Global Administrative Agent, U.S. Funding Agent,

U.S. Swing Line Lender and a U.S. L/C Issuer,

THE ROYAL BANK OF SCOTLAND PLC,

as Euro Funding Agent, Euro Swing Line Lender and a Euro L/C Issuer,

SUMITOMO MITSUI BANKING CORPORATION,

as Yen Funding Agent and a Yen L/C Issuer,

and

The Other Lenders Party Hereto

J.P. MORGAN CHASE BANK, N.A.,

THE ROYAL BANK OF SCOTLAND PLC

and

SUMITOMO MITSUI BANKING CORPORATION,

Global Co-Syndication Agents,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC

and

RBS SECURITIES INC.,

Global Lead Arrangers and Global Book Runners

for the U.S. Tranche and the Euro Tranche

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

J.P. MORGAN SECURITIES LLC,

RBS SECURITIES INC.

and

SUMITOMO MITSUI BANKING CORPORATION,

Global Lead Arrangers and Global Book Runners for the Yen Tranche

 

 

 

Global Senior Credit Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND INTERPRETATION

     1   

Section 1.1

  Defined Terms      1   

Section 1.2

  Other Interpretive Provisions      48   

Section 1.3

  Accounting Terms      49   

Section 1.4

  Exchange Rates; Currency Equivalents      49   

Section 1.5

  Change of Currency      50   

Section 1.6

  Times of Day      50   

Section 1.7

  Determination of Letter of Credit Amounts and Whether a Letter of Credit is
Outstanding      50   

ARTICLE II U.S. COMMITMENTS AND U.S. CREDIT EXTENSIONS

     51   

Section 2.1

  U.S. Committed Loans      51   

Section 2.2

  U.S. Fronting Loans      51   

Section 2.3

  U.S. Committed Borrowings, Conversions and Continuations of U.S. Committed
Loans      54   

Section 2.4

  U.S. Letters of Credit      57   

Section 2.5

  U.S. Swing Line Loans      57   

Section 2.6

  U.S. Prepayments      60   

ARTICLE III EURO COMMITMENTS AND EURO CREDIT EXTENSIONS

     62   

Section 3.1

  Euro Committed Loans      62   

Section 3.2

  Euro Fronting Loans      62   

Section 3.3

  Euro Committed Borrowings, Conversions and Continuations of Euro Committed
Loans      65   

Section 3.4

  Euro Letters of Credit      67   

Section 3.5

  Euro Swing Line Loans      67   

Section 3.6

  Euro Prepayments      71   

ARTICLE IV YEN COMMITMENTS AND YEN CREDIT EXTENSIONS

     72   

Section 4.1

  Yen Committed Loans      72   

Section 4.2

  Yen Fronting Loans      73   

Section 4.3

  Yen Committed Borrowings, Conversions and Continuations of Yen Committed Loans
     76   

Section 4.4

  Yen Letters of Credit      78   

Section 4.5

  Yen Prepayments      78   

ARTICLE V GENERAL PROVISIONS APPLICABLE TO LETTERS OF CREDIT

     80   

Section 5.1

  Limitations on Obligations to Issue Letters of Credit      80   

Section 5.2

  Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit      81   

Section 5.3

  Drawings and Reimbursements; Funding of Participations      83   

Section 5.4

  Repayment of Participations      85   

Section 5.5

  Borrower Obligations Absolute      85   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 5.6

  Role of L/C Issuer      86   

Section 5.7

  Cash Collateral      87   

Section 5.8

  Applicability of ISP      87   

Section 5.9

  Letter of Credit Fees      88   

Section 5.10

  Fronting Fee and Documentary and Processing Charges Payable to each L/C Issuer
     88   

Section 5.11

  Conflict with Issuer Documents      88   

Section 5.12

  Letters of Credit Issued for Eligible Affiliate      88   

Section 5.13

  U.S. Bond L/Cs      89   

Section 5.14

  Reduction and Reinstatement of U.S. Bond L/Cs      89   

ARTICLE VI GENERAL PROVISIONS APPLICABLE TO LOANS

     91   

Section 6.1

  Minimum Amounts for Committed Borrowings, Conversions or Continuations and
Prepayments      91   

Section 6.2

  Termination or Reduction of Commitments and Removal of a Borrower      91   

Section 6.3

  Repayment of Loans      92   

Section 6.4

  Interest      93   

Section 6.5

  Fees      94   

Section 6.6

  Computation of Interest and Fees      95   

Section 6.7

  Evidence of Debt and Promissory Note      95   

Section 6.8

  Payments Generally; Global Administrative Agent’s Clawback      96   

Section 6.9

  Sharing of Payments      100   

Section 6.10

  Extension of Maturity Date      101   

Section 6.11

  Additional Affiliate Borrowers      102   

Section 6.12

  Reallocation of Commitments      104   

Section 6.13

  Increase in Commitments      106   

Section 6.14

  Establishment of Supplemental Tranche      107   

Section 6.15

  Defaulting Lenders      108   

ARTICLE VII TAXES, YIELD PROTECTION AND ILLEGALITY

     110   

Section 7.1

  Taxes      110   

Section 7.2

  Illegality      113   

Section 7.3

  Inability to Determine Rates      114   

Section 7.4

  Increased Costs Generally      115   

Section 7.5

  Compensation for Losses      116   

Section 7.6

  Mitigation Obligations; Replacement of Lenders      118   

Section 7.7

  Qualified Lender Status      118   

Section 7.8

  Survival      119   

ARTICLE VIII CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     119   

Section 8.1

  Conditions of Initial Credit Extension      119   

Section 8.2

  Conditions to all Credit Extensions      120   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE IX REPRESENTATIONS AND WARRANTIES

     121   

Section 9.1

  Existence, Qualification and Power; Compliance with Laws      121   

Section 9.2

  Authorization; No Contravention      121   

Section 9.3

  Governmental Authorization; Other Consents      122   

Section 9.4

  Binding Effect      122   

Section 9.5

  Financial Statements      122   

Section 9.6

  Litigation      122   

Section 9.7

  No Default      123   

Section 9.8

  Ownership of Property      123   

Section 9.9

  Environmental Compliance      123   

Section 9.10

  Taxes      123   

Section 9.11

  Pension Law Compliance      123   

Section 9.12

  Margin Regulations; Investment Company Act      124   

Section 9.13

  Disclosure      124   

Section 9.14

  Compliance with Laws      124   

Section 9.15

  Dutch Banking Act      125   

Section 9.16

  Solvency      125   

Section 9.17

  Plan Assets      125   

Section 9.18

  REIT Status      125   

Section 9.19

  Anti-Social Forces      125   

ARTICLE X AFFIRMATIVE COVENANTS

     126   

Section 10.1

  Financial Statements      126   

Section 10.2

  Certificates; Other Information      126   

Section 10.3

  Notices      128   

Section 10.4

  Payment of Obligations      128   

Section 10.5

  Preservation of Existence, Etc.      128   

Section 10.6

  Maintenance of Properties      129   

Section 10.7

  Maintenance of Insurance      129   

Section 10.8

  Compliance with Laws      129   

Section 10.9

  Books and Records      129   

Section 10.10

  Inspection Rights      129   

Section 10.11

  Use of Proceeds      129   

Section 10.12

  REIT Status      129   

Section 10.13

  Guaranties      130   

Section 10.14

  Claims Pari Passu      130   

ARTICLE XI NEGATIVE COVENANTS

     130   

Section 11.1

  Secured Indebtedness      130   

Section 11.2

  Fundamental Changes      130   

Section 11.3

  Restricted Payments      131   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 11.4

  Change in Nature of Business      131   

Section 11.5

  Transactions with Affiliates      131   

Section 11.6

  Negative Pledge Agreements; Burdensome Agreements      132   

Section 11.7

  Use of Proceeds      132   

Section 11.8

  Financial Covenants      132   

Section 11.9

  Anti-Social Forces      133   

ARTICLE XII EVENTS OF DEFAULT AND REMEDIES

     133   

Section 12.1

  Events of Default      133   

Section 12.2

  Remedies Upon Event of Default      136   

ARTICLE XIII AGENTS

     136   

Section 13.1

  Appointment and Authority      136   

Section 13.2

  Rights as a Lender      137   

Section 13.3

  Exculpatory Provisions      137   

Section 13.4

  Reliance by Agents      138   

Section 13.5

  Delegation of Duties      138   

Section 13.6

  Resignation of Global Administrative Agent      139   

Section 13.7

  Resignation of Funding Agents      139   

Section 13.8

  Non-Reliance on Agents and Other Lenders      141   

Section 13.9

  No Other Duties, Etc.      141   

Section 13.10

  Global Administrative Agent May File Proofs of Claim      141   

ARTICLE XIV MISCELLANEOUS

     142   

Section 14.1

  Amendments, Etc.      142   

Section 14.2

  Notices; Effectiveness; Electronic Communication      144   

Section 14.3

  No Waiver; Cumulative Remedies      147   

Section 14.4

  Expenses; Indemnity; Damage Waiver      147   

Section 14.5

  Payments Set Aside      149   

Section 14.6

  Successors and Assigns      150   

Section 14.7

  Treatment of Certain Information; Confidentiality      153   

Section 14.8

  Right of Setoff      154   

Section 14.9

  Interest Rate Limitation      154   

Section 14.10

  Counterparts; Integration; Effectiveness      155   

Section 14.11

  Severability      155   

Section 14.12

  Replacement of Lenders      155   

Section 14.13

  Additional Fronting Lenders; Change in Fronting Commitments      156   

Section 14.14

  GOVERNING LAW; JURISDICTION; ETC.      156   

Section 14.15

  Waiver of Jury Trial      157   

Section 14.16

  USA Patriot Act Notice      157   

Section 14.17

  Know Your Customers      157   

Section 14.18

  TMK Representation      158   

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

Section 14.19

  Time of the Essence      158   

Section 14.20

  Judgment Currency      159   

Section 14.21

  ENTIRE AGREEMENT      159   

Section 14.22

  Termination of Existing Credit Agreement      159   

Section 14.23

  No Fiduciary Duty      159   

Section 14.24

  Yen Facility Modification      160   

Section 14.25

  OFAC List      160   

ARTICLE XV GUARANTIES

     161   

Section 15.1

  The Guaranties      161   

Section 15.2

  Insolvency      161   

Section 15.3

  Absolute and Unconditional Guaranty      161   

Section 15.4

  Independent Obligation      162   

Section 15.5

  Authorization      162   

Section 15.6

  Reliance      163   

Section 15.7

  Subordination      163   

Section 15.8

  Waivers      164   

Section 15.9

  Nature of Liability      164   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

2.1    Commitments, Applicable Global Percentages and Applicable Tranche
Percentages   

(a)    U.S. Lenders

  

(b)    Euro Lenders

  

(c)    Yen Lenders

2.2    Fronting Lender Commitments 2.3    Initial Borrowers   

(a)    Initial U.S. Borrowers

  

(b)    Initial Euro Borrowers

  

(c)    Initial Yen Borrowers

2.4    Existing Letters of Credit   

(a)    U.S. Existing Letters of Credit

  

(b)    Euro Existing Letters of Credit

  

(c)    Yen Existing Letters of Credit

6.12    Pre-Approved Reallocations 8.1    Opinions 9.6    Litigation 9.9   
Environmental Matters 14.2    Global Administrative Agent’s Office; Certain
Addresses for Notices

 

-vi-



--------------------------------------------------------------------------------

EXHIBITS

Form of

 

  A-1 U. S. Committed Loan Notice

  A-2 Euro Committed Loan Notice

  A-3 Yen Committed Loan Notice

  B-1 U.S. Swing Line Loan Notice

  B-2 Euro Swing Line Notice

  C Compliance Certificate

  D Assignment and Assumption

  E Supplemental Addendum

  F Borrower’s Accession Agreement

  G Joinder Agreement

  H Increase Certificate

 

-vii-



--------------------------------------------------------------------------------

GLOBAL SENIOR CREDIT AGREEMENT

This GLOBAL SENIOR CREDIT AGREEMENT is entered into as of July 11, 2013, among
PROLOGIS, L.P., a Delaware limited partnership (“Prologis”), Initial Affiliate
Borrowers, each Eligible Affiliate that becomes a borrower hereunder pursuant to
Section 6.11 (individually, an “Additional Affiliate Borrower” and collectively,
“Additional Affiliate Borrowers”), PROLOGIS, INC., as a guarantor, Lenders
(defined below), BANK OF AMERICA, N.A., as Global Administrative Agent, U.S.
Funding Agent, U.S. Swing Line Lender and a U.S. L/C Issuer, THE ROYAL BANK OF
SCOTLAND PLC, as Euro Funding Agent, Euro Swing Line Lender and a Euro L/C
Issuer, and SUMITOMO MITSUI BANKING CORPORATION, as Yen Funding Agent and a Yen
L/C Issuer.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“ABR Rate” means the greater of (a) the Japanese Prime Rate and (b) the Daily
Floating Yen Eurocurrency Rate. If at any time any rate described above is not
available, then the applicable ABR Rate shall be determined by reference to the
rate or rates, as applicable, that are available.

“ABR Rate Loan” means a Yen Committed Loan denominated in Yen bearing interest
at the ABR Rate.

“Additional Affiliate Borrower” has the meaning specified in the introductory
paragraph hereto.

“Additional Tranche” has the meaning specified in Section 6.11.2.

“Adjusted EBITDA” means, for the Companies on a consolidated basis, net earnings
before Preferred Dividends, plus amounts that have been deducted, and minus
amounts that have been added, for the following (without duplication):

(a) Non-recurring losses (gains) from Dispositions of assets (excluding
Dispositions to any Property Fund and Dispositions to third parties in
connection with the Companies’ development business);

(b) Losses (gains) resulting from foreign currency exchange effects of
settlement of Indebtedness and mark-to-market adjustments associated with
(i) intercompany Indebtedness between Prologis and any of its Consolidated
Subsidiaries and Unconsolidated Affiliates, (ii) third party Indebtedness of
Prologis and its Consolidated Subsidiaries and (iii) Swap Contracts (other than
those entered into for purely speculative purposes);

 

1



--------------------------------------------------------------------------------

(c) Arrangement fees, amendment fees and costs incurred in connection with the
negotiation, documentation and/or closing of this Agreement and any amendment,
supplement or other modification hereto;

(d) Losses and charges from extraordinary, non-recurring and other unusual items
(including, without limitation, fees and costs incurred in connection with the
negotiation, documentation and/or closing of each capital market offering, debt
financing or amendments thereto, redemption or exchange of Indebtedness,
business combination, acquisition, merger, disposition, recapitalization and
consent solicitation);

(e) Losses (gains) from early extinguishment of Indebtedness; and

(f) Losses (earnings) attributable to Unconsolidated Affiliates;

plus Allowed Unconsolidated Affiliate Earnings, plus all amounts deducted in
calculating net earnings for Interest Expense (including cash and non-cash
amounts), minority interests, provisions for taxes based on income (including
deferred income taxes), provisions for unrealized gains and losses, depreciation
and amortization and the effect of any other non-cash item. Notwithstanding the
above, non-cash losses (gains) and any non-cash impairment of Investments,
intangible assets, including goodwill, or other assets shall be added back to
(in the case of write-downs, impairment charges and losses) or deducted from (in
the case of gains) Adjusted EBITDA to the extent deducted (added) in the
calculation of net earnings or Adjusted EBITDA (but without duplication).

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Global Administrative Agent or the applicable Funding Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Affiliate Borrowers” means, collectively, each Initial Affiliate Borrower and
each Additional Affiliate Borrower; and “Affiliate Borrower” means any of the
Affiliate Borrowers.

“Agent Indemnitee” has the meaning specified in Section 14.4.4.

“Agents” means, collectively, Global Administrative Agent and the Funding
Agents; and “Agent” means any of the Agents.

“Aggregate Tranche Commitments” means, collectively, the U.S. Aggregate
Commitments, the Euro Aggregate Commitments, the Yen Aggregate Commitments and
each Supplemental Aggregate Commitment; and “Aggregate Tranche Commitment” means
any of the Aggregate Tranche Commitments.

“Agreement” means this Global Senior Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Allocating Lender” has the meaning specified in Section 6.12.1.

“Allowed Unconsolidated Affiliate Earnings” means distributions (including
“promote” or “carried interest” distributions but excluding extraordinary or
non-recurring distributions) received in cash from Unconsolidated Affiliates.

“Alternative Currencies” means (a) for the U.S. Tranche, each of Euro, Sterling,
Yen and Canadian Dollars, (b) for the Euro Tranche, each of Dollars, Sterling
and Yen, (c) for the Yen Tranche, each of Dollars, Euro and Sterling, and
(d) for each Supplemental Tranche, each alternative currency set forth in the
Supplemental Addendum.

“Applicable Global Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Dollar Equivalent of
the total Aggregate Tranche Commitments represented by the Dollar Equivalent of
such Lender’s Commitments at such time. If the commitment of each Lender to make
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 12.2 or if the Aggregate Tranche Commitments
have expired, then the Applicable Global Percentage of such Lender shall be the
percentage (carried out to the ninth decimal place) of the Dollar Equivalent of
the Total Global Outstandings held by such Lender (with the aggregate amount of
such Lender’s risk participation and funded participation in L/C Obligations,
Fronting Loans and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition).

“Applicable Margin” means, at any time, with respect to the applicable
Borrowings, the applicable percentage per annum set forth in the table below
opposite the applicable ratings of Prologis, determined in accordance with the
following: If Prologis has at least two of such ratings, then the Applicable
Margin will be based upon the highest such rating unless the difference between
the highest rating and the lowest rating is two or more rating levels, in which
case the Applicable Margin will be based upon the rating level that is one level
below the highest rating. If Prologis has only one or none of such ratings, then
the highest Applicable Margin will apply.

 

Moody’s

Rating

  

S&P

Rating

  

Fitch

Rating

   Base Rate
Loans/ABR
Rate Loans/
Money
Market Rate
Loans     Eurocurrency
Rate
Loans/CDOR
Rate Loans/
Substitute Rate
Loans/Letter of
Credit Fees     Facility
Fee  

Less than Baa3 or not rated

  

Less than BBB- or not rated

  

Less than BBB- or not rated

     0.700 %      1.700 %      0.350 %  Baa3    BBB-    BBB-      0.300 %     
1.300 %      0.300 %  Baa2    BBB    BBB      0.100 %      1.100 %      0.200 % 
Baa1    BBB+    BBB+      0.000 %      1.000 %      0.150 %  A3 or better    A-
or better    A- or better      0.000 %      0.925 %      0.125 % 

 

3



--------------------------------------------------------------------------------

Each change in the Applicable Margin shall be effective commencing on the fifth
Business Day following the earlier to occur of (A) Global Administrative Agent’s
receipt of notice from General Partner or Prologis, as required by
Section 10.3(e), of an applicable change in the Moody’s Rating, the S&P Rating
or the Fitch Rating and (B) Global Administrative Agent’s actual knowledge of an
applicable change in the Moody’s Rating, the S&P Rating or the Fitch Rating.

“Applicable Time” means, with respect to any borrowings and payments in any
currency, the local time in the place of settlement for such currency as may be
determined by Global Administrative Agent, the applicable Funding Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

“Applicable Tranche Lender” means, with respect to any Tranche, a Lender under
such Tranche.

“Applicable Tranche Percentage” means:

(a) with respect to any U.S. Lender at any time, the percentage (carried out to
the ninth decimal place) of the U.S. Aggregate Commitments represented by such
U.S. Lender’s U.S. Commitment at such time. If the commitment of each U.S.
Lender to make U.S. Loans and the obligation of each U.S. L/C Issuer to make
U.S. L/C Credit Extensions have been terminated pursuant to Section 6.2.1 or
12.2 or if the U.S. Aggregate Commitments have expired, then the Applicable
Tranche Percentage of such U.S. Lender shall be the percentage (carried out to
the ninth decimal place) of the U.S. Total Outstandings represented by such U.S.
Lender’s U.S. Credit Exposure. The Applicable Tranche Percentage of each U.S.
Lender as of the Closing Date is set forth opposite the name of such U.S. Lender
on Schedule 2.1.

(b) with respect to any Euro Lender at any time, the percentage (carried out to
the ninth decimal place) of the Euro Aggregate Commitments represented by such
Euro Lender’s Euro Commitment at such time. If the commitment of each Euro
Lender to make Euro Loans and the obligation of each Euro L/C Issuer to make
Euro L/C Credit Extensions have been terminated pursuant to Section 6.2.1 or
12.2 or if the Euro Aggregate Commitments have expired, then the Applicable
Tranche Percentage of such

 

4



--------------------------------------------------------------------------------

Euro Lender shall be the percentage (carried out to the ninth decimal place) of
the Euro Total Outstandings represented by such Euro Lender’s Euro Credit
Exposure. The Applicable Tranche Percentage of each Euro Lender as of the
Closing Date is set forth opposite the name of such Euro Lender on Schedule 2.1.

(c) with respect to any Yen Lender at any time, the percentage (carried out to
the ninth decimal place) of the Yen Aggregate Commitments represented by such
Yen Lender’s Yen Commitment at such time. If the commitment of each Yen Lender
to make Yen Committed Loans and the obligation of each Yen L/C Issuer to make
Yen L/C Credit Extensions have been terminated pursuant to Section 6.2.1 or 12.2
or if the Yen Aggregate Commitments have expired, then the Applicable Tranche
Percentage of such Yen Lender shall be the percentage (carried out to the ninth
decimal place) of the Yen Total Outstandings represented by such Yen Lender’s
Yen Credit Exposure. The Applicable Tranche Percentage of each Yen Lender as of
the Closing Date is set forth opposite the name of such Yen Lender on
Schedule 2.1.

(d) with respect to each Supplemental Tranche, the percentage set forth in the
applicable Supplemental Addendum, as adjusted from time to time in accordance
with this Agreement.

“Arrangers” means, collectively, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, RBS Securities Inc., J.P. Morgan Securities LLC and Sumitomo
Mitsui Banking Corporation, each in its capacity as a global lead arranger and a
global book runner under the Loan Documents.

“Assignee Group” means two or more Qualified Institutions that are Affiliates of
one another.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and a Qualified Institution (with the consent of any party whose consent
is required by Section 14.6.2), and accepted by Global Administrative Agent and
the applicable Funding Agent, in substantially the form of Exhibit D or any
other form approved by Global Administrative Agent and the applicable Funding
Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
General Partner for the Fiscal Year ended December 31, 2012 and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning set forth in Section 5.2.3.

“Availability Period” means the period from the Closing Date to the earliest of
(a) for purposes of all Tranches, the Maturity Date, (b) for purposes of all
Tranches, the date of termination of all the Aggregate Tranche Commitments
pursuant to Section 6.2.1, (c) for purposes of any Tranche, the date of
termination of the Aggregate Tranche Commitments for such Tranche pursuant to
Section 6.2.1, and (d) for purposes of all Tranches, the date of termination of
the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 12.2.

 

5



--------------------------------------------------------------------------------

“Available Tranches” means, collectively, the U.S. Tranche, the Euro Tranche,
the Yen Tranche and each Supplemental Tranche; and “Available Tranche” means any
of the Available Tranches.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means, with respect to Committed Loans denominated in Dollars for
any day, a fluctuating rate per annum equal to the highest of (a) the Federal
Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for such day as
publicly announced from time to time by U.S. Funding Agent as its “prime rate”
and (c) the Daily Floating Eurocurrency Rate. If at any time any rate described
above is not available, then the Base Rate shall be determined by reference to
the rate or rates, as applicable, that are available. The “prime rate” is a rate
set by U.S. Funding Agent based upon various factors including U.S. Funding
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above or below such announced rate. Any change in such rate announced by U.S.
Funding Agent shall take effect at the opening of business on the day specified
in the public announcement of such change.

“Base Rate Committed Loan” means any Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

“Bond Documents” means (a) when used in connection with any U.S. Bond L/C, the
Bonds or other evidences of indebtedness with respect to which such U.S. Bond
L/C has been issued as credit support, together with any remarketing agreement,
trust indenture, purchase agreement, purchased bond custody agreement, funding
agreement, pledge agreement, loan agreement and other documents executed
pursuant to or in connection with such bonds or other evidences of indebtedness,
and (b) in all other cases, collectively, all Bond Documents as defined in the
preceding clause (a) relating to U.S. Bond L/Cs then outstanding.

“Bond Purchase Drawing” has the meaning specified in Section 5.14.

“Bond Rights” has the meaning specified in Section 5.14.2.

“Bonds” means revenue bonds issued by any Person for the purpose of financing,
directly or indirectly, the development, operation, construction or maintenance
of infrastructure and housing projects involving any Company, or which projects
are related to any Company’s business activities in the region in which the
projects are being developed, and for which any Company has obtained credit
support in the form of a U.S. Bond L/C for such revenue bonds.

“Borrowers” means, collectively, Prologis and Affiliate Borrowers; and
“Borrower” means any one of the Borrowers.

“Borrower Accession Agreement” means a Borrower Accession Agreement
substantially in the form of Exhibit F.

“Borrower Materials” has the meaning specified in Section 10.2.

 

6



--------------------------------------------------------------------------------

“Borrowing” means any Committed Borrowing or any Swing Line Borrowing, as the
context may require.

“Business Day” means:

(a) any day other than (i) a Saturday or Sunday, (ii) with respect to any
Tranche, a day on which commercial banks are authorized to close under the Laws
of, or are in fact closed in, the jurisdiction where the Funding Agent’s Office
for such Tranche is located or (iii) with respect to the Yen Tranche, a day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York; and

(b) (i) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market;

(ii) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, a TARGET Day;

(iii) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London, Tokyo or other applicable offshore interbank market for
such currency;

(iv) if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Agreement in respect of any such Eurocurrency Rate Loan (other than any
interest rate settings), any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency; and

(v) if such day relates to a CDOR Rate Loan, any such day on which dealings in
Canadian Dollar banker’s acceptances are conducted by and between major banks in
Toronto.

“Canadian Dollars” and the symbol “Cdn$” mean the lawful currency of Canada.

“Capital Expenditures” means, for any period, an amount equal to $0.10 per
square foot on the aggregate of the portfolio square footage of General Partner
and its Consolidated Subsidiaries most recently reported on a Form 10-Q or 10-K
filed with the SEC by or on behalf of General Partner.

 

7



--------------------------------------------------------------------------------

“Capital Lease” means any capital lease or sublease that has been (or under GAAP
should be) capitalized on the balance sheet of the lessee.

“Capitalization Rate” means the percentage rates set forth below:

 

  (a) 5.50% with respect to all Properties located in Japan;

 

  (b) 6.75% with respect to all Properties located in Europe; and

 

  (c) 6.50% with respect to all Properties not located in Japan or Europe.

“Cash Collateralize” means, with respect to each Tranche that has a Letter of
Credit subfacility, to pledge and deposit with or deliver to the applicable
Funding Agent, for the benefit of the L/C Issuers of such Tranche and Lenders of
such Tranche, as collateral for the L/C Obligations of such Tranche, cash or
deposit account balances in the applicable currency of the applicable Letter of
Credit pursuant to documentation in form and substance satisfactory to the
applicable Funding Agent (which documents are hereby consented to by such
Lenders). Derivatives of such term have corresponding meanings.

“Cash Equivalents” means (a) direct obligations of the United States of America
or any agency thereof, or obligations fully guaranteed by the United States of
America or any agency thereof; provided that such obligations mature within one
year of the date of acquisition thereof, (b) commercial paper rated “A-1” (or
higher) according to S&P or “P-1” (or higher) according to Moody’s and, in each
case, maturing not more than 180 days from the date of acquisition thereof,
(c) time deposits with, and certificates of deposit and bankers’ acceptances
issued by, any Lender or any other United States bank having capital surplus and
undivided profits aggregating at least $1,000,000,000, and (d) mutual funds
whose investments are substantially limited to the foregoing.

“CDOR Rate” means, for any Interest Period with respect to a CDOR Rate Loan, the
rate per annum equal to the average of the annual yield rates applicable to
Canadian Dollar banker’s acceptances at or about 10:00 a.m. (Toronto time) two
Business Days prior to the commencement of such Interest Period as reported on
the “CDOR page” (or any display substituted therefor) of Reuters Monitor Money
Rates Service (or such other page or commercially available source displaying
Canadian interbank bid rates for Canadian Dollar bankers’ acceptances as may be
designated by U.S. Funding Agent and reasonably acceptable to Prologis from time
to time) for a term equivalent to such Interest Period (or if such Interest
Period is not equal to a number of months, for a term equivalent to the number
of months closest to such Interest Period); provided that if such rate is not
available at such time for any reason, then the “CDOR Rate” for such Interest
Period shall be the per annum cost of funds quoted by the U.S. Funding Agent to
raise Canadian Dollars for such Interest Period as of 10:00 a.m., Toronto time,
on the first day of such Interest Period for commercial loans or other
extensions of credit to businesses of comparable credit risk.

“CDOR Rate Loan” means a Committed Loan denominated in Canadian Dollars that
bears interest based on the CDOR Rate.

 

8



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation or application thereof by
any Governmental Authority or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, in each case
shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, promulgated or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the equity securities of General Partner entitled
to vote for members of the board of directors or equivalent governing body of
General Partner on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of General Partner cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) General Partner shall cease to (i) be the sole general partner of Prologis,
or (ii) own, directly or indirectly, more than 50% of the Equity Interests of
Prologis.

 

9



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 8.1
are satisfied or waived in accordance with Section 14.1.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means a Lender’s commitment under any Tranche.

“Committed Borrowings” means, collectively, U.S. Committed Borrowings, Euro
Committed Borrowings, Yen Committed Borrowings and each Supplemental Committed
Borrowing; and “Committed Borrowing” means any one of the foregoing.

“Committed Loan Notices” means, collectively, the U.S. Committed Loan Notice,
the Euro Committed Loan Notice, the Yen Committed Loan Notice and each
Supplemental Committed Loan Notice; and “Committed Loan Notice” means any one of
the Committed Loan Notices.

“Committed Loans” means, collectively, the U.S. Committed Loans, the Euro
Committed Loans, the Yen Committed Loans and each Supplemental Committed Loan;
and “Committed Loan” means any one of the Committed Loans.

“Companies” means General Partner and its Consolidated Subsidiaries; provided
that for purposes of Sections 9.2, 9.6, 9.7, 9.14, 9.17 and 12.1, “Companies”
shall also include each Borrower that is not a Consolidated Subsidiary; and
“Company” means any one of the Companies.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated Leverage Ratio” means, as of any date, the ratio of (a) all
Indebtedness of the Companies, on a consolidated basis, to (b) Total Asset
Value; provided that for purposes of calculating the Consolidated Leverage
Ratio, (i) total Indebtedness of the Companies shall be adjusted by deducting
therefrom an amount equal to the lesser of (A) total Indebtedness that by its
terms is scheduled to mature on or before the date that is 24 months from the
date of calculation and (B) Unrestricted Cash of the Companies and (ii) Total
Asset Value shall be adjusted by deducting therefrom the amount by which total
Indebtedness is adjusted under clause (i).

“Consolidated Subsidiary” means, with respect to any Person (a “Parent”), any
other Person in which such Parent directly or indirectly holds an Equity
Interest and that would be consolidated in the preparation of consolidated
financial statements of such Parent in accordance with GAAP. Any reference
herein or in any other Loan Document to a “Consolidated Subsidiary” shall,
unless otherwise specified, be a reference to a Consolidated Subsidiary of
General Partner.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

10



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means the making of a Borrowing (but not a continuation or
conversion thereof) or an L/C Credit Extension.

“Credit Parties” means, collectively, each Agent, each Lender, each L/C Issuer,
each Swing Line Lender and each Fronting Lender.

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

“Daily Floating Eurocurrency Rate” means, as of any date of determination, the
per annum rate of interest equal to LIBOR (as defined in clause (a) of the
definition of “Eurocurrency Rate”), as published by Reuters (or another
commercially available source providing quotations of LIBOR as reasonably
selected by the applicable Funding Agent from time to time) at approximately
11:00 a.m. London time on the date of determination (or, if such day is not a
Business Day, on the immediately preceding Business Day) for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing on that day.

“Daily Floating Yen Eurocurrency Rate” means, as of any date of determination,
the Eurocurrency Rate applicable to Eurocurrency Rate Loans denominated in Yen
under the Yen Tranche with a term of one month commencing on the date of
determination (or, if such day is not a Business Day, on the immediately
preceding Business Day).

“Debt Service” means, for any Person for any period, the sum of the cash portion
of Interest Expense (excluding, to the extent included therein, amortized fees
previously paid in cash) plus any regularly scheduled principal payments on
Indebtedness; provided that Debt Service shall not include Excluded Debt
Service.

“Debtor Relief Laws” means Title 11 of the United States Code and all other
applicable state or federal liquidation, conservatorship, bankruptcy,
moratorium, rearrangement, receivership, insolvency, reorganization, suspension
of payments or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time or both, would be an
Event of Default.

 

11



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate, the ABR Rate or the
CDOR Rate, as applicable, plus (ii) the Applicable Margin, if any, applicable to
Base Rate Loans, ABR Rate and CDOR Rate Loans, plus (iii) 2% per annum; provided
that with respect to a Eurocurrency Rate Loan, a CDOR Rate Loan, a Substitute
Rate Loan, a Money Market Rate Loan and a Supplemental Rate Loan, if any, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum, and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Margin plus 2% per annum.

“Defaulting Lender” means any Lender that: (a) has failed to fund any Loan
(including any portion of any applicable Fronting Loan), any participation in
L/C Obligations or any participation in a Swing Line Loan within two Business
Days of the date required to be funded by it hereunder, unless such failure has
been cured; (b) has notified any Borrower, Global Administrative Agent, any
Funding Agent, any L/C Issuer or any other Lender in writing that it does not
intend to comply with any of its funding obligations hereunder (unless such
notice has been withdrawn and the effect of such notice has been cured) or has
made a public statement to that effect (unless such statement has been
retracted); (c) has failed, within three Business Days after written request by
Global Administrative Agent or Prologis, to confirm in writing to Global
Administrative Agent and Prologis that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans (including any
portion of an applicable Fronting Loan), participations in L/C Obligations or
participations in Swing Line Loans, unless such failure has been cured; (d) has
otherwise failed to pay to Global Administrative Agent, any Funding Agent, any
L/C Issuer or any other Lender any other amount (other than a de minimis amount)
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute or such failure has been cured;
or (e) has, or has a direct or indirect parent company that has, (i) become the
subject of a bankruptcy or insolvency proceeding, (ii) had a receiver,
conservator, trustee or custodian appointed for it, or (iii) taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority, so long as the ownership or acquisition of such Equity
Interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contract
or agreement made with such Lender.

“Designated Borrower” means (a) with respect to the General Partner Guaranty,
all Borrowers, and (b) with respect to the Prologis Guaranty, all Borrowers
other than Prologis.

“Disposition” or “Dispose” means the sale, transfer, license, lease,
contribution or other disposition (including any sale and leaseback transaction,
but excluding charitable contributions) of any property by any Person, including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights and claims associated therewith.

“Disqualified Stock” means any Equity Interests of a Person that by its terms
(or by the terms of any Equity Interests into which it is convertible or for
which it is exchangeable or exercisable) (a) matures or is subject to mandatory
redemption, pursuant to a sinking fund obligation or otherwise on or prior to
the Maturity Date, (b) is convertible into or exchangeable or exercisable for a
Liability or Disqualified Stock on or prior to the Maturity Date, (c) is
redeemable on or prior to the Maturity Date at the option of the holder of such
Equity Interests or (d) otherwise requires any payments by such Person on or
prior to the Maturity Date.

 

12



--------------------------------------------------------------------------------

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Foreign Currency, the equivalent amount thereof in Dollars as
determined by Global Administrative Agent, the applicable Funding Agent or the
applicable L/C Issuer, as the case may be, at such time on the basis of the Spot
Rate (as of the most recent Revaluation Date) for the purchase of Dollars with
such Foreign Currency.

“Domestic Borrower” means, with respect to each Tranche, a Borrower under such
Tranche that is not a Foreign Borrower under such Tranche.

“Dutch Banking Act” means the Act on the Supervision of the Financial Markets
dated September 28, 2006 (Wet op het Financieel Toezicht).

“Dutch Borrower” means any Borrower that is organized under the Laws of The
Netherlands.

“Eligible Affiliate” means any Person in which Prologis directly or indirectly
holds an Equity Interest.

“Eligible Qualified Institution” means a Qualified Institution that meets the
following requirements: (a) to the extent that a Lender is a Qualified Lender
with respect to an outstanding Loan in which a Fronting Lender has funded a
portion of such Loan, then an “Eligible Qualified Institution” with respect to
the assignment of such Loan by such Qualified Lender is a Qualified Lender; and
(b) such Qualified Institution is able to make the representations set forth in
Section 7.1.5(a) with respect to the applicable Tranche; provided that “Eligible
Qualified Institution” shall not include any Company or any Affiliate of any
Company.

“EMU” means the European economic and monetary union in accordance with the
Treaty of Rome 1957, as amended by the Single European Act 1986, the Maastricht
Treaty of 1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means all Federal, state, provincial, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

13



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Prologis, any other Loan Party or any of their
respective Affiliates directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all shares of capital
stock of (or other ownership or profit interests in) such Person, all warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all securities convertible into or exchangeable for shares of capital
stock of (or other ownership or profit interests in) such Person, and all other
ownership, beneficial or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, in each case to
the extent then outstanding; provided that the convertible senior notes of
Prologis shall not constitute Equity Interests unless such notes are converted
into capital stock of Prologis.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Prologis within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by Prologis or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by Prologis or any ERISA Affiliate from a
Multiemployer Plan or receipt by Prologis or any ERISA Affiliate of notification
that a Multiemployer Plan is in reorganization; (d) the filing by Prologis or
any ERISA Affiliate of a notice of intent to terminate any Pension Plan, the
treatment of a Pension Plan amendment as a termination under Sections 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; or (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Euro Aggregate Commitments” means, at any time, the Euro Commitments of all
Euro Qualified Lenders and Euro Non-Qualified Lenders, provided that the Euro
Aggregate Commitments shall not include the Fronting Commitments.

 

14



--------------------------------------------------------------------------------

“Euro Borrower” means each Borrower listed under the heading “Euro Tranche” on
Schedule 2.3 and any other Borrower added to the Euro Tranche pursuant to
Section 6.11.

“Euro Commitment” means, as to each Euro Lender, its obligation to (a) make Euro
Committed Loans to Euro Borrowers pursuant to Section 3.1, (b) purchase
participations in Euro Fronting Loans to the extent such Euro Lender is a Euro
Non-Qualified Lender, (c) purchase participations in Euro L/C Obligations and
(d) purchase participations in Euro Swing Line Loans, in the Euro Equivalent
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Euro Lender’s name on the most recent Schedule 2.1, as
prepared by Global Administrative Agent or Euro Funding Agent (or if the
applicable assignment occurred after such preparation, in the most recent
Assignment and Assumption to which such Euro Lender is a party), as such amount
may be adjusted from time to time in accordance with this Agreement.

“Euro Committed Borrowing” means a borrowing consisting of simultaneous Euro
Committed Loans of the same Type and having the same Interest Period made by
each Euro Lender (other than any applicable Euro Non-Qualified Lender) pursuant
to Section 3.1.

“Euro Committed Loan” has the meaning specified in Section 3.1, and shall
include any Euro Fronting Loan made in connection with a Euro Committed
Borrowing.

“Euro Committed Loan Notice” means a notice of (a) a Euro Committed Borrowing,
(b) a conversion of Euro Committed Loans from one Type to the other or (c) a
continuation of Eurocurrency Rate Loans, pursuant to Section 3.3.1, which, if in
writing, shall be substantially in the form of Exhibit A-2.

“Euro Credit Exposure” means, for any Euro Lender at any time, the aggregate
Euro Outstanding Amount of all Euro Committed Loans (other than Euro Fronting
Loans) of such Euro Lender plus such Euro Lender’s Applicable Tranche Percentage
of the Euro Outstanding Amount of all Euro L/C Obligations and all Euro Swing
Line Loans plus, as to any Euro Non-Qualified Lenders, the Euro Outstanding
Amount of such Euro Lender’s participation in all applicable Euro Fronting
Loans.

“Euro Credit Extension” means each of the following: (a) a Euro Committed
Borrowing, (b) a Euro Swing Line Borrowing and (c) a Euro L/C Credit Extension.

“Euro Equivalent” means, at any time, (a) with respect to any amount denominated
in Euro, such amount, and (b) with respect to any amount denominated in any
Alternative Currency under the Euro Tranche, the equivalent amount thereof in
Euro as determined by Euro Funding Agent or the applicable Euro L/C Issuer, as
the case may be, at such time on the basis of the Spot Rate (as of the most
recent Revaluation Date) for the purchase of Euro with such Alternative
Currency.

“Euro Existing Letters of Credit” means the letters of credit outstanding on the
date hereof and described on Schedule 2.4(b).

“Euro Fronting Loan” has the meaning specified in Section 3.2.1.

 

15



--------------------------------------------------------------------------------

“Euro Funding Agent” means RBS plc, in its capacity as Euro funding agent under
the Loan Documents, or any successor Euro funding agent.

“Euro Funding Agent’s Office” means, with respect to the Euro Tranche, Euro
Funding Agent’s Office address and, as appropriate, account as set forth on
Schedule 14.2 with respect to the Euro Tranche, or (subject to Section 14.2.5)
such other address or account with respect to Euro Tranche as Euro Funding Agent
may from time to time notify to Prologis, Global Administrative Agent, the other
Funding Agents and Euro Lenders.

“Euro L/C Borrowing” means an extension of credit resulting from a drawing under
any Euro Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Euro Committed Borrowing. All Euro L/C Borrowings shall be
denominated in Euro or Sterling, as applicable.

“Euro L/C Credit Extension” means, with respect to any Euro Letter of Credit,
the issuance thereof, the extension of the expiry date thereof or the increase
of the amount thereof.

“Euro L/C Issuers” means RBS plc, in its individual capacity as a bank issuing
Euro Letters of Credit hereunder, and any other Euro Lender, in its individual
capacity, approved by Global Administrative Agent and Euro Funding Agent to
issue Euro Letters of Credit hereunder, including each issuer of a Euro Existing
Letter of Credit; and “Euro L/C Issuer” means any one of the Euro L/C Issuers.

“Euro L/C Obligations” means, as of any date of determination, the aggregate
amount available to be drawn under all outstanding Euro Letters of Credit plus
the aggregate of all Euro Unreimbursed Amounts, including all Euro L/C
Borrowings.

“Euro Lender” means each Lender listed on Schedule 2.1(b) and any Person that
becomes a Euro Lender pursuant to Section 6.13, in each case including such
Person’s successors and permitted assigns.

“Euro Letter of Credit” means any standby letter of credit, bank guaranty, bank
bond or comparable instrument issued under the Euro Tranche (including the Euro
Existing Letters of Credit). Euro Letters of Credit may only be issued in Euro
or Sterling.

“Euro Letter of Credit Sublimit” means an amount equal to the lesser of (a) EUR
50,000,000 and (b) the Euro Aggregate Commitments. The Euro Letter of Credit
Sublimit is part of, and not in addition to, the Euro Aggregate Commitments.

“Euro Loan” means an extension of credit by a Euro Lender to a Borrower under
Article III in the form of a Euro Committed Loan or Euro Swing Line Loan.

“Euro Non-Qualified Lender” means a Euro Lender that is not a Euro Qualified
Lender.

“Euro Outstanding Amount” means: (a) with respect to Euro Committed Loans (other
than Euro Fronting Loans), the aggregate outstanding Euro Equivalent principal
amount thereof after giving effect to any borrowings and repayments of Euro
Committed Loans; (b) with respect to Euro Fronting Loans, the aggregate
outstanding Euro Equivalent principal amount thereof

 

16



--------------------------------------------------------------------------------

after giving effect to any borrowings and repayments of Euro Fronting Loans;
(c) with respect to Euro Swing Line Loans, the aggregate outstanding Euro
Equivalent principal amount thereof after giving effect to any borrowings and
repayments of Euro Swing Line Loans; and (d) with respect to any Euro L/C
Obligations, the aggregate outstanding Euro Equivalent principal amount thereof
after giving effect to any Euro L/C Credit Extension occurring on such date and
any other change in the outstanding amount of the Euro L/C Obligations on such
date, including as a result of any reimbursement by any Euro Borrower of Euro
Unreimbursed Amounts.

“Euro Qualified Lender” means, as of any date of determination, a Euro Lender
that (a) has committed hereunder to make Euro Committed Loans in the applicable
currency requested by a Euro Borrower to be funded under the Euro Tranche,
(b) is capable of making the requested Euro Committed Loans to the Foreign
Borrower requesting such Euro Committed Loan without the imposition of any
withholding taxes, (c) to the extent the applicable Euro Borrower requesting a
Euro Committed Loan is a Japan Borrower, is not a Non-Qualified Japan Lender and
(d) to the extent the applicable Euro Borrower requesting a Euro Committed Loan
is a TMK, is a Qualified Institutional Investor.

“Euro Required Lenders” means, as of any date of determination, Euro Lenders
having more than 50% of the Euro Aggregate Commitments or, if the Euro Aggregate
Commitments have terminated, Euro Lenders holding in the aggregate more than 50%
of the Euro Total Outstandings (with the aggregate amount of each Euro Lender’s
risk participation and funded participation in Euro L/C Obligations, Euro
Fronting Loans and Euro Swing Line Loans being deemed “held” by such Euro Lender
for purposes of this definition); provided that the Euro Commitment of, and the
portion of the Euro Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Euro Required
Lenders.

“Euro Swing Line” means the Euro revolving credit facility made available by
Euro Swing Line Lender pursuant to Section 3.5.

“Euro Swing Line Borrowing” means a borrowing of a Euro Swing Line Loan pursuant
to Section 3.5.

“Euro Swing Line Lender” means RBS plc in its capacity as provider of Euro Swing
Line Loans, or any successor Euro swing line lender hereunder.

“Euro Swing Line Loan” has the meaning specified in Section 3.5.1.

“Euro Swing Line Loan Notice” means a notice of a Euro Swing Line Borrowing
pursuant to Section 3.5.2, which, if in writing, shall be substantially in the
form of Exhibit B-2.

“Euro Swing Line Sublimit” means an amount equal to the lesser of (a) EUR
100,000,000 and (b) the Euro Aggregate Commitments. The Euro Swing Line Sublimit
is part of, and not in addition to, the Euro Aggregate Commitments.

“Euro Total Outstandings” means the aggregate Euro Outstanding Amount of all
Euro Committed Loans (including all Euro Fronting Loans), all Euro Swing Line
Loans and all Euro L/C Obligations.

 

17



--------------------------------------------------------------------------------

“Euro Tranche” means the revolving credit facility described in Article III.

“Euro Unreimbursed Amount” means any unreimbursed amount under Section 5.3 with
respect to a Euro Letter of Credit.

“Eurocurrency Rate” means, for any Interest Period with respect to:

(a) any Eurocurrency Rate Loan under the U.S. Tranche, any Eurocurrency Rate
Loan under the Euro Tranche (other than Euro Loans denominated in Euro) and any
Eurocurrency Rate Loan under the Yen Tranche (other than Yen Committed Loans
denominated in Yen), the rate per annum equal to the British Bankers Association
LIBOR Rate or a successor thereto as approved by the applicable Funding Agent
(“LIBOR”), as published by Reuters (or another commercially available source
providing quotations of LIBOR designated by the applicable Funding Agent and
reasonably acceptable to Prologis from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in the relevant currency (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period. If such
rate is not available at such time for any reason, then the “Eurocurrency Rate”
for such Interest Period shall be the rate per annum determined by the
applicable Funding Agent to be the rate at which deposits in the relevant
currency for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurocurrency Rate Loan being made, continued or
converted by such Funding Agent and with a term equivalent to such Interest
Period would be offered by such Funding Agent’s London Branch (or other
appropriate branch or Affiliate of such Funding Agent) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

(b) any Eurocurrency Rate Loan denominated in Euro under the Euro Tranche for
any Interest Period, the rate per annum equal to the offered quotation which
appears on the Reuters Screen which displays the rate of the Banking Federation
of the European Union for the Euro (being currently page “EURIBOR01”) for such
Interest Period at approximately 11:00 a.m., Brussels time, two Business Days
prior to the commencement of such Interest Period for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period or, if such page shall cease to be available,
such other page or such other service for the purpose of displaying an average
rate of the Banking Federation of the European Union as Euro Funding Agent,
after consultation with Euro Lenders and Prologis, shall select. If such rate is
not available at such time for any reason, and Euro Funding Agent has not
selected an alternative service on which a quotation is displayed, then the
“Eurocurrency Rate” for such Interest Period shall be the arithmetic mean
(rounded upwards, if necessary, to four decimal places) of the rates (as
notified to Euro Funding Agent) at which each Reference Bank was offering to
prime banks in the European interbank market deposits in Euro for the relevant
Interest Period at approximately 11:00 a.m., Brussels time, two Business Days
prior to the commencement of such Interest Period.

 

18



--------------------------------------------------------------------------------

(c) any Eurocurrency Rate Loans denominated in Yen under the Yen Tranche for any
Interest Period, the rate which appears on the screen display “Reuters Screen
TIBM” under the caption “Average 10 Banks” on the Reuters Service (or such other
screen display or service as may replace it for purposes of displaying Tokyo
interbank offered rates of prime banks for Yen deposits) at approximately 11:00
a.m., Tokyo time, two Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Yen with a maturity comparable to such
Interest Period. If no such rate is available on the Reuters Service (or such
replacement), then the “Eurocurrency Rate” for such Interest Period shall be the
interest rate offered for Yen deposits for a period comparable to that Interest
Period which appears on the screen display designated as “Euro-Yen TIBOR” on
page 23070 of the Telerate Service published by the Japanese Banking Association
(or such other screen display or service as may replace it for purposes of
displaying Tokyo interbank offered rates of prime banks for Yen deposits). If
such rate is not available on the Reuters Service (or such replacement) or the
Telerate Screen (or such replacement), then the “Eurocurrency Rate” for such
Interest Period shall be the rate per annum at which Yen Funding Agent was
offering to leading banks in the Tokyo interbank market deposits in Yen for a
period equal to the applicable Interest Period at approximately 11:00 a.m.,
Tokyo time, two Business Days prior to the commencement of such Interest Period.
If such rate is not available on the Reuters Service (or such replacement) or
the Telerate Screen (or such replacement) and Yen Funding Agent is unable to
provide a rate referred to in the sentence above, then the “Eurocurrency Rate”
for such Interest Period shall be the rate which is applied by Yen Funding Agent
in Japan as its long-term prime lending rate on the relevant date to its Yen
loans with terms exceeding one year to its prime customers in Japan and which
Yen Funding Agent confirms and notifies the applicable Borrower in writing as
such.

(d) any Supplemental Rate Loan under each Supplemental Tranche, as set forth in
the applicable Supplemental Addendum.

“Eurocurrency Rate Loan” means any Committed Loan that bears interest at a rate
based on the Eurocurrency Rate.

“Event of Default” has the meaning specified in Section 12.1.

“Excluded Debt Service” means, for any period, any regularly scheduled principal
payments on (a) any Indebtedness that pays such Indebtedness in full, but only
to the extent that the amount of such final payment is greater than the
scheduled principal payment immediately preceding such final payment, and
(b) any Indebtedness (other than Secured Debt) that is rated at least Baa3 and
BBB-, as the case may be, by at least two of S&P, Moody’s and Fitch.

“Excluded Taxes” means, with respect to any Agent, any Lender, any L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized, in which its principal office is
located, in which it is otherwise conducting business (other than as a result of
entering into or receiving payments under this Agreement) and subject to such
taxes or, in the

 

19



--------------------------------------------------------------------------------

case of any Lender, in which its applicable Lending Office is located, (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which such Borrower is located, (c) except as provided
in the following sentence, in the case of a Foreign Lender (other than an
assignee pursuant to a request by Prologis under Section 14.13), any withholding
tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 7.1.4, except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the applicable Borrower with respect to such withholding tax
pursuant to Section 7.1.1 and (d) any Taxes imposed under FATCA. Notwithstanding
anything to the contrary contained in this definition, except with respect to
any Taxes imposed under FATCA (for which the first sentence in this definition
controls), (x) prior to the Trigger Date, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Lender hereunder or under any other Loan Document
(regardless of whether a Fronting Lender was utilized to mitigate any
withholding taxes), provided that such Lender shall have complied with its
obligations under Section 7.1.4 and (y) on or after the Trigger Date, “Excluded
Taxes” shall not include any withholding tax imposed at any time on payments
made to any Lender hereunder or under any other Loan Documents (regardless of
whether such Lender has complied with Section 7.1.4). Furthermore, except with
respect to any Taxes imposed under FATCA (for which the first sentence in this
definition controls), “Excluded Taxes” shall not include any withholding tax
imposed at any time on payments made by or on behalf of a Foreign Obligor to any
Lender (other than a Fronting Lender acting in such capacity) with respect to
any Loan that such Lender is required to make pursuant to Section 2.2.2(a),
3.2.2(a) or Section 4.2.2(a).

“Exemption Representation” has the meaning specified in Section 7.1.5(a).

“Existing Credit Agreement” means the Global Senior Credit Agreement dated as of
June 3, 2011 among Prologis, the General Partner, certain other parties, Bank of
America, as administrative agent.

“Existing Indenture” means the Indenture dated as of June 30, 1998 among General
Partner, Prologis and U.S. Bank National Association (as successor in interest
to State Street Bank and Trust Company of California, N.A.), as Trustee.

“Existing Letters of Credit” means, collectively, the U.S. Existing Letters of
Credit, the Euro Existing Letters of Credit and the Yen Existing Letters of
Credit.

“Extension Effective Date” has the meaning specified in Section 6.10.2.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any current or future regulations or official interpretations
thereof.

 

20



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
U.S. Funding Agent on such day on such transactions as determined by U.S.
Funding Agent.

“Fee Letters” means, collectively, the fee letters entered into by and among
Prologis and certain Agents and/or certain Credit Parties.

“Fitch” means Fitch IBCA, Duff & Phelps, a division of Fitch, Inc. (or any
successor thereof) or, if Fitch no longer publishes ratings, then another
ratings agency selected by Prologis and reasonably acceptable to Global
Administrative Agent.

“Fitch Rating” means the most recently-announced rating from time to time of
Fitch assigned to any class of long-term senior, unsecured debt securities
issued by Prologis, as to which no letter of credit, guaranty or third party
credit support is in place, regardless of whether any such Indebtedness has been
issued at the time such rating was issued.

“Fixed Charge Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) (i) Adjusted EBITDA, minus (ii) Capital Expenditures, to
(b) the sum of (i) Debt Service in respect of all Indebtedness, plus
(ii) Preferred Dividends, in each case for the Companies on a consolidated basis
and for the four fiscal quarters ending on the date of determination.

“Foreign Borrower” means a Borrower that (a) with respect to the U.S. Tranche,
(i) is not organized under the Laws of a jurisdiction of the United States, a
State thereof or the District of Columbia or (ii) is organized under the Laws of
a jurisdiction of the United States, a State thereof or the District of Columbia
but is domiciled and operating in another jurisdiction that results in U.S.
Loans to such Borrower being subject to withholding taxes, (b) with respect to
the Euro Tranche, (i) is not organized under the Laws of The Netherlands or
(ii) is organized under the Laws of The Netherlands but is domiciled and
operating in another jurisdiction that results in Euro Loans to such Borrower
being subject to withholding taxes, (c) with respect to the Yen Tranche, (i) is
not organized under the Laws of Japan or (ii) is organized under the Laws of
Japan but is domiciled and operating in another jurisdiction that results in Yen
Committed Loans to such Borrower being subject to withholding taxes and (d) with
respect to a Supplemental Tranche, (i) is not organized under the Laws of the
applicable Supplemental Primary Location or (ii) is organized under the Laws of
the applicable Supplemental Primary Location but is domiciled and operating in
another jurisdiction that results in Supplemental Loans to such Borrower being
subject to withholding taxes.

“Foreign Currency” means any currency other than Dollars.

“Foreign Currency Equivalent” means with respect to an amount denominated in a
Primary Currency of any Tranche, the equivalent in the applicable Alternative
Currency of such amount determined at the Spot Rate for the purchase of such
Alternative Currency with the applicable Primary Currency, as determined by the
applicable Funding Agent on the most recent Revaluation Date applicable to such
amount.

 

21



--------------------------------------------------------------------------------

“Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Obligor” means a Loan Party that (a) with respect to the U.S. Tranche,
(i) is not organized under the Laws of a jurisdiction of the United States, a
State thereof or the District of Columbia or (ii) is organized under the Laws of
a jurisdiction of the United States, a State thereof or the District of Columbia
but is domiciled and operating in another jurisdiction that results in U.S.
Loans to such Loan Party being subject to withholding taxes, (b) with respect to
the Euro Tranche, (i) is not organized under the Laws of The Netherlands or
(ii) is organized under the Laws of The Netherlands but is domiciled and
operating in another jurisdiction that results in Euro Loans to such Loan Party
being subject to withholding taxes, (c) with respect to the Yen Tranche, (i) is
not organized under the Laws of Japan or (ii) is organized under the Laws of
Japan but is domiciled and operating in another jurisdiction that results in Yen
Committed Loans to such Loan Party being subject to withholding taxes and
(d) with respect to a Supplemental Tranche, (i) is not organized under the Laws
of the applicable Supplemental Primary Location or (ii) is organized under the
Laws of the applicable Supplemental Primary Location but is domiciled and
operating in another jurisdiction that results in Supplemental Loans to such
Loan Party being subject to withholding taxes.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Commitment” means, with respect to any Fronting Lender, the aggregate
Dollar Equivalent amount of Fronting Loans that such Fronting Lender has agreed
to make as set forth on Schedule 2.2, as such amount may be adjusted in
accordance with Section 14.13.

“Fronting Lender Election” means the election by Prologis, in consultation with
the applicable Funding Agent, of one or more Fronting Lenders to make the
applicable Fronting Loans; provided that to the extent Prologis does not make
such election as to which Fronting Lenders fund such Fronting Loan within one
Business Day after a request for such information by the applicable Funding
Agent, then such Funding Agent, to the extent that it is a Fronting Lender,
shall fund such Fronting Loan in its capacity as a Fronting Lender; provided,
further, that if such Funding Agent, in its capacity as Fronting Lender, is
unable to fund any portion of such Fronting Loan due to the limitations set
forth in Section 2.2.1, 3.2.1 or 4.2.1, as applicable, then the Fronting Loan
(or the applicable portion thereof) shall be funded by the other Fronting
Lenders in the order of the Fronting Lenders with the highest unused Fronting
Commitments.

“Fronting Lenders” means, collectively, the Lenders listed on Schedule 2.2, and
each successor or additional Fronting Lender hereunder, and “Fronting Lender”
means any one of the Fronting Lenders.

 

22



--------------------------------------------------------------------------------

“Fronting Loans” means, collectively, the U.S. Fronting Loans, the Euro Fronting
Loans and the Yen Fronting Loans; and “Fronting Loan” means any of the Fronting
Loans.

“Fronting Portion” means, with respect to any Fronting Loan, the portion of such
Fronting Loan that is funded by the applicable Fronting Lender, as determined by
the Funding Agent for the applicable Tranche.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Agents” means, collectively, U.S. Funding Agent, Euro Funding Agent,
Yen Funding Agent and each Supplemental Funding Agent; and “Funding Agent” means
any of the Funding Agents.

“Funding Agents’ Offices” means, collectively, the U.S. Funding Agent’s Office,
the Euro Funding Agent’s Office, the Yen Funding Agent’s Office and each
Supplemental Funding Agent’s Office; and “Funding Agent’s Office” means any one
of the Funding Agents’ Offices.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“General Partner” means Prologis, Inc., a Maryland corporation qualified as a
REIT.

“General Partner Guaranty” means the Guaranty made by General Partner in favor
of Global Administrative Agent, for the benefit of the Lenders, pursuant to
Article XV.

“Global Administrative Agent” means Bank of America, in its capacity as global
administrative agent under the Loan Documents, or any successor in such
capacity.

“Global Administrative Agent’s Office” means, with respect to any currency,
Global Administrative Agent’s address and, as appropriate, account as set forth
on Schedule 14.2 with respect to such currency, or (subject to Section 14.2.5)
such other address or account with respect to such currency as Global
Administrative Agent may from time to time notify to Prologis, the Funding
Agents and Lenders.

“Governmental Authority” means the government of the United States or any other
nation, or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

23



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. Guarantees shall not include contingent
obligations under any Special Limited Contribution Agreement (“SLCA”) in
connection with certain of such Person’s contributions of Properties to Property
Funds pursuant to which a Company is obligated to make additional capital
contributions to the respective Property Fund under certain circumstances unless
the obligations under such SLCA are required under GAAP to be included in
“liabilities” on the balance sheet of the Companies. The term “Guarantee” as a
verb has a corresponding meaning.

“Guaranteed Obligations” means the principal and interest (whether such interest
is allowed as a claim in a bankruptcy proceeding with respect to any Borrower or
otherwise) of each Loan made under this Agreement to any Designated Borrower,
together with all other obligations (including obligations which, but for the
automatic stay under Section 362(a) of the United States Bankruptcy Code, would
become due) and liabilities (including indemnities, fees and interest thereon),
direct or indirect, of any Designated Borrower to any Credit Party now existing
or hereafter incurred under, arising out of or in connection with this Agreement
or any other Loan Document, including all costs, expenses and fees, including
court costs and reasonable attorneys’ fees, arising in connection with the
collection of any Guaranteed Obligations.

“Guaranties” means the General Partner Guaranty and the Prologis Guaranty.

“Guarantors” means, collectively, General Partner and Prologis, and “Guarantor”
means either of the Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

24



--------------------------------------------------------------------------------

“Honor Date” has the meaning specified in Section 5.3.1.

“Increasing Lender” has the meaning specified in Section 6.13.1.

“Indebtedness” means for any Person, without duplication, all monetary
obligations, excluding trade payables and accrued expenses (including deferred
tax liabilities except as expressly provided below) incurred in the ordinary
course of business or for which reserves in accordance with GAAP or otherwise
reasonably acceptable to Global Administrative Agent have been provided, (a) of
such Person (i) for borrowed money, (ii) evidenced by bonds, debentures, notes
or similar instruments, (iii) to pay the deferred purchase price of property or
services, except (x) obligations incurred in the ordinary course of business to
pay the purchase price of stock so long as such obligations are paid within
customary settlement terms and (y) obligations to purchase stock (other than
stock of Prologis or any of its Consolidated Subsidiaries or Affiliates)
pursuant to subscription or stock purchase agreements in the ordinary course of
business, (iv) arising under Capital Leases to the extent included on a balance
sheet of such Person, (v) arising under Swap Contracts, excluding interest rate
contracts entered into to hedge Indebtedness, net of obligations owed to such
Person under non-excluded Swap Contracts, (vi) arising under any Guarantee of
such Person (other than (x) endorsements in the ordinary course of business of
negotiable instruments or documents for deposit or collection,
(y) indemnification obligations and purchase price adjustments pursuant to
acquisition agreements entered into in the ordinary course of business and
(z) any Guarantee of Liabilities of a third party that do not constitute
Indebtedness) and (vii) Settlement Debt or (b) secured by a Lien existing on any
property of such Person, whether or not such obligation shall have been assumed
by such Person; provided that the amount of any Indebtedness under this clause
(b) that has not been assumed by such Person shall be equal to the lesser of the
stated amount of such Indebtedness or the fair market value of the property
securing such Indebtedness. The amount of any Indebtedness shall be determined
without giving effect to any mark-to-market increase or decrease resulting from
the purchase accounting impact of corporate or portfolio acquisitions or any
mark-to-market remeasurement of the amount of any Indebtedness denominated in a
Foreign Currency. Indebtedness shall not include obligations under any
assessment, performance, bid or surety bond or any similar bonding obligation.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 14.4.2.

“Industrial Property” means a Property that is used for manufacturing,
processing, warehousing or retail purposes.

“Information” has the meaning specified in Section 14.7.

“Initial Affiliate Borrowers” means the Eligible Affiliates that are listed on
Schedule 2.3.

“Interest Expense” means, for any Person for any period, without duplication,
(a) such Person’s “net interest expense” for such period as reported on such
Person’s most recent financial statements plus (b) Restricted Payments of any
kind or character with respect to, and other proceeds paid or payable in respect
of, any Disqualified Stock.

 

25



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan (including
any Euro Swing Line Loan), any CDOR Rate Loan or any Substitute Rate Loan
(i) the last day of each Interest Period applicable to such Loan and (ii) the
Maturity Date; provided that if any Interest Period for a Eurocurrency Rate
Loan, CDOR Rate Loan or Substitute Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; (b) as to any Base Rate
Loan, Money Market Rate Loan or ABR Rate Loan, (i) the last Business Day of each
March, June, September and December and (ii) the Maturity Date; and (c) as to
any Supplemental Rate Loan that is not a Eurocurrency Rate Loan, the dates set
forth in the applicable Supplemental Addendum.

“Interest Period” means (a) as to each Eurocurrency Rate Loan or CDOR Rate Loan,
as applicable, the period commencing on the date such Eurocurrency Rate Loan or
such CDOR Rate Loan, as applicable, is disbursed or converted to or continued as
a Eurocurrency Rate Loan or a CDOR Rate Loan, as applicable, and ending on the
date seven, fourteen or twenty-one days (to the extent available for the
requested currency) or one, two, three or six months thereafter, as selected by
the applicable Borrower in the applicable Committed Loan Notice, and (b) as to
any Substitute Rate Loan, a period agreed upon by the applicable Borrower and
Euro Funding Agent (after consultation with the Lenders) or, in the absence of
such agreement, a period of one month or such lesser period as Euro Funding
Agent deems customary in the relevant market for loans bearing interest based
upon a rate similar to the Substitute Rate; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, a CDOR Rate Loan, or a Substitute Rate Loan, such next
succeeding Business Day falls in another calendar month, in which case such
Interest Period shall end on the immediately preceding Business Day;

(b) any Interest Period for a Eurocurrency Rate Loan, a CDOR Rate Loan or a
Substitute Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means any investment in any Person, Property or other asset,
whether by means of stock, purchase, loan, advance, extension of credit, capital
contribution or otherwise. The amount of any Investment shall be determined in
accordance with GAAP; provided that the amount of the Investment in any Property
shall be calculated based upon the undepreciated Investment in such Property.

“IRS” means the United States Internal Revenue Service.

 

26



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means, with respect to any Letter of Credit, the applicable
Letter of Credit Application and any other document, agreement and instrument
entered into by the applicable L/C Issuer and the applicable Borrower (or any
Eligible Affiliate) or in favor of the applicable L/C Issuer and relating to any
Letter of Credit.

“Japan Borrower” means a Borrower that is organized under the Laws of Japan.

“Japanese Prime Rate” means, on any day, the per annum rate of interest as
publicly announced by Yen Funding Agent as its “short prime rate” in Japan. The
“short prime rate” is a rate set by Yen Funding Agent based on various factors,
including Yen Funding Agent’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate (it being
understood that the same shall not necessarily be the best rate offered by Yen
Funding Agent to its customers). Any change in such rate announced by Yen
Funding Agent shall take effect at the opening of business on the day specified
in the public announcement of such change.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender under a particular Tranche,
such Lender’s funding of its participation in any L/C Borrowing under such
Tranche in accordance with its Applicable Tranche Percentage. All U.S. L/C
Advances shall be denominated in Dollars. All Euro L/C Advances shall be
denominated in Euro or Sterling, as applicable. All Yen L/C Advances shall be
denominated in Yen.

“L/C Borrowing” means a Euro L/C Borrowing, a U.S. L/C Borrowing or a Yen L/C
Borrowing, as applicable.

“L/C Credit Extensions” means, collectively, each U.S. L/C Credit Extension,
each Euro L/C Credit Extension, each Yen L/C Credit Extension and each
Supplemental L/C Credit Extensions; and “L/C Credit Extension” means any one of
the L/C Credit Extensions.

“L/C Issuers” means, collectively, each U.S. L/C Issuer, each Euro L/C Issuer,
each Yen L/C Issuer and each Supplemental L/C Issuer; and “L/C Issuer” means any
one of the L/C Issuers.

 

27



--------------------------------------------------------------------------------

“L/C Obligations” means, collectively, the Dollar Equivalent of all of the U.S.
L/C Obligations, the Euro L/C Obligations, the Yen L/C Obligations and each
Supplemental L/C Obligation.

“Lenders” means, collectively, U.S. Lenders, Euro Lenders, Yen Lenders and
Supplemental Lenders, and, as the context requires, includes the Fronting
Lenders and the Swing Line Lenders.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Prologis, Global
Administrative Agent and Funding Agent for the Tranche in which Lender has a
commitment or outstandings.

“Letter of Credit Application” means, an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is the one year
anniversary after the Maturity Date; provided that if such day is not a Business
Day, the Letter of Credit Expiration Date shall be the immediately preceding
Business Day.

“Letter of Credit Fee” has the meaning specified in Section 5.9.

“Letter of Credit Sublimit” means any of the U.S. Letter of Credit Sublimit, the
Euro Letter of Credit Sublimit, the Yen Letter of Credit Sublimit or any
Supplemental Letter of Credit Sublimit.

“Letters of Credit” means, collectively, the U.S. Letters of Credit, the Euro
Letters of Credit, the Yen Letters of Credit and each Supplemental Letter of
Credit; and “Letter of Credit” means any one of the Letters of Credit.

“Liabilities” means (without duplication), for any Person, (a) any obligations
required by GAAP to be classified upon such Person’s balance sheet as
liabilities (excluding any deferred tax liabilities and any mark-to-market
increase or decrease in debt from the purchase accounting impact of corporate or
portfolio acquisitions and from the re-measurement of intercompany
indebtedness); (b) any liabilities secured (or for which the holder of the
liability has an existing right, contingent or otherwise, to be so secured) by
any Lien existing on property owned or acquired by that Person, whether or not
such obligation shall have been assumed by such Person, provided that the amount
of any Liability under this clause (b) that has not been assumed by such Person
shall be equal to the lesser of the stated amount of the liabilities secured (or
entitled to be secured) or the fair market value of the applicable property; and
(c) any Guarantees of such Person of liabilities or obligations of others.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, priority or other
security interest or preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing, but excluding the interest of a lessor
under an operating lease).

 

28



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Supplemental Addendum, each Borrower
Accession Agreement, each Issuer Document, the Fee Letters and the Security
Documents.

“Loan Parties” means, collectively, General Partner, Prologis and each Affiliate
Borrower; and “Loan Party” means any one of the Loan Parties.

“Loans” means, collectively, all U.S. Loans, all Euro Loans, all Yen Committed
Loans and all Supplemental Loans, if any; and “Loan” means any of the Loans.

“Material Acquisition” means, during any 12 month period, the acquisition by any
Company of one or more real property assets (including, without limitation,
interests in participating mortgages in which the interest therein is
characterized as equity according to GAAP) or portfolios of such assets or
operating businesses, each of which real property assets, portfolios of real
property assets or operating businesses, as the case may be, individually had a
purchase price of not less than 3% of Total Asset Value and all of which real
property assets, portfolio of real property assets or operating businesses
collectively had an aggregate purchase price of 7.5% or more of Total Asset
Value.

“Material Adverse Effect” means an effect resulting from any circumstance or
event or series of circumstances or events, of whatever nature (but excluding
general economic conditions), which does or could reasonably be expected to,
materially and adversely impair (a) the ability of the Companies, taken as a
whole, to perform their respective obligations under the Loan Documents or
(b) the ability of any Credit Party to enforce the Loan Documents.

“Maturity Date” means July 11, 2017 or, if the Maturity Date is extended in
accordance with the terms of Section 6.10, January 11, 2018 or July 11, 2018, as
applicable.

“Money Market Rate” means, as to any Swing Line Loan made by any Swing Line
Lender pursuant to Sections 2.5 or 3.5 or any Fronting Loan that remains
outstanding after the last day of an Interest Period as contemplated by
Section 2.2.5, 3.2.5 or 4.2.5, a rate per annum that shall be determined for
each Loan by agreement between Prologis and the applicable Swing Line Lender or
Fronting Lender (but in no event to exceed (a) in the case of U.S. Swing Line
Loan, the Base Rate, or (b) in the case of Euro Swing Line Loans, 1.00% plus the
one-month Eurocurrency Rate for the applicable currency determined two Business
Days prior to the date of the applicable Euro Swing Line Borrowing).

“Money Market Rate Loan” means any Loan that bears interest at a rate based on
the Money Market Rate.

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereof) or,
if Moody’s no longer publishes ratings, another ratings agency selected by
Prologis and reasonably acceptable to Global Administrative Agent.

 

29



--------------------------------------------------------------------------------

“Moody’s Rating” means the most recently-announced rating from time to time of
Moody’s assigned to any class of long-term senior, unsecured debt securities
issued by Prologis, as to which no letter of credit, guaranty or third party
credit support is in place, regardless of whether any of such Indebtedness has
been issued at the time such rating was issued.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA to which Prologis or any ERISA Affiliate makes or is
obligated to make, or during the preceding five plan years has made or been
obligated to make, contributions.

“NOI” means, for any period and any Property, the difference (if positive)
between (a) any rents (including rent with respect to which a tenant received
any free rent during such period, the amount of such free rent as if the same
had been paid in cash by such tenant), proceeds (other than proceeds from
Dispositions), expense reimbursements or income received from such Property (but
excluding security or other deposits, late fees, early lease termination or
other penalties of a non-recurring nature), less (b) all costs and expenses
(including interest on assessment bonds) incurred as a result of, or in
connection with, the development, operation or leasing of such Property (but
excluding depreciation, amortization, Interest Expense (other than interest on
assessment bonds) and Capital Expenditures).

“Non-Consenting Lender” means any Lender that, within the preceding 60 days
failed to agree to an amendment, waiver or consent that was (a) requested by
Prologis and (b) approved by Lenders holding at least 40% of the Dollar
Equivalent amount of the Aggregate Tranche Commitments or, if the Aggregate
Tranche Commitments have terminated, of the Total Global Outstandings
(calculated in the same manner as in the definition of “Required Lenders”) or if
such amendment, waiver or consent related to a particular Tranche, at least 40%
of the Aggregate Tranche Commitment for such Tranche or, if such Aggregate
Tranche Commitment has terminated, of the Total Tranche Outstandings for such
Tranche.

“Non-Industrial Property” means a Property that is not an Industrial Property.

“Non-Qualified Japan Lender” means an institution that does not have all
necessary licenses and registrations under the Laws of Japan to lend to a Japan
Borrower.

“Non-Qualified Lender” means a U.S. Non-Qualified Lender, a Euro Non-Qualified
Lender or a Yen Non-Qualified Lender.

“Non-Recourse Debt” means Indebtedness with respect to which recourse for
payment is limited to (a) specific Property or Properties encumbered by a Lien
securing such Indebtedness so long as there is no recourse to Prologis or
General Partner, or (b) any Consolidated Subsidiary of Prologis or
Unconsolidated Affiliate of Prologis (provided that if an entity is a
partnership, there is no recourse to Prologis or General Partner as a general
partner of such partnership); provided that personal recourse of Prologis or
General Partner for any such Indebtedness for Customary Recourse Exceptions
shall not, by itself, prevent such Indebtedness from being characterized as
Non-Recourse Debt. For purposes of the foregoing and for the avoidance of doubt,
(i) if the Indebtedness is partially guaranteed by Prologis or General Partner,
then the portion of such Indebtedness that is not so guaranteed shall still be
Non-Recourse Debt if it otherwise satisfies the requirements in this definition,
and (ii) if the liability of Prologis or General Partner under any such guaranty
is itself limited to specific Property or Properties, then such Indebtedness
shall still be Non-Recourse Debt if such Indebtedness otherwise satisfies the
requirements of this definition.

 

30



--------------------------------------------------------------------------------

“Non-U.S. Lender” means any Lender that is not organized under the Laws of a
jurisdiction of the United States, a State thereof or the District of Columbia.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Law naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Organization Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity; and (d) with respect to a TMK, a copy of its
articles of incorporation (teikan) and asset liquidation plan (shisan ryudouka
keikaku).

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to all of the outstanding Committed
Loans on any date (other than the Fronting Loans), the Dollar Equivalent amount
of the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Committed Loans occurring on
such date; (b) with respect to Fronting Loans on any date, the Dollar Equivalent
amount of the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Fronting Loans occurring
on such date; (c) with respect to the outstanding Swing Line Loans on any date,
the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Swing Line Loans occurring on such date; and (d) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by any Borrower of Unreimbursed Amounts.

 

31



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the applicable Agent, the applicable L/C Issuer or the applicable
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency under the applicable Tranche, the rate of interest per
annum at which overnight deposits in such Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of U.S.
Funding Agent in the applicable offshore interbank market for such currency to
major banks in such interbank market.

“Participant” has the meaning specified in Section 14.6.4.

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Prologis or any
ERISA Affiliate or to which Prologis or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

“Permitted Liens” means (a) pledges or deposits made to secure payment of
worker’s compensation (or to participate in any fund in connection with worker’s
compensation insurance), unemployment insurance, pensions or social security
programs, (b) encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, provided that such items do not
materially impair the use of such property for the purposes intended and none of
which is violated in any material respect by existing or proposed structures or
land use, (c) Liens for taxes not yet due and payable or being contested in good
faith by appropriate proceedings diligently conducted, and for which reserves in
accordance with GAAP or otherwise reasonably acceptable to Global Administrative
Agent have been provided, (d) Liens imposed by mandatory provisions of law such
as for materialmen’s, mechanic’s, warehousemen’s and other like Liens arising in
the ordinary course of business, securing payment of any Liability whose payment
is not yet due, (e) Liens on Properties where the applicable Company or
Unconsolidated Affiliate is insured against such Liens by title insurance or
other similar arrangements satisfactory to Global Administrative Agent,
(f) Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
are being contested in good faith by appropriate proceedings diligently
conducted, and for which reserves in accordance with GAAP or otherwise
reasonably acceptable to Global Administrative Agent have been provided,
(g) Liens securing assessment bonds, (h) leases to tenants of space in
Properties that are entered into in the ordinary course of business, (i) any
netting or set-off arrangement entered into by any Company in the normal course
of its banking arrangements for the purpose of netting debit and credit balances
or any set-off arrangement that arises by operation of law as a result of any
Company opening a bank account, (j) any title transfer or retention of title
arrangement entered into by any Company in the normal course of its trading
activities on the counterparty’s standard or usual terms, (k)

 

32



--------------------------------------------------------------------------------

Liens over goods and documents of title to goods arising out of letter of credit
transactions entered into in the ordinary course of business, (l) Liens securing
Settlement Debt in an aggregate amount not at any time exceeding $250,000,000,
(m) Liens that secure the Obligations, (n) Liens that secure senior Indebtedness
of General Partner or Prologis or any of their respective Consolidated
Subsidiaries on a pari passu basis with the Lien described in clause (m), and
(o) Liens that secure Indebtedness of a Company to another Company.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by Prologis or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 10.2.

“Pre-Approved Reallocations” means each of the pre-approved reallocations set
forth on Schedule 6.12. The Pre-Approved Reallocation of any Lender may from
time to time be increased or decreased pursuant to a written agreement executed
by Prologis, Global Administrative Agent and such Lender.

“Preferred Dividends” means, for the Companies, on a consolidated basis, for any
period, Restricted Payments of any kind or character or other proceeds paid or
payable with respect to any Equity Interests except for common equity (but
excluding any Restricted Payments paid or payable to any Company).

“Primary Currency” means (a) with respect to the U.S. Tranche, Dollars; (b) with
respect to the Euro Tranche, Euro; (c) with respect to the Yen Tranche, Yen; and
(d) with respect to each Supplemental Tranche, as set forth in the applicable
Supplemental Addendum.

“Primary Location” has the meaning specified in Section 6.8.2.

“Prologis” has the meaning specified in the introductory paragraph hereto.

“Prologis Guaranty” means the Guaranty made by Prologis in favor of Global
Administrative Agent, for the benefit of the Lenders, pursuant to Article XV.

“Properties” means real estate properties (including land) owned by a Company or
an Unconsolidated Affiliate or any trust of which a Company or an Unconsolidated
Affiliate is the sole beneficiary, and “Property” means any one of the
Properties.

“Property Fund” means an Unconsolidated Affiliate formed or sponsored by
Prologis to hold Properties.

“Property Fund Borrower” means a Borrower of a Property Fund Loan made pursuant
to this Agreement.

 

33



--------------------------------------------------------------------------------

“Property Fund Loan” means Indebtedness of a Property Fund (which may include
Loans hereunder), the proceeds of which were used to finance the contribution by
Prologis or other Companies of Properties to such Property Fund.

“Qualified Institution” means (a) a Lender (other than a Defaulting Lender),
(b) a bank, finance company, insurance company or other financial institutions
that (i) has (or, in the case of a bank is a subsidiary of a bank holding
company that has) a rating of its senior debt obligations of not less than BBB+
by S&P or “Baa-1” by Moody’s or a comparable rating by a rating agency
acceptable to Global Administrative Agent and (ii) has total assets in excess of
$10,000,000,000 or (c) any other Person approved by Prologis, Global
Administrative Agent and the applicable Funding Agent.

“Qualified Institutional Investor” (tekikaku kikan toshika) has the meaning
assigned thereto in Article 2, Paragraph 3, item 1 of the Financial Instruments
and Exchange Law (kinyu shohin torihiki ho) of Japan (Law No. 25 of 1948),
Article 10, Paragraph 1 of the regulations relating to the definitions contained
in such Article 2.

“Qualified Lenders” means any of the U.S. Qualified Lenders, the Euro Qualified
Lenders and the Yen Qualified Lenders.

“RBS plc” means The Royal Bank of Scotland plc and its successors.

“Reallocation Effective Date” has the meaning specified in Section 6.12.2.

“Recourse Debt” means, for any Person, any Indebtedness that is not Non-Recourse
Debt.

“Reference Banks” means the principal London offices of RBS plc, Bank of America
and J.P. Morgan Chase Bank, N.A. or any successor to any of the foregoing
selected by Euro Funding Agent (in consultation with Prologis).

“Register” has the meaning specified in Section 14.6.3.

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of Prologis as prescribed by the Securities Laws.

“REIT” means a “real estate investment trust” for purposes of the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Relevant Equivalent” has the meaning specified in Section 5.9.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means a request hereunder for a Credit Extension.

 

34



--------------------------------------------------------------------------------

“Requested Tranche” has the meaning specified in Section 6.11.1.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Dollar Equivalent amount of the Aggregate Tranche Commitments
or, if the Aggregate Tranche Commitments have terminated, Lenders holding in the
aggregate more than 50% of the Dollar Equivalent amount of the Total Global
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations, Fronting Loans and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Global Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, a representative director, any vice president, the
treasurer or any assistant treasurer of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to any Company’s stockholders, partners or members (or the equivalent).

“Revaluation Date” means (a) with respect to any Eurocurrency Rate Loan, CDOR
Rate Loan or Substitute Rate Loan or L/C Obligations denominated in an
Alternative Currency, the first Business Day of each calendar month, and
(b) such additional dates as Global Administrative Agent, any Funding Agent or
any L/C Issuer shall reasonably determine or the Required Lenders shall
reasonably require.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc. (or any successor thereof), or, if S&P no longer
publishes ratings, then another ratings agency selected by Prologis and
reasonably acceptable to Global Administrative Agent.

“S&P Rating” means the most recently-announced rating from time to time of S&P
assigned to any class of long-term senior, unsecured debt securities issued by
Prologis, as to which no letter of credit, guaranty or third party credit
support is in place, regardless of whether any of such Indebtedness has been
issued at the time such rating was issued.

“Same Day Funds” means (a) with respect to disbursements and payments in the
Primary Currency of the applicable Tranche, immediately available funds, and
(b) with respect to disbursements and payments in an Alternative Currency of the
applicable Tranche, same day or other funds as may be determined by the
applicable Funding Agent or applicable L/C Issuer, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

35



--------------------------------------------------------------------------------

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Debt” means, for any Person, Indebtedness of such Person secured by any
Liens (other than Permitted Liens) in any of such Person’s Properties or other
material assets.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board.

“Security Documents” means with respect to each U.S. Bond L/C, the trust
indenture entered into in connection with such U.S. Bond L/C, and such other
agreements and documents delivered by the Issuer (as defined in the applicable
U.S. Bond L/C) and the applicable Trustee, pursuant to which such Issuer’s
interest in the Trust Estate, Revenues (each as defined in the applicable trust
indenture) and similar items and, upon payment in full of the applicable Bonds,
such Trustee’s interest in the applicable Bond Documents, are assigned to a
collateral agent as security for payment of such Bonds.

“Settlement Debt” means, for any Person, tax liabilities of such Person payable
in installments in connection with a settlement agreement with the relevant
taxing authority.

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of Prologis and its Consolidated Subsidiaries as of that
date.

“Short Term Affiliate Borrower” means any Affiliate Borrower that (a) will not
request any Committed Loans, (b) assumes only Outstanding Amounts of another
Borrower and (c) repays such Outstanding Amounts within 30 days after it assumes
such Outstanding Amounts.

“SMBC” means Sumitomo Mitsui Banking Corporation, and it successors.

“Solvent” means, as to a Person, that (a) the aggregate fair market value of its
assets exceeds its Liabilities, (b) it has sufficient cash flow to enable it to
pay its Liabilities as they mature and (c) it does not have unreasonably small
capital to conduct its businesses.

“Specified Type” has the meaning specified in Section 5.3.1.

“Spot Rate” for a currency means the rate that appears on the relevant screen
page on Bloomberg’s (Screen FXC) for cross currency rates with respect to such
currency two Business Days prior to the date on which the foreign exchange
computation is made; provided that if such page ceases to be available, such
other page for the purpose of displaying cross currency rates as Global
Administrative Agent, the applicable Funding Agent or the applicable L/C Issuer,
as applicable, may determine, in its reasonable discretion.

 

36



--------------------------------------------------------------------------------

“Stabilized Industrial Properties” means, as of any date, Industrial Properties
that have a Stabilized Occupancy Rate as of the first day of the most recent
fiscal quarter of Prologis for which information is available.

“Stabilized Occupancy Rate” means, as of any date for any Property, that the
percentage of the rentable area of such Property leased pursuant to bona fide
tenant leases, licenses or other agreements requiring current rent or other
similar payments, is at least 90% or such higher percentage as Prologis requires
internally, consistent with past practices, to classify as a stabilized Property
of the relevant type in the relevant market.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Substitute Rate” means (a) the Applicable Margin plus (b) (i) to the extent
requested by Euro Funding Agent or Prologis, a negotiated rate agreed to by
Prologis, Euro Funding Agent and each Euro Lender or (ii) to the extent that a
negotiated rate is not requested or agreed to by the applicable parties, the
rate per annum determined by Euro Funding Agent to be the highest (rounded
upwards, if necessary, to four decimal places) of the rates notified by the
Reference Banks to Euro Funding Agent before the last day of the applicable
Interest Period to be those which express as a percentage rate per annum the
cost to each such Reference Bank of funding its Loans from whatever sources it
may reasonably select during such Interest Period.

“Substitute Rate Loan” means a Euro Committed Loan that bears interest at a rate
based on the Substitute Rate.

“Supplemental Addendum” has the meaning specified in Section 6.14.2.

“Supplemental Aggregate Commitments”, “Supplemental Borrowers”, “Supplemental
Commitments”, “Supplemental Committed Borrowing”, “Supplemental Committed Loan”
“Supplemental Committed Loan Notice”, “Supplemental Funding Agent”,
“Supplemental Funding Agent’s Office”, “Supplemental L/C Obligations”,
“Supplemental Lenders”, “Supplemental Letter of Credit”, “Supplemental Letter of
Credit Fee”, “Supplemental Letter of Credit Issuer”, “Supplemental Letter of
Credit Sublimit”, “Supplemental Loans”, “Supplemental Outstanding Amount”,
“Supplemental Rate Loan”, “Supplemental Required Lenders”, “Supplemental Swing
Line Borrowing”, “Supplemental Swing Line Lender”, “Supplemental Swing Line
Loans” and “Supplemental Swing Line Sublimit” have the respective meanings (if
any), with respect to any Supplemental Tranche, as set forth in the applicable
Supplemental Addendum.

“Supplemental Primary Location” means, with respect to any Supplemental Tranche,
the primary jurisdiction of each Supplemental Borrower under such Supplemental
Tranche as designated in the applicable Supplemental Addendum.

“Supplemental Tranche” has the meaning specified in Section 6.14.1.

“Supplemental Tranche Effective Date” has the meaning specified in
Section 6.14.4.

“Supplemental Tranche Request” has the meaning specified in Section 6.14.1.

 

37



--------------------------------------------------------------------------------

“Swap Contract” means (a) all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowings” means, collectively, U.S. Swing Line Borrowings, Euro
Swing Line Borrowings and each Supplemental Swing Line Borrowing.

“Swing Line Lenders” means, collectively, U.S. Swing Line Lenders, Euro Swing
Line Lenders and Supplemental Swing Line Lenders; and “Swing Line Lender” means
any Swing Line Lender.

“Swing Line Loans” means, collectively, the U.S. Swing Line Loans, the Euro
Swing Line Loans and the Supplemental Swing Line Loans; and “Swing Line Loan”
means any of the Swing Line Loans.

“Swing Line Sublimit” means any of the U.S. Swing Line Sublimit, the Euro Swing
Line Sublimit or any Supplemental Swing Line Sublimit.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by Global
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“TMK” means a Tokutei Mokuteki Kaisha incorporated in Japan.

 

38



--------------------------------------------------------------------------------

“Total Asset Value” means, as of any date for the Companies on a consolidated
basis, the total (without duplication) of the following:

(a) the quotient of (i) the sum of the most recent fiscal quarter’s NOI from
Stabilized Industrial Properties multiplied by four, divided by (ii) the
applicable Capitalization Rate; provided that, notwithstanding the foregoing,
(A) any Investments in Stabilized Industrial Properties acquired from Property
Funds less than 24 months prior to such date of determination shall be included
at 100% of the undepreciated book value of such Property and (B) any other
Investments in Stabilized Industrial Properties acquired less than 12 months
prior to such date of determination shall be included at 100% of the
undepreciated book value of such Property; plus

(b) for any Transition Property, the greater of (i) the quotient of (a) the most
recent fiscal quarter’s NOI from such Property multiplied by four divided by
(b) the applicable Capitalization Rate or (ii) 100% of the undepreciated book
value of such Property; plus

(c) the amount of all other Investments in Properties under construction,
Non-Industrial Properties, notes receivable backed by real estate and Properties
subject to a ground lease with a Person that is not an Affiliate of Prologis, as
lessee, each on an undepreciated book basis; plus

(d) the book value of raw land; plus

(e) the book value of the Companies’ Investments in Unconsolidated Affiliates;
plus

(f) the product of (A) management fee income of the Companies (prior to
deduction of amortization related to investment management contracts) for the
most recent fiscal quarter multiplied by (B) four, multiplied by (C) eight; plus

(g) the value, if positive, of the Companies’ Swap Contracts, excluding interest
rate contracts entered into to hedge Indebtedness, net of obligations owing by
the Companies under non-excluded Swap Contracts; plus

(h) to the extent not included in clauses (a) through (g) above, (i) restricted
funds that are held in escrow pending the completion of tax-deferred exchange
transactions involving operating Properties, (ii) infrastructure costs related
to projects that a Company is developing on behalf of others, (iii) costs
incurred related to future development projects, including purchase options on
land, (iv) the corporate office buildings of Prologis and its Subsidiaries and
(v) earnest money deposits associated with potential acquisitions; plus

(i) cash and Cash Equivalents; minus

 

39



--------------------------------------------------------------------------------

(j) the amount, if any, by which the amount in clause (e) above exceeds 15% of
the sum of clauses (a) through (i) above.

For the avoidance of doubt, with respect to each of clauses (b) through
(j) (other than clause (f)) above, impairments pursuant to GAAP shall be
included.

“Total Global Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.

“Total Tranche Outstandings” means, as applicable, the U.S. Total Outstandings,
the Euro Total Outstandings, the Yen Total Outstandings or any Supplemental
Outstanding Amount.

“Tranche Required Lenders” means, as applicable, the U.S. Required Lenders, the
Euro Required Lenders, the Yen Required Lenders or any Supplemental Required
Lenders.

“Tranches” means, collectively, the U.S. Tranche, the Euro Tranche, the Yen
Tranche and each Supplemental Tranche; and “Tranche” means any of the Tranches.

“Transition Properties” means, as of any date, Industrial Properties that have
been completed but are not Stabilized Industrial Properties.

“Trigger Date” means the earliest to occur of: (a) the date on which the
Obligations have been accelerated in accordance with the terms hereof; (b) the
date that is ten Business Days after the date on which any principal of any Loan
becomes due and payable in accordance with the terms hereof, other than as a
result of an acceleration thereof (but only if the same remains outstanding on
such date); and (c) the date on which an Event of Default described in
Section 12.1.6 occurs; provided that the Trigger Date shall not occur as a
result of such an Event of Default if such Event of Default pertains to a
Borrower other than Prologis and, within ten Business Days of the occurrence of
such Event of Default, Required Lenders notify Prologis that such Event of
Default does not result in the occurrence of the Trigger Date.

“Trigger Event” means occurrence of any of the following events: (a) the
acceleration of the Obligations pursuant to Section 12.2 (unless such
acceleration has been rescinded in accordance with the terms hereof); (b) any
Event of Default under Section 12.1.6 with respect to General Partner or
Prologis; and (c) the occurrence and continuance of any other Event of Default
and receipt by Global Administrative Agent of notice (which has not been
rescinded) from Tranche Required Lenders under any Tranche demanding that all
payments be subject to the sharing arrangements described in Section 6.9.2.

“Trustee” means any Trustee designated as the beneficiary of a U.S. Bond L/C.

“Type” means (a) with respect to a U.S. Committed Loan, its character as a Base
Rate Loan (for a Dollar denominated U.S. Committed Loan), a Eurocurrency Rate
Loan or a CDOR Rate Loan (for a Canadian Dollar denominated U.S. Committed
Loan), (b) with respect to a Euro Committed Loan, its character as a
Eurocurrency Rate Loan or a Substitute Rate Loan, and (d) with respect to a Yen
Committed Loan, its character as a Eurocurrency Rate Loan, Base Rate Loan (for a
Dollar denominated Yen Committed Loan) or ABR Rate Loan (for a Yen denominated
Yen Committed Loan).

 

40



--------------------------------------------------------------------------------

“Unconsolidated Affiliate” means any Person in which Prologis directly or
indirectly holds Equity Interests but which is not consolidated under GAAP with
Prologis on the consolidated financial statements of Prologis.

“Unencumbered Capital Expenditures” means, for any period, the total for such
period of the Capital Expenditures associated with all Unencumbered Properties
(except for Unencumbered Properties where the tenant is responsible for capital
expenditures).

“Unencumbered Debt Service” means, for any period, the total for such period of
all Debt Service in respect of all Unsecured Debt of the Companies.

“Unencumbered Debt Service Coverage Ratio” means, as of the last day of any
fiscal quarter, the ratio of (a) Unencumbered NOI minus Unencumbered Capital
Expenditures to (b) Unencumbered Debt Service, in each case for the four fiscal
quarters ending on the date of determination.

“Unencumbered NOI” means, for any period, the total for such period of (a) the
NOI of all Unencumbered Properties; provided that this clause (a) shall not
include any NOI that is subject to any Lien (other than Permitted Liens); plus
(b) the management fees of the Companies that are not subject to any Lien (other
than Permitted Liens) less related expenses; plus (c) Allowed Unconsolidated
Affiliate Earnings that are not subject to any Lien (other than Permitted
Liens); minus (d) the amount, if any, by which the sum of the amounts of clauses
(b) and (c) above exceeds 40% of the sum of the amounts of clauses (a), (b) and
(c) above.

“Unencumbered Property” means any Property that is (a) owned directly or
indirectly by a Company, (b) not subject to a Lien that secures Indebtedness of
any Person (other than Permitted Liens) and (c) not subject to any negative
pledge that would prohibit any pledge of such asset to Global Administrative
Agent; provided that the provisions of Section 1013 of the Existing Indenture,
and any similar requirement for the grant of an equal and ratable lien in
connection with a pledge of any asset to Global Administrative Agent, shall not
constitute a negative pledge.

“Unfunded Euro Swing Line Amount” has the meaning specified in Section 3.5.3(c).

“Unfunded U.S. Swing Line Amount” has the meaning specified in Section 2.5.3(c).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amounts” means, collectively, the U.S. Unreimbursed Amount, the
Euro Unreimbursed Amounts and the Yen Unreimbursed Amounts.

“Unrestricted Cash” means cash and Cash Equivalents that are not subject to any
pledge, lien or control agreement, less (a) $10,000,000, (b) amounts normally
and customarily set aside by Prologis for operating capital and interest
reserves and (c) amounts placed with third parties as deposits or security for
contractual obligations.

“Unsecured Debt” means, for any Person, Indebtedness of such Person that is not
Secured Debt.

 

41



--------------------------------------------------------------------------------

“U.S. Aggregate Commitments” means, at any time, all of the U.S. Commitments of
U.S. Qualified Lenders and U.S. Non-Qualified Lenders; provided that the U.S.
Aggregate Commitments shall not include the Fronting Commitments.

“U.S. Bond L/Cs” means all U.S. Letters of Credit issued by any U.S. L/C Issuer
at the request of a Domestic Borrower under the U.S. Tranche, for the benefit of
any Company, in support of the Bonds issued by any issuer of tax-exempt bonds,
which U.S. Letters of Credit satisfy the conditions set forth in Section 5.13.1,
and renewals or extensions thereof.

“U.S. Borrower” means each Borrower listed under the heading “U.S. Tranche” on
Schedule 2.3(a) and any other Borrower added to the U.S. Tranche pursuant to
Section 6.11.

“U.S. Commitment” means, as to each U.S. Lender, its obligation to (a) make U.S.
Committed Loans to U.S. Borrowers pursuant to Section 2.1, (b) purchase
participations in U.S. Fronting Loans to the extent such U.S. Lender is a U.S.
Non-Qualified Lender, (c) purchase participations in U.S. L/C Obligations and
(d) purchase participations in U.S. Swing Line Loans, in the Dollar Equivalent
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such U.S. Lender’s name on the most recent Schedule 2.1(a),
as prepared by Global Administrative Agent or U.S. Funding Agent (or if the
applicable assignment occurred after such preparation, in the most recent
Assignment and Assumption to which such U.S. Lender is a party), as such amount
may be adjusted from time to time in accordance with this Agreement.

“U.S. Committed Borrowing” means a borrowing consisting of simultaneous U.S.
Committed Loans of the same Type and, in the case of Eurocurrency Rate Loans and
CDOR Rate Loans, having the same Interest Period made by each U.S. Lender (other
than the applicable U.S. Non-Qualified Lenders) pursuant to Section 2.1.

“U.S. Committed Loan” has the meaning specified in Section 2.1, and shall
include any U.S. Fronting Loans made in connection with a U.S. Committed
Borrowing.

“U.S. Committed Loan Notice” means a notice of (a) a U.S. Committed Borrowing,
(b) a conversion of U.S. Committed Loans denominated in Dollars from one Type of
Dollar-denominated Loans to the other or (c) a continuation of Eurocurrency Rate
Loans or CDOR Rate Loans, pursuant to Section 2.3.1, which, if in writing, shall
be substantially in the form of Exhibit A-1.

“U.S. Credit Exposure” means, for any U.S. Lender at any time, the aggregate
U.S. Outstanding Amount of all U.S. Committed Loans (other than U.S. Fronting
Loans) of such U.S. Lender plus such U.S. Lender’s Applicable Tranche Percentage
of the U.S. Outstanding Amount of all U.S. L/C Obligations and all U.S. Swing
Line Loans plus, as to any U.S. Non-Qualified Lenders, the U.S. Outstanding
Amount of such U.S. Lender’s participation in all applicable U.S. Fronting
Loans.

“U.S. Credit Extension” means each of the following: (a) a U.S. Committed
Borrowing, (b) U.S. Swing Line Borrowing and (c) a U.S. L/C Credit Extension.

 

42



--------------------------------------------------------------------------------

“U.S. Existing Letters of Credit” means the letters of credit outstanding on the
date hereof and described on Schedule 2.4(a).

“U.S. Fronting Loan” has the meaning specified in Section 2.2.1.

“U.S. Funding Agent” means Bank of America, in its capacity as U.S. funding
agent under the Loan Documents, or any successor thereof.

“U.S. Funding Agent’s Office” means, with respect to the U.S. Tranche, U.S.
Funding Agent’s Office address and, as appropriate, account as set forth on
Schedule 14.2 with respect to the U.S. Tranche, or (subject to Section 14.2.5)
such other address or account with respect to the U.S. Tranche as U.S. Funding
Agent may from time to time notify to Prologis, Global Administrative Agent, the
other Funding Agents and U.S. Lenders.

“U.S. L/C Borrowing” means an extension of credit resulting from a drawing under
any U.S. Letter of Credit which has not been reimbursed on the date when made or
refinanced as a U.S. Committed Borrowing. All U.S. L/C Borrowings shall be
denominated in Dollars.

“U.S. L/C Credit Extension” means, with respect to any U.S. Letter of Credit,
the issuance thereof, the extension of the expiry date thereof or the increase
of the amount thereof.

“U.S. L/C Issuers” means Bank of America, in its individual capacity as a bank
issuing U.S. Letters of Credit hereunder, and any other U.S. Lender, in its
individual capacity, approved by Global Administrative Agent and U.S. Funding
Agent to issue U.S. Letters of Credit hereunder, including each issuer of a U.S.
Existing Letter of Credit; and “U.S. L/C Issuer” means any one of the U.S. L/C
Issuers.

“U.S. L/C Obligations” means, as of any date of determination, the aggregate
amount available to be drawn under all outstanding U.S. Letters of Credit
(including any reinstatement of or increase in the face amount thereof which may
be reflected pursuant to the terms of any U.S. Bond L/C) plus the aggregate of
all U.S. Unreimbursed Amounts, including all U.S. L/C Borrowings (including all
U.S. L/C Borrowings and unpaid reimbursement obligations under any U.S. Bond
L/C).

“U.S. Lender” means each Lender listed on Schedule 2.1(a) and any Person that
becomes a U.S. Lender pursuant to Section 6.13, in each case including such
Person’s successors and permitted assigns.

“U.S. Letter of Credit” means any standby letter of credit issued under the U.S.
Tranche (including the U.S. Existing Letters of Credit). U.S. Letters of Credit
may only be issued in Dollars and Canadian Dollars.

“U.S. Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $150,000,000 and (b) the U.S. Aggregate Commitments. The U.S. Letter of
Credit Sublimit is part of, and not in addition to, the U.S. Commitments.

“U.S. Loan” means an extension of credit by a Lender to a Borrower under Article
II in the form of a U.S. Committed Loan or U.S. Swing Line Loan.

 

43



--------------------------------------------------------------------------------

“U.S. Non-Qualified Lender” means a U.S. Lender that is not a U.S. Qualified
Lender.

“U.S. Outstanding Amount” means: (a) with respect to U.S. Committed Loans (other
than U.S. Fronting Loans), the aggregate outstanding Dollar Equivalent principal
amount thereof after giving effect to any borrowings and repayments of U.S.
Committed Loans; (b) with respect to U.S. Fronting Loans, the aggregate
outstanding Dollar Equivalent principal amount thereof after giving effect to
any borrowings and repayments of U.S. Fronting Loans; (c) with respect to U.S.
Swing Line Loans, the aggregate outstanding Dollar Equivalent principal amount
thereof after giving effect to any borrowings and repayments of U.S. Swing Line
Loans; and (d) with respect to any U.S. L/C Obligations, the aggregate
outstanding Dollar Equivalent principal amount thereof after giving effect to
any U.S. L/C Credit Extension occurring on such date and any other change in the
outstanding amount of the U.S. L/C Obligations on such date, including as a
result of any reimbursement by any U.S. Borrower of U.S. Unreimbursed Amounts.

“U.S. Qualified Lender” means, as of any date of determination, a U.S. Lender
that (a) has committed hereunder to make U.S. Committed Loans in the applicable
currency requested by a U.S. Borrower to be funded under the U.S. Tranche,
(b) is capable of making the requested U.S. Committed Loans to the Foreign
Borrower requesting such U.S. Committed Loan without the imposition of any
withholding taxes (c) to the extent the U.S. Borrower requesting U.S. Committed
Loans is a Japan Borrower, is not a Non-Qualified Japan Lender and (d) to the
extent the U.S. Borrower requesting U.S. Committed Loans is a TMK, is a
Qualified Institutional Investor.

“U.S. Required Lenders” means, as of any date of determination, U.S. Lenders
having more than 50% of the U.S. Aggregate Commitments or, if the U.S. Aggregate
Commitments have terminated, U.S. Lenders holding in the aggregate more than 50%
of the U.S. Total Outstandings (with the aggregate amount of each U.S. Lender’s
risk participation and funded participation in U.S. L/C Obligations, U.S.
Fronting Loans and U.S. Swing Line Loans being deemed “held” by such U.S. Lender
for purposes of this definition); provided that the U.S. Commitment of, and the
portion of the U.S. Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of U.S. Required
Lenders.

“U.S. Swing Line” means the U.S. revolving credit facility made available by
U.S. Swing Line Lender pursuant to Section 2.5.

“U.S. Swing Line Borrowing” means a borrowing of a U.S. Swing Line Loan pursuant
to Section 2.5.

“U.S. Swing Line Lender” means Bank of America, in its capacity as provider of
U.S. Swing Line Loans, or any successor in such capacity.

“U.S. Swing Line Loan” has the meaning specified in Section 2.5.1.

“U.S. Swing Line Loan Notice” means a notice of a U.S. Swing Line Borrowing
pursuant to Section 2.5.2, which, if in writing, shall be substantially in the
form of Exhibit B-1.

 

44



--------------------------------------------------------------------------------

“U.S. Swing Line Sublimit” means an amount equal to the lesser of
(a) $100,000,000 and (b) the U.S. Aggregate Commitments. The U.S. Swing Line
Sublimit is part of, and not in addition to, the U.S. Aggregate Commitments.

“U.S. Total Outstandings” means the aggregate U.S. Outstanding Amount of all
U.S. Committed Loans (including all U.S. Fronting Loans), all U.S. Swing Line
Loans and all U.S. L/C Obligations.

“U.S. Tranche” means the U.S. credit facility described in Article II hereof.

“U.S. Unreimbursed Amount” means any unreimbursed amounts under Section 5.3 with
respect to a U.S. Letter of Credit.

“Wholly-owned” when used in connection with any Consolidated Subsidiary of any
Person shall mean a Consolidated Subsidiary of which all of the issued and
outstanding shares of Equity Interests shall be owned by such Person or one or
more of its Wholly-owned Consolidated Subsidiaries.

“Yen” and “¥” mean the lawful currency of Japan.

“Yen Aggregate Commitments” means, at any time, all of the Yen Commitments of
Yen Qualified Lenders and Yen Non-Qualified Lenders, provided that the Yen
Aggregate Commitments shall not include the Fronting Commitments.

“Yen Borrower” means each Borrower listed under the heading “Yen Tranche” on
Schedule 2.3(c) and any other Borrower added to the Yen Tranche pursuant to
Section 6.11.

“Yen Commitment” means, as to each Yen Lender, its obligation to (a) make Yen
Committed Loans to Yen Borrowers pursuant to Section 4.1, (b) purchase
participations in Yen Fronting Loans to the extent such Yen Lender is a Yen
Non-Qualified Lender and (c) purchase participations in Yen L/C Obligations, in
the Yen Equivalent aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Yen Lender’s name on the most recent
Schedule 2.1(c), prepared by Global Administrative Agent or Yen Funding Agent
(or if the applicable assignment occurred after such preparation, in the most
recent Assignment and Assumption to which such Yen Lender is a party), as such
amount may be adjusted from time to time in accordance with this Agreement.

“Yen Committed Borrowing” means a borrowing consisting of simultaneous Yen
Committed Loans of the same Type and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each Yen Lender (other than the
applicable Yen Non-Qualified Lenders) pursuant to Section 4.1.

“Yen Committed Loan” has the meaning specified in Section 4.1, and shall include
any Yen Fronting Loans made in connection with a Yen Committed Borrowing.

“Yen Committed Loan Notice” means a notice of (a) a Yen Committed Borrowing,
(b) a conversion of Yen Committed Loans from one Type to the other or (c) a
continuation of Eurocurrency Rate Loans, pursuant to Section 4.3.1, which, if in
writing, shall be substantially in the form of Exhibit A-3.

 

45



--------------------------------------------------------------------------------

“Yen Credit Exposure” means, for any Yen Lender at any time, the aggregate Yen
Outstanding Amount of all Yen Committed Loans (other than Yen Fronting Loans) of
such Yen Lender plus such Yen Lender’s Applicable Tranche Percentage of the Yen
Outstanding Amount of all Yen L/C Obligations plus, as to any Yen Non-Qualified
Lenders, the Yen Outstanding Amount of such Yen Lender’s participation in all
applicable Yen Fronting Loans.

“Yen Credit Extension” means each of the following: (a) a Yen Committed
Borrowing, and (b) a Yen L/C Credit Extension.

“Yen Equivalent” means, at any time, (a) with respect to any amount denominated
in Yen, such amount, and (b) with respect to any amount denominated in any
Alternative Currency under the Yen Tranche, the equivalent amount thereof in Yen
as determined by Yen Funding Agent or the applicable Yen L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (as of the most recent
Revaluation Date) for the purchase of Yen with such Alternative Currency.

“Yen Existing Letters of Credit” means the letters of credit outstanding on the
date hereof and described on Schedule 2.4(c).

“Yen Fronting Loan” has the meaning specified in Section 4.2.1.

“Yen Funding Agent” means SMBC, in its capacity as Yen funding agent under the
Loan Documents, or any successor in such capacity.

“Yen Funding Agent’s Office” means, with respect to the Yen Tranche, Yen Funding
Agent’s Office address and, as appropriate, account as set forth on Schedule
14.2 with respect to the Yen Tranche, or (subject to Section 14.2.5) such other
address or account with respect to the Yen Tranche as Yen Funding Agent may from
time to time notify to Prologis, Global Administrative Agent, the other Funding
Agents and Yen Lenders.

“Yen L/C Borrowing” means an extension of credit resulting from a drawing under
any Yen Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Yen Committed Borrowing. All Yen L/C Borrowings shall be
denominated in Yen.

“Yen L/C Credit Extension” means, with respect to any Yen Letter of Credit, the
issuance thereof, the extension of the expiry date thereof or the increase of
the amount thereof.

“Yen L/C Issuers” means SMBC, in its individual capacity as a bank issuing
Letters of Credit hereunder, and any other Yen Lender, in its individual
capacity, approved by Global Administrative Agent and Yen Funding Agent to issue
Yen Letters of Credit hereunder, including each issuer of a Yen Existing Letter
of Credit; and “Yen L/C Issuer” means any one of Yen L/C Issuers.

 

46



--------------------------------------------------------------------------------

“Yen L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Yen Letters of Credit plus
the aggregate of all Yen Unreimbursed Amounts, including all Yen L/C Borrowings.

“Yen Lender” means each Lender listed on Schedule 2.1(c) and any Person that
becomes a Yen Lender pursuant to Section 6.13, in each case including such
Person’s successors and permitted assigns; provided that such Person and its
permitted successors or assigns in each case is a Qualified Institutional
Investor.

“Yen Letter of Credit” means any standby letter of credit issued under the Yen
Tranche (including the Yen Existing Letters of Credit). Yen Letters of Credit
may only be issued in Yen.

“Yen Letter of Credit Sublimit” means an amount equal to the lesser of
(a) ¥2,150,000,000 and (b) the Yen Aggregate Commitments. The Yen Letter of
Credit Sublimit is part of, and not in addition to, the Yen Aggregate
Commitments.

“Yen Non-Qualified Lender” means a Yen Lender that is not a Yen Qualified
Lender.

“Yen Outstanding Amount” means: (a) with respect to Yen Committed Loans (other
than Yen Fronting Loans), the aggregate outstanding Yen Equivalent principal
amount thereof after giving effect to any borrowings and repayments of Yen
Committed Loans; (b) with respect to Yen Fronting Loans, the aggregate
outstanding Yen Equivalent principal amount thereof after giving effect to any
borrowings and repayments of Yen Fronting Loans; and (c) with respect to any Yen
L/C Obligations, the aggregate outstanding Yen Equivalent principal amount
thereof after giving effect to any Yen L/C Credit Extension occurring on such
date and any other change in the outstanding amount of the Yen L/C Obligations
on such date, including as a result of any reimbursement by any Yen Borrower of
Yen Unreimbursed Amounts.

“Yen Qualified Lender” means, as of any date of determination, a Yen Lender that
(a) has committed hereunder to make Yen Committed Loans in the applicable
currency requested by a Yen Borrower to be funded under the Yen Tranche, (b) is
capable of making the requested Yen Committed Loans to the applicable Foreign
Borrower requesting such Yen Committed Loan without the imposition of any
withholding taxes, (c) has not provided written notice to Global Administrative
Agent and Yen Funding Agent that it cannot make Yen Committed Loans that are ABR
Rate Loans; provided that if a Bank fails to constitute a Yen Qualified Lender
solely because it fails to meet clause (c), such Bank shall be considered a Yen
Qualified Lender for all purposes other than a request for a Yen Committed
Borrowing consisting of ABR Rate Loans and (d) to the extent the Yen Borrower
requesting Yen Committed Loans is a TMK, is a Qualified Institutional Investor.

“Yen Required Lenders” means, as of any date of determination, Yen Lenders
having more than 50% of the Yen Aggregate Commitments or, if the Yen Aggregate
Commitments have terminated, Yen Lenders holding in the aggregate more than 50%
of the Yen Total Outstandings (with the aggregate amount of each Yen Lender’s
risk participation and funded participation in Yen L/C Obligations and Yen
Fronting Loans being deemed “held” by such Yen Lender for purposes of this
definition); provided that the Yen Commitment of, and the portion of the Yen
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Yen Required Lenders.

 

47



--------------------------------------------------------------------------------

“Yen Total Outstandings” means the aggregate Yen Outstanding Amount of all Yen
Committed Loans (including all Yen Fronting Loans) and all Yen L/C Obligations.

“Yen Tranche” means the Yen credit facility as described in Article IV hereof.

“Yen Unreimbursed Amount” means any unreimbursed amounts under Section 5.3 with
respect to a Yen Letter of Credit.

Section 1.2 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to all tangible
and intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

48



--------------------------------------------------------------------------------

Section 1.3 Accounting Terms.

Section 1.3.1 Generally. All accounting and financial terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.

Section 1.3.2 Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either Prologis or the Required Lenders shall so request, Global
Administrative Agent, Lenders and Prologis shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and
(b) Prologis shall provide to Global Administrative Agent and each Lender
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

Section 1.3.3 Consolidation of Variable Interest Entities. All references herein
to consolidated financial statements of the Companies or to the determination of
any amount for the Companies on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that
Prologis is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Consolidated
Subsidiary as defined herein.

Section 1.3.4 Property Funds. Notwithstanding the foregoing, in the event of a
change in GAAP resulting in Property Funds being treated as Consolidated
Subsidiaries under GAAP, such Property Funds shall continue to be considered
Unconsolidated Affiliates.

Section 1.4 Exchange Rates; Currency Equivalents.

(a) Global Administrative Agent, the applicable Funding Agent or the applicable
L/C Issuer, as applicable, shall determine the Spot Rates as of each Revaluation
Date to be used for calculating the Dollar Equivalent amount, the Euro
Equivalent amount and the Yen Equivalent amount of Credit Extensions and any
Credit Extensions denominated in the Alternative Currency of each applicable
Tranche. Such Spot Rates shall become effective as of such Revaluation Date and
shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date.

(b) Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or a CDOR
Rate Loan, or the issuance, amendment or extension of a Letter of Credit, or a
Swing Line Loan, an amount (such as a required minimum or multiple amount) is
expressed in a Primary Currency of the

 

49



--------------------------------------------------------------------------------

applicable Tranche, but such Committed Borrowing, Eurocurrency Rate Loan, CDOR
Rate Loan, Letter of Credit or Swing Line Loan is denominated in an Alternative
Currency, such amount shall be the relevant Foreign Currency Equivalent of such
Primary Currency amount (rounded to the nearest unit of such Foreign Currency,
with 0.0001 of a unit being rounded upward), as determined by the applicable
Funding Agent on the applicable Revaluation Date under and in accordance with
the provisions of this Agreement.

Section 1.5 Change of Currency.

(a) Each obligation of Borrowers to make a payment denominated in the national
currency unit of any member state of the European Union that adopts the Euro as
its lawful currency after the date hereof shall be redenominated into Euro at
the time of such adoption (in accordance with the EMU Legislation). If, in
relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Committed Borrowing in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Committed Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as Global Administrative Agent (in consultation with any other
relevant Agent and, to the extent a Default does not exist, Prologis) may from
time to time specify to be appropriate to reflect the adoption of the Euro by
any member state of the European Union and any relevant market conventions or
practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as Global Administrative Agent (in consultation with any
other relevant Agent and, to the extent a Default does not exist, Prologis) may
from time to time specify to be appropriate to reflect a change in currency of
any other country and any relevant market conventions or practices relating to
such change in currency.

Section 1.6 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to United States Central time (daylight or
standard, as applicable).

Section 1.7 Determination of Letter of Credit Amounts and Whether a Letter of
Credit is Outstanding.

(a) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Equivalent for the U.S. Tranche of the
stated amount of such U.S. Letter of Credit in effect at such time; the Euro
Equivalent for the Euro Tranche of the stated amount of such Euro Letter of
Credit in effect at such time; and the Yen Equivalent for the Yen Tranche of the
stated amount of such Yen Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent for the U.S. Tranche, the Euro Equivalent for the
Euro Tranche and the Yen Equivalent for the Yen Tranche of the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at such time.

 

50



--------------------------------------------------------------------------------

(b) For all purposes of this Agreement, if on any date of determination a Letter
of Credit has expired by its terms but any amount may still be drawn thereunder
by reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall
be deemed to be “outstanding” in the amount so remaining available to be drawn.

ARTICLE II

U.S. COMMITMENTS AND U.S. CREDIT EXTENSIONS

Section 2.1 U.S. Committed Loans. Subject to the terms and conditions set forth
herein, each U.S. Lender severally agrees to make loans (each such loan, a “U.S.
Committed Loan”) to each U.S. Borrower in Dollars or in one or more Alternative
Currencies of the U.S. Tranche, subject to Section 2.2, from time to time, on
any Business Day during the Availability Period, under the U.S. Tranche, in an
aggregate amount not to exceed at any time outstanding the amount of such U.S.
Lender’s U.S. Commitment; provided that after giving effect to any U.S.
Committed Borrowing, (a) the U.S. Total Outstandings shall not exceed the U.S.
Aggregate Commitments and (b) the U.S. Credit Exposure of any U.S. Lender shall
not exceed such U.S. Lender’s U.S. Commitment. Within the limits of each U.S.
Lender’s U.S. Commitment, U.S. Borrowers may borrow under this Section 2.1,
prepay under Section 2.6 and reborrow under this Section 2.1. U.S. Committed
Loans denominated in Dollars may be Base Rate Loans or Eurocurrency Rate Loans,
U.S. Committed Loans denominated in Canadian Dollars may be CDOR Rate Loans and
U.S. Committed Loans denominated in any other Alternative Currency may be
Eurocurrency Rate Loans, as further provided herein.

Section 2.2 U.S. Fronting Loans.

Section 2.2.1 U.S. Fronting Loans. Subject to the terms and conditions set forth
in this Section 2.2, upon a request for a U.S. Committed Borrowing in an
Alternative Currency or to a Foreign Borrower in compliance with Section 2.1,
each Fronting Lender agrees, subject to the limitations set forth below, to fund
its Fronting Portion of such U.S. Committed Borrowing in the requested currency
with respect to such U.S. Committed Borrowing and in the amount of each U.S.
Non-Qualified Lender’s Applicable Tranche Percentage for such U.S. Committed
Borrowing (each a “U.S. Fronting Loan”), notwithstanding the fact that, after
giving effect to such funding, all U.S. Fronting Loans of such Fronting Lender,
when aggregated with the U.S. Credit Exposure of such Fronting Lender, may
exceed the amount of such Fronting Lender’s U.S. Commitment; provided that
(a) after giving effect to any U.S. Fronting Loan, the aggregate Dollar
Equivalent amount of all Fronting Loans funded by such Fronting Lender shall not
exceed the Fronting Commitment of such Fronting Lender, and (b) such Fronting
Lender shall not be a U.S. Non-Qualified Lender for purposes of such U.S.
Committed Borrowing. Immediately upon the making of a U.S. Fronting Loan, the
applicable U.S. Non-Qualified Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from such Fronting Lender a risk
participation in 100% of such U.S. Fronting Loan. The obligation of each U.S.
Non-Qualified Lender to make U.S. Committed Loans in an Alternative Currency or
to a Foreign Borrower under Section 2.1 shall be satisfied by its purchase of a
risk participation in the

 

51



--------------------------------------------------------------------------------

applicable U.S. Fronting Loan; it being understood that no U.S. Non-Qualified
Lender shall be responsible for, or be deemed to be a Defaulting Lender or
otherwise in breach of this Agreement as a result of, the failure by a Fronting
Lender to make a Fronting Loan in which such U.S. Non-Qualified Lender is to
purchase a risk participation. Notwithstanding any other provision herein, no
more than five Credit Extensions that utilize U.S. Fronting Loans shall be made
during any calendar month.

Section 2.2.2 Election of Fronting Lenders.

(a) (a) Upon a request for a U.S. Committed Borrowing in accordance with
Section 2.3 in an Alternative Currency or to a Foreign Borrower (including a
TMK) with respect to which there are U.S. Non-Qualified Lenders, there shall be
a Fronting Lender Election. If, based on the limitations set forth in the
proviso to the first sentence of Section 2.2.1 or the last two sentences of
Section 2.2.2(b) (the “U.S. Fronting Limitations”), the Fronting Commitments are
not sufficient to fund all of the requested U.S. Fronting Loans in such
Alternative Currency or to such Foreign Borrower, then the applicable U.S.
Borrower shall, within one Business Day after notice by U.S. Funding Agent of
such insufficiency, decrease the amount of the requested U.S. Committed
Borrowing to the amount that would result in utilization of the maximum
available Fronting Commitments, subject to the U.S. Fronting Limitations and, if
applicable, after giving effect to the following sentence. If one or more U.S.
Lenders are U.S. Non-Qualified Lenders solely because such U.S. Lenders are not
capable of making requested U.S. Committed Loans to a Foreign Borrower without
the imposition of withholding taxes (each a “U.S. Specified Lender”), such
Borrower may, within one Business Day after notice by U.S. Funding Agent of the
insufficiency, notify U.S. Funding Agent that it will accept responsibility for
such withholding taxes with respect to such U.S. Committed Borrowing, in which
case (i) U.S. Funding Agent and the Fronting Lenders shall allocate the
available Fronting Commitments (A) first, to cover any portion of such Borrowing
that will not be funded by a U.S. Lender because it is a Non-Qualified Lender
for a reason other than potential withholding taxes and (B) then, to cover the
remaining amount of such Borrowing, in each case up to the maximum available
Fronting Commitments, subject to the U.S. Fronting Limitations, (ii) the
participations in any Fronting Loans made pursuant to clause (i)(B) above shall
be allocated among the U.S. Specified Lenders pro rata according to their
respective U.S. Commitments, (iii) each U.S. Specified Lender shall fund its pro
rata share of such Borrowing to the extent not funded by the Fronting Lenders
and (iv) such Borrower shall pay or reimburse each U.S. Specified Lender for any
withholding tax arising from such Borrowing in accordance with Section 7.1.

(b) Each Non-Qualified Japan Lender with respect to the U.S. Tranche
(i) represents and warrants to each applicable Fronting Lender that (A) the
purchase of a risk participation in such Fronting Loan by such Non-Qualified
Japan Lender and (B) the funding of such risk participation in such Fronting
Loan by such Non-Qualified Japan Lender will not violate any applicable Law
(including any Law of Japan), and (ii) agrees to indemnify such Fronting Lender
for all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for such Fronting
Lender) incurred by such Fronting Lender or asserted against such Fronting
Lender arising from any Fronting Loan made by such Fronting Lender pursuant to
Section 2.2.1. Without limiting the foregoing, no Fronting Lender shall be
obligated to make any Fronting Loan pursuant to Section 2.2.1 if such Fronting
Lender determines that any representation or warranty of the applicable
Non-Qualified Japan Lender in

 

52



--------------------------------------------------------------------------------

clause (i) of the preceding sentence is not accurate. Notwithstanding the
foregoing provisions of this Section 2.2.2(b), no Fronting Lender shall make a
Fronting Loan in which a Non-Qualified Japan Lender would be required to
purchase a risk participation if such Non-Qualified Japan Lender has notified
such Fronting Lender at least two Business Days prior to the proposed date of
borrowing (with copies to U.S. Funding Agent and Prologis) that, as a result of
a Change in Law, such Lender cannot make the representation and warranty set
forth in the first sentence of this Section 2.2.2(b).

Section 2.2.3 Refinancing of the U.S. Fronting Loans.

(a) (i) On the Trigger Date, U.S. Funding Agent shall notify each U.S.
Non-Qualified Lender of its obligation to fund its participation in each
applicable U.S. Fronting Loan. Each applicable U.S. Non-Qualified Lender shall
make the amount of its participation in each applicable U.S. Fronting Loan
specified in such notice available to U.S. Funding Agent in Same Day Funds for
the account of the applicable Fronting Lender at U.S. Funding Agent’s Office for
payments in the same currency as the applicable U.S. Fronting Loan not later
than 1:00 p.m. on the Business Day specified in such notice.

(ii) To the extent that a U.S. Non-Qualified Lender that has a risk
participation in a U.S. Fronting Loan assigns all or part of its interest in
such risk participation under Section 14.6 to a U.S. Qualified Lender for
purposes of such U.S. Fronting Loan, then such U.S. Qualified Lender shall make
the amount of its assigned participation in such U.S. Fronting Loan available to
U.S. Funding Agent in Same Day Funds for the account of the applicable Fronting
Lender at U.S. Funding Agent’s Office for payments in the same currency as the
applicable U.S. Fronting Loan not later than 1:00 p.m. on the third Business Day
following the effective date of the assignment.

(b) If any applicable U.S. Lender fails to make available to any Fronting Lender
any amount required to be paid by such U.S. Lender pursuant to the foregoing
provisions of this Section 2.2.3 by the time specified in Section 2.2.3(a), such
Fronting Lender shall be entitled to recover from such U.S. Lender (acting
through U.S. Funding Agent), on demand, such amount in the same currency as the
applicable U.S. Fronting Loan with interest thereon for the period from the date
such payment is required to the date on which such payment is immediately
available to such Fronting Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of a Fronting Lender
submitted to any applicable U.S. Lender (through U.S. Funding Agent) with
respect to any amount owing under this clause (b) shall be conclusive absent
manifest error.

(c) Each applicable U.S. Lender’s obligation to purchase and fund risk
participations in U.S. Fronting Loans pursuant to this Section 2.2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such U.S. Lender may have against the applicable Fronting Lender, any U.S.
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of any U.S.
Borrower to repay any Fronting Lender, together with interest as provided
herein.

 

53



--------------------------------------------------------------------------------

(d) At any time after any U.S. Lender has purchased and funded a risk
participation in a U.S. Fronting Loan, if the applicable Fronting Lender
receives any payment on account of such U.S. Fronting Loan, such Fronting Lender
will distribute to such U.S. Lender such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such U.S.
Lender’s participation was funded) in the same funds and currency as those
received by such Fronting Lender.

(e) If any payment received by any Fronting Lender (and paid to a U.S. Lender)
in respect of principal or interest on any U.S. Fronting Loan is required to be
returned by such Fronting Lender under any of the circumstances described in
Section 14.5 (including pursuant to any settlement entered into by such Fronting
Lender in its discretion), such U.S. Lender shall pay to such Fronting Lender in
the applicable currency of such Fronting Loan the amount of such payment in
respect of such U.S. Fronting Loan on demand of U.S. Funding Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. U.S.
Funding Agent will make such demand upon the request of the applicable Fronting
Lender. The obligations of the applicable U.S. Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

Section 2.2.4 Payments for Account of the applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until the applicable U.S.
Lender funds its risk participation pursuant to this Section 2.2 to refinance
such U.S. Lender’s applicable U.S. Fronting Loan, all payments made hereunder in
respect of the portion of any U.S. Committed Loans that was funded in part by a
Fronting Lender shall be solely for the account of the applicable Fronting
Lender.

Section 2.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting
Lender shall be required to make a U.S. Fronting Loan with respect to which
there is a U.S. Non-Qualified Lender that is a Defaulting Lender at the time of
the receipt by U.S. Funding Agent of the applicable U.S. Committed Loan Notice
or at any time prior to the funding of such U.S. Fronting Loan. In addition, to
the extent (a) a U.S. Fronting Loan is outstanding, (b) a U.S. Non-Qualified
Lender becomes a Defaulting Lender and (c) the applicable Fronting Lender makes
a demand for repayment to the applicable U.S. Borrower, then such U.S. Borrower
shall repay such U.S. Fronting Loan (i) on or before the earlier of (A) 30 days
following receipt of such demand or (B) the fifth day following the last day of
the applicable Interest Period ending after receipt of such demand or (ii) if no
Interest Period is in effect with respect to such U.S. Fronting Loan, within ten
days following receipt of such demand. If any such U.S. Fronting Loan is not
repaid in full on the last day of an Interest Period (if applicable or required
under clause (i)(B) above), subject to Section 6.4.2, such U.S. Fronting Loan
shall bear interest at the Money Market Rate plus the Applicable Margin until
such payment is made hereunder.

Section 2.3 U.S. Committed Borrowings, Conversions and Continuations of U.S.
Committed Loans.

Section 2.3.1 Procedures for U.S. Committed Borrowings. Each U.S. Committed
Borrowing, each conversion of U.S. Committed Loans denominated in Dollars from
one Type of Dollar-denominated Loans to the other, and each continuation of
Eurocurrency Rate Loans shall

 

54



--------------------------------------------------------------------------------

be made upon the requesting U.S. Borrower’s irrevocable notice to U.S. Funding
Agent, which may be given by telephone. Each such notice must be received by
U.S. Funding Agent not later than 11:00 a.m. (a) three Business Days prior to
the requested date of any U.S. Committed Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans (other than a U.S. Committed Borrowing
denominated in Yen), (b) four Business Days prior to the requested date of any
U.S. Committed Borrowing denominated in Yen or any continuation of Eurocurrency
Rate Loans denominated in Yen, (c) three Business Days prior to the requested
date of any U.S. Committed Borrowing of or continuation of CDOR Rate Loans and
(d) one Business Day prior to the requested date of any U.S. Committed Borrowing
of Base Rate Committed Loans or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Committed Loans. Each telephonic notice by
the requesting U.S. Borrower pursuant to this Section 2.3.1 must be confirmed
promptly by delivery to U.S. Funding Agent of a written U.S. Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of such U.S.
Borrower. Each U.S. Committed Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans and each U.S. Committed Borrowing of or continuation of
CDOR Rate Loans shall be in a principal amount permitted by Section 6.1.1.
Except as provided in Sections 5.3 and 2.5.3, each U.S. Committed Borrowing of
or conversion to Base Rate Committed Loans shall be in a principal amount
permitted by Section 6.1.1. Each U.S. Committed Loan Notice (whether telephonic
or written) shall specify (i) the jurisdiction of the applicable U.S. Borrower
and whether such Borrower is a Foreign Borrower, (ii) whether such U.S. Borrower
is requesting a U.S. Committed Borrowing, a conversion of U.S. Committed Loans
denominated in Dollars from one Type of Dollar-denominated Loans to the other,
or a continuation of Eurocurrency Rate Loans or CDOR Rate Loans, (iii) the
requested date of the U.S. Committed Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iv) the principal amount of
U.S. Committed Loans to be borrowed, converted or continued, (v) the Type of
U.S. Committed Loans to be borrowed or to which existing U.S. Committed Loans
denominated in Dollars are to be converted, (vi) if applicable, the duration of
the Interest Period with respect thereto and (vii) the currency of the U.S.
Committed Loans to be borrowed or continued. If the requesting U.S. Borrower
fails to specify a currency in a U.S. Committed Loan Notice requesting a U.S.
Committed Borrowing, then the U.S. Committed Loans so requested shall be made in
Dollars. If the requesting U.S. Borrower fails to specify a Type of U.S.
Committed Loan in a U.S. Committed Loan Notice or if the requesting U.S.
Borrower fails to give a timely notice requesting a continuation, then the
applicable U.S. Committed Loans shall be made as, or converted to, Base Rate
Loans; provided that in the case of a failure to timely request a continuation
of U.S. Committed Loans denominated in an Alternative Currency of the U.S.
Tranche, such U.S. Committed Loans shall be continued as Eurocurrency Rate Loans
or CDOR Rate Loans, as applicable, in their original currency with an Interest
Period of one month. Any automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the requesting U.S. Borrower
requests a U.S. Committed Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or CDOR Rate Loans in any such U.S. Committed Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No U.S. Committed Loan may be
converted into or continued as a U.S. Committed Loan denominated in a different
currency, but instead must be repaid in the original currency of such U.S.
Committed Loan and reborrowed in the other currency.

 

55



--------------------------------------------------------------------------------

Section 2.3.2 Funding of U.S. Committed Loans. Following receipt of a U.S.
Committed Loan Notice, U.S. Funding Agent shall promptly notify each U.S. Lender
of the amount and currency of its Applicable Tranche Percentage of the
applicable U.S. Committed Borrowing, and if no timely notice of a conversion or
continuation is provided by the applicable U.S. Borrower, U.S. Funding Agent
shall notify each U.S. Lender of the details of any automatic conversion to Base
Rate Loans or continuation of U.S. Committed Loans denominated in a currency
other than Dollars, in each case as described in Section 2.3.1. In the case of a
U.S. Committed Borrowing, each U.S. Qualified Lender and the applicable Fronting
Lender, if any, shall make the amount of its U.S. Committed Loan available to
U.S. Funding Agent in Same Day Funds at U.S. Funding Agent’s Office for the
applicable currency not later than 1:00 p.m., in the case of any U.S. Committed
Loan denominated in Dollars, and not later than the Applicable Time specified by
U.S. Funding Agent in the case of any U.S. Committed Loan in an Alternative
Currency under the U.S. Tranche, in each case on the Business Day specified in
the applicable U.S. Committed Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 8.2 (and, if such U.S. Committed Borrowing is
the initial Credit Extension, Section 8.1), U.S. Funding Agent shall make all
funds so received available to the applicable U.S. Borrower in like funds as
received by U.S. Funding Agent either by (a) crediting the account of such U.S.
Borrower on the books of U.S. Funding Agent with the amount of such funds or
(b) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) U.S. Funding Agent by such U.S.
Borrower; provided that if, on the date the U.S. Committed Loan Notice with
respect to such U.S. Committed Borrowing denominated in Dollars is given by such
U.S. Borrower, such U.S. Borrower has outstanding U.S. L/C Borrowings, then the
proceeds of such U.S. Committed Borrowing, first, shall be applied to the
payment in full of such U.S. L/C Borrowings, and, second, shall be made
available to the applicable U.S. Borrower as provided above.

Section 2.3.3 Certain Continuations and Conversions. Except as otherwise
provided herein, a Eurocurrency Rate Loan and a CDOR Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurocurrency
Rate Loan or CDOR Rate Loan, as applicable. During the existence of a Default,
the U.S. Required Lenders may, at their option, by notice to the U.S. Borrowers
(which notice may be revoked at the option of the U.S. Required Lenders
notwithstanding any provision of Section 14.1) declare that (a) no U.S. Loans
denominated in Dollars may be requested as, converted to or continued as
Eurocurrency Rate Loans, and (b) no U.S. Loans denominated in an Alternative
Currency may be requested or continued as Eurocurrency Rate Loans or CDOR Rate
Loans, other than as Eurocurrency Rate Loans or CDOR Rate Loans, as applicable,
with an Interest Period of one month.

Section 2.3.4 Notice of Rates. U.S. Funding Agent shall promptly notify the
applicable U.S. Borrower and U.S. Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, U.S. Funding Agent shall
notify the applicable U.S. Borrower and U.S. Lenders of any change in U.S.
Funding Agent’s “prime rate” used in determining the Base Rate promptly
following the public announcement of such change.

Section 2.3.5 Number of Interest Periods. After giving effect to all U.S.
Committed Borrowings, all conversions of U.S. Committed Loans denominated in
Dollars from one Type of Dollar-denominated Loans to the other, and all
continuations of U.S. Committed Loans as the same Type, there shall not be more
than 12 Interest Periods in effect with respect to U.S. Committed Loans.

 

56



--------------------------------------------------------------------------------

Section 2.4 U.S. Letters of Credit. Subject to the terms and conditions set
forth herein, (a) each U.S. L/C Issuer agrees, in reliance upon the agreements
of U.S. Lenders set forth in this Section 2.4 and Article V, (i) from time to
time on any Business Day during the Availability Period, to issue U.S. Letters
of Credit denominated in Dollars or Canadian Dollars for the account of any U.S.
Borrower or any Eligible Affiliate, and to amend or extend U.S. Letters of
Credit previously issued by it, in accordance with Section 5.2, and (ii) to
honor drawings under the applicable U.S. Letters of Credit; and (b) U.S. Lenders
severally agree to participate in U.S. Letters of Credit issued for the account
of any U.S. Borrower or any Eligible Affiliates and any drawings thereunder;
provided that after giving effect to any U.S. L/C Credit Extension with respect
to any U.S. Letter of Credit, (x) the U.S. Total Outstandings shall not exceed
the U.S. Aggregate Commitments, (y) the U.S. Credit Exposure of any U.S. Lender
shall not exceed such U.S. Lender’s U.S. Commitment and (z) the U.S. Outstanding
Amount of the U.S. L/C Obligations shall not exceed the U.S. Letter of Credit
Sublimit. Within the foregoing limits, any U.S. Borrower’s ability to obtain
U.S. Letters of Credit shall be fully revolving, and accordingly each U.S.
Borrower may, during the foregoing period, obtain U.S. Letters of Credit to
replace U.S. Letters of Credit that have expired or that have been drawn upon
and reimbursed. All U.S. Existing Letters of Credit that were originally issued
for the account of a Person that is not a U.S. Borrower shall, immediately upon
the effectiveness hereof, be deemed to have been issued pursuant hereto for the
account of the applicable U.S. Borrower identified as the “Account Obligor” on
Schedule 2.4(a) (which U.S. Borrower hereby assumes all U.S. L/C Obligations
with respect to such U.S. Existing Letter of Credit), and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

Section 2.5 U.S. Swing Line Loans.

Section 2.5.1 The U.S. Swing Line. Subject to the terms and conditions set forth
herein, U.S. Swing Line Lender agrees, in reliance upon the agreements of the
other U.S. Lenders set forth in this Section 2.5, to make loans in Dollars (each
such loan, a “U.S. Swing Line Loan”) to any Domestic Borrower under the U.S.
Tranche from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the U.S.
Swing Line Sublimit, notwithstanding the fact that such U.S. Swing Line Loans,
when aggregated with the Applicable Tranche Percentage of the U.S. Outstanding
Amount of U.S. Committed Loans and U.S. L/C Obligations of the U.S. Lender
acting as U.S. Swing Line Lender, may exceed the amount of such U.S. Lender’s
U.S. Commitment; provided that after giving effect to any U.S. Swing Line Loan,
(a) the U.S. Total Outstandings shall not exceed the U.S. Aggregate Commitments
and (b) the U.S. Credit Exposure of any U.S. Lender shall not exceed such U.S.
Lender’s U.S. Commitment, and provided, further, that no U.S. Borrower shall use
the proceeds of any U.S. Swing Line Loan to refinance any other outstanding U.S.
Swing Line Loan. Within the foregoing limits, each Domestic Borrower may borrow
under this Section 2.5, prepay under Section 2.6 and reborrow under this
Section 2.5. Each U.S. Swing Line Loan shall be a Money Market Rate Loan.
Immediately upon the making of a U.S. Swing Line Loan, each U.S. Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
U.S. Swing Line Lender a risk participation in such U.S. Swing Line Loan in an
amount equal to the product of such U.S.

 

57



--------------------------------------------------------------------------------

Lender’s Applicable Tranche Percentage times the amount of such U.S. Swing Line
Loan. Notwithstanding the foregoing, (i) no U.S. Swing Line Loan shall be made
to any Foreign Borrower under the U.S. Tranche and (ii) U.S. Swing Line Lender
shall have no obligation to make any U.S. Swing Line Loan if any U.S. Lender has
failed to fund any amount required under Section 2.5.3, unless such failure has
been cured, or is at the time of making any U.S. Swing Line Loan a Defaulting
Lender, unless U.S. Swing Line Lender has entered into arrangements satisfactory
to U.S. Swing Line Lender, in its sole discretion, with the applicable Borrower
or such U.S. Lender to eliminate U.S. Swing Line Lender’s risk with respect to
such U.S. Lender.

Section 2.5.2 Borrowing Procedures. Each U.S. Swing Line Borrowing shall be made
upon the requesting U.S. Borrower’s irrevocable notice to U.S. Swing Line Lender
and U.S. Funding Agent, which may be given by telephone. Each such notice must
be received by U.S. Swing Line Lender and U.S. Funding Agent not later than 1:00
p.m. on the requested borrowing date, and shall specify (a) the amount to be
borrowed, which shall be a minimum of $500,000, and (b) the requested borrowing
date, which shall be a Business Day. Each such telephonic notice must be
confirmed promptly by delivery to U.S. Swing Line Lender and U.S. Funding Agent
of a written U.S. Swing Line Loan Notice, appropriately completed and signed by
a Responsible Officer of the requesting U.S. Borrower. Promptly after receipt by
U.S. Swing Line Lender of any telephonic U.S. Swing Line Loan Notice, U.S. Swing
Line Lender will confirm with U.S. Funding Agent (by telephone or in writing)
that it has also received such U.S. Swing Line Loan Notice and, if not, U.S.
Swing Line Lender will notify U.S. Funding Agent (by telephone or in writing) of
the contents thereof. Unless U.S. Swing Line Lender has received notice (by
telephone or in writing) from Global Administrative Agent, U.S. Funding Agent
(including at the request of any U.S. Lender) or any Credit Party prior to 2:00
p.m. on the date of the proposed U.S. Swing Line Borrowing (i) directing U.S.
Swing Line Lender not to make such U.S. Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section 2.5.1 or
(ii) that one or more of the applicable conditions specified in Article VIII is
not then satisfied, then, subject to the terms and conditions hereof, U.S. Swing
Line Lender will, not later than 3:00 p.m. on the borrowing date specified in
such U.S. Swing Line Loan Notice, make the amount of its U.S. Swing Line Loan
available to the requesting U.S. Borrower.

Section 2.5.3 Refinancing of U.S. Swing Line Loans.

(a) U.S. Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the applicable U.S. Borrower (which hereby irrevocably
authorizes U.S. Swing Line Lender to so request on its behalf), that each U.S.
Lender make a Base Rate Committed Loan in an amount equal to such U.S. Lender’s
Applicable Tranche Percentage of the amount of the U.S. Swing Line Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a U.S. Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.3, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Committed
Loans, but subject to the unutilized portion of the U.S. Aggregate Commitments
and the conditions set forth in Section 8.2. U.S. Swing Line Lender shall
furnish such U.S. Borrower with a copy of the applicable U.S. Committed Loan
Notice promptly after delivering such notice to U.S. Funding Agent. Each U.S.
Lender shall make an amount equal to its Applicable Tranche Percentage of the
amount specified in such U.S. Committed Loan Notice available to U.S. Funding
Agent in

 

58



--------------------------------------------------------------------------------

Same Day Funds for the account of U.S. Swing Line Lender at U.S. Funding Agent’s
Office for Dollar-denominated payments not later than 12:00 noon on the day
specified in such U.S. Committed Loan Notice, whereupon, subject to
Section 2.5.3(b), each U.S. Lender that so makes funds available shall be deemed
to have made a Base Rate Committed Loan to such U.S. Borrower in such amount.
U.S. Funding Agent shall remit the funds so received to U.S. Swing Line Lender.

(b) If for any reason any U.S. Swing Line Loan cannot be refinanced by a U.S.
Committed Borrowing in accordance with Section 2.5.3(a), the request for Base
Rate Committed Loans submitted by U.S. Swing Line Lender as set forth herein
shall be deemed to be a request by U.S. Swing Line Lender that each U.S. Lender
fund its risk participation in the relevant U.S. Swing Line Loan and each U.S.
Lender’s payment to U.S. Funding Agent for the account of U.S. Swing Line Lender
pursuant to Section 2.5.3(a) shall be deemed payment in respect of such
participation.

(c) If any U.S. Lender fails to make available to U.S. Funding Agent for the
account of U.S. Swing Line Lender any amount (the “Unfunded U.S. Swing Line
Amount”) required to be paid by such U.S. Lender pursuant to the foregoing
provisions of this Section 2.5.3 by the time specified in Section 2.5.3(a),
(i) U.S. Swing Line Lender shall be entitled to recover from such U.S. Lender
(acting through U.S. Funding Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to U.S. Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect;
and (ii) for the avoidance of doubt, the Unfunded U.S. Swing Line Amount shall
become due and payable on the date specified in Section 6.3(b)(i). A certificate
of U.S. Swing Line Lender submitted to any U.S. Lender (through U.S. Funding
Agent) with respect to any amount owing under this clause (c) shall be
conclusive absent manifest error.

(d) Each U.S. Lender’s obligation to make U.S. Committed Loans or to purchase
and fund risk participations in U.S. Swing Line Loans pursuant to this
Section 2.5.3 shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which any Lender may have against U.S. Swing Line Lender, any U.S.
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each U.S. Lender’s
obligation to make U.S. Committed Loans pursuant to this Section 2.5.3 is
subject to the conditions set forth in Section 8.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of any U.S.
Borrower to repay U.S. Swing Line Loans, together with interest as provided
herein.

 

59



--------------------------------------------------------------------------------

Section 2.5.4 Repayment of Participations.

(a) At any time after any U.S. Lender has purchased and funded a risk
participation in a U.S. Swing Line Loan, if U.S. Swing Line Lender receives any
payment on account of such U.S. Swing Line Loan, U.S. Swing Line Lender will
distribute to such U.S. Lender its Applicable Tranche Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such U.S. Lender’s risk participation was funded) in the
same funds as those received by U.S. Swing Line Lender.

(b) If any payment received by U.S. Swing Line Lender in respect of principal or
interest on any U.S. Swing Line Loan is required to be returned by U.S. Swing
Line Lender under any of the circumstances described in Section 14.5 (including
pursuant to any settlement entered into by U.S. Swing Line Lender in its
discretion), each U.S. Lender shall pay to U.S. Swing Line Lender its Applicable
Tranche Percentage thereof on demand of U.S. Funding Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. U.S. Funding Agent will
make such demand upon the request of U.S. Swing Line Lender. The obligations of
U.S. Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 2.5.5 Interest for Account of U.S. Swing Line Lender. U.S. Swing Line
Lender shall be responsible for invoicing the applicable U.S. Borrowers for
interest on the U.S. Swing Line Loans. Until a U.S. Lender funds its Base Rate
Committed Loan or risk participation pursuant to this Section 2.5 to refinance
such U.S. Lender’s Applicable Tranche Percentage of any U.S. Swing Line Loan,
interest in respect of such U.S. Lender’s Applicable Tranche Percentage shall be
solely for the account of U.S. Swing Line Lender.

Section 2.5.6 Payments Directly to U.S. Swing Line Lender. Each U.S. Borrower
shall make all payments of principal and interest in respect of the U.S. Swing
Line Loans directly to U.S. Swing Line Lender.

Section 2.6 U.S. Prepayments.

Section 2.6.1 Prepayments of Committed Loans. Each U.S. Borrower may, upon
notice to U.S. Funding Agent, at any time or from time to time voluntarily
prepay U.S. Committed Loans in whole or in part without premium or penalty;
provided that (a) such notice must be received by U.S. Funding Agent, not later
than 11:00 a.m. (i) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (ii) on the date of prepayment of any Base Rate
Committed Loans; and (b) any prepayment of U.S. Committed Loans shall be in a
principal amount permitted by Section 6.1.2 or, if less, the entire principal
amount thereof then outstanding; provided that if U.S. Lenders have made any
U.S. Committed Loans pursuant to Section 2.5.3 or 5.3.2, then the applicable
U.S. Borrower may make a prepayment in any other amount so long as, after giving
effect thereto, the aggregate principal amount of all Base Rate Committed
Borrowings is in the principal amount of $1,000,000 or a higher integral
multiple of $100,000. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurocurrency
Rate Loans or CDOR Rate Loans are to be prepaid, the Interest Period(s) of the
applicable Loans. U.S. Funding Agent will promptly notify each U.S. Lender and
each Fronting Lender, as applicable, of its receipt of each

 

60



--------------------------------------------------------------------------------

such notice, and of the amount of such U.S. Lender’s Applicable Tranche
Percentage of such prepayment. If such notice is given by such U.S. Borrower,
then such U.S. Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan or CDOR Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amount required pursuant to Section 7.5. Subject to Sections 2.2.4
and 6.8.3, each such prepayment shall be applied to the U.S. Committed Loans of
U.S. Lenders in accordance with their respective Applicable Tranche Percentages.

Section 2.6.2 Prepayments of Swing Line Loans. The applicable U.S. Borrower may,
upon notice to U.S. Swing Line Lender (with a copy to U.S. Funding Agent), at
any time or from time to time, voluntarily prepay any U.S. Swing Line Loans in
whole or in part without premium or penalty; provided that (a) such notice must
be received by U.S. Swing Line Lender and U.S. Funding Agent not later than
12:00 noon on the date of the prepayment and (b) any such prepayment shall be in
a minimum principal amount of $500,000. Each such notice shall specify the date
and amount of such prepayment. If such notice is given by such U.S. Borrower,
such U.S. Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.

Section 2.6.3 Prepayments Due to Currency Fluctuations. U.S. Funding Agent shall
calculate the Dollar Equivalent of the U.S. Total Outstandings (but only with
respect to Eurocurrency Rate Loans denominated in an Alternative Currency) on
each applicable Revaluation Date. If on the Revaluation Date that occurs on the
first Business Day of each calendar month, or such other times as U.S. Funding
Agent may determine in its reasonable discretion, such calculation reflects
that, as of such Revaluation Date, the Dollar Equivalent of the U.S. Total
Outstandings exceeds an amount equal to 105% of the U.S. Aggregate Commitments
then in effect, then, within four Business Days after notice of such calculation
from U.S. Funding Agent to Prologis, U.S. Borrowers shall prepay U.S. Loans
and/or Cash Collateralize U.S. L/C Obligations in an aggregate amount sufficient
to reduce the U.S. Total Outstandings as of such date of payment to an amount
not exceeding 100% of the U.S. Aggregate Commitments then in effect; provided
that solely for purposes of measuring compliance with this Section 2.6.3, the
amount of Cash Collateral delivered to U.S. Funding Agent under this
Section 2.6.3 shall be deemed to have reduced the U.S. Total Outstandings.
Subject to Section 2.2.4, each such prepayment shall be applied to the U.S.
Committed Loans of U.S. Lenders in accordance with their respective Applicable
Tranche Percentages.

Section 2.6.4 Other Prepayments. If at any time the Dollar Equivalent of the
U.S. Total Outstandings exceeds the U.S. Aggregate Commitments then in effect
and such excess is not due to a currency exchange fluctuation covered under
Section 2.6.3, then, within two Business Days after notice from U.S. Funding
Agent to Prologis, U.S. Borrowers shall prepay the U.S. Loans and/or Cash
Collateralize the U.S. L/C Obligations in an aggregate amount sufficient to
reduce the Dollar Equivalent of such U.S. Total Outstandings as of such date of
payment to an amount not to exceed the U.S. Aggregate Commitments then in
effect, without regard to any minimum or multiples specified in Section 6.1.2
with respect to prepayments. Subject to Section 2.2.4, each such prepayment
shall be applied to the U.S. Committed Loans of U.S. Lenders in accordance with
their respective Applicable Tranche Percentages.

 

61



--------------------------------------------------------------------------------

ARTICLE III

EURO COMMITMENTS AND EURO CREDIT EXTENSIONS

Section 3.1 Euro Committed Loans. Subject to the terms and conditions set forth
herein, each Euro Lender severally agrees to make loans (each such loan, a “Euro
Committed Loan”) to each Euro Borrower in Euro or in one or more Alternative
Currencies of the Euro Tranche, subject to Section 3.2, from time to time, on
any Business Day during the Availability Period, under the Euro Tranche, in an
aggregate amount not to exceed at any time outstanding the amount of such Euro
Lender’s Euro Commitment; provided that after giving effect to any Euro
Committed Borrowing, (a) the Euro Total Outstandings shall not exceed the Euro
Aggregate Commitments and (b) the Euro Credit Exposure of any Euro Lender shall
not exceed such Euro Lender’s Euro Commitment. Within the limits of each Euro
Lender’s Euro Commitment, Euro Borrowers may borrow under this Section 3.1,
prepay under Section 3.6 and reborrow under this Section 3.1. Euro Committed
Loans may be Eurocurrency Rate Loans or, solely upon the occurrence of an event
described in Section 7.2 or 7.3, Substitute Rate Loans, as further provided
herein.

Section 3.2 Euro Fronting Loans.

Section 3.2.1 Euro Fronting Loans. Subject to the terms and conditions set forth
in this Section 3.2, upon a request for a Euro Committed Borrowing in an
Alternative Currency or to a Foreign Borrower in compliance with Section 3.1,
each Fronting Lender agrees, subject to the limitations set forth below, to fund
its Fronting Portion of such Euro Committed Borrowing in the requested currency
with respect to such Euro Committed Borrowing and in the amount of each Euro
Non-Qualified Lender’s Applicable Tranche Percentage for such Euro Committed
Borrowing (each a “Euro Fronting Loan”), notwithstanding the fact that, after
giving effect to such funding, all Euro Fronting Loans of such Fronting Lender,
when aggregated with the Euro Credit Exposure of such Fronting Lender, may
exceed the amount of such Fronting Lender’s Euro Commitment; provided that
(a) after giving effect to any Euro Fronting Loan, the aggregate Dollar
Equivalent amount of all Fronting Loans funded by such Fronting Lender shall not
exceed the Fronting Commitment of such Fronting Lender and (b) such Fronting
Lender shall not be a Euro Non-Qualified Lender with respect to such Euro
Committed Borrowing. Immediately upon the making of a Euro Fronting Loan, the
applicable Euro Non-Qualified Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from such Fronting Lender a risk
participation in 100% of such Euro Fronting Loan. The obligation of each Euro
Non-Qualified Lender to make Euro Committed Loans in an Alternative Currency or
to a Foreign Borrower under Section 3.1 shall be satisfied by its purchase of a
risk participation in the applicable Euro Fronting Loan; it being understood
that no Euro Non-Qualified Lender shall be responsible for, or be deemed to be a
Defaulting Lender or otherwise in breach of this Agreement as a result of, the
failure by a Fronting Lender to make a Fronting Loan in which such Euro
Non-Qualified Lender is to purchase a risk participation. Notwithstanding any
other provision herein, no more than five Credit Extensions that utilize Euro
Fronting Loans shall be made during any calendar month.

 

62



--------------------------------------------------------------------------------

Section 3.2.2 Election of Fronting Lenders. (a) Upon a request for a Euro
Committed Borrowing in accordance with Section 3.3 in an Alternative Currency or
to a Foreign Borrower (including a TMK) with respect to which there are Euro
Non-Qualified Lenders, there shall be a Fronting Lender Election. If, based on
the limitations set forth in the proviso to the first sentence of Section 3.2.1
or the last two sentences of Section 3.2.2(b) (the “Euro Fronting Limitations”),
the Fronting Commitments are not sufficient to fund all of the requested Euro
Fronting Loans in such Alternative Currency or to such Foreign Borrower, then
the applicable Euro Borrower shall, within one Business Day after notice by Euro
Funding Agent of such insufficiency, decrease the amount of the requested Euro
Committed Borrowing to the amount that would result in utilization of the
maximum available Fronting Commitments, subject to the Euro Fronting Limitations
and, if applicable, after giving effect to the following sentence. If one or
more Euro Lenders are Euro Non-Qualified Lenders solely because such Euro
Lenders are not capable of making requested Euro Committed Loans to a Foreign
Borrower without the imposition of withholding taxes (each a “Euro Specified
Lender”), such Borrower may, within one Business Day after notice by Euro
Funding Agent of the insufficiency, notify Euro Funding Agent that it will
accept responsibility for such withholding taxes with respect to such Euro
Committed Borrowing, in which case (i) Euro Funding Agent and the Fronting
Lenders shall allocate the available Fronting Commitments (A) first, to cover
any portion of such Borrowing that will not be funded by a Euro Lender because
it is a Non-Qualified Lender for a reason other than potential withholding taxes
and (B) then, to cover the remaining amount of such Borrowing, in each case up
to the maximum available Fronting Commitments, subject to the Euro Fronting
Limitations, (ii) the participations in any Fronting Loans made pursuant to
clause (i)(B) above shall be allocated among the Euro Specified Lenders pro rata
according to their respective Euro Commitments, (iii) each Euro Specified Lender
shall fund its pro rata share of such Borrowing to the extent not funded by the
Fronting Lenders and (iv) such Borrower shall pay or reimburse each Euro
Specified Lender for any withholding tax arising from such Borrowing in
accordance with Section 7.1.

(b) Each Non-Qualified Japan Lender with respect to the Euro Tranche
(i) represents and warrants to each applicable Fronting Lender that (A) the
purchase of a risk participation in such Fronting Loan by such Non-Qualified
Japan Lender and (B) the funding of such risk participation in such Fronting
Loan by such Non-Qualified Japan Lender will not violate any applicable Law
(including any Law of Japan), and (ii) agrees to indemnify such Fronting Lender
for all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for such Fronting
Lender) incurred by such Fronting Lender or asserted against such Fronting
Lender arising from any Fronting Loan made by such Fronting Lender pursuant to
Section 3.2.1. Without limiting the foregoing, no Fronting Lender shall be
obligated to make any Fronting Loan pursuant to Section 3.2.1 if such Fronting
Lender determines that any representation or warranty of the applicable
Non-Qualified Japan Lender in clause (i) of the preceding sentence is not
accurate. Notwithstanding the foregoing provisions of this Section 3.2.2(b), no
Fronting Lender shall make a Fronting Loan in which a Non-Qualified Japan Lender
would be required to purchase a risk participation if such Non-Qualified Japan
Lender has notified such Fronting Lender at least two Business Days prior to the
proposed date of borrowing (with copies to Euro Funding Agent and Prologis)
that, as a result of a Change in Law, such Lender cannot make the representation
and warranty set forth in the first sentence of this Section 3.2.2(b).

 

63



--------------------------------------------------------------------------------

Section 3.2.3 Refinancing of the Euro Fronting Loans.

(a) (i) On the Trigger Date, Euro Funding Agent shall notify each Euro
Non-Qualified Lender of its obligation to fund its participation in each
applicable Euro Fronting Loan. Each applicable Euro Non-Qualified Lender shall
make the amount of its participation in each applicable Euro Fronting Loan
specified in such notice available to Euro Funding Agent in Same Day Funds for
the account of the applicable Fronting Lender at Euro Funding Agent’s Office for
payments in the same currency as the applicable Euro Fronting Loan not later
than 11:00 a.m., Brussels time, on the Business Day specified in such notice.

(ii) To the extent that a Euro Non-Qualified Lender that has a risk
participation in a Euro Fronting Loan assigns all or part of its interest in
such risk participation under Section 14.6 to a Euro Qualified Lender for
purposes of such Euro Fronting Loan, then such Euro Qualified Lender shall make
the amount of its assigned participation in such Euro Fronting Loan available to
Euro Funding Agent in Same Day Funds for the account of the applicable Fronting
Lender at Euro Funding Agent’s Office for payments in the same currency as the
applicable Euro Fronting Loan not later than 1:00 p.m., Brussels time, on the
third Business Day following the effective date of the assignment.

(b) If any applicable Euro Lender fails to make available to any Fronting Lender
any amount required to be paid by such Euro Lender pursuant to the foregoing
provisions of this Section 3.2.3 by the time specified in Section 3.2.3(a), such
Fronting Lender shall be entitled to recover from such Euro Lender (acting
through Euro Funding Agent), on demand, such amount in the same currency as the
applicable Euro Fronting Loan with interest thereon for the period from the date
such payment is required to the date on which such payment is immediately
available to such Fronting Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of a Fronting Lender
submitted to any applicable Euro Lender (through Euro Funding Agent) with
respect to any amount owing under this clause (b) shall be conclusive absent
manifest error.

(c) Each applicable Euro Lender’s obligation to purchase and fund risk
participations in Euro Fronting Loans pursuant to this Section 3.2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Euro Lender may have against the applicable Fronting Lender, any Euro
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Euro
Borrower to repay any Fronting Lender, together with interest as provided
herein.

(d) At any time after any Euro Lender has purchased and funded a risk
participation in a Euro Fronting Loan, if the applicable Fronting Lender
receives any payment on account of such Euro Fronting Loan, such Fronting Lender
will distribute to such Euro Lender such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such Euro
Lender’s participation was funded) in the same funds and currency as those
received by such Fronting Lender.

 

64



--------------------------------------------------------------------------------

(e) If any payment received by any Fronting Lender (and paid to a Euro Lender)
in respect of principal or interest on any Euro Fronting Loan is required to be
returned by such Fronting Lender under any of the circumstances described in
Section 14.5 (including pursuant to any settlement entered into by such Fronting
Lender in its discretion), such Euro Lender shall pay to such Fronting Lender in
the applicable currency of such Euro Fronting Loan the amount of such payment in
respect of such Euro Fronting Loan on demand of Euro Funding Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. Euro
Funding Agent will make such demand upon the request of the applicable Fronting
Lender. The obligations of Euro Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

Section 3.2.4 Payments for Account of the Applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until the applicable Euro
Lender funds its risk participation pursuant to this Section 3.2 to refinance
such Euro Lender’s applicable Euro Fronting Loan, all payments made hereunder in
respect of the portion of any Euro Committed Loan that was funded in part by a
Fronting Lender shall be solely for the account of the applicable Fronting
Lender.

Section 3.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting
Lender shall be required to make a Euro Fronting Loan with respect to which
there is a Euro Non-Qualified Lender that is a Defaulting Lender at the time of
the receipt by Euro Funding Agent of the applicable Euro Committed Loan Notice
or at any time prior to the funding of such Euro Fronting Loan. In addition, to
the extent (a) a Euro Fronting Loan is outstanding, (b) a Euro Non-Qualified
Lender becomes a Defaulting Lender and (c) the applicable Fronting Lender makes
a demand for repayment to the applicable Euro Borrower, then such Euro Borrower
shall repay such Euro Fronting Loan (i) on or before the earlier of (A) 30 days
following receipt of such demand or (B) the fifth day following the last day of
the applicable Interest Period ending after receipt of such demand or (ii) if no
Interest Period is in effect with respect to such Euro Fronting Loan, within ten
days following receipt of such demand. If any such Euro Fronting Loan is not
repaid in full on the last day of an Interest Period (if applicable or required
under clause (i)(B) above), subject to Section 6.4.2, such Euro Fronting Loan
shall bear interest at the Money Market Rate plus the Applicable Margin until
such payment is made hereunder.

Section 3.3 Euro Committed Borrowings, Conversions and Continuations of Euro
Committed Loans.

Section 3.3.1 Procedures for Euro Committed Borrowings. Each Euro Committed
Borrowing, each conversion of Euro Committed Loans from one Type to the other
and each continuation of Eurocurrency Rate Loans shall be made upon the
requesting Euro Borrower’s irrevocable written notice to Euro Funding Agent.
Each such notice must be received by Euro Funding Agent not later than 11:00
a.m., Brussels time, three Business Days prior to the requested date of any Euro
Committed Borrowing of, or continuation of, Eurocurrency Rate Loans. Each Euro
Committed Loan Notice must be in writing and appropriately completed and signed
by a Responsible Officer of such Euro Borrower. Each Euro Committed Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount permitted by Section 6.1.1. Each Euro Committed Loan Notice
shall be in writing and shall specify (i) the jurisdiction of the applicable
Euro Borrower and whether such Borrower is a Foreign Borrower, (ii) whether the
applicable Euro Borrower is requesting a Euro Committed Borrowing, a conversion
of Euro Committed Loans from one Type to the other, or a continuation

 

65



--------------------------------------------------------------------------------

of Eurocurrency Rate Loans, (iii) the requested date of the Euro Committed
Borrowing or continuation, as the case may be (which shall be a Business Day),
(iv) the principal amount of Euro Committed Loans to be borrowed or continued,
(v) the Type of Euro Committed Loans to be borrowed, (vi) if applicable, the
duration of the Interest Period with respect thereto and (vii) the currency of
the Euro Committed Loans to be borrowed or continued. If the requesting Euro
Borrower fails to specify a currency in a Euro Committed Loan Notice requesting
a Borrowing, then the Committed Loans so requested shall be made in Euro. If the
requesting Euro Borrower fails to specify a Type of Euro Committed Loan in a
Euro Committed Loan Notice or if the requesting Euro Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Euro
Committed Loans shall be continued as Eurocurrency Rate Loans in their original
currency with an Interest Period of one month. If the requesting Euro Borrower
requests a Euro Committed Borrowing of, or continuation of, Eurocurrency Rate
Loans in any such Euro Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Euro Committed Loan may be continued as a Euro Committed Loan denominated in a
different currency, but instead must be repaid in the original currency of such
Euro Committed Loan and reborrowed in the other currency.

Section 3.3.2 Funding of Euro Committed Loans. Following receipt of a Euro
Committed Loan Notice, Euro Funding Agent shall promptly notify each Euro Lender
of the amount (and currency) of its Applicable Tranche Percentage of the
applicable Euro Committed Borrowings, and if no timely notice of a continuation
is provided by the applicable Euro Borrower, Euro Funding Agent shall notify
each Euro Lender of the details of any automatic continuations, in each case as
described in Section 3.3.1. In the case of a Euro Committed Borrowing, each Euro
Qualified Lender and the applicable Fronting Lender, if any, shall make the
amount of its Euro Committed Loan available to Euro Funding Agent in Same Day
Funds at Euro Funding Agent’s Office for the applicable currency not later than
11:00 a.m., Brussels time, in the case of any Euro Committed Loan denominated in
any Euro or Sterling, and not later than the Applicable Time specified by Euro
Funding Agent in the case of any Euro Committed Loan in an Alternative Currency,
other than Sterling, under the Euro Tranche, in each case on the Business Day
specified in the applicable Euro Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 8.2 (and, if such Euro Committed
Borrowing is the initial Credit Extension, Section 8.1), Euro Funding Agent
shall make all funds so received available to the applicable Euro Borrower in
like funds as received by Euro Funding Agent either by (a) crediting the account
of such Euro Borrower on the books of Euro Funding Agent with the amount of such
funds or (b) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) Euro Funding Agent by
such Euro Borrower; provided that if, on the date a Euro Committed Loan Notice,
with respect to a Euro Committed Borrowing denominated in Euro or Sterling is
given by the requesting Euro Borrower, such Borrower has outstanding Euro L/C
Borrowings denominated in such currency of such Borrowing, then the proceeds of
such Euro Committed Borrowing, first, shall be applied to the payment in full of
such Euro L/C Borrowings, and, second, shall be made available to the requesting
Euro Borrower as provided above.

 

66



--------------------------------------------------------------------------------

Section 3.3.3 Certain Continuations and Conversions. Except as otherwise
provided herein, a Eurocurrency Rate Loan may be continued only on the last day
of an Interest Period for such Eurocurrency Rate Loan. During the existence of a
Default, the Euro Required Lenders may at their option, by notice to the Euro
Borrowers (which notice may be revoked at the option of Euro Required Lenders
notwithstanding any provision of Section 14.1) declare that no Euro Loans may be
requested or continued as Eurocurrency Rate Loans, other than as Eurocurrency
Rate Loan with an Interest Period of one month.

Section 3.3.4 Notice of Rates. Euro Funding Agent shall promptly notify each
applicable Euro Borrower and Euro Lender of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate.

Section 3.3.5 Number of Interest Periods. After giving effect to all Euro
Committed Borrowings and all continuations of Euro Committed Loans as the same
Type, there shall not be more than 12 Interest Periods in effect with respect to
Euro Committed Loans.

Section 3.4 Euro Letters of Credit. Subject to the terms and conditions set
forth herein, (a) each Euro L/C Issuer agrees, in reliance upon the agreements
of Euro Lenders set forth in this Section 3.4 and Article V, (i) from time to
time on any Business Day during the Availability Period, to issue Euro Letters
of Credit denominated in Euro or Sterling for the account of any Euro Borrower
or any Eligible Affiliate, and to amend or extend Euro Letters of Credit
previously issued by it, in accordance with Section 5.2, and (ii) to honor
drawings under the applicable Euro Letters of Credit; and (b) Euro Lenders
severally agree to participate in Euro Letters of Credit issued for the account
of any Euro Borrower or any Eligible Affiliates and any drawings thereunder;
provided that after giving effect to any Euro L/C Credit Extension with respect
to any Euro Letter of Credit, (x) the Euro Total Outstandings shall not exceed
the Euro Aggregate Commitments, (y) the Euro Credit Exposure of any Euro Lender
shall not exceed such Euro Lender’s Euro Commitment and (z) the Euro Outstanding
Amount of the Euro L/C Obligations shall not exceed the Euro Letter of Credit
Sublimit. Within the foregoing limits, any Euro Borrower’s ability to obtain
Euro Letters of Credit shall be fully revolving, and accordingly each Euro
Borrower may, during the foregoing period, obtain Euro Letters of Credit to
replace Euro Letters of Credit that have expired or that have been drawn upon
and reimbursed. All Euro Existing Letters of Credit that were originally issued
for the account of a Person that is not a Euro Borrower shall, immediately upon
the effectiveness hereof, be deemed to have been issued pursuant hereto for the
account of the applicable Euro Borrower identified as the “Account Obligor” on
Schedule 2.4(b) (which Euro Borrower hereby assumes all Euro L/C Obligations
with respect to such Euro Existing Letter of Credit), and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.

Section 3.5 Euro Swing Line Loans.

Section 3.5.1 The Euro Swing Line. Subject to the terms and conditions set forth
herein, Euro Swing Line Lender agrees, in reliance upon the agreements of the
other Euro Lenders set forth in this Section 3.5, to make loans in Euro or
Sterling (each such loan, a “Euro Swing Line Loan”) to any Domestic Borrower
under the Euro Tranche from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Euro Swing Line Sublimit, notwithstanding the fact that such
Euro Swing Line Loans, when aggregated with the Applicable Tranche Percentage of
the Euro Outstanding Amount of Euro Committed Loans and Euro L/C Obligations of
Euro Lender acting as Euro Swing Line Lender, may exceed the amount of such Euro
Lender’s Euro Commitment;

 

67



--------------------------------------------------------------------------------

provided that after giving effect to any Euro Swing Line Loan, (i) the Euro
Total Outstandings shall not exceed the Euro Aggregate Commitments and (ii) the
Euro Credit Exposure of any Euro Lender shall not exceed such Euro Lender’s Euro
Commitment, and provided, further, that no Euro Borrower shall use the proceeds
of any Euro Swing Line Loan to refinance any other outstanding Euro Swing Line
Loan. Within the foregoing limits, each Euro Borrower may borrow under this
Section 3.5, prepay under Section 3.6 and reborrow under this Section 3.5. Each
Euro Swing Line Loan shall be a Money Market Rate Loan. Immediately upon the
making of a Euro Swing Line Loan, each Euro Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from Euro Swing Line
Lender a risk participation in such Euro Swing Line Loan in an amount equal to
the product of such Euro Lender’s Applicable Tranche Percentage times the amount
of such Euro Swing Line Loan. Notwithstanding the foregoing, (i) no Euro Swing
Line Loan shall be made to any Foreign Borrower under the Euro Tranche and
(ii) Euro Swing Line Lender shall have no obligation to make any Euro Swing Line
Loan if any Euro Lender has failed to fund any amount required under
Section 3.5.3, unless such failure has been cured, or is at the time of making
any Euro Swing Line Loan a Defaulting Lender, unless Euro Swing Line Lender has
entered into arrangements satisfactory to Euro Swing Line Lender, in its sole
discretion, with the applicable Borrower or such Euro Lender to eliminate Euro
Swing Line Lender’s risk with respect to such Euro Lender.

Section 3.5.2 Borrowing Procedures. Each Euro Swing Line Borrowing shall be made
upon the requesting Euro Borrower’s irrevocable notice to Euro Swing Line Lender
and Euro Funding Agent, which may only be given by written notice. Each such
notice must be received by Euro Swing Line Lender and Euro Funding Agent not
later than 11:00 a.m., Brussels time, on the requested borrowing date, and shall
specify (a) the amount to be borrowed, which shall be a minimum of EUR 500,000
for a Euro denominated Euro Swing Line Loan and £500,000 for a Sterling
denominated Euro Swing Line Loan and (b) the requested borrowing date, which
shall be a Business Day. Each such written Euro Swing Line Loan Notice shall be
appropriately completed and signed by a Responsible Officer of the requesting
Euro Borrower. Promptly after receipt by Euro Swing Line Lender of any written
Euro Swing Line Loan Notice, Euro Swing Line Lender will confirm with Euro
Funding Agent (by telephone or in writing) that it has also received such Euro
Swing Line Loan Notice and, if not, Euro Swing Line Lender will notify Euro
Funding Agent (in writing) of the contents thereof. Unless Euro Swing Line
Lender has received notice (in writing) from Global Administrative Agent, Euro
Funding Agent (including at the request of any Euro Lender) or any Credit Party
prior to 2:00 p.m. (Brussels time) on the date of the proposed Euro Swing Line
Borrowing (i) directing Euro Swing Line Lender not to make such Euro Swing Line
Loan as a result of the limitations set forth in the proviso to the first
sentence of Section 3.5.1 or (ii) that one or more of the applicable conditions
specified in Article VIII is not then satisfied, then, subject to the terms and
conditions hereof, Euro Swing Line Lender will, not later than 3:00 p.m.
(Brussels time) on the borrowing date specified in such Euro Swing Line Loan
Notice, make the amount of its Euro Swing Line Loan available to the requesting
Euro Borrower.

Section 3.5.3 Refinancing of Euro Swing Line Loans.

(a) Euro Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the applicable Euro Borrower (which hereby irrevocably
authorizes Euro Swing Line Lender to so request on its behalf), that each Euro
Lender make a Eurocurrency Rate

 

68



--------------------------------------------------------------------------------

Loan with an Interest Period of one month denominated in Euro or Sterling, as
applicable, in an amount equal to such Euro Lender’s Applicable Tranche
Percentage of the amount of the Euro Swing Line Loans then outstanding. Such
request shall be made in writing (which written request shall be deemed to be a
Euro Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 3.3, without regard to the minimum and multiples
specified therein for the principal amount of Eurocurrency Rate Loans, but
subject to the unutilized portion of the Euro Aggregate Commitments and the
conditions set forth in Section 8.2. Euro Swing Line Lender shall furnish to
such Euro Borrower with a copy of the applicable Euro Committed Loan Notice
promptly after delivering such notice to Euro Funding Agent. To the extent that
the Euro Swing Line Loan is denominated in Sterling and there are Euro
Non-Qualified Lenders with respect to Sterling, then Euro Funding Agent may
elect a Fronting Lender in accordance with Section 3.2. Furthermore, to the
extent that there are no available Fronting Lenders, then such Euro Swing Line
Loan shall be converted to Euro based on the Euro Equivalent amount of such Euro
Swing Line Loan and refinanced as a Eurocurrency Rate Loan in Euro with an
Interest Period of one month. Each Euro Qualified Lender shall make an amount
equal to its Applicable Tranche Percentage of the amount specified in such Euro
Committed Loan Notice available to Euro Funding Agent, and the applicable
Fronting Lender, if any, shall make available the Euro Fronting Loan in
accordance with Section 3.2, in each case in Same Day Funds for the account of
Euro Swing Line Lender at Euro Funding Agent’s Office for Euro or Sterling
denominated payments, as applicable, not later than 1:00 p.m. (Brussels time) on
the day specified in such Euro Committed Loan Notice, whereupon, subject to
Section 3.5.3(b), each Euro Lender and each Fronting Lender that so makes funds
available shall be deemed to have made a Eurocurrency Rate Loan with an Interest
Period of one month to such Euro Borrower in such amount and in Euro or
Sterling, as applicable. Euro Funding Agent shall remit the funds so received to
Euro Swing Line Lender.

(b) If for any reason any Euro Swing Line Loan cannot be refinanced by such a
Euro Committed Borrowing in accordance with Section 3.5.3(a), the request for a
Eurocurrency Rate Loan with an Interest Period of one month submitted by Euro
Swing Line Lender as set forth herein shall be deemed to be a request by Euro
Swing Line Lender that each Euro Lender fund its risk participation in the
relevant Euro Swing Line Loan; provided that to the extent that a Euro Swing
Line Loan is denominated in Sterling and there are Euro Non-Qualified Lenders
with respect to Sterling, then the aggregate amount of the Euro Swing Line Loan
shall be converted to Euro based on the Euro Equivalent amount of such Euro
Swing Line Loan and shall bear interest at the Default Rate for a Eurocurrency
Rate Loan with an Interest Period of one month, and each Euro Lender shall make
a payment in satisfaction of its participation obligations under this
Section 3.5.3 in Euro. Each Euro Lender’s payment to Euro Funding Agent for the
account of Euro Swing Line Lender pursuant to Section 3.5.3(a) shall be deemed
payment in respect of such participation.

(c) If any Euro Lender fails to make available directly to Euro Funding Agent or
purchase a risk participation in the applicable Euro Fronting Loan for the
account of Euro Swing Line Lender any amount (the “Unfunded Euro Swing Line
Amount”) required to be paid by such Euro Lender pursuant to the foregoing
provisions of this Section 3.5.3 by the time specified in Section 3.5.3(a),
(i) Euro Swing Line Lender shall be entitled to recover from such Euro Lender
(acting through Euro Funding Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately

 

69



--------------------------------------------------------------------------------

available to Euro Swing Line Lender at a rate per annum equal to the applicable
Overnight Rate from time to time in effect, and (ii) for the avoidance of doubt,
the Unfunded Euro Swing Line Amount shall become due and payable on the date
specified in Section 6.3(b)(i). A certificate of Euro Swing Line Lender
submitted to any Euro Lender (through Euro Funding Agent) with respect to any
amounts owing under this clause (c) shall be conclusive absent manifest error.

(d) Each Euro Lender’s obligation to make Euro Committed Loans, to purchase risk
participations in Euro Fronting Loans pursuant to this Section 3.5.3 or to
purchase and fund risk participations in Euro Swing Line Loans pursuant to this
Section 3.5.3 shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right which such Euro Lender may have against Euro Swing Line Lender, any
Euro Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Euro Lender’s
obligation to make Euro Committed Loans pursuant to this Section 3.5.3 is
subject to the conditions set forth in Section 8.2. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Euro
Borrower to repay Euro Swing Line Loans, together with interest as provided
herein.

Section 3.5.4 Repayment of Participations.

(a) At any time after any Euro Lender has purchased and funded a risk
participation in a Euro Swing Line Loan, if Euro Swing Line Lender receives any
payment on account of such Euro Swing Line Loan, Euro Swing Line Lender will
distribute to such Euro Lender its Applicable Tranche Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Euro Lender’s risk participation was funded) in the
same funds as those received by Euro Swing Line Lender.

(b) If any payment received by Euro Swing Line Lender in respect of principal or
interest on any Euro Swing Line Loan is required to be returned by Euro Swing
Line Lender under any of the circumstances described in Section 14.5 (including
pursuant to any settlement entered into by Euro Swing Line Lender in its
discretion), each Euro Lender shall pay to Euro Swing Line Lender its Applicable
Tranche Percentage thereof on demand of Euro Funding Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. Euro Funding Agent will
make such demand upon the request of Euro Swing Line Lender. The obligations of
Euro Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 3.5.5 Interest for Account of Euro Swing Line Lender. Euro Swing Line
Lender shall be responsible for invoicing the applicable Euro Borrowers for
interest on the Euro Swing Line Loans. Until a Euro Lender funds its Euro
Committed Loan or risk participation pursuant to Section 3.5.3 to refinance such
Euro Lender’s Applicable Tranche Percentage of any Euro Swing Line Loan,
interest in respect of such Euro Lender’s Applicable Tranche Percentage shall be
solely for the account of Euro Swing Line Lender.

 

70



--------------------------------------------------------------------------------

Section 3.5.6 Payments Directly to Euro Swing Line Lender. Each Euro Borrower
shall make all payments of principal and interest in respect of the Euro Swing
Line Loans directly to Euro Swing Line Lender.

Section 3.6 Euro Prepayments.

Section 3.6.1 Prepayments of Committed Loans. Each Euro Borrower may, upon
notice to Euro Funding Agent, at any time or from time to time voluntarily
prepay Euro Committed Loans in whole or in part without premium or penalty;
provided that (a) such notice must be received by Euro Funding Agent not later
than 11:00 a.m., Brussels time, (i) three Business Days prior to any date of
prepayment of Eurocurrency Rate Loans and (ii) on the date of prepayment of any
Substitute Rate Loans; and (b) any prepayment of Eurocurrency Rate Loans shall
be in a principal amount permitted by Section 6.1.2 or, if less, the entire
principal amount thereof then outstanding, provided that if Euro Lenders have
made any Euro Committed Loans pursuant to Section 3.5.3 or 5.3.2, then the
applicable Euro Borrower may make a prepayment in any other amount so long as,
after giving effect thereto, the aggregate principal amount of all Eurocurrency
Rate Loans is in the principal Euro Equivalent amount of EUR 1,000,000 or a
higher integral multiple of EUR 100,000. Each such notice shall specify the date
and amount of such prepayment and the Type(s) of Euro Committed Loans to be
prepaid and, if Eurocurrency Rate Loans are to be prepaid, the Interest
Period(s) of such Eurocurrency Rate Loans. Euro Funding Agent will promptly
notify each Euro Lender of its receipt of each such notice, and of the amount of
such Euro Lender’s Applicable Tranche Percentage of such prepayment. If such
notice is given by such Euro Borrower, then such Euro Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amount required pursuant to Section 7.5. Subject to
Sections 3.2.4 and 6.8.3, each such prepayment shall be applied to the Euro
Committed Loans of Euro Lenders in accordance with their respective Applicable
Tranche Percentages.

Section 3.6.2 Prepayments of Swing Line Loans. The applicable Euro Borrower may,
upon notice to Euro Swing Line Lender (with a copy to Euro Funding Agent), at
any time or from time to time, voluntarily prepay any Euro Swing Line Loans in
whole or in part without premium or penalty; provided that (a) such notice must
be received by Euro Swing Line Lender and Euro Funding Agent not later than
11:00 a.m., Brussels time, on the date of the prepayment, and (b) any such
prepayment shall be in a minimum principal amount of EUR 500,000 for Euro
denominated Euro Swing Line Loans and £500,000 for Sterling denominated Swing
Line Loans. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by such Euro Borrower, such Euro Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

Section 3.6.3 Prepayments Due to Currency Fluctuations. Euro Funding Agent shall
calculate the Euro Equivalent of the Euro Total Outstandings (but only with
respect to Eurocurrency Rate Loans denominated in an Alternative Currency) on
each Revaluation Date. If on the Revaluation Date that occurs on the first
Business Day of each calendar month, or such other times as Euro Funding Agent
may determine in its reasonable discretion, such calculation reflects that, as
of such Revaluation Date, the Euro Equivalent of the Euro Total Outstandings

 

71



--------------------------------------------------------------------------------

exceeds an amount equal to 105% of the Euro Aggregate Commitments then in
effect, then, within four Business Days after notice of such calculation from
Euro Funding Agent to Prologis, Euro Borrowers shall prepay the Euro Loans
and/or Cash Collateralize the Euro L/C Obligations in an aggregate amount
sufficient to reduce the Euro Equivalent of such Euro Total Outstandings as of
such date of payment to an amount not to exceed 100% of the Euro Aggregate
Commitments then in effect, provided that solely for purposes of measuring
compliance with this Section 3.6.3, the amount of Cash Collateral delivered to
Euro Funding Agent under this Section 3.6.3 shall be deemed to have reduced the
Euro Total Outstandings. Subject to Section 3.2.4, each such prepayment shall be
applied to the Euro Committed Loans of Euro Lenders in accordance with their
respective Applicable Tranche Percentages.

Section 3.6.4 Other Prepayments. If, on any date other than the Maturity Date,
the Euro Equivalent of the Euro Total Outstandings exceeds the Euro Aggregate
Commitments then in effect and such excess is not due to a currency exchange
fluctuation covered under Section 3.6.3, then, within two Business Days after
notice from Euro Funding Agent to Prologis, Euro Borrowers shall prepay the Euro
Loans and/or Cash Collateralize the Euro L/C Obligations in an aggregate amount
sufficient to reduce the Euro Equivalent of such Euro Total Outstandings as of
such date of payment to an amount not to exceed the Euro Aggregate Commitments
then in effect, without regard to any minimum or multiples specified in
Section 6.1.2 with respect to prepayments. Subject to Section 3.2.4, each such
prepayment shall be applied to the Euro Committed Loans of Euro Lenders in
accordance with their respective Applicable Tranche Percentages.

ARTICLE IV

YEN COMMITMENTS AND YEN CREDIT EXTENSIONS

Section 4.1 Yen Committed Loans. Subject to the terms and conditions set forth
herein, each Yen Lender severally agrees to make loans (each such loan, a “Yen
Committed Loan”) to each Yen Borrower, subject to Section 4.2, in Yen or in one
or more Alternative Currencies of the Yen Tranche from time to time, on any
Business Day during the Availability Period, under the Yen Tranche, in an
aggregate amount not to exceed at any time outstanding the amount of such Yen
Lender’s Yen Commitment; provided that after giving effect to any Yen Committed
Borrowing, (a) the Yen Total Outstandings shall not exceed the Yen Aggregate
Commitments and (b) the Yen Credit Exposure of any Yen Lender shall not exceed
such Yen Lender’s Yen Commitment, provided, further, that any Yen Committed Loan
denominated in Yen may only be made to a Yen Borrower organized under the Laws
of Japan or that is qualified to do business in Japan as a foreign entity.
Within the limits of each Yen Lender’s Yen Commitment, Yen Borrowers may borrow
under this Section 4.1, prepay under Section 4.5 and reborrow under this
Section 4.1. Yen Committed Loans may be Base Rate Loans (if denominated in
Dollars), ABR Rate Loans (if denominated in Yen) or Eurocurrency Rate Loans, as
further provided herein.

 

72



--------------------------------------------------------------------------------

Section 4.2 Yen Fronting Loans.

Section 4.2.1 Yen Fronting Loans. Subject to the terms and conditions set forth
in this Section 4.2, upon a request for a Yen Committed Borrowing in an
Alternative Currency, consisting of ABR Rate Loans or to a TMK or a Foreign
Borrower in compliance with Section 4.1, each Fronting Lender agrees, subject to
the limitations set forth below, to fund its Fronting Portion of such Yen
Committed Borrowing in the requested currency with respect to such Yen Committed
Borrowing and in the amount of each Yen Non-Qualified Lender’s Applicable
Tranche Percentage for such Yen Committed Borrowing (each a “Yen Fronting
Loan”), notwithstanding the fact that, after giving effect to such funding, all
Yen Fronting Loans of such Fronting Lender, when aggregated with the Applicable
Tranche Percentage of the Yen Credit Exposure of such Fronting Lender may exceed
the amount of such Fronting Lender’s Yen Commitment; provided that (a) after
giving effect to any Yen Fronting Loan, the aggregate Dollar Equivalent amount
of all Fronting Loans funded by such Fronting Lender shall not exceed the
Fronting Commitment of such Fronting Lender, and (b) such Fronting Lender shall
not be a Yen Non-Qualified Lender with respect to such Yen Committed Borrowing.
Immediately upon the making of a Yen Fronting Loan, the applicable Yen
Non-Qualified Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such Fronting Lender a risk
participation in 100% of such Yen Fronting Loan. The obligation of each Yen
Non-Qualified Lender to make Yen Committed Loans in an Alternative Currency or
consisting of ABR Rate Loans or to a TMK or a Foreign Borrower under Section 4.1
shall be satisfied by its purchase of a risk participation in the applicable Yen
Fronting Loan; it being understood that no Yen Non-Qualified Lender shall be
responsible for, or be deemed to be a Defaulting Lender or otherwise in breach
of this Agreement as a result of, the failure by a Fronting Lender to make a
Fronting Loan in which such Yen Non-Qualified Lender is to purchase a risk
participation. Notwithstanding any other provision herein, no more than five
Credit Extensions that utilize Yen Fronting Loans shall be made during any
calendar month.

Section 4.2.2 Election of Fronting Lenders. (a) Upon a request for a Yen
Committed Borrowing in accordance with Section 4.3 in an Alternative Currency or
consisting of ABR Rate Loans or to a TMK or a Foreign Borrower with respect to
which there are Yen Non-Qualified Lenders, there shall be a Fronting Lender
Election. If, based on the limitations set forth in the proviso to the first
sentence of Section 4.2.1 or the last two sentences of Section 4.2.2(b) (the
“Yen Fronting Limitations”), the Fronting Commitments are not sufficient to fund
all of the requested Yen Fronting Loans in such Alternative Currency or
consisting of ABR Rate Loans or to a TMK or a Foreign Borrower, then the
applicable Yen Borrower shall, within one Business Day after notice by Yen
Funding Agent of such insufficiency, decrease the amount of the requested Yen
Committed Borrowing to the amount that would result in utilization of the
maximum available Fronting Commitments subject to the Yen Fronting Limitations
and if applicable, after giving effect to the following sentence. If one or more
Yen Lenders are Yen Non-Qualified Lenders solely because such Yen Lenders are
not capable of making requested Yen Committed Loans to a Foreign Borrower
without the imposition of withholding taxes (each a “Yen Specified Lender”),
such Borrower may, within one Business Day after notice by Yen Funding Agent of
the insufficiency, notify Yen Funding Agent that it will accept responsibility
for such withholding taxes with respect to such Yen Committed Borrowing, in
which case (i) Yen Funding Agent and the Fronting Lenders shall allocate the
available Fronting Commitments (A) first, to cover any portion of such Borrowing
that will not be funded by a Yen Lender because it is a Non-Qualified Lender for
a reason other than potential withholding taxes and (B) then, to cover the
remaining amount of such Borrowing, in each case up to the maximum available
Fronting Commitments, subject to the Yen Fronting Limitations, (ii) the
participations in any Fronting Loans made pursuant to clause (i)(B) above shall
be allocated among the Yen Specified Lenders pro rata according to their
respective Yen Commitments, (iii) each Yen Specified Lender shall fund its pro
rata share of such Borrowing to the extent not funded by the Fronting Lenders
and (iv) such Borrower shall pay or reimburse each Yen Specified Lender for any
withholding tax arising from such Borrowing in accordance with Section 7.1.

 

73



--------------------------------------------------------------------------------

(b) Each Non-Qualified Japan Lender with respect to the Yen Tranche
(i) represents and warrants to each applicable Fronting Lender that (A) the
purchase of a risk participation in such Fronting Loan by such Non-Qualified
Japan Lender and (B) the funding of such risk participation in such Fronting
Loan by such Non-Qualified Japan Lender will not violate any applicable Law
(including any Law of Japan), and (ii) agrees to indemnify such Fronting Lender
for all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for such Fronting
Lender) incurred by such Fronting Lender or asserted against such Fronting
Lender arising from any Fronting Loan made by such Fronting Lender pursuant to
Section 4.2.1. Without limiting the foregoing, no Fronting Lender shall be
obligated to make any Fronting Loan pursuant to Section 4.2.1 if such Fronting
Lender determines that any representation or warranty of the applicable
Non-Qualified Japan Lender in clause (i) of the preceding sentence is not
accurate. Notwithstanding the foregoing provisions of this Section 4.2.2(b), no
Fronting Lender shall make a Fronting Loan in which a Non-Qualified Japan Lender
would be required to purchase a risk participation if such Non-Qualified Japan
Lender has notified such Fronting Lender at least two Business Days prior to the
proposed date of borrowing (with copies to Yen Funding Agent and Prologis) that,
as a result of a Change in Law, such Lender cannot make the representation and
warranty set forth in the first sentence of this Section 4.2.2(b).

Section 4.2.3 Refinancing of the Yen Fronting Loans.

(a) (i) On the Trigger Date, Yen Funding Agent shall notify each Yen
Non-Qualified Lender of its obligation to fund its participation in each
applicable Yen Fronting Loan. Each applicable Yen Non-Qualified Lender shall
make the amount of its participation in each applicable Yen Fronting Loan
specified in such notice available to Yen Funding Agent in Same Day Funds for
the account of the applicable Fronting Lender at Yen Funding Agent’s Office for
payments in the same currency as the applicable Yen Fronting Loan not later than
1:00 p.m., Tokyo time, on the Business Day specified in such notice.

(ii) To the extent that a Yen Non-Qualified Lender that has a risk participation
in a Yen Fronting Loan assigns all or part of its interest in such risk
participation under Section 14.6 to a Yen Qualified Lender for purposes of such
Yen Fronting Loan, then such Yen Qualified Lender shall make the amount of its
assigned participation in such Yen Fronting Loan available to Yen Funding Agent
in Same Day Funds for the account of the applicable Fronting Lender at Yen
Funding Agent’s Office for payments in the same currency as the applicable Yen
Fronting Loan not later than 1:00 p.m., Tokyo time, on the third Business Day
following the effective date of the assignment.

(b) If any applicable Yen Lender fails to make available to any Fronting Lender
any amount required to be paid by such Yen Lender pursuant to the foregoing
provisions of this Section 4.2.3 by the time specified in Section 4.2.3(a), the
applicable Fronting Lender shall be entitled to recover from such Yen Lender
(acting through Yen Funding Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on

 

74



--------------------------------------------------------------------------------

which such payment is immediately available to such Fronting Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect. A
certificate of a Fronting Lender submitted to any applicable Yen Lender (through
Yen Funding Agent) with respect to any amount owing under this clause (b) shall
be conclusive absent manifest error.

(c) Each applicable Yen Lender’s obligation to purchase and fund risk
participations in Yen Fronting Loans pursuant to this Section 4.2.3 shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right which
such Yen Lender may have against the applicable Fronting Lender, any Yen
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing. No such funding of risk
participations shall relieve or otherwise impair the obligation of any Yen
Borrower to repay any Fronting Lender, together with interest as provided
herein.

(d) At any time after any Yen Lender has purchased and funded a risk
participation in a Yen Fronting Loan, if the applicable Fronting Lender receives
any payment on account of such Fronting Loan, such Fronting Lender will
distribute to such Yen Lender such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Yen
Lender’s risk participation was funded) in the same funds and currency as those
received by the applicable Fronting Lender.

(e) If any payment received by any Fronting Lender (and paid to a Yen Lender) in
respect of principal or interest on any Yen Fronting Loan is required to be
returned by such Fronting Lender under any of the circumstances described in
Section 14.5 (including pursuant to any settlement entered into by such Fronting
Lender in its discretion), such Yen Lender shall pay to such Fronting Lender in
the applicable currency of such Yen Fronting Loan the amount of such payment in
respect of such Yen Fronting Loan on demand of Yen Funding Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Overnight Rate. Yen Funding Agent will
make such demand upon the request of the applicable Fronting Lender. The
obligations of Yen Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

Section 4.2.4 Payments for Account of the applicable Fronting Lender.
Notwithstanding any other provision of this Agreement, until a Yen Lender funds
its risk participation pursuant to this Section 4.2 to refinance such Yen
Lender’s applicable Yen Fronting Loan, all payments made hereunder in respect of
the portion of any Yen Committed Loans that was funded in part by a Fronting
Lender shall be solely for the account of the applicable Fronting Lender.

Section 4.2.5 Defaulting Lender. Notwithstanding the foregoing, no Fronting
Lender shall be required to make a Yen Fronting Loan with respect to which there
is a Yen Non-Qualified Lender that is a Defaulting Lender at the time of the
receipt by Yen Funding Agent of the applicable Yen Committed Loan Notice or at
any time prior to the funding of such Yen Fronting Loan. In addition, to the
extent (a) a Yen Fronting Loan is outstanding, (b) a Yen Non-Qualified Lender
becomes a Defaulting Lender and (c) the applicable Fronting Lender makes a
demand for repayment to the applicable Yen Borrower, then such Yen Borrower
shall repay such

 

75



--------------------------------------------------------------------------------

Yen Fronting Loan (i) on or before the earlier of (A) 30 days following receipt
of such demand or (B) the fifth day following the last day of the applicable
Interest Period ending after receipt of such demand or (ii) if no Interest
Period is in effect with respect to such Yen Fronting Loan, within ten days
following receipt of such demand. If any such Yen Fronting Loan is not repaid in
full on the last day of an Interest Period (if applicable or required under
clause (i)(B) above), subject to Section 6.4.2, such Yen Fronting Loan shall
bear interest at the Money Market Rate plus the Applicable Margin until such
payment is made hereunder.

Section 4.3 Yen Committed Borrowings, Conversions and Continuations of Yen
Committed Loans.

Section 4.3.1 Procedures for Yen Committed Borrowings. Each Yen Committed
Borrowing, each conversion of Yen Committed Loans from one Type to the other and
each continuation of Eurocurrency Rate Loans shall be made upon the requesting
Yen Borrower’s irrevocable notice to Yen Funding Agent, which may be given by
telephone. Each such notice must be received by Yen Funding Agent not later than
11:00 a.m., Tokyo time, (a) three Business Days prior to the requested date of
any Yen Committed Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans and (b) two Business Days prior to the date of any Yen Committed
Borrowing of Base Rate Committed Loans or ABR Rate Loans. Each telephonic notice
by the requesting Yen Borrower pursuant to this Section 4.3 must be confirmed
promptly by delivery to Yen Funding Agent of a written Yen Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of such Yen
Borrower. Each Yen Committed Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a principal amount permitted by
Section 6.1.1, and except as provided in Section 5.3, each Yen Committed
Borrowing of or conversion to Base Rate Committed Loans or ABR Rate Loans shall
be in a principal amount permitted by Section 6.1.1. Each Yen Committed Loan
Notice (whether telephonic or written) shall specify (i) the jurisdiction of the
applicable Yen Borrower and whether such Borrower is a Foreign Borrower,
(ii) whether the applicable Yen Borrower is requesting a Yen Committed
Borrowing, a conversion of Yen Committed Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (iii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iv) the principal amount of Yen Committed Loans to be borrowed,
converted or continued, (v) the Type of Yen Committed Loans to be borrowed or to
which existing Yen Committed Loans are to be converted, (vi) if applicable, the
duration of the Interest Period with respect thereto and (vii) the currency of
the Yen Committed Loans to be borrowed or converted. If the requesting Yen
Borrower fails to specify a currency in a Yen Committed Loan Notice requesting a
Yen Committed Borrowing, then the Yen Committed Loans so requested shall be made
in Yen. If the requesting Yen Borrower fails to specify a Type of Yen Committed
Loan in a Yen Committed Loan Notice or fails to give a timely notice requesting
a conversion or continuation, then (A) if the applicable Yen Committed Loans are
denominated in Dollars, such Yen Committed Loans shall be made as, or converted
to, Base Rate Loans; (B) if the applicable Yen Committed Loans are denominated
in Yen, such Yen Committed Loans shall be made as, or converted to, ABR Rate
Loans; and (C) if the applicable Yen Committed Loans are denominated in a
currency other than Dollars or Yen, such Yen Committed Loans shall be made in
the currency requested or, in the case of a continuation, continued in the same
currency, as Eurocurrency Rate Loans with an Interest Period of one month. Any
automatic conversion to Base Rate Loans or ABR Rate Loan, as applicable, shall
be effective as of the last day of the

 

76



--------------------------------------------------------------------------------

Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the requesting Yen Borrower requests a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans in any such Yen Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Yen Committed Loan may be converted into or
continued as a Yen Committed Loan denominated in a different currency, but
instead must be repaid in the original currency of such Yen Committed Loan and
reborrowed in the other currency.

Section 4.3.2 Funding of Yen Committed Loans. Following receipt of a Yen
Committed Loan Notice, Yen Funding Agent shall promptly notify each Yen Lender
of the amount (and currency) of its Applicable Tranche Percentage of the
applicable Yen Committed Borrowings, and if no timely notice of a conversion or
continuation is provided by the applicable Yen Borrower, Yen Funding Agent shall
notify each Yen Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Yen Committed Loans denominated in a currency other
than Dollars, in each case as described in the preceding Section. In the case of
a Yen Committed Borrowing, each Yen Qualified Lender and the applicable Fronting
Lender, if any, shall make the amount of its Yen Committed Loan available to Yen
Funding Agent in Same Day Funds at Yen Funding Agent’s Office for the applicable
currency not later than 12:00 noon, Tokyo time, in the case of any Yen Committed
Loan denominated in Yen, and not later than the Applicable Time specified by Yen
Funding Agent in the case of any Yen Committed Loan in an Alternative Currency
of the Yen Tranche, in each case on the Business Day specified in the applicable
Yen Committed Loan Notice. Upon satisfaction of the applicable conditions set
forth in Section 8.2 (and, if such Yen Committed Borrowing is the initial Credit
Extension, Section 8.1), Yen Funding Agent shall make all funds so received
available to the applicable Yen Borrower in like funds as received by Yen
Funding Agent either by (a) crediting the account of such Yen Borrower on the
books of Yen Funding Agent with the amount of such funds or (b) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) Yen Funding Agent by the requesting Yen Borrower;
provided that if, on the date a Yen Committed Loan Notice with respect to a Yen
Committed Borrowing denominated in Yen is given by the requesting Yen Borrower,
such Yen Borrower has outstanding Yen L/C Borrowings, then the proceeds of such
Yen Committed Borrowing, first, shall be applied to the payment in full of such
Yen L/C Borrowings, and, second, shall be made available to the requesting Yen
Borrower as provided above.

Section 4.3.3 Certain Continuations and Conversions. Except as otherwise
provided herein, a Eurocurrency Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurocurrency Rate Loan. During the
existence of a Default, the Yen Required Lenders may at their option, by notice
to the Yen Borrowers (which notice may be revoked at the option of Yen Required
Lenders notwithstanding any provision of Section 14.1) declare that (a) no Yen
Committed Loans denominated in Yen or Dollars may be requested as, converted to
or continued as Eurocurrency Rate Loans and (b) no Yen Committed Loans
denominated in any other Alternative Currency may be requested or continued as
Eurocurrency Rate Loans, other than as Eurocurrency Rate Loan with an Interest
Period of one month.

 

77



--------------------------------------------------------------------------------

Section 4.3.4 Notice of Rates. Yen Funding Agent shall promptly notify each
applicable Yen Borrower and Yen Lenders of the interest rate applicable to any
Interest Period for Eurocurrency Rate Loans upon determination of such interest
rate. At any time that Base Rate Loans are outstanding, Yen Funding Agent shall
notify each applicable Yen Borrower and Yen Lenders of any change in U.S.
Funding Agent’s “prime rate” used in determining the Base Rate for Yen Committed
Loan denominated in Dollars promptly following the public announcement of such
change. At any time that ABR Rate Loans are outstanding, Yen Funding Agent shall
notify each applicable Yen Borrower and Yen Lenders of any change in Yen Funding
Agent’s “prime rate” used in determining the ABR Rate for Yen Committed Loans
denominated in Yen promptly following the public announcement of such change.

Section 4.3.5 Number of Interest Periods. After giving effect to all Yen
Committed Borrowings, all conversions of Yen Committed Loans from one Type to
the other, and all continuations of Yen Committed Loans as the same Type, there
shall not be more than 20 Interest Periods in effect with respect to Yen
Committed Loans.

Section 4.4 Yen Letters of Credit. Subject to the terms and conditions set forth
herein, (a) each Yen L/C Issuer agrees, in reliance upon the agreements of Yen
Lenders set forth in this Section 4.4 and Article V, (i) from time to time on
any Business Day during the Availability Period, to issue Yen Letters of Credit
denominated in Yen for the account of any Yen Borrower or any Eligible
Affiliate, and to amend or extend Yen Letters of Credit previously issued by it,
in accordance with Section 5.2, and (ii) to honor drawings under the applicable
Yen Letters of Credit; and (b) Yen Lenders severally agree to participate in Yen
Letters of Credit issued for the account of any Yen Borrower or any Eligible
Affiliates and any drawings thereunder; provided that after giving effect to any
Yen L/C Credit Extension with respect to any Yen Letter of Credit, (x) the Yen
Total Outstandings shall not exceed the Yen Aggregate Commitments, (y) the Yen
Credit Exposure of any Yen Lender shall not exceed such Yen Lender’s Yen
Commitment and (z) the Yen Outstanding Amount of the Yen L/C Obligations shall
not exceed the Yen Letter of Credit Sublimit. Within the foregoing limits, any
Yen Borrower’s ability to obtain Yen Letters of Credit shall be fully revolving,
and accordingly each Yen Borrower may, during the foregoing period, obtain Yen
Letters of Credit to replace Yen Letters of Credit that have expired or that
have been drawn upon and reimbursed. All Yen Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Closing Date
shall be subject to and governed by the terms and conditions hereof.

Section 4.5 Yen Prepayments.

Section 4.5.1 Prepayments of Yen Committed Loans. Each Yen Borrower may, upon
notice to Yen Funding Agent, at any time or from time to time voluntarily prepay
Yen Committed Loans in whole or in part without premium or penalty; provided
that (a) such notice must be received by Yen Funding Agent not later than 11:00
a.m., Tokyo time, (i) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (ii) two Business Days prior to any date of
prepayment of Base Rate Committed Loans and ABR Rate Loans; and (b) any
prepayment of Yen Committed Loans shall be in a principal amount permitted by
Section 6.1.2, or, if less, the entire principal amount thereof then
outstanding; provided that if Yen Lenders have made any Yen Committed Loans
pursuant to 5.3.2, then the applicable Yen Borrower may make a prepayment in any
other amount so long as, after giving effect thereto, the aggregate principal
amount of all ABR Rate Loans is in an integral multiple of ¥100,000,000. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Yen Committed Loans to be prepaid and, if Eurocurrency Rate Loans are to be
prepaid, the Interest

 

78



--------------------------------------------------------------------------------

Period(s) of such Yen Committed Loans. Yen Funding Agent will promptly notify
each Yen Lender of its receipt of each such notice and of the amount of such Yen
Lender’s Applicable Tranche Percentage of such prepayment. If such notice is
given by such Yen Borrower, then such Yen Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amount required pursuant to Section 7.5. Subject to Sections 4.2.4
and 6.8.3, each such prepayment shall be applied to the Yen Committed Loans of
Yen Lenders in accordance with their respective Applicable Tranche Percentages.

Section 4.5.2 Prepayments due to Currency Fluctuations. Yen Funding Agent shall
calculate the Yen Equivalent of the Yen Total Outstandings on each Revaluation
Date (but only with respect to Eurocurrency Rate Loans denominated in an
Alternative Currency). If on the Revaluation Date that occurs on the first
Business Day of each calendar month, or such other times as Yen Funding Agent
may determine in its reasonable discretion, such calculation reflects that, as
of such Revaluation Date, Yen Equivalent of the Yen Total Outstandings exceeds
an amount equal to 105% of the Yen Aggregate Commitments then in effect, then,
within four Business Days after notice of such calculation from Yen Funding
Agent to Prologis, Yen Borrowers shall prepay the Yen Committed Loans and/or
Cash Collateralize the Yen L/C Obligations in an aggregate amount sufficient to
reduce the Yen Equivalent of such Yen Total Outstandings as of such date of
payment to an amount not to exceed 100% of the Yen Aggregate Commitments then in
effect, provided that solely for purposes of measuring compliance with this
Section 4.5.2, the amount of Cash Collateral delivered to Yen Funding Agent
under this Section 4.5.2 shall be deemed to have reduced the Yen Total
Outstandings. Subject to Section 4.2.4, each such prepayment shall be applied to
the Yen Committed Loans of Yen Lenders in accordance with their respective
Applicable Tranche Percentages.

Section 4.5.3 Other Prepayments. If, on any date other than the Maturity Date,
the Yen Equivalent of the Yen Total Outstandings exceeds the Yen Aggregate
Commitments then in effect and such excess is not due to a currency exchange
fluctuation covered under Section 4.5.2, then, within two Business Days after
notice from Yen Funding Agent to Prologis, Yen Borrowers shall prepay the Yen
Committed Loans and/or Cash Collateralize the Yen L/C Obligations in an
aggregate amount sufficient to reduce the Yen Equivalent of such Yen Total
Outstandings as of such date of payment to an amount not to exceed the Yen
Aggregate Commitments then in effect, without regard to any minimum or multiples
specified in Section 6.1.2 with respect to prepayments. Subject to
Section 4.2.4, each such prepayment shall be applied to the Yen Committed Loans
of Yen Lenders in accordance with their respective Applicable Tranche
Percentages.

 

79



--------------------------------------------------------------------------------

ARTICLE V

GENERAL PROVISIONS APPLICABLE TO LETTERS OF CREDIT

Section 5.1 Limitations on Obligations to Issue Letters of Credit.

Section 5.1.1 Prohibited Issuances. No L/C Issuer shall issue any Letter of
Credit, if:

(a) subject to Section 5.2.3, the expiry date of such requested Letter of Credit
would occur more than 12 months after the date of issuance (or, if applicable,
the most recent extension) thereof, unless the applicable Tranche Required
Lenders have approved such expiry date; or

(b) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date.

Section 5.1.2 Limitations on Obligations of L/C Issuers. No L/C Issuer shall be
under any obligation to issue any Letter of Credit if:

(a) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(b) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;

(c) except as otherwise agreed by the applicable Funding Agent and the
applicable L/C Issuer, such Letter of Credit would be in an initial stated
amount of less than $100,000 for a U.S. Letter of Credit denominated in Dollars,
Cdn$100,000 for a U.S. Letter of Credit denominated in Canadian Dollars, EUR
100,000 for a Euro Letter of Credit denominated in Euro, £100,000 for a Euro
Letter of Credit denominated in Sterling and ¥100,000,000 for a Yen Letter of
Credit;

(d) (i) with respect to a U.S. Letter of Credit, such Letter of Credit is to be
denominated in a currency other than Dollars or Canadian Dollars, (ii) with
respect to a Euro Letter of Credit, such Letter of Credit is to be denominated
in a currency other than Euro or Sterling, and (iii) with respect to a Yen
Letter of Credit, such Letter of Credit is to be denominated in a currency other
than Yen;

(e) such Letter of Credit contains any provision for automatic reinstatement of
the stated amount after any drawing thereunder; or

(f) any Applicable Tranche Lender has failed to fund any amount required under
Section 5.3.1 or 5.3.2, unless such failure has been cured, or is at such time a
Defaulting Lender, unless (i) such L/C Issuer has entered into satisfactory
arrangements with the applicable Borrower or such Applicable Tranche Lender to
eliminate such L/C Issuer’s risk with respect to such Lender and/or (ii) Cash
Collateral has been provided by the applicable Borrowers in accordance with
Section 5.7.2.

 

80



--------------------------------------------------------------------------------

Section 5.1.3 Limitations on Amendments. No L/C Issuer shall be under any
obligation to renew, extend the expiry date for or increase the amount of any
Letter of Credit if (a) such L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof or
(b) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.

Section 5.1.4 Authorization of L/C Issuers. Each L/C Issuer shall act on behalf
of the Applicable Tranche Lenders with respect to any Letters of Credit issued
by it and the documents associated therewith, and each L/C Issuer shall have all
of the benefits and immunities (a) provided to Agents in Article XIII with
respect to any acts taken or omissions suffered by such L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term “Agent”
as used in Article XIII included such L/C Issuer with respect to such acts or
omissions, and (b) as additionally provided herein with respect to such L/C
Issuer.

Section 5.2 Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

Section 5.2.1 Requests for Issuance or Amendment. Each Letter of Credit shall be
issued or amended, as the case may be, upon the request of any Borrower
delivered to the applicable L/C Issuer (with a copy to the applicable Funding
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of such Borrower. Such Letter of Credit
Application must be received by the applicable L/C Issuer and the applicable
Funding Agent not later than 11:00 a.m., Applicable Time, at least three
Business Days (or, in each case, such later date and time as such L/C Issuer and
such Funding Agent may both agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, the applicable Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the applicable L/C Issuer: (a) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(b) the amount thereof; (c) the expiry date thereof; (d) the name and address of
the beneficiary thereof; (e) the documents to be presented by such beneficiary
in case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (g) in the case
of a request for a U.S. Letter of Credit or a Euro Letter of Credit, the
applicable currency thereof; and (h) such other matters as the applicable L/C
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer: (i) the
Letter of Credit to be amended; (ii) the proposed date of amendment thereof
(which shall be a Business Day); (iii) the nature of the proposed amendment; and
(iv) such other matters as the applicable L/C Issuer may reasonably require.
Additionally, the requesting Borrower shall furnish to the applicable L/C Issuer
and the applicable Funding Agent such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or Funding Agent may reasonably require.

 

81



--------------------------------------------------------------------------------

Section 5.2.2 Issuance Procedures. Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the applicable
Funding Agent (by telephone or in writing) that such Funding Agent has received
a copy of such Letter of Credit Application from the requesting Borrower and, if
not, such L/C Issuer will provide such Funding Agent with a copy thereof. Unless
such L/C Issuer has received written notice from Global Administrative Agent,
the applicable Funding Agent or any Credit Party, at least one Business Day
prior to the requested date of issuance or amendment of a Letter of Credit, that
one or more applicable conditions contained in Article VIII shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
requesting Borrower (or the applicable Eligible Affiliate) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Applicable Tranche Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the applicable L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Applicable Tranche Percentage times
the amount of such Letter of Credit.

Section 5.2.3 Auto-Extension Letters of Credit. If any Borrower so requests in a
Letter of Credit Application, the applicable L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any Auto-Extension Letter of Credit must permit such L/C Issuer to prevent any
such extension at least once in each 12 month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such 12
month period to be agreed upon at the time such Letter of Credit is issued.
Unless otherwise directed by such L/C Issuer, the applicable Borrower shall not
be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Applicable Tranche Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided that such L/C Issuer shall not permit any such
extension if (a) such L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of Section 5.1.1(a) or Section 5.1.1(b) or otherwise), or (b) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Non-Extension Notice Date (1) from Global
Administrative Agent or the applicable Funding Agent, that the applicable
Tranche Required Lenders have elected not to permit such extension or (2) from
Global Administrative Agent, the applicable Funding Agent or any Credit Party
that one or more of the applicable conditions specified in Section 8.2 is not
then satisfied, and in each such case directing such L/C Issuer not to permit
such extension.

Section 5.2.4 Notice of Issuance. Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the applicable Borrower and the applicable Funding Agent a true and
complete copy of such Letter of Credit or amendment.

 

82



--------------------------------------------------------------------------------

Section 5.3 Drawings and Reimbursements; Funding of Participations.

Section 5.3.1 Procedures Upon Drawing. Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the applicable Borrower and the applicable
Funding Agent thereof. Not later than 10:00 a.m., Applicable Time, on the date
of any payment by an L/C Issuer under a Letter of Credit (each such date, an
“Honor Date”), the applicable Borrower shall reimburse such L/C Issuer through
the applicable Funding Agent in an amount equal to the amount of such drawing;
provided that, with respect to a U.S. Letter of Credit denominated in Canadian
Dollars, the applicable Borrower shall reimburse the U.S. L/C Issuer in Dollars
in an amount equal to the Dollar Equivalent amount of such drawing. If the
applicable Borrower fails to so reimburse an L/C Issuer by such time, the
applicable Funding Agent shall promptly notify each Applicable Tranche Lender of
the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”) and the amount of such Applicable Tranche Lender’s Applicable Tranche
Percentage thereof. In such event, the applicable Borrower shall be deemed to
have requested a Committed Borrowing of the Specified Type (as defined below) to
be disbursed on the first Business Day after the Honor Date in an amount equal
to the Unreimbursed Amount, without regard to the minimum and multiples
specified elsewhere in this Agreement for the principal amount of a Committed
Borrowing, but subject to the amount of the unutilized portion of the Aggregate
Tranche Commitment and the conditions set forth in Section 8.2 (other than the
delivery of a Committed Loan Notice). To the extent that any Unreimbursed Amount
under the Euro Tranche is in Sterling and there are Euro Non-Qualified Lenders
with respect to Sterling, then Euro Funding Agent may elect a Fronting Lender in
accordance with Section 3.2 on behalf of the applicable Euro Borrower (which
hereby irrevocably authorizes Euro Funding Agent to so elect on its behalf);
provided that to the extent that there are no available Fronting Lenders, then
such portion of the Unreimbursed Amount shall be converted to Euro based on the
Euro Equivalent amount of such portion and refinanced as a Eurocurrency Rate
Loan in Euro with an Interest Period of one month. Any notice given by an L/C
Issuer or a Funding Agent pursuant to this Section 5.3.1 may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice. For purposes of the foregoing, “Specified Type” means (a) with
respect to the U.S. Tranche, Base Rate Loans; (b) with respect to the Yen
Tranche, ABR Rate Loans; and (c) with respect to the Euro Tranche, a
Eurocurrency Rate Loan with an Interest Period of one month.

Section 5.3.2 Reimbursement via Committed Borrowing. Each Applicable Tranche
Lender (or, in the case of a Euro Letter of Credit, each Euro Qualified Lender
and each applicable Fronting Lender) shall upon receipt of any notice pursuant
to Section 5.3.1 make funds available to the applicable Funding Agent for the
account of the applicable L/C Issuer, in the applicable currency of the
applicable Letter of Credit, at such Funding Agent’s Office in an amount equal
to each such Applicable Tranche Lender’s Applicable Tranche Percentage (or, in
the case of a Euro Letter of Credit, each Euro Qualified Lender’s Applicable
Tranche Percentage and each applicable Fronting Lender’s Euro Fronting Loan) of
the Unreimbursed Amount not later than 12:00 noon, Applicable Time, on the
Business Day specified in such notice by such Funding Agent, whereupon, subject
to the provisions of Section 5.3.3, each Applicable Tranche Lender (or in the
case of a Euro Letter of Credit, the Euro Qualified Lender and the Fronting
Lender) that so makes funds available shall be deemed to have made a Committed
Loan to the applicable Borrower in such amount. The applicable Funding Agent
shall remit the funds so received to the applicable L/C Issuer.

 

83



--------------------------------------------------------------------------------

Section 5.3.3 L/C Borrowings. With respect to any Unreimbursed Amount that is
not fully refinanced by a Committed Borrowing because the conditions set forth
in Section 8.2 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest),
in the currency in which payment was made under the applicable Letter of Credit
(or with respect to a U.S. Letter of Credit denominated in Canadian Dollars, in
Dollars) and shall bear interest at the Default Rate for the applicable
Specified Type; provided that to the extent that a Euro L/C Borrowing is in
Sterling and there are Euro Non-Qualified Lenders with respect to Sterling, then
the aggregate amount of the Euro L/C Borrowing shall be converted to Euro based
on the Euro Equivalent amount of such Euro L/C Borrowing and shall bear interest
at the Default Rate for a Eurocurrency Rate Loan with an Interest Period of one
month. In such event, each applicable Lender’s payment to the applicable Funding
Agent for the account of such L/C Issuer pursuant to this Section 5.3.3 shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 5.3. For the avoidance of doubt, any Committed
Borrowing, L/C Borrowing or L/C Advance with respect to a U.S. Letter of Credit
denominated in Canadian Dollars shall be made in Dollars based on the Dollar
Equivalent amount thereof.

Section 5.3.4 Interest Prior to Lender Payments. Until an Applicable Tranche
Lender (and, in the case of the Euro Tranche, a Fronting Lender) funds its
Committed Loan or L/C Advance pursuant to this Section 5.3 to reimburse the
applicable L/C Issuer for any amount drawn under any Letter of Credit, interest
in respect of the Committed Loan or L/C Advance to be made by such Applicable
Tranche Lender (or such Fronting Lender) shall be solely for the account of such
L/C Issuer.

Section 5.3.5 Lender Obligations Unconditional. Each Applicable Tranche Lender’s
(and, if applicable, Fronting Lender’s) obligation to make Committed Loans or
L/C Advances or to purchase risk participations in Fronting Loans in order to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 5.3, shall be absolute and unconditional and
shall not be affected by any circumstance, including: (a) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, any Borrower, any Eligible Affiliate or any other
Person for any reason whatsoever; (b) the occurrence or continuance of a Default
or (c) any other occurrence, event or condition, whether or not similar to any
of the foregoing; provided that each such Person’s obligation to make Committed
Loans pursuant to this Section 5.3 is subject to the conditions set forth in
Section 8.2 (other than delivery by the applicable Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the applicable Borrower to reimburse the applicable L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

Section 5.3.6 Interest on Overdue Amounts. If any Applicable Tranche Lender (or,
in the case of the Euro Tranche, Fronting Lender) fails to make available
directly to the applicable Funding Agent for the account of the applicable L/C
Issuer any amount required to be paid by such Lender (or Fronting Lender)
pursuant to the foregoing provisions of this Section 5.3 by the time specified
in Section 5.3.2, such L/C Issuer shall be entitled to recover from such Person
(acting through the applicable Funding Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such L/C Issuer at a rate
per annum equal to the applicable Overnight Rate from time to time in effect. A
certificate of an L/C Issuer submitted to any Lender (through the applicable
Funding Agent) with respect to any amount owing under this Section 5.3.6 shall
be conclusive absent manifest error.

 

84



--------------------------------------------------------------------------------

Section 5.4 Repayment of Participations.

Section 5.4.1 Payments by L/C Issuers. At any time after an L/C Issuer has made
a payment under any Letter of Credit and has received from any Applicable
Tranche Lender (or, in the case of the Euro Tranche, any Fronting Lender) such
Person’s L/C Advance in respect of such payment in accordance with Section 5.3,
if the applicable Funding Agent receives for the account of such L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the applicable Borrower or otherwise, including proceeds
of Cash Collateral of the applicable Tranche applied thereto by the applicable
Funding Agent), the applicable Funding Agent will distribute to such Applicable
Tranche Lender (or Fronting Lender) its Applicable Tranche Percentage (or other
appropriate percentage) thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Person’s L/C Advance
was outstanding) in the same funds as those received by the applicable Funding
Agent.

Section 5.4.2 Disgorgement. If any payment received by the applicable Funding
Agent for the account of any L/C Issuer pursuant to Section 5.4.1 is required to
be returned under any of the circumstances described in Section 14.5 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Applicable Tranche Lender (and, in the case of the Euro Tranche, each
Fronting Lender) shall pay to the applicable Funding Agent for the account of
such L/C Issuer its Applicable Tranche Percentage (or other appropriate
percentage) thereof on demand of the applicable Funding Agent (in each case in
the currency in which such payment originally was made), plus interest thereon
from the date of such demand to the date such amount is returned by such
Applicable Tranche Lender (or Fronting Lender), at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.

Section 5.4.3 Survival. The obligations of the Lenders, the Funding Agents, the
L/C Issuers and the Fronting Lenders under this Section 5.4 shall survive the
payment in full of the Obligations and the termination of this Agreement.

Section 5.5 Borrower Obligations Absolute. The obligation of each Borrower to
reimburse the applicable L/C Issuer for each drawing under each Letter of Credit
issued by such L/C Issuer for the account of such Borrower and to repay each L/C
Borrowing incurred by such Borrower shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(a) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;

(b) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Eligible Affiliate may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

85



--------------------------------------------------------------------------------

(c) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

(d) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(e) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any
Eligible Affiliate.

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, such
Borrower will promptly notify such L/C Issuer. Each Borrower shall be
conclusively deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.

Section 5.6 Role of L/C Issuer. Each Lender and each Borrower agree that, in
paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. No L/C Issuer or Agent or
any of their respective Related Parties or any correspondent, participant or
assignee of any L/C Issuer shall be liable to any Lender for (a) any action
taken or omitted in connection herewith at the request or with the approval of
all Lenders, all Applicable Tranche Lenders, the applicable Tranche Required
Lenders or the Required Lenders, as applicable; (b) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (c) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. Each Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude any Borrower pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. No L/C Issuer or Agent or any of their
respective Related Parties or any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (a) through (e) of Section 5.5; provided that anything in such clauses
to the contrary notwithstanding, a Borrower may have a claim against an L/C
Issuer, and such L/C Issuer may be liable to such Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by such Borrower which it

 

86



--------------------------------------------------------------------------------

proves were caused by such L/C Issuer’s willful misconduct or gross negligence
or such L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, any L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

Section 5.7 Cash Collateral.

Section 5.7.1 Certain Cash Collateral. Upon the request of the applicable
Funding Agent or Required Lenders (for purposes of clause (a) below) or the
applicable Tranche Required Lenders (for purposes of clause (b) below),
(a) during the existence of an Event of Default or (b) if, as of the Maturity
Date, any L/C Obligations under the Available Tranches for any reason remains
outstanding, the applicable Borrower shall, in each case, promptly Cash
Collateralize the then Outstanding Amount of all L/C Obligations of such
Borrower under each applicable Available Tranche, in each case in the same
currency as the applicable L/C Obligations.

Section 5.7.2 Cash Collateral and Defaulting Lender. If any L/C Obligation under
any Tranche exists at the time a Lender is a Defaulting Lender, the applicable
Borrower shall, within one Business Day of delivery of written notice by the
applicable Funding Agent, Cash Collateralize the amount of the Defaulting
Lender’s Applicable Tranche Percentage of the L/C Obligations under such Tranche
(after giving effect to Section 6.15.1(d) and any Cash Collateral provided by
the Defaulting Lender or retained pursuant to Section 6.15.1(b)). If a Borrower
is required to provide an amount of Cash Collateral pursuant to this
Section 5.7.2, such Cash Collateral shall be released and promptly returned to
such Borrower from time to time to the extent the amount deposited shall exceed
the Defaulting Lender’s Applicable Tranche Percentage of the L/C Obligations
under such Tranche or if such Lender ceases to be a Defaulting Lender.

Section 5.7.3 Lien on Cash Collateral. Each Borrower hereby grants to the
Funding Agent for the Tranche with respect to which Cash Collateral is being
delivered a lien on and security interest in all such cash, all deposit accounts
into which such cash is deposited, all balances in such accounts and all
proceeds of the foregoing. Cash Collateral shall be maintained in blocked,
interest bearing deposit accounts with the applicable Funding Agent.

Section 5.8 Applicability of ISP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit.

 

87



--------------------------------------------------------------------------------

Section 5.9 Letter of Credit Fees. Prologis shall (or shall cause the applicable
Borrower to) pay to the applicable Funding Agent for the account of each
Applicable Tranche Lender in accordance with its Applicable Tranche Percentage,
in the Primary Currency for the applicable Tranche, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Margin
as in effect from time to time multiplied by the daily Relevant Equivalent (as
defined below) amount available to be drawn under such Letter of Credit. Letter
of Credit Fees shall be (a) computed on a quarterly basis in arrears and (b) due
and payable on the last Business Day of each March, June, September and
December, on the Letter of Credit Expiration Date for each Letter of Credit, and
thereafter on demand. Notwithstanding anything to the contrary contained herein,
upon the request of the Tranche Required Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate. For purposes
of the foregoing and of Section 5.10, “Relevant Equivalent” means (i) in the
case of the U.S. Letters of Credit, the Dollar Equivalent, (ii) in the case of
the Euro Letters of Credit, the Euro Equivalent, and (iii) in the case of the
Yen Letters of Credit, the Yen Equivalent. Notwithstanding the foregoing or any
other provision of this Agreement, Prologis shall not be required to pay any
Letter of Credit Fee to any Lender for any period during which such Lender is a
Defaulting Lender.

Section 5.10 Fronting Fee and Documentary and Processing Charges Payable to each
L/C Issuer. Prologis shall pay directly to the applicable L/C Issuer of each
Letter of Credit for its own account, in the Primary Currency of the Tranche
under which such Letter of Credit was issued, a fronting fee at the rate per
annum of 0.125% computed on the Relevant Equivalent (as defined in Section 5.9)
of the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
last Business Day of each March, June, September and December in respect of the
quarterly period then ending (or portion thereof, in the case of the first
payment), on the Letter of Credit Expiration Date for each Letter of Credit, and
thereafter on demand. In addition, Prologis shall pay directly to the applicable
L/C Issuer for its own account, in Primary Currency of the Tranche under which
the applicable Letter of Credit was issued, the customary issuance,
presentation, amendment, extension and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect; provided that the total amount of all such fees shall not
exceed a Dollar Equivalent amount of $1,500 for any Letter of Credit. Such
customary fees and standard costs and charges are due and payable ten Business
Days after demand and are nonrefundable.

Section 5.11 Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

Section 5.12 Letters of Credit Issued for Eligible Affiliate. Notwithstanding
that a Letter of Credit is in support of obligations of, or is for the account
of, an Eligible Affiliate, the requesting Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for all drawings under such Letter
of Credit. Each Borrower acknowledges that the issuance of any Letter of Credit
requested by such Borrower for the account of an Eligible Affiliate inures to
the benefit of such Borrower. Notwithstanding the foregoing, a Foreign Borrower
under any Tranche shall not be the letter of credit applicant with respect to
any Letter of Credit.

 

88



--------------------------------------------------------------------------------

Section 5.13 U.S. Bond L/Cs. Notwithstanding any provision to the contrary set
forth in this Article V:

Section 5.13.1 Terms and Conditions of U.S. Bond L/Cs. (a) U.S. Bond L/Cs shall
be subject to the terms and conditions of this Agreement and applicable Law;
provided that (i) a U.S. Bond L/C may have an expiration date later than 12
months from the date of issuance, so long as such date is not later than the
Letter of Credit Expiration Date; and (ii) the terms of each U.S. Bond L/C
(A) must be acceptable to the applicable U.S. L/C Issuer and U.S. Funding Agent,
(B) subject to the provisions of Section 5.14, may provide for the reinstatement
of drawn portions of the U.S. Bond L/C, whether or not reimbursement has been
received (which may have the effect of increasing the amount of the applicable
Borrower’s reimbursement obligations under such U.S. Bond L/C), (C) may provide
for automatic extensions thereof, so long as such terms comply with the auto
extension provisions set forth in Section 5.2.3 hereof, and (D) may contain
provisions whereby the applicable U.S. L/C Issuer is granted certain rights in
collateral and voting rights under the related Bond Documents, which rights are
expressly assigned by the applicable U.S. L/C Issuer to U.S. Funding Agent for
the benefit of Lenders pursuant to Section 5.14.2 herein.

(b) Any Borrower may request that a U.S. L/C Issuer issue a U.S. Bond L/C by
providing at least 30 days prior written notice of such request to the
applicable U.S. L/C Issuer, and by delivering a certificate at least 30 days
prior to the issuance of any U.S. Bond L/C to U.S. Funding Agent certifying
that, after giving effect to the issuance of any such Bonds and, without
duplication, any Debt incurred by any Company with respect thereto, no Default
exists or would result after giving effect thereto.

Section 5.14 Reduction and Reinstatement of U.S. Bond L/Cs. In the event that
the proceeds of any drawing under any U.S. Bond L/C are used to pay the purchase
price of Bonds tendered or deemed tendered by the owner thereof pursuant to the
related Bond Documents (such drawing, including the drawing of any accrued
interest on the tendered Bonds, a “Bond Purchase Drawing”), then the stated
amount of such U.S. Bond L/C will be temporarily reduced by the amount of such
drawing, subject to automatic reinstatement (whether or not reimbursement for
any drawings thereunder has been received or the conditions set forth in
Sections 5.1.1 and 5.1.2 have been satisfied, and without further approval from
Lenders) pursuant to the provisions of the applicable U.S. Bond L/C by an amount
equal to the Bond Purchase Drawing, so long as (a) the applicable U.S. L/C
Issuer (or U.S. Funding Agent, as assignee of such U.S. L/C Issuer) has been
properly accounted for on the securities depository’s records as the beneficial
owner of such Bonds purchased with the proceeds (or portion thereof) of the U.S.
Bond L/C, (b) such Bonds have been delivered to the appropriate custodian and
registered as directed by such L/C Issuer (or U.S. Funding Agent, as assignee of
such U.S. L/C Issuer), or (c) to the extent provided for in the applicable U.S.
Bond L/C, such Bonds have been remarketed in accordance with the terms of the
applicable Bond Documents and released by the applicable U.S. L/C Issuer;
provided that if the repurchased Bonds are not transferred to such U.S. L/C
Issuer (or U.S. Funding Agent, as assignee of such U.S. L/C Issuer) pursuant to
clause (a) or (b) or remarketed pursuant to clause (c) above, then the
applicable U.S. L/C Issuer shall notify Global Administrative Agent (which shall
subsequently notify Lenders) of such failure. Unless otherwise directed by U.S.
Required Lenders, the applicable U.S. L/C Issuer shall then deliver notice to
the applicable Trustee prior to the fifth Business Day after the applicable Bond
Purchase Drawing that the amount of such drawing will not be reinstated, if the
applicable Bond Documents permit such notice; otherwise, the U.S. L/C Issuer may
send notice of an event of default and a direction to cause a redemption of the
applicable Bonds.

 

89



--------------------------------------------------------------------------------

Section 5.14.1 Interest Payments. If the interest portion of any U.S. Bond L/C
is drawn by the applicable Trustee to make scheduled interest payments on the
outstanding principal amount of the Bonds, then the stated amount of such U.S.
Bond L/C will be temporarily reduced by the amount of such drawing, subject to
automatic reinstatement of the interest portion of such U.S. Bond L/C (whether
or not reimbursement for any drawings thereunder has been received or the
conditions set forth in Sections 5.1.1 and 5.1.2 have been satisfied, and
without further approval from U.S. Lenders) pursuant to the provisions of the
applicable U.S. Bond L/C. Subject to compliance with Section 2.4 herein, the
stated amount of the related U.S. Bond L/C may be increased as required by the
related Bond Documents (to reflect an increase in the maximum rate of interest
or number of days of accrued interest covered by such U.S. Bond L/C or
otherwise).

Section 5.14.2 Liens and Security Interests under Bond Documents. All liens and
security interests securing reimbursement obligations and other obligations owed
to the applicable U.S. L/C Issuer of any U.S. Bond L/C under the related Bond
Documents (including any U.S. L/C Borrowing), any rights in and to any Bonds or
other certificates of indebtedness issued to such L/C Issuer under the related
Bond Documents, and any voting rights or other rights created in favor of such
L/C Issuer under or pursuant to or in connection with any related Bond Documents
(collectively, the “Bond Rights”), now or hereafter existing in favor of such
L/C Issuer, are hereby assigned and conveyed by the applicable U.S. L/C Issuer
to U.S. Funding Agent for the ratable benefit of U.S. Lenders. Notwithstanding
anything to the contrary set forth in any U.S. Bond L/C, any Bonds or
certificates of indebtedness purchased from the owner thereof by the applicable
Trustee with funds received pursuant to a drawing under any U.S. Bond L/C shall
be registered in the name of U.S. Funding Agent and shall be delivered to or
held by U.S. Funding Agent or such other entity as may be specified by the
applicable L/C Issuer and approved by U.S. Funding Agent in a written instrument
delivered to the applicable Trustee, for the benefit of the applicable L/C
Issuer, U.S. Funding Agent and the other U.S. Lenders. Each L/C Issuer of a U.S.
Bond L/C agrees to execute all such other assignments, conveyances, financing
statements and other documents required by U.S. Funding Agent to effect the
requirements of this Section 5.14.2; provided that, U.S. Lenders, U.S. Funding
Agent and such U.S. L/C Issuer agree that in the event any Bonds or certificates
of indebtedness are issued to such U.S. L/C Issuer (or U.S. Funding Agent as the
assignee of such U.S. L/C Issuer) as a result of a drawing by the applicable
Trustee under the U.S. Bond L/C for which such U.S. L/C Issuer is not
immediately reimbursed, and subsequently the Bonds are remarketed and such U.S.
L/C Issuer is reimbursed for all amounts so advanced (which reimbursement may be
a repayment of any Loan disbursed by U.S. Lenders as payment of the related U.S.
Letter of Credit reimbursement obligations under Section 5.3.2 or a repayment of
an U.S. L/C Borrowing), then any Bonds or certificates of indebtedness shall be
released by U.S. Funding Agent and delivered to such Trustee without any further
authorization from U.S. Lenders or such U.S. L/C Issuer.

Section 5.14.3 Discretion to Exercise Rights. To the extent rights (including
voting rights, rights to provide notice and elect remedies and rights to approve
waivers, consents or amendments of the related Bond Documents) are created in
favor of the U.S. L/C Issuer of any U.S. Bond L/C, such rights (other than
ministerial, non discretionary rights) may only be exercised with the consent,
or in accordance with the directions, of the U.S. Required Lenders.

 

90



--------------------------------------------------------------------------------

Section 5.14.4 Conflict. In the event of any conflict between the terms and
provisions of this Section 5.14 relating to U.S. Bond L/Cs and the terms and
provisions of any Loan Documents relating to U.S. Letters of Credit (other than
U.S. Bond L/Cs), the terms and provisions of this Section 5.14 shall control.

ARTICLE VI

GENERAL PROVISIONS APPLICABLE TO LOANS

Section 6.1 Minimum Amounts for Committed Borrowings, Conversions or
Continuations and Prepayments.

Section 6.1.1 Borrowing, Conversion, Continuation Amounts. Any Committed
Borrowing, conversion or continuation under an Available Tranche in any of the
following currencies shall be in the following principal amounts: (a) for
Committed Borrowings of, conversions to or continuations of Loans denominated in
Dollars, $1,000,000 or any higher whole multiple of $100,000, (b) for Committed
Borrowings of, conversions to or continuation of Loans denominated in Euro, EUR
1,000,000 or any higher whole multiple of EUR 100,000, (c) for Committed
Borrowings of, conversions to or continuations of Loans denominated in Sterling,
£1,000,000 or any higher whole multiple of £100,000, (d) for Committed
Borrowings of, conversions to or continuations of Loans denominated in Yen, any
whole multiple of ¥100,000,000, (e) for Committed Borrowings of, conversions to
or continuations of CDOR Rate Loans, Cdn$1,000,000 or a higher whole multiple of
Cdn$100,000, and (f) for Committed Borrowings, conversions or continuations
under a Supplemental Tranche, the minimum and whole multiple amounts set forth
in the applicable Supplemental Addendum.

Section 6.1.2 Prepayment Amounts. Any prepayment under a Tranche in any of the
following currencies shall be in the following aggregate principal amounts
(a) for prepayments of Loans denominated in Dollars, $1,000,000 or any higher
whole multiple of $100,000, (b) for prepayments of Loans denominated Euro, EUR
1,000,000 or any higher whole multiple of EUR 100,000, (c) for prepayments of
Loans denominated in Sterling, £1,000,000 or any higher whole multiple of
£100,000, (d) for prepayments of Loans denominated in Yen, any whole multiple of
¥100,000,000, (e) for prepayments of Loans denominated in Canadian Dollars,
Cdn$1,000,000 or a higher whole multiple of Cdn$100,000, and (f) for prepayments
under any Supplemental Tranche, the minimum and whole multiple amounts set forth
in the applicable Supplemental Addendum.

Section 6.2 Termination or Reduction of Commitments and Removal of a Borrower.

Section 6.2.1 Termination or Reduction; Removal. Prologis may, upon notice to
Global Administrative Agent and the applicable Funding Agent, take any of the
following actions:

(a) terminate the Aggregate Tranche Commitment under a particular Available
Tranche, or from time to time permanently reduce the Aggregate Tranche
Commitment under a particular Available Tranche; provided that:

(i) any such notice shall be received by Global Administrative Agent and the
applicable Funding Agent not later than 11:00 a.m. three Business Days prior to
the date of termination or reduction;

 

91



--------------------------------------------------------------------------------

(ii) any such partial reduction shall be in an aggregate amount of
(A) $5,000,000 or any whole multiple of $100,000 in excess thereof for the U.S.
Tranche, (B) EUR 5,000,000 or any whole multiple of EUR 1,000,000 in excess
thereof for the Euro Tranche, (D) ¥500,000,000 or any whole multiple of
¥100,000,000 in excess thereof for the Yen Tranche and (F) the minimum amounts
and whole multiples set forth in the applicable Supplemental Addendum with
respect to a Supplemental Tranche; and

(iii) Prologis shall not terminate or reduce any Aggregate Tranche Commitment
if, after giving effect thereto and to any concurrent prepayment thereunder, the
Total Tranche Outstandings of the applicable Tranche would exceed such Aggregate
Tranche Commitment.

(b) at any time a Borrower (other than Prologis) has (i) no Obligations under
this Agreement or under a particular Tranche (excluding, for purposes of this
Section, (A) Obligations under any Loan Document other than this Agreement and
(B) Obligations under this Agreement that are expressly stated to survive the
termination of this Agreement and are not yet due and payable) and (ii) no
outstanding Request for Credit Extensions, remove such Borrower as a Borrower
under this Agreement or solely under one or more Tranches under this Agreement.

Global Administrative Agent will promptly notify the applicable Tranche Lenders
of any notice provided by Prologis under this Section 6.2.1. The amount of any
Aggregate Tranche Commitment reduction shall not be applied to the U.S. Letter
of Credit Sublimit, the Euro Letter of Credit Sublimit, the Yen Letter of Credit
Sublimit, the U.S. Swing Line Sublimit or the Euro Swing Line Sublimit, as
applicable, unless otherwise specified by Prologis. Any reduction of any
Aggregate Tranche Commitment shall be applied to the applicable Commitment of
each Lender in such Tranche according to its Applicable Tranche Percentage of
such Tranche. All fees accrued under a particular Tranche shall be paid on the
effective date of the termination of the Aggregate Tranche Commitment for such
Tranche.

Section 6.3 Repayment of Loans.

(a) The aggregate principal amount of all outstanding Committed Loans shall be
paid on the Maturity Date.

(b) Each Swing Line Loan shall be paid on the earlier to occur of (i) the date
ten Business Days after such Swing Line Loan is made and (ii) the Maturity Date.

(c) If, on any date, the Dollar Equivalent amount of the outstanding Fronting
Loans held by any Fronting Lender exceeds the Fronting Commitment of such
Fronting Lender then in effect, then, within two Business Days after notice from
such Fronting Lender to Prologis, the applicable Borrowers shall prepay the
Fronting Loans held by such Fronting Lender in an amount sufficient to reduce
the Dollar Equivalent amount of the outstanding Fronting Loans of such Fronting
Lender as of such date of payment to an amount not to exceed the Fronting
Commitment of such Fronting Lender then in effect, without regard to any minimum
or multiples specified in Section 6.1.2 with respect to prepayments.

 

92



--------------------------------------------------------------------------------

(d) Each Supplemental Loan shall be paid as set forth in the applicable
Supplemental Addendum.

Section 6.4 Interest.

Section 6.4.1 Interest Rates. Subject to the provisions of Sections 6.4.2 and
14.9:

(a) each Eurocurrency Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Margin;

(b) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin;

(c) each CDOR Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the CDOR Rate for
such Interest Period plus the Applicable Margin;

(d) each ABR Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the ABR
Rate plus the Applicable Margin;

(e) each U.S. Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Money Market Rate plus the Applicable Margin;

(f) each Euro Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Money Market Rate plus the Applicable Margin; and

(g) each Supplemental Committed Loan shall bear interest as set forth in the
applicable Supplemental Addendum.

Section 6.4.2 Rates Upon Default

(a) At any time and so long as an Event of Default pursuant to Section 12.1.1
exists, any Obligations not paid when due shall bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(b) Upon the request of the Required Lenders at any time and so long as any
Event of Default exists, Borrowers shall pay interest on the principal amount of
all outstanding Obligations hereunder at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

93



--------------------------------------------------------------------------------

(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

Section 6.4.3 Interest Payment Dates. Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

Section 6.4.4 Interest Act (Canadian). For the purposes of the Interest Act
(Canada), (a) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (b) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (c) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields. This Section 6.4.4 shall apply
solely with respect to Committed Loans denominated in Canadian Dollars.

Section 6.5 Fees.

Section 6.5.1 Facility Fees.

(a) Prologis shall pay to the applicable Funding Agent, for the account of each
Applicable Tranche Lender, in accordance with such Applicable Tranche Lender’s
Applicable Tranche Percentage, a facility fee in the Primary Currency of the
applicable Tranche equal to the Applicable Margin for facility fees times the
actual daily amount of the Aggregate Tranche Commitment for such Tranche (or, if
the Aggregate Tranche Commitment for such Tranche has terminated, on the
Outstanding Amount for such Tranche of all Loans under such Tranche and, if
applicable, L/C Obligations under such Tranche), regardless of usage. The
facility fees shall accrue at all times during the Availability Period (and
thereafter so long as any Loans or L/C Obligations under the applicable Tranche
remain outstanding), including at any time during which one or more of the
conditions in Article VIII are not met, and shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
Maturity Date (and, if applicable, thereafter on demand). The facility fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Margin during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect. Notwithstanding the foregoing
or any other provision of this Agreement, Prologis shall not be required to pay
a facility fee to any Lender for any day on which such Lender is a Defaulting
Lender.

 

94



--------------------------------------------------------------------------------

Section 6.5.2 Other Fees. In addition to certain fees described in Sections 5.9
and 5.10, and the facilities fees set forth above:

(a) Prologis shall pay to Arrangers, Global Administrative Agent and the Funding
Agents for their own respective accounts, in the applicable currency, fees in
the amounts and at the times specified in the Fee Letters. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

(b) Prologis shall pay to Lenders, in the applicable currencies, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

Section 6.6 Computation of Interest and Fees. All computations of interest for
(a) Base Rate Loans, (b) ABR Rate Loans when the ABR Rate is determined by the
applicable Funding Agent’s “prime rate” and (c) Loans denominated in Sterling
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), or, in the case of interest in respect of Committed Loans
denominated in any Foreign Currency as to which market practice differs from the
foregoing, in accordance with such market practice. Interest shall accrue on
each Loan for the day on which such Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 6.8, bear interest for one day. Each determination by
Global Administrative Agent or the applicable Funding Agent of an interest rate
or fee hereunder shall be conclusive and binding for all purposes, absent
demonstrable error.

Section 6.7 Evidence of Debt and Promissory Note.

Section 6.7.1 Recordkeeping. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
each Funding Agent for such Funding Agent’s applicable Tranche, in each case in
the ordinary course of business. The accounts or records maintained by each
Funding Agent and each Lender shall be rebuttable presumptive evidence of the
amount of the Credit Extensions made by Lenders to Borrowers and the interest
and payments thereon. Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligations of Borrowers hereunder
to pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by the applicable Funding
Agent for its Tranche and the accounts and records of any Lender in such Tranche
in respect of such matters, the accounts and records of such Funding Agent shall
control in the absence of manifest error.

Section 6.7.2 Promissory Note. The provisions of this Section 6.7.2 constitute a
promissory note for the benefit of each Lender. In furtherance of the foregoing:

(a) Each Borrower hereby promises, severally, but not jointly, to pay to each
Applicable Tranche Lender, in accordance with the provisions of this Agreement,
the principal amount of each Loan of such Borrower from time to time made by
such Applicable Tranche Lender to such Borrower. In addition, such Borrower
promises severally, but not jointly, to pay interest on the unpaid principal
amount of the Loans made to such Borrower, from the date of such Loans until
such principal amount is paid in full, at such interest rates and at such times
as provided in this Agreement.

 

95



--------------------------------------------------------------------------------

(b) All payments of principal and interest with respect to Loans shall be made
to the applicable Funding Agent for the account of the Applicable Tranche
Lenders in the currency in which such Committed Loan was denominated and in Same
Day Funds at such Funding Agent’s Office for such currency.

Section 6.7.3 Participations. In addition to the accounts and records referred
to in Section 6.7.1, each Lender and each Funding Agent for its applicable
Tranche shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Fronting
Loans, Letters of Credit and Swing Line Loans to the extent such Tranche permits
such subfacilities. In the event of any conflict between the accounts and
records maintained by the applicable Funding Agent for its Tranche and the
accounts and records of any Lender in such Tranche in respect of such matters,
the accounts and records of such Funding Agent shall control in the absence of
manifest error.

Section 6.8 Payments Generally; Global Administrative Agent’s Clawback.

Section 6.8.1 All Payments Generally. All payments to be made by Borrowers shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff.

Section 6.8.2 Payments Generally. Except as otherwise expressly provided herein,
all payments by a Borrower under a Tranche shall be made to the applicable
Funding Agent for such Tranche, for the account of the Applicable Tranche
Lenders to which such payment is owed, at such Funding Agent’s Office in the
Primary Currency of such Tranche and in Same Day Funds not later than 12:00
noon, Applicable Time (and by 10:00 a.m., Brussels time, for payments under the
Euro Tranche), on the date specified herein. Except as otherwise expressly
provided herein, all payments by a Borrower under a Tranche with respect to
principal and interest on Loans under such Tranche that are denominated in an
Alternative Currency of such Tranche shall be made to the applicable Funding
Agent, for the account of the Applicable Tranche Lenders to which such payment
is owed, at the applicable Funding Agent’s Office in such Alternative Currency
and in Same Day Funds not later than the Applicable Time specified by such
Funding Agent on the dates specified herein. Without limiting the generality of
the foregoing, the applicable Funding Agent may require that any payments due
under this Agreement be made in the Primary Location (as defined below). If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in the Primary Currency in the Dollar Equivalent, Euro Equivalent or Yen
Equivalent, as applicable, of such Alternative Currency payment amount. For
purposes of this Section, “Primary Location” means, with respect to the U.S.
Tranche, the United States; with respect to the Euro Tranche, The Netherlands;
with respect to the Yen Tranche, Japan; and with respect to any Supplemental
Tranche, the Supplemental Primary Location.

 

96



--------------------------------------------------------------------------------

Section 6.8.3 Distribution of Payments. With respect to payments and fees as set
forth herein to be paid to a Funding Agent, the applicable Funding Agent will
promptly distribute to each applicable Lender in such Tranche its Applicable
Tranche Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. With respect to payments as set forth herein to be paid to Global
Administrative Agent, Global Administrative Agent will promptly distribute to
each Lender its Applicable Global Percentage (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by Global Administrative
Agent (a) after 1:00 p.m., in the case of payments in Dollars, or (b) after the
Applicable Time specified by Global Administrative Agent in the case of payments
in an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. All payments received by a Funding Agent (i) after 1:00 p.m., Applicable
Time, in the case of payments in the Primary Currency of the applicable Tranche,
or (ii) after the Applicable Time specified by such Funding Agent in the case of
payments in an Alternative Currency of such Tranche, shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by any Borrower shall
become due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

Section 6.8.4 Application of Payments. All payments by any Loan Party hereunder
shall be applied to such Obligations as such Loan Party shall specify; provided
that, subject to Section 6.15.1(b), during the existence of any Event of
Default, all payments by or on behalf of any Loan Party hereunder shall be
applied as follows, in each case to the extent that the applicable payor has
liability therefor:

(a) First, to the payment of that portion of the Obligations constituting unpaid
fees, indemnities, costs, expenses and other amounts (other than principal or
interest) payable to any Agent Indemnitee in its capacity as such, ratably among
them in proportion to the respective amounts payable pursuant to this clause
(a);

(b) Second, to the payment of all amounts paid by Funding Agents to any Agent
Indemnitee pursuant to Section 14.4.4 (to the extent Funding Agents have not
previously been reimbursed therefor), ratably among them in proportion to the
respective amounts payable pursuant to this clause (b);

(c) Third, to the payment of all amounts paid by Lenders to any Agent Indemnitee
pursuant to Section 14.4.3 (to the extent Lenders have not previously been
reimbursed therefor), ratably among them in proportion to the respective amounts
payable pursuant to this clause (c);

(d) Fourth, to the payment of that portion of the Obligations constituting
unpaid fees, indemnities, costs, expenses and other amounts (other than
principal or interest) payable to any Person pursuant to Section 14.4.1, ratably
among them in proportion to the respective amounts payable pursuant to this
clause (d);

(e) Fifth, to the payment of all amounts paid by Lenders to any Person pursuant
to Section 14.4.3 (to the extent Lenders have not previously been reimbursed
therefor), ratably among them in proportion to the respective amounts payable
pursuant to this clause (e);

 

97



--------------------------------------------------------------------------------

(f) Sixth, to the payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit Fees, facility fees and interest on the
Loans, L/C Borrowings and other Obligations, ratably among the Lenders in
proportion to the respective amounts payable to them pursuant to this clause
(f);

(g) Seventh, to (i) the payment of the unpaid principal of the Loans and L/C
Borrowings and (ii) the applicable Funding Agents to Cash Collateralize undrawn
Letters of Credit, ratably among them in proportion to the respective amounts of
such principal and undrawn Letters of Credit;

(h) Eighth, to the payment of all remaining unpaid Obligations, ratably among
the Lenders in proportion to the respective amounts payable pursuant to this
clause (h); and

(i) Last, the balance, if any, after payment in full of all Obligations of the
applicable payor, to such payor or as otherwise required by Law.

Any amount used to Cash Collateralize undrawn Letters of Credit pursuant to
clause (g) above shall be applied by the applicable Funding Agent to satisfy
drawings under the applicable Letters of Credit as such drawings occur. If any
amount remains on deposit with any Funding Agent as Cash Collateral after all
applicable Letters of Credit have either been fully drawn or expired, the
remaining amount shall be applied to the other Obligations of the applicable
payor, if any, in the order set forth above.

Notwithstanding the above, if General Partner or Prologis makes any payments, or
there are recoveries from General Partner or Prologis, during the existence of
any Event of Default, then, if so elected by the Required Lenders, such payments
or recoveries shall be applied to the Obligations under the Tranches as directed
by the Required Lenders; provided that such application shall not affect the
agreements set forth in Section 6.9.

Section 6.8.5 Funding by Lenders; Presumption by Agent. Unless the applicable
Funding Agent shall have received notice from Global Administrative Agent or a
Lender in the same Tranche as the Funding Agent prior to the proposed date of
any Committed Borrowing that such Lender will not make available to such Funding
Agent such Lender’s share of such Committed Borrowing, such Funding Agent may
assume that such Lender directly or through the applicable Fronting Lender has
made such share available on such date in accordance with the requirements of
the applicable Tranche and may, in reliance upon such assumption, make available
to the applicable Borrower a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Committed Borrowing available
directly or through the applicable Fronting Lender to the applicable Funding
Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to such Funding Agent forthwith on demand such corresponding amount in the
same currency and in Same Day Funds with interest thereon, for each day from the
date such amount is made available to such Borrower to the date of payment to
such Funding Agent, at (a) in the case of a payment to be made by such Lender,
the Overnight Rate and (b) in the case of a payment to be made by such Borrower,
the interest rate applicable to the applicable Loans. If such Borrower and such
Lender shall pay such interest to such Funding Agent for the same or an
overlapping period, such Funding Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period. If such Lender

 

98



--------------------------------------------------------------------------------

pays its share of the applicable Committed Borrowing directly or through the
applicable Fronting Lender to such Funding Agent, then the amount so paid shall
constitute such Lender’s Committed Loan included in such Committed Borrowing.
Any payment by a Borrower pursuant to this Section shall be without prejudice to
any claim such Borrower may have against a Lender that shall have failed to make
such payment to the applicable Funding Agent.

Section 6.8.6 Payments by Borrowers; Presumptions by Agents. Unless the
applicable Agent shall have received notice from the applicable Borrower prior
to the date on which any payment is due to such Agent for the account of the
applicable Lenders or the applicable L/C Issuer hereunder that such Borrower
will not make such payment, such Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each Lender or applicable L/C Issuer, as the case
may be, severally agrees to repay to such Agent forthwith on demand the amount
so distributed to such Lender or such L/C Issuer, in the same currency and in
Same Day Funds with interest thereon, for each day from the date such amount is
distributed to it to the date of payment to such Agent, at the Overnight Rate. A
notice by the applicable Agent to any Lender or Borrower with respect to any
amount owing under this Section 6.8.6 shall be conclusive, absent demonstrable
error.

Section 6.8.7 Failure to Satisfy Conditions Precedent. If any Lender makes
available directly or through the applicable Fronting Lender to the applicable
Funding Agent funds for any Loan to be made by such Lender to any Borrower as
provided in this Agreement, and such funds are not made available to such
Borrower by such Agent because the conditions to such Loan set forth in Article
VIII are not satisfied or waived in accordance with the terms hereof, such Agent
shall promptly return such funds (in like funds as received from such Lender) to
such Lender, plus interest thereon from the date funds were made available to
such Agent by such Lender to the date such amount is returned by such Agent to
such Lender, at a rate per annum equal to the applicable Overnight Rate from
time to time in effect.

Section 6.8.8 Obligations of Lenders Several. The obligations of Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit,
Fronting Loans and Swing Line Loans and to make payments pursuant to
Section 14.4.3 are several and not joint. The failure of any Lender to make any
Committed Loan, to fund any such participation or to make any payment under
Section 14.4.3 on any date required hereunder shall not relieve any other Lender
of its corresponding obligation (if any) to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to make any Committed
Loan, to purchase any such participation, or to make any payment under
Section 14.4.3.

Section 6.8.9 Funding Source. Subject to Section 7.6.1, (a) each Lender may, at
its option, make any Loan available to any Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of such Borrower in
accordance with the terms of this Agreement; and (b) nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

99



--------------------------------------------------------------------------------

Section 6.9 Sharing of Payments.

Section 6.9.1 Sharing of Payments by Lenders in a Tranche. If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of the Committed Loans made by
it in a particular Tranche, or the participations in L/C Obligations or in Swing
Line Loans held by it in such Tranche, resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Committed Loans or
participations and accrued interest in such Tranche greater than its Applicable
Tranche Percentage for such Tranche as provided herein, then the Lender
receiving such greater proportion shall (a) notify the applicable Funding Agent
of such fact and (b) purchase (for cash at face value) participations in the
Committed Loans and subparticipations in L/C Obligations, Swing Line Loans and
Fronting Loans of the other Lenders in the same Tranche, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by Lenders in such Tranche ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them (directly or via participations) in
such Tranche, provided that:

if any such participations or subparticipations are purchased and any portion of
the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

the provisions of this Section shall not apply to (i) any payment made by a Loan
Party pursuant to and in accordance with the express terms of this Agreement,
(ii) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Committed Loans or a subparticipation in
L/C Obligations, Swing Line Loans or Fronting Loans to any assignee or
participant, other than to Prologis or any Eligible Affiliate thereof (as to
which the provisions of this Section shall apply), (iii) any payment pursuant to
Article VII, (iv) any payment made to a non-Defaulting Lender in accordance with
the terms of this Agreement that otherwise would have been made to a Defaulting
Lender or (v) any Cash Collateral obtained by an L/C Issuer in connection with
arrangements made to address the risk with respect to a Defaulting Lender.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Section 6.9.2 Sharing of Payments by Tranches. If, at any time during the
existence of any Trigger Event, the Lenders under any Tranche (a “Group”) shall
obtain aggregate payments or other recoveries (whether voluntary, involuntary,
by application of offset or otherwise) on account of principal of or interest on
any Loan made, or principal of or interest on reimbursement obligations with
respect to any Letter of Credit issued, under such Tranche in excess of such
Group’s pro rata share (based on such Group’s percentage of the aggregate Dollar
Equivalent amount of all such obligations then owed to all Lenders hereunder) of
all payments

 

100



--------------------------------------------------------------------------------

and other recoveries received by all Groups hereunder, then the Group receiving
such excess payment (the “Benefitted Group”) shall immediately (a) purchase (for
cash at face value, and based on each such Lender’s Applicable Tranche
Percentage) participations in Obligations of the other Groups in order to cause
the Benefitted Group to share the excess payment or recovery ratably with the
other Groups and (b) pay such excess to (or as otherwise directed by) Global
Administrative Agent, which shall distribute such excess to the Funding Agents
for the other Groups, in order to effectuate such participations ; provided that
if all or any part of the payment or other recovery that gave rise to any such
excess payment or other recovery is thereafter recovered from the Benefitted
Group, then each other Group shall repay to Global Administrative Agent for the
account of the Benefitted Group the amount necessary to ensure that each Group
receives its pro rata share of all such payments or other recoveries received by
each Group. The obligation of each member of each Group to make its share of any
payment required under this Section 6.9.2 shall be several, and not joint or
joint and several, and after giving effect to any such payment each Group shall
make such other adjustments as shall be appropriate under Section 6.9.1. The
provisions of this Section 6.9.2 are solely for the benefit of the Lenders and
are not for the benefit of (and may not be enforced by) any other Person. Global
Administrative Agent, Funding Agents and Lenders may, without the consent of any
Loan Party or any other Person, make arrangements among themselves to amend or
otherwise modify this Section 6.9.2 and to establish different sharing
arrangements with respect to payments and other recoveries hereunder; provided
that any such amendment, modification or sharing arrangement shall be consented
to by all Lenders affected thereby. If, at any time after Lenders have purchased
participations pursuant to this Section 6.9.2, no Trigger Event exists, then
Global Administrative Agent, Funding Agents and Lenders shall take all actions
necessary to rescind all participations and subparticipations previously
purchased pursuant to this Section 6.9.2.

Section 6.10 Extension of Maturity Date.

Section 6.10.1 Request for Extension. Not earlier than 180 days prior to, nor
later than 30 days prior to, (a) the original Maturity Date, Prologis may, upon
written notice to Global Administrative Agent (which shall promptly notify the
Lenders) and satisfaction of the conditions precedent set forth in
Section 6.10.2, extend the Maturity Date to January 11, 2018 (the “Extended
Maturity Date”) and (b) the Extended Maturity Date, Prologis may, upon written
notice to Global Administrative Agent (which shall promptly notify the Lenders)
and satisfaction of the conditions precedent set forth in Section 6.10.2, extend
the Maturity Date to July 11, 2018.

Section 6.10.2 Extension Procedures. Each extension of the Maturity Date
contemplated by Section 6.10.1 shall become effective on the date (an “Extension
Effective Date”) on which the following conditions precedent have been
satisfied: (a) Global Administrative Agent shall have received the written
notice referred to in Section 6.10.1 and (b) Prologis shall have paid to Global
Administrative Agent, for the benefit of each Lender, an extension fee in an
amount equal to 0.075% times such Lender’s Commitment, and Global Administrative
Agent shall promptly remit such extension fee to each Lender upon receipt
thereof; provided that if an Event of Default has occurred and is continuing on
the date on which such conditions are satisfied with respect to a proposed
extension, the Extension Effective Date for such extension shall be the first
date thereafter, if any, on or before the then-applicable Maturity Date on which
no Event of Default is continuing. Upon the satisfaction of the conditions
precedent set forth in this Section 6.10.2 and the occurrence of an Extension
Effective

 

101



--------------------------------------------------------------------------------

Date, Global Administrative Agent shall promptly confirm to Prologis and the
Lenders such extension and such Extension Effective Date. The extension fee
described above shall be payable in (i) Dollars with respect to U.S.
Commitments, (ii) Dollars or, at Prologis’ option, Euros with respect to Euro
Commitments, (iii) Yen with respect to Yen Commitments, and (iv) Dollars or, at
Prologis’ option, the applicable Primary Currency with respect to any
Supplemental Commitments.

Section 6.11 Additional Affiliate Borrowers.

Section 6.11.1 Procedures for Adding Affiliate Borrowers. Prologis may, upon at
least 15 days’ prior written notice to Global Administrative Agent and the
applicable Funding Agent (which shall promptly notify the Applicable Tranche
Lenders) (or (x) such lesser period as may be agreed to by such Funding Agent or
(y) such longer period as is determined by such Funding Agent to be reasonably
necessary for the applicable parties to comply with any governmental or
regulatory requirements), request that any Eligible Affiliate become an
Affiliate Borrower by delivering the Organization Documents of such Eligible
Affiliate to such Funding Agent (with a copy to Global Administrative Agent). At
least five Business Days prior to an Eligible Affiliate becoming an Affiliate
Borrower, Prologis shall deliver the drafts of the documents referenced in
clauses (b)(i) and (ii) below, to the applicable Funding Agent (with a copy to
Global Administrative Agent). On or prior to the date on which an Eligible
Affiliate becomes an Affiliate Borrower, Prologis shall deliver the following to
Global Administrative Agent and the applicable Funding Agent (which shall
provide copies to the Applicable Tranche Lenders), in each case reasonably
acceptable to such Funding Agent, (a) a Borrower Accession Agreement duly
executed by Prologis and such Eligible Affiliate that will, among other things,
designate the applicable Tranche under which such Eligible Affiliate will be an
Affiliate Borrower (the “Requested Tranche”) and (b) the following documents
relating to such Eligible Affiliate: (i) an opinion of such Eligible Affiliate’s
counsel reasonably acceptable to such Funding Agent (other than for Short Term
Affiliate Borrowers and Property Fund Borrowers; provided that if any Property
Fund Borrower has any outstanding Loans or L/C Obligations under this Agreement
for 180 consecutive days, then such Borrower shall provide an opinion of such
Borrower’s counsel reasonably acceptable to the applicable Funding Agent on or
before the last day of such 180 day period); (ii) an officer’s certificate
certifying (A) the Organization Documents of such Eligible Affiliate,
(B) resolutions of such Eligible Affiliate’s Board of Directors or other
governing body authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents, as applicable, certified as being in
full force and effect without modification or amendment, and (C) signatures and
incumbency of officers of such Eligible Affiliate or, with respect to any
proposed Affiliate Borrower which is organized under the Laws of Japan, (x) a
certificate of seal and a certificate of full registry records both of which
have been issued by the competent legal affairs bureau within three months
before the date of such officer’s certificate and (y) a seal registration form
(in the form prescribed by Yen Funding Agent); (iii) certificates of existence
and good standing for such Eligible Affiliate issued by its state of
organization or the equivalent certificates, if any, from the applicable
Governmental Authorities for any Eligible Affiliate organized outside of the
U.S.; (iv) if the Requested Tranche is the Yen Tranche and the proposed
Affiliate Borrower is not organized under the Laws of Japan, an explanation in
reasonable detail as to why, in relation to the project in question, a TMK is
not being used as an Additional Affiliate Borrower; and (v) any additional
information regarding such Eligible Affiliate that the applicable Funding Agent
or any

 

102



--------------------------------------------------------------------------------

Applicable Tranche Lender may reasonably request under Section 14.16 or 14.17,
or otherwise. Upon receipt by the applicable Funding Agent of the items
referenced in this Section 6.11, each in form and substance reasonably
acceptable to such Funding Agent and its counsel, and subject to Section 6.11.3,
such Eligible Affiliate shall become an Affiliate Borrower under the Requested
Tranche and assume all the rights, benefits and obligations of an Affiliate
Borrower under such Requested Tranche unless on such date a Default exists and
is continuing or would occur as a result of such Eligible Affiliate becoming an
Affiliate Borrower. Furthermore, the applicable Funding Agent shall promptly
notify each Applicable Tranche Lender of the addition of any Affiliate Borrower
pursuant to this Section 6.11.1.

Section 6.11.2 Existing Borrowers. Prologis may, upon at least 15 days’ prior
written notice to the applicable Funding Agent (which shall promptly notify the
Applicable Tranche Lenders) (or (x) such lesser period as may be agreed to by
such Funding Agent or (y) such longer period as is determined by such Funding
Agent to be reasonably necessary for the applicable parties to comply with any
governmental or regulatory requirements), request that any existing Borrower
under one Tranche become Borrower under a different Tranche. On or prior to the
date on which such existing Borrower becomes a Borrower under a different
Tranche, Prologis shall deliver the following to such Funding Agent (with a copy
to Global Administrative Agent), in each case reasonably acceptable to such
Funding Agent, (a) a Borrower Accession Agreement duly executed by Prologis and
such existing Borrower that will, among other things, designate the applicable
Tranche under which such existing Borrower will also become a Borrower (the
“Additional Tranche”) and (b) any information regarding such existing Borrower
that the applicable Funding Agent or any Applicable Tranche Lender may
reasonably request under Section 14.16 or 14.17, or otherwise. Upon receipt by
the applicable Funding Agent of the items referenced in this Section 6.11.2,
each in form and substance reasonably acceptable to such Funding Agent and its
counsel, and subject to Section 6.11.3, such existing Borrower shall become a
Borrower under the Additional Tranche unless on such date a Default exists or
would occur as a result of such existing Borrower becoming a Borrower under the
Tranche. Furthermore, the applicable Funding Agent shall promptly notify each
Applicable Tranche Lender of the addition of a Borrower under an Additional
Tranche pursuant to this Section 6.11.2.

Section 6.11.3 Limitations. In addition to the conditions set forth in
Sections 6.11.1 and 6.11.2, to the extent applicable, neither (a) an Eligible
Affiliate that would qualify as a Foreign Borrower under the Requested Tranche
in which it would be a Borrower, nor (b) an existing Borrower under one Tranche
that would otherwise qualify as Foreign Borrower under the Additional Tranche,
may be a Borrower under such Requested Tranche or Additional Tranche, as
applicable, unless the applicable Funding Agent is reasonably satisfied that the
addition of such Eligible Affiliate or existing Borrower to such Requested
Tranche or Additional Tranche, as applicable, will not (i) violate any Laws,
(ii) materially impair the ability of Applicable Tranche Lenders to assign their
Commitments or Loans under such Requested Tranche or Additional Tranche, as
applicable, or (iii) have any other material adverse effect on the Applicable
Tranche Lenders. Notwithstanding the foregoing, the provisions of this
Section 6.11.3 (other than clause (i) above) shall not be conditions to an
Eligible Affiliate that is organized under the Laws of a Participating Member
State becoming a Euro Borrower.

 

103



--------------------------------------------------------------------------------

Section 6.11.4 Qualification Status. Upon the delivery of a notice by the
applicable Funding Agent of a request by Prologis to add an Eligible Affiliate
as a Borrower or to add an existing Borrower to an Additional Tranche pursuant
to Section 6.11.1 or 6.11.2, as applicable, the applicable Funding Agent shall
request that each Applicable Tranche Lender represent and warrant to Prologis
and Funding Agent as to whether such Applicable Tranche Lender is capable of
making a Committed Loan to such Eligible Affiliate without the imposition of any
withholding taxes. Each Lender agrees that it shall respond to any such request
within three Business Days; provided that if an Applicable Tranche Lender does
not respond within the required time period, then the applicable Funding Agent
may deem such Applicable Tranche Lender to be unable to make a Committed Loan to
such Eligible Affiliate without the imposition of a withholding tax.
Furthermore, Global Administrative Agent may revise Annex 2 to the Assignment
and Assumption reflecting a new Borrower or the addition of a Borrower to an
Additional Tranche.

Section 6.12 Reallocation of Commitments.

Section 6.12.1 Reallocation Procedures. Prologis may, from time to time during
the Availability Period, by written notice to Global Administrative Agent and
the Funding Agent for each affected Tranche (a “Reallocation Notice”), increase
the Aggregate Tranche Commitment under one Available Tranche with a
corresponding reduction of the Aggregate Tranche Commitment under a different
Available Tranche by (a) utilizing the Pre-Approved Reallocations of certain
Lenders (each a “Pre-Approved Lender”) or (b) with the consent of Global
Administrative Agent, each applicable Funding Agent and each applicable Fronting
Agent, L/C Issuer and Swing Line Lender, reallocating the Commitment of any
Lender (each an “Allocating Lender”), subject to the following conditions:

(A) at the time of such Reallocation Notice, Prologis specifies which Available
Tranche shall be increased and which Available Tranche shall be decreased, and
whether any Pre-Approved Reallocation shall be utilized in such reallocation;

(B) the amount of the increase in an Available Tranche shall be equal to the
Foreign Currency Equivalent amount of the corresponding decrease in the other
Available Tranche;

(C) each Allocating Lender and Pre-Approved Lender satisfies the requirements of
an Eligible Qualified Institution under the Available Tranche in which the
Aggregate Tranche Commitment is being increased;

(D) each Allocating Lender acknowledges in writing to Global Administrative
Agent and Prologis that it has agreed that its Commitment will be reallocated
hereunder (which acknowledgment shall be made in such Lender’s sole discretion);
provided that a Pre-Approved Reallocation shall be effective without any further
acceptances under this Section 6.12 by a Lender that has agreed to a
Pre-Approved Reallocation;

 

104



--------------------------------------------------------------------------------

(E) Prologis may make a maximum of one request per calendar quarter;

(F) with respect to an increase of the Aggregate Tranche Commitment under the
Yen Tranche, each Allocating Lender and each Pre-Approved Lender must qualify as
an institution that may make Loans to a TMK under Japanese Laws upon providing
the increase of its Commitment;

(G) no reduction in any Aggregate Tranche Commitment shall be permitted if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Tranche Outstandings under such Tranche would exceed the Aggregate Tranche
Commitment under such Tranche;

(H) the amount of the increase or decrease in each applicable Aggregate Tranche
Commitment shall not be less than a Dollar Equivalent amount of $5,000,000;

(I) no Default exists; and

(J) unless otherwise agreed among the applicable Funding Agent, the affected
Lender and the applicable Borrowers (which agreement may include a phase-in of
the applicable increase and/or Interest Periods with any agreed-upon length),
the applicable Borrowers shall prepay any Committed Loans outstanding on the
Reallocation Effective Date (and pay any additional amounts required pursuant to
Section 7.5) to the extent necessary to keep the outstanding Committed Loans in
the affected Available Tranches ratable with any revised Applicable Tranche
Percentages arising from any nonratable increase or decrease in any Commitments
of any Lenders under this Section 6.12.

Section 6.12.2 Effectiveness of Reallocation. Upon the request of Global
Administrative Agent contemporaneously with any reallocation completed in
accordance with Section 6.12.1, each Funding Agent of an affected Tranche shall
provide to Global Administrative Agent a new Schedule 2.1 for its Tranche
reflecting any proposed reallocation. In addition, Global Administrative Agent,
the applicable Funding Agents and Prologis shall determine the effective date
(the “Reallocation Effective Date”) of such reallocation; provided that any
Pre-Approved Reallocations shall be effective no more than ten Business Days
after the relevant Reallocation Notice, and Global Administrative Agent shall
promptly notify Prologis and the affected Funding Agents of the Reallocation
Effective Date. After any Reallocation Effective Date and the receipt of a
revised Schedule 2.1 (if requested by Global Administrative Agent) from each
applicable Funding Agent, Global Administrative Agent shall promptly provide to
each Lender in the affected Tranches and to Prologis a new Schedule 2.1 for the
affected Tranches.

 

105



--------------------------------------------------------------------------------

Section 6.13 Increase in Commitments.

Section 6.13.1 Increase Procedures. From time to time after the Closing Date to
the Maturity Date, Prologis may, by written request (an “Increase Request”) to
Global Administrative Agent and the Funding Agents for each affected Tranche,
increase any Aggregate Tranche Commitment by (a) admitting additional Lenders
hereunder (each a “Subsequent Lender”) or (b) increasing the Commitment of any
existing Lender (each an “Increasing Lender”), subject to the following
conditions:

(a) at the time of such Increase Request, Prologis specifies its requested
allocation of the requested increase in the Aggregate Tranche Commitments to
each Tranche;

(b) each Subsequent Lender is an Eligible Qualified Institution;

(c) each Subsequent Lender executes and delivers to Global Administrative Agent
a Joinder Agreement substantially in the form of Exhibit G, which may be
modified to the extent that such Subsequent Lender will be party to a
Supplemental Tranche (a copy of which Global Administrative Agent will deliver
to each applicable Funding Agent);

(d) each Increasing Lender executes and delivers to Global Administrative Agent
an increase certificate substantially in the form of Exhibit H (a copy of which
Global Administrative Agent will deliver to each applicable Funding Agent);

(e) the amount of all increases in the Aggregate Tranche Commitments pursuant to
this Section 6.13 shall not exceed the Dollar Equivalent of $1,000,000,000 in
the aggregate; it being understood that in determining the aggregate increase
amount for purposes of this clause (e), each increase amount shall equal the
Dollar Equivalent amount of such increase amount as determined on the
corresponding effective date of the increase in the Aggregate Tranche
Commitments; and (2) after giving effect to each such increase, the Dollar
Equivalent of the Aggregate Tranche Commitments shall not exceed $3,000,000,000
in the aggregate as determined on the applicable effective date of such
increase;

(f) with respect to an increase of the Yen Aggregate Commitments, each
Subsequent Lender shall be an institution from which a TMK may, pursuant to the
Laws of Japan, borrow money;

(g) the Dollar Equivalent of each increase in the Aggregate Tranche Commitment
shall be in a minimum amount of $25,000,000 (or such lesser amount as Global
Administrative Agent may agree or shall result in the aggregate Dollar
Equivalent amount of all increases pursuant to this Section 6.13 being
approximately $1,000,000,000);

(h) no admission of any Subsequent Lender shall increase the Commitment of any
existing Lender without the written consent of such Lender;

(i) no Default exists; and

(j) unless otherwise agreed among the applicable Funding Agent, the affected
Lenders and the applicable Borrowers (which agreement may include a phase-in of
the applicable increase and/or Interest Periods with any agreed-upon length),
the applicable Borrowers shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 7.5) to the extent necessary to keep the outstanding Committed Loans in
the affected Tranches ratable with any revised Applicable Tranche Percentages
arising from any nonratable increase or decrease in any Commitments of any
Lender under this Section 6.13.

 

106



--------------------------------------------------------------------------------

Section 6.13.2 Effectiveness of Increase. Upon the request of Global
Administrative Agent, the Funding Agent of each affected Tranche shall provide
to Global Administrative Agent a new Schedule 2.1 for such Tranche reflecting
the Applicable Tranche Percentage of the Lenders under such Tranche after giving
effect to the proposed increase pursuant to this Section 6.13. In addition,
Global Administrative Agent, the applicable Funding Agents and Prologis shall
determine the effective date (the “Increase Effective Date”) of each increase in
an Aggregate Tranche Commitment under this Section 6.13, and Global
Administrative Agent shall promptly notify Prologis, the affected Funding Agents
and each Lender of the Increase Effective Date. After the Increase Effective
Date and receipt of a revised Schedule 2.1 (if requested by Global
Administrative Agent) from each applicable Funding Agent, Global Administrative
Agent shall promptly provide to each Lender and to Prologis a new Schedule 2.1.

Section 6.13.3 Conflicting Provisions. This Section shall supersede any
provisions in Sections 6.9 or 14.1 to the contrary.

Section 6.14 Establishment of Supplemental Tranche.

Section 6.14.1 Supplemental Tranche Request. At the time of any Increase Request
under Section 6.13, Prologis may from time to time request, with the same
approval requirements of the Increase Request (each such request, a
“Supplemental Tranche Request”), certain Lenders to provide a supplemental
tranche for loans in which the primary currency of such supplemental tranche is
not one of the currencies set forth in the definition of “Primary Currency” at
the time of such Supplemental Tranche Request (each such new Tranche, a
“Supplemental Tranche”).

Section 6.14.2 Supplemental Addendums. Each Supplemental Tranche Request shall
be made in the form of an addendum substantially in the form of Exhibit E (a
“Supplemental Addendum”) and sent to Global Administrative Agent and shall set
forth (a) the proposed Primary Currency and Alternative Currencies of such
Supplemental Tranche, (b) the proposed Supplemental Primary Location, (c) the
proposed interest types and rates for such Supplemental Tranche, (d) the type
and amount of any subfacilities of such Supplemental Tranche, (e) the proposed
borrowers under such Tranche and (f) any other specific terms of such
Supplemental Tranche that Prologis deems necessary; provided that the maturity
date of Supplemental Loans shall not be later than the Maturity Date. Promptly
after a Supplemental Tranche Request, Prologis shall, subject to the approval of
Global Administrative Agent (which shall not be unreasonably withheld or
delayed) appoint the proposed Funding Agent for such requested Supplemental
Tranche.

Section 6.14.3 Conditions to Supplemental Tranche. As conditions precedent to
the addition of a Supplemental Tranche to this Agreement, (a) each of the
conditions set forth in Section 6.13 must be satisfied and there must be an
increase in the Aggregate Tranche Commitments, (b) each Lender providing a
commitment under the Supplemental Tranche must be an Increasing Lender or
Subsequent Lender, (c) each Lender providing a commitment under such
Supplemental Tranche, the proposed Funding Agent for such Supplemental Tranche
and

 

107



--------------------------------------------------------------------------------

Global Administrative Agent must execute the requested Supplemental Addendum,
(d) each of the proposed borrowers under such Supplemental Tranche shall be an
existing Borrower or shall have complied with Section 6.11 and (e) any other
documents or certificates that shall be reasonably requested by Global
Administrative Agent in connection with the addition of the Supplemental Tranche
shall have been delivered to Global Administrative Agent in form and substance
reasonably satisfactory to Global Administrative Agent.

Section 6.14.4 Effectiveness of Supplemental Tranche. If a Supplemental Tranche
Request is accepted in accordance with this Section, Global Administrative
Agent, the applicable Funding Agent and Prologis shall determine the effective
date of such Supplemental Tranche (the “Supplemental Tranche Effective Date”)
and the final allocation of such Supplemental Tranche. Global Administrative
Agent shall promptly distribute a revised Schedule 2.1 to each Lender reflecting
such new Supplemental Tranche and notify each Lender of the Supplemental Tranche
Effective Date.

Section 6.15 Defaulting Lenders.

Section 6.15.1 Adjustments. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 14.1.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by Global Administrative Agent or any Funding Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article XII or otherwise, and including any amounts made available
to any Funding Agent by such Defaulting Lender pursuant to Section 14.8) shall
be applied at such time or times as may be determined by Global Administrative
Agent or such Funding Agent as follows: first, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to Global Administrative
Agent or any Funding Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to the applicable L/C Issuer,
Swing Line Lender or Fronting Lender hereunder; third, if so determined by
Global Administrative Agent or such Funding Agent or requested by the applicable
L/C Issuer, to be held as Cash Collateral for future funding obligations of such
Defaulting Lender of any participation in any applicable Letter of Credit;
fourth, if Prologis so requests (so long as no Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by Global
Administrative Agent; fifth, if so determined by Global Administrative Agent and
Prologis, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment on a pro rata basis of any amounts owing
to any applicable Lender, L/C Issuer, Swing Line Lender or Fronting Lender as a
result of any judgment of a court of competent jurisdiction obtained by any such
Lender, L/C Issuer, Swing Line Lender or

 

108



--------------------------------------------------------------------------------

Fronting Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default exists, to the payment on a pro rata basis of any amounts owing to any
Loan Party as a result of any judgment of a court of competent jurisdiction
obtained by such Loan Party against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loan or L/C Borrowing in respect of which such Defaulting Lender
has not fully funded its appropriate share and (y) such Loan or L/C Borrowing
was made at a time when the conditions set forth in Section 8.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all applicable non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loan of, or L/C Borrowing owed to,
such Defaulting Lender. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 6.15.1(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents to the foregoing.

(c) Certain Fees. Such Defaulting Lender (i) shall be limited in its right to
receive facility fees as provided in Section 6.5.1 and (ii) shall be limited in
its right to receive Letter of Credit Fees as provided in Section 5.9.

(d) Reallocation of Applicable Tranche Percentages. During any period in which
there is a Defaulting Lender, for purposes of computing the amount of the
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans pursuant to the terms
hereof, the “Applicable Tranche Percentage” of each non-Defaulting Lender shall
be computed without giving effect to the Commitment of such Defaulting Lender;
provided that (i) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender in the applicable
Tranche to acquire, refinance or fund participations in Letters of Credit and
Swing Line Loans in the applicable Tranche shall not exceed the positive
difference, if any, of (1) the U.S. Tranche Commitment, Euro Tranche Commitment
or Yen Tranche Commitment, as applicable, of that non-Defaulting Lender minus
(2) the aggregate U.S. Credit Exposure, Euro Credit Exposure or Yen Credit
Exposure, as applicable, of that Lender.

Section 6.15.2 Defaulting Lender Cure. If Prologis, Global Administrative Agent,
each applicable Funding Agent, each applicable Swing Line Lender, each
applicable L/C Issuer and each applicable Fronting Lender agree in writing, each
in their sole discretion, that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, Global Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Loans of the other Lenders or take such other
actions as Global Administrative Agent and/or the applicable Funding Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit, Swing Line Loans and Fronting Loans of each
applicable Tranche to be held on a pro rata basis by the Lenders of such Tranche
in accordance with their Applicable Tranche Percentages (without giving effect
to

 

109



--------------------------------------------------------------------------------

Section 6.15.1(d)), whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of any Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

Section 6.15.3 Notice of Determination of Defaulting Lender. Upon any
determination by Global Administrative Agent or any Funding Agent that any
Lender constitutes a Defaulting Lender, Global Administrative Agent or such
Funding Agent, as applicable, shall promptly provide Prologis with notice of
such determination; provided that any failure to so notify Prologis of such
determination shall not have any effect on the status of such Lender as a
Defaulting Lender.

ARTICLE VII

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 7.1 Taxes.

Section 7.1.1 Payments Free of Taxes. All payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if any Loan Party shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (a) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the applicable Credit Party receives
an amount equal to the sum it would have received had no such deductions been
made, (b) such Loan Party shall make such deductions and (c) such Loan Party
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.

Section 7.1.2 Indemnification by Loan Parties. The applicable Loan Party shall
indemnify each Credit Party, within ten days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid or payable by such Credit Party on or with respect to any payment
made to such Credit Party by or on account of such Loan Party hereunder or under
any other Loan Document, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to a Loan Party by a Lender or an L/C Issuer (with a copy to
Global Administrative Agent), or by Global Administrative Agent on its own
behalf or on behalf of a Lender or L/C Issuer, shall be conclusive absent
demonstrable error.

Section 7.1.3 Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
such Loan Party shall deliver to Global Administrative Agent the original or a
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Global Administrative Agent.

 

110



--------------------------------------------------------------------------------

Section 7.1.4 Status of Lenders. Any Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is a resident for tax purposes (including in the case of the United
States, a disregarded entity (as defined in Treasury Regulation
Section 301.7701-3 of the Code) owned by a resident of the United States or
other Person that is engaged in a trade or business in the United States or a
qualified REIT subsidiary (as defined in Section 856(i) of the Code)) or is
otherwise subject to tax, or any treaty to which any such jurisdiction is a
party or which otherwise benefits such Lender, with respect to payments
hereunder or under any other Loan Document shall deliver to Prologis (with a
copy to Global Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by Prologis or Global Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if requested by Prologis
or Global Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by Prologis or Global
Administrative Agent as will enable Prologis or Global Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

Without limiting the generality of the foregoing, if a Borrower is a resident
for tax purposes in the United States, engaged in the conduct of a trade or
business in the United States, a disregarded entity (as defined in Treasury
Regulation Section 301.7701-3 of the Code) owned by a resident of the United
States, a qualified REIT subsidiary (as defined in Section 856(i) of the Code)
or otherwise subject to tax in the United States, any Non-U.S. Lender shall
deliver to Prologis and Global Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Prologis or Global Administrative Agent, but only
if such Non-U.S. Lender is legally entitled to do so), whichever of the
following is applicable:

(a) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(b) duly completed copies of Internal Revenue Service Form W-8ECI,

(c) duly completed copies of Internal Revenue Service Form W-8IMY,

(d) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of Section 881(c)(3)(B) of the Code or
(C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(e) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit Prologis or Global Administrative Agent to determine
the withholding or deduction required to be made.

 

111



--------------------------------------------------------------------------------

Without limiting the obligations of Lenders set forth above regarding delivery
of certain forms and documents to establish each Lender’s status for U.S.
withholding tax purposes, each Lender agrees promptly to deliver to Global
Administrative Agent, each applicable Funding Agent or Prologis, as such Agent
or Prologis shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authority under the Laws of any other jurisdiction, duly
executed and completed by such Lender, as are required under such Laws to
confirm such Lender’s entitlement to any available exemption from, or reduction
of, applicable withholding taxes in respect of all payments to be made to such
Lender outside of the U.S. by Borrowers pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in such other
jurisdiction.

Each Lender shall promptly (i) notify Global Administrative Agent and each
applicable Funding Agent of any change in circumstances which would modify or
render invalid any claimed exemption from or reduction of Taxes or other Taxes,
and (ii) take such steps as shall not be materially disadvantageous to it, in
the reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Law that any Borrower make any deduction or withholding for taxes
from amounts payable to such Lender. Additionally, each Borrower shall promptly
deliver to the applicable Credit Party, as such Credit Party shall reasonably
request, on or prior to the Closing Date, and in a timely fashion thereafter,
such documents and forms required by any relevant taxing authorities under the
Laws of any jurisdiction, duly executed and completed by such Borrower, as are
required to be furnished by such Credit Party under such Laws in connection with
any payment by such Credit Party of Indemnified Taxes or Other Taxes, or
otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

Section 7.1.5 Exemption Representation.

(a) Each Lender represents and warrants (such Lender’s “Exemption
Representation”) to the Borrowers that, as of the date of this Agreement or, in
the case of a Person that becomes a Lender after the Closing Date, as of the
date such Person becomes a party hereto (and, in the case of a Lender that
agrees to make Loans under a Tranche, as of the date such agreement become
effective), except as specified in writing to Global Administrative Agent, the
applicable Funding Agent and Prologis prior to the date of the applicable
Exemption Representation, it is entitled to receive payments from each Borrower
under each Tranche with respect to which it has a commitment to make Loans
without any reduction or withholding in respect of any Indemnified Taxes or
Other Taxes and without any amount being required to be paid by any applicable
Borrower pursuant to Section 7.1.2; provided that the Exemption Representation
shall not apply to any withholding tax imposed at any time on payments made by
or on behalf of a Foreign Obligor.

(b) Notwithstanding any other provision of this Agreement, no Borrower shall be
obligated to pay any amount under this Section 7.1 to, or for the benefit of,
any Lender to the extent that such amount would not have been required to be
paid if (i) such Lender’s Exemption Representation had been accurate or
(ii) such Lender had complied with its obligations under Section 7.1.4.

 

112



--------------------------------------------------------------------------------

Section 7.1.6 Treatment of Certain Refunds. If any Credit Party determines, in
its sole discretion, that it has received a refund of any Taxes as to which it
has been indemnified by any Loan Party or with respect to which any Loan Party
has paid additional amounts pursuant to this Section, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section with respect to the Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of such Credit Party, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that such Loan Party, upon the request of such
Credit Party, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Credit Party in the event such Credit Party is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require any Credit Party to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.

Section 7.1.7 FATCA. If a payment made to a Lender under any Loan Document would
be subject to United States Federal withholding tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to each applicable Borrower, at the time
or times prescribed by Law and at such time or times reasonably requested by any
such Borrower, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by any such Borrower as may be necessary for
such Borrower to comply with its obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 7.1.7, “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Section 7.2 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans in any currency, or to make, maintain or fund CDOR Rate
Loans, or to determine or charge interest rates based upon the Eurocurrency Rate
or the CDOR Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell or to take
deposits of, any applicable currency in the applicable interbank market, then,
on notice thereof by such Lender to Prologis through the applicable Funding
Agent, any obligation of such Lender to make, continue or convert Loans to
Eurocurrency Rate Loans in the affected currency or to make or continue CDOR
Rate Loans shall be suspended until such Lender notifies Global Administrative
Agent and Prologis that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the applicable Borrower shall, upon
demand from such Lender (with a copy to the applicable Funding Agent), prepay
or, if applicable and such Loans are denominated in Dollars under the U.S.
Tranche, Yen under the Yen Tranche or Euro under the Euro Tranche, convert all
applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans, ABR Rate
Loans or Substitute Rate Loans, as applicable, either on the last day of the
Interest Period therefor or on such earlier date on which such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

113



--------------------------------------------------------------------------------

Section 7.3 Inability to Determine Rates.

Section 7.3.1 Determination of Rates. If the Tranche Required Lenders determine
for their Tranche (other than with respect to the Euro Tranche) that for any
reason in connection with any request for Eurocurrency Rate Loans or CDOR Rate
Loans or a conversion to or continuation thereof that (a) deposits are not being
offered to (or, in the case of CDOR Rate Loans, banker’s acceptances are not
being accepted by) banks in the applicable interbank market for the currency,
amount and Interest Period for such Loans, (b) adequate and reasonable means do
not exist for determining the Eurocurrency Rate or the CDOR Rate, as applicable,
for the requested Interest Period for such Loans or (c) the Eurocurrency Rate or
the CDOR Rate, as applicable, for any requested Interest Period for such Loans
does not adequately and fairly reflect the cost to such Lenders of funding such
Loans for the requested Interest Period, the applicable Funding Agent will
promptly so notify Prologis, each Borrower in the affected Tranche and each
Lender in the affected Tranche. Thereafter, the obligation of such Lenders to
make or maintain Eurocurrency Rate Loans in the affected currency or currencies
or the CDOR Rate Loans for the applicable Interest Period in the affected
Tranche shall be suspended until such Funding Agent (upon the instruction of the
applicable Tranche Required Lenders) revokes such notice. Upon receipt of such
notice, the applicable Borrower may revoke any pending request for a Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans or CDOR Rate Loans,
as applicable, in the affected currency or currencies or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans under the U.S. Tranche or ABR Rate Loans under the Yen
Tranche, as applicable, in the amount specified therein, and with respect to
Loans under the U.S. Tranche and the Yen Tranche, such Loans shall be converted
to the Primary Currency of the such Tranche in the Foreign Currency Equivalent
amount of such Loans to the extent such Loans are not in the Primary Currency of
the applicable Tranche at such time.

Section 7.3.2 Market Disruptions. (a) If Euro Lenders (including any applicable
Fronting Lenders) holding at least 35% of the Euro Aggregate Commitments or, if
the Euro Aggregate Commitments have been terminated, Euro Lenders holding in the
aggregate at least 35% of the Euro Total Outstandings determine that a requested
Borrowing or continuation is affected by an event of the type described in
Section 7.3.1(a), (b) or (c), or (b) if the Eurocurrency Rate is to be
determined by reference to Reference Banks at or about 11:00 a.m., Brussels
time, on the determination date for the Interest Period applicable to a
Borrowing or continuation, and none of the Reference Banks supplies a rate for
the purpose of determining the Eurocurrency Rate for such Borrowing or
continuation, then Euro Funding Agent will promptly so notify Prologis, each
Euro Borrower and each Euro Lender of such event. Thereafter, the obligation of
Euro Lenders to make or maintain Eurocurrency Rate Loans in the currency of the
requested Borrowing or continuation for the affected currency shall be suspended
until Euro Funding Agent (upon the instruction Euro Required Lenders) revokes
such notice. Upon receipt of such notice, Prologis may revoke any pending
request for a Euro Committed Borrowing or continuation in the affected currency,
or, failing that, will be deemed to have converted such request into a request
for a Euro Committed Borrowing of Substitute Rate Loans denominated in Euro, and
any Euro Committed Loans that are not denominated in Euro and are affected by
this provision shall be converted to Euro in the Euro Equivalent amount of such
Euro Loans at such time.

 

114



--------------------------------------------------------------------------------

Section 7.4 Increased Costs Generally.

Section 7.4.1 Increased Costs. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Credit
Party (except any reserve requirement contemplated by Section 7.4.4);

(b) subject any Credit Party to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any Loan made by it, or change the basis of taxation of payments to such Credit
Party in respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 7.1 and the imposition of, or any change in the rate of, any Excluded
Tax); or

(c) impose on any Credit Party or any applicable interbank market any other
condition, cost or expense affecting this Agreement or any Loans made by such
Credit Party or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Loan (or of maintaining its obligation
to make any Loan), or to increase the cost to such Credit Party of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Credit Party hereunder (whether
of principal, interest or any other amount) then, upon request of such Credit
Party, Prologis will pay (or cause the applicable Borrower to pay) to such
Credit Party, such additional amount or amounts as will compensate such Credit
Party for such additional costs incurred or reduction suffered.

Section 7.4.2 Capital Requirements. If any Credit Party determines that any
Change in Law affecting such Credit Party or any Lending Office of such Credit
Party or such Credit Party’s holding company, if any, regarding capital
requirements or liquidity has or would have the effect of reducing the rate of
return on such Credit Party’s capital or on the capital of such Credit Party’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Credit Party or the Loans made by, or participations in Letters of Credit
held by, such Credit Party, or the Letters of Credit issued by such Credit
Party, to a level below that which such Credit Party or such Credit Party’s
holding company could have achieved but for such Change in Law (taking into
consideration such Credit Party’s policies and the policies of such Credit
Party’s holding company with respect to capital adequacy), then from time to
time Prologis will pay (or cause the applicable Borrower to pay) to such Credit
Party, such additional amount or amounts as will compensate such Credit Party or
such Credit Party’s holding company for any such reduction suffered.

 

115



--------------------------------------------------------------------------------

Section 7.4.3 Certificates for Reimbursement. Any Credit Party requesting
compensation pursuant to this Section 7.4 shall deliver to Prologis (with a copy
to Global Administrative Agent) a certificate setting forth in reasonable detail
the basis for such request and a calculation of the amount necessary to
compensate such Credit Party or its holding company, as the case may be, as
specified in Section 7.4.1 or 7.4.2 above, and any such certificate shall be
conclusive absent demonstrable error. Prologis shall pay (or cause the
applicable Borrower to pay) such Credit Party the amount shown as due on any
such certificate within 15 days after receipt thereof.

Section 7.4.4 Additional Reserve Requirements. Each applicable Borrower shall
pay to each Lender, (a) as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurocurrency Rate
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent demonstrable error), and (b) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the funding of the Eurocurrency Rate Loans or the CDOR Rate Loans,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent demonstrable error), which
in each case shall be due and payable on each date on which interest is payable
on such Loan, provided each applicable Borrower shall have received at least 15
days’ prior notice (with a copy to Global Administrative Agent) of such
additional interest or costs from such Lender. If a Lender fails to give notice
15 days prior to the relevant Interest Payment Date, such additional interest or
costs shall be due and payable 15 days from receipt of such notice.

Section 7.4.5 Limitations on Lender Claims. Notwithstanding the foregoing
provisions of this Section 7.4, no Lender shall be entitled to compensation for
any cost, increased costs or liability resulting from a failure by such Lender
to comply with any request from or requirement of any central banking or
financial regulatory authority (whether or not having the force of law, but if
not having the force of law being a request of a nature with which banks
generally are expected or accustomed to comply).

Section 7.5 Compensation for Losses. Each Borrower agrees that it will, from
time to time, compensate each Lender for and hold each Lender harmless from any
loss, cost or expense incurred by such Lender as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan of such
Lender to such Borrower (other than a Base Rate Loan or ABR Rate Loan) on a day
other than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise);

(b) any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow (including any failure to borrow in the
event such Borrower falls under any of items (a) through (i) of Section 9.19 or
any Loan Party fails to comply with Section 11.9), continue or convert any Loan
of (or to be made by) such Lender to such Borrower (other than a Base Rate Loan
or ABR Rate Loan) on the date or in the amount notified by such Borrower;

 

116



--------------------------------------------------------------------------------

(c) any failure by such Borrower to make payment of any Loan or reimbursement
obligation under any Letter of Credit (or interest due thereon) in the currency
in which such Loan or reimbursement obligation is denominated; or

(d) any assignment of a Eurocurrency Rate Loan or CDOR Rate Loan of such Lender
to such Borrower on a day other than the last day of the Interest Period
therefor as a result of a request by Prologis pursuant to Section 14.12;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loans or from fees payable to terminate
the deposits from which such funds were obtained or, solely in the case of
subsection (c) above, any foreign exchange losses (but in each case excluding
any loss of anticipated profits).

For purposes of calculating amounts payable by a Borrower to a Lender under this
Section 7.5, (A) each Lender shall be deemed to have funded (i) each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period and (ii) each CDOR
Rate Loan made by it by the acceptance of a bankers’ acceptance for a comparable
amount and a comparable period issued by a company of comparable credit quality
as Prologis, in each case whether or not the applicable Loan was in fact so
funded; and (B) the losses and expenses of any Lender resulting from any event
described in clause (a) above, any failure by a Borrower to borrow or continue a
Loan as contemplated by clause (b) above or any assignment pursuant to clause
(d) above shall not exceed the excess, if any, of (i) the amount of interest
that would have accrued on the principal amount of the applicable Loan had such
event not occurred, at the Eurocurrency Rate applicable (or that would have been
applicable) to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that (I) in the case
of a Eurocurrency Rate Loan, such Lender would bid, at the commencement of such
period, for deposits in the applicable currency of a comparable amount and
period from other banks in the applicable eurocurrency market or (II) in the
case of a CDOR Rate Loan, the rate that would be applicable for a CDOR Rate Loan
for such period.

Any Lender requesting compensation pursuant to this Section 7.5 shall deliver to
the applicable Borrower (with copies to Prologis, Global Administrative Agent
and the applicable Funding Agent) a certificate setting forth in reasonable
detail a calculation of the amount demanded and any such certificate shall be
conclusive absent demonstrable error. The applicable Borrower shall pay the
applicable Lender the amount shown as due on any such certificate within 15 days
after receipt thereof.

 

117



--------------------------------------------------------------------------------

Section 7.6 Mitigation Obligations; Replacement of Lenders.

Section 7.6.1 Designation of a Different Lending Office. If any Credit Party
requests compensation under Section 7.4, or any Borrower is required to pay any
additional amount to any Credit Party or any Governmental Authority for the
account of any Credit Party pursuant to Section 7.1, or if any Credit Party
gives a notice pursuant to Section 7.2, then such Credit Party shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the reasonable judgment
of such Credit Party, such designation or assignment (a) would eliminate or
reduce amounts payable pursuant to Section 7.1 or 7.4, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 7.2, and
(b) in each case, would not subject such Credit Party to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Credit Party.
Prologis hereby agrees to pay (or to cause the applicable Borrower to pay) all
reasonable costs and expenses incurred by any Credit Party in connection with
any such designation or assignment.

Section 7.6.2 Delay in Requests. Failure or delay on the part of any Credit
Party to demand compensation pursuant to Section 7.1, 7.4 or 7.5 shall not
constitute a waiver of such Credit Party’s right to demand such compensation;
provided that no Borrower shall be required to compensate a Credit Party
pursuant to any such Section for any Indemnified Taxes, Other Taxes, increased
cost, reduction in return, funding loss or other amount (any of the foregoing, a
“Compensation Amount”) incurred or suffered more than six months prior to the
date that such Credit Party notified Prologis of the Change in Law or other
event giving rise to such Compensation Amount and of such Credit Party’s
intention to claim compensation therefor (except that, if the Change in Law or
other event giving rise to such Compensation Amount is retroactive, then the six
month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 7.6.3 Replacement of Lenders. If any Lender requests compensation under
Section 7.4, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 7.1, Prologis may replace such Lender in accordance with Section 14.12.

Section 7.7 Qualified Lender Status. If a Lender notifies the applicable Funding
Agent (orally or in writing) that it is a Qualified Lender with respect to the
imposition of a withholding tax, and (a) such Qualified Lender is subject to
withholding taxes immediately prior to and after the funding of the applicable
Loan, and (b) there were Fronting Lenders available to make such Loan as set
forth in Section 2.2.2(a), 3.2.2(a) or 4.2.2(a), as applicable, then the
applicable Borrower shall not be required to pay any additional amounts under
Section 7.1 with respect to withholding taxes imposed on the payments to such
Lender on account of such Loan. Furthermore, each Funding Agent shall be
permitted to rely solely on any notices, certificates or Assignment and
Assumptions provided by any Lender regarding its status as a Qualified Lender,
and such Funding Agent shall not be required to independently verify such
Lender’s status or request any updates from such Lender as to whether it remains
a Qualified Lender at the time of any request for a Credit Extension.
Notwithstanding the foregoing, this Section 7.7 shall not limit any right or
remedy of any Lender under this Article VII with respect to any Loan to the
extent such Lender ceases to be a Qualified Lender due to a Change in Law after
the funding of such Loan.

 

118



--------------------------------------------------------------------------------

Section 7.8 Survival. All obligations under this Article VII shall survive
termination of the Aggregate Tranche Commitments and repayment of all other
Obligations hereunder.

ARTICLE VIII

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 8.1 Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

Section 8.1.1 Documents. Global Administrative Agent’s receipt (which may be by
facsimile or electronic mail, followed promptly by originals) of the following,
each properly executed by a Responsible Officer of the signing Loan Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to each Agent and each Lender:

(a) executed counterparts of this Agreement, sufficient in number for
distribution to each Agent and Prologis;

(b) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as Global
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of the Responsible Officers thereof authorized to execute and
deliver the Loan Documents to which such Loan Party is a party;

(c) such documents and certifications as Global Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed
in the jurisdiction of its organization or formation;

(d) favorable opinions of each of the law firms listed on Schedule 8.1, as
counsel to the Loan Parties as identified on Schedule 8.1, addressed to each
Agent, each L/C Issuer, and each Lender, as to such matters concerning the Loan
Parties and the Loan Documents as Global Administrative Agent may reasonably
request;

(e) a certificate of a Responsible Officer of each Loan Party either
(i) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party, and
the validity against such Loan Party, of the Loan Documents to which it is a
party, each of which consents, licenses and approvals shall be in full force and
effect, or (ii) stating that no such consents, licenses or approvals are so
required;

(f) a certificate signed by a Responsible Officer of Prologis certifying
(i) that the conditions specified in Sections 8.2.1 and 8.2.2 have been
satisfied; (ii) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or would be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect; and
(iii) the current Moody’s Rating, S&P Rating, and Fitch Rating;

 

119



--------------------------------------------------------------------------------

(g) such other assurances, certificates, documents, consents or opinions as any
Agent, any L/C Issuer, the Swing Line Lenders or any Tranche Required Lenders
reasonably may require; and

(h) with respect to each Borrower that is a TMK, a certified copy of such
Borrower’s business commencement notification (gyoumu kaishi todoke) (including
the asset securitization plan, but excluding any other attachments) affixed with
a receipt stamp of the director of the competent local finance bureau, copies of
any modification (if any) to the asset liquidation plan during the period from
the date of filing of such business commencement notification to the Closing
Date affixed with a receipt stamp of the director of the competent local finance
bureau, and a valid and current asset liquidation plan (affixed with a receipt
stamp of the director of the competent local finance bureau if it has been
submitted to the competent local finance bureau).

Section 8.1.2 Fees. Any fees required to be paid on or before the Closing Date
shall have been paid.

Section 8.1.3 Expenses. Unless waived by Global Administrative Agent, Prologis
shall have paid all reasonable and documented fees, charges and disbursements of
counsel to Global Administrative Agent to the extent invoiced prior to or on the
Closing Date.

Section 8.1.4 Existing Credit Agreement. All obligations of the Companies under
the Existing Credit Agreement shall have been, or shall substantially
concurrently be, paid in full.

Section 8.1.5 Closing Deadline. The Closing Date shall have occurred on or
before August 30, 2013.

Without limiting the generality of the provisions of Section 13.4, for purposes
of determining compliance with the conditions specified in this Section 8.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Global Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 8.2 Conditions to all Credit Extensions. The obligation of each Lender
to honor any request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to another Type or a
continuation of Eurocurrency Rate Loans or CDOR Rate Loans) is subject to the
following conditions precedent:

Section 8.2.1 Representations and Warranties. The representations and warranties
of each Loan Party contained in Article IX and each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 8.2, the representations and warranties contained in
subsections (a) and (b) of Section 9.5 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 10.1.

 

120



--------------------------------------------------------------------------------

Section 8.2.2 Default. No Default shall exist or would result from such proposed
Credit Extension or the application of the proceeds thereof.

Section 8.2.3 Request for Credit Extension. The applicable Funding Agent and, if
applicable, an L/C Issuer or a Swing Line Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.

Section 8.2.4 Market Events Affecting Alternative Currencies. In the case of a
Credit Extension to be denominated in an Alternative Currency of the applicable
Tranche, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the applicable Funding
Agent, the applicable Tranche Required Lenders (in the case of any Loans to be
denominated in an Alternative Currency under such Tranche) or the applicable L/C
Issuer (in the case of any Letter of Credit to be denominated in an Alternative
Currency under such Tranche) would make it impracticable for such Credit
Extension to be denominated in the relevant Alternative Currency under such
Tranche.

Each request for a Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to another Type or a
continuation of Eurocurrency Rate Loans or CDOR Rate Loans) submitted by
Prologis shall be deemed to be a representation and warranty that the conditions
specified in Sections 8.2.1 and 8.2.2 have been satisfied on and as of the date
of the applicable Credit Extension.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Credit Parties that:

Section 9.1 Existence, Qualification and Power; Compliance with Laws. Each Loan
Party (a) is duly organized or formed, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation or organization, (b) has
all requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party and (c) is duly qualified and is licensed
and in good standing under the Laws of each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c) above, to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

Section 9.2 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not: (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Consolidated Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law. Each Company is in compliance with
all Contractual Obligations referred to in clause (b)(i), except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

121



--------------------------------------------------------------------------------

Section 9.3 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document (excluding
approvals, consents, exemptions and authorizations that have been obtained and
are in full force and effect and those which, if not made or obtained, would not
(a) materially and adversely affect the validity or enforceability of any Loan
Document or (b) result in a Default).

Section 9.4 Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, subject to applicable Debtor
Relief Laws and general principles of equity.

Section 9.5 Financial Statements.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the consolidated financial
condition of General Partner as of the date thereof and its consolidated results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show (either in the text thereof or the notes
thereto) all material Liabilities of General Partner and its Consolidated
Subsidiaries as of the date thereof.

(b) The unaudited consolidated balance sheet of General Partner and its
Consolidated Subsidiaries dated March 31, 2013, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the consolidated financial
condition of General Partner as of such date and its consolidated results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

Section 9.6 Litigation. As of the Closing Date, except as specifically disclosed
in Schedule 9.6, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of any Loan Party after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Company or against any
Company’s properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect.

 

122



--------------------------------------------------------------------------------

Section 9.7 No Default. No Company is in default under or with respect to any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

Section 9.8 Ownership of Property. Each Company has good record and marketable
title in fee simple to, or valid trust beneficiary interests or leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 9.9 Environmental Compliance. Each Company conducts in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential Liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Companies have reasonably concluded that, except as
specifically disclosed in Schedule 9.9, such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 9.10 Taxes. Each Company has filed all Federal and other material state,
provincial, and other Tax returns and reports required to be filed, and has
paid, collected, withheld and remitted all Federal and other material state,
provincial, and other material Taxes, assessments, fees and other governmental
charges levied or imposed upon it or its properties, income or assets otherwise
due and payable, or which it has been required to collect or withhold and remit,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP or such Taxes, the failure to make payment of which when
due could not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. There is no proposed tax assessment against any
Company that would, if made, have a Material Adverse Effect.

Section 9.11 Pension Law Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of applicable Laws. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination or opinion
letter from the IRS, or such Plan is entitled to rely on an advisory or opinion
letter issued with respect to an IRS approved master and prototype or volume
submitter plan, or an application for such a letter is currently being processed
by the IRS with respect thereto and, to the best knowledge of Prologis, nothing
has occurred which would prevent, or cause the loss of, such qualification.
Prologis and each ERISA Affiliate have made all required contributions to each
Pension Plan subject to Section 412 of the Code, and no application for a
funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any such Pension Plan.

 

123



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. Neither Prologis nor any other Borrower has knowledge of any prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) or violation of the fiduciary responsibility rules (within the meaning of
Section 404 or 405 of ERISA) with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither Prologis nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any Liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) neither Prologis nor any ERISA Affiliate has incurred any
unsatisfied, or reasonably expects to incur any, Liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such Liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither Prologis nor any ERISA Affiliate has
engaged in a transaction that reasonably could be expected to be subject to
Sections 4069 or 4212(c) of ERISA.

Section 9.12 Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) No Loan Party is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.

Section 9.13 Disclosure. Each Loan Party has disclosed to the Credit Parties all
agreements, instruments and corporate or other restrictions to which any Company
is subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
No report, financial statement, certificate or other information furnished
(whether in writing or orally) by or on behalf of any Loan Party to any Credit
Party in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, each
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

Section 9.14 Compliance with Laws. Each Company is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

124



--------------------------------------------------------------------------------

Section 9.15 Dutch Banking Act. Each Dutch Borrower is in compliance with the
Dutch Banking Act and any regulations issued pursuant thereto.

Section 9.16 Solvency. Each Loan Party is, and after giving effect to all
Obligations hereunder will be, Solvent.

Section 9.17 Plan Assets. The assets of each Company are not “plan assets” as
defined in 29 C.F.R. § 2510.3-101(a)(1), as modified by Section 3(42) of ERISA.

Section 9.18 REIT Status. General Partner is qualified as a REIT.

Section 9.19 Anti-Social Forces. No Japan Borrower is, at present, (a) a gang
(boryokudan), (b) a gang member, (c) a person for whom five (5) years have not
passed since ceasing to be a gang member, (d) an associate gang member, (e) a
gang-related company, (f) a corporate extortionist (sokaiya) and the like, (g) a
rogue adopting social movements as its slogan (shakai undotou hyobo goro), (h) a
violent force with special knowledge (tokushu chinou boryoku shudan tou)(each as
defined in the “Manual of Measures against Organized Crime” (soshikihanzai
taisaku youkou) by the National Police Agency of Japan), or (i) another person
or entity similar to any of the above (collectively, “Gang Members, Etc.”); nor
does any Loan Party have any:

(i) relationships by which its management is considered to be controlled by Gang
Members, Etc.;

(ii) relationships by which Gang Members, Etc. are considered to be involved
substantially in its management;

(iii) relationships by which it is considered to unlawfully utilize Gang
Members, Etc. for the purpose of securing unjust advantage for itself or any
third party or of causing damage to any third party;

(iv) relationships by which it is considered to offer funds or provide benefits
to Gang Members, Etc.; or

(v) officers or persons involved substantially in its management having socially
condemnable relationships with Gang Members, Etc.

 

125



--------------------------------------------------------------------------------

ARTICLE X

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding:

Section 10.1 Financial Statements. General Partner shall deliver, or cause to be
delivered, to Global Administrative Agent, in form and detail satisfactory to
Global Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of General Partner and Prologis (commencing with the fiscal year
ended December 31, 2013), a consolidated balance sheet of each of (i) General
Partner and its Consolidated Subsidiaries and (ii) Prologis and its Consolidated
Subsidiaries, in each case as at the end of such fiscal year, and the related
consolidated statements of income or operations, equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail, audited and accompanied by a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to Global Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and applicable Securities Laws; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of General Partner and
Prologis (commencing with the fiscal quarter ended June 30, 2013), a
consolidated balance sheet of each of (i) General Partner and its Consolidated
Subsidiaries and (ii) Prologis and its Consolidated Subsidiaries, in each case
as at the end of such fiscal quarter, and the related consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended, and equity and cash flows for the portion of the fiscal year
then ended, setting forth in each case in comparative form a balance sheet as of
the end of the previous fiscal year and statements of income or operation and
cash flows for the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by a Responsible Officer of Prologis as fairly
presenting the financial condition, results of operations, equity and cash flows
of the Companies, subject only to normal year-end audit adjustments and the
absence of footnotes.

As to any information contained in materials furnished pursuant to
Section 10.2(d), General Partner shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of General Partner to furnish the information
and materials described in clauses (a) and (b) above at the times specified
therein.

Section 10.2 Certificates; Other Information. General Partner shall deliver, or
cause to be delivered, to Global Administrative Agent, in form and detail
satisfactory to Global Administrative Agent:

(a) concurrently with the delivery of each set of financial statements referred
to in Section 10.1(a), an opinion from a Registered Public Accounting Firm of
nationally recognized standing to the effect that such financial statements were
prepared in accordance with GAAP and present fairly, in all material respects,
the consolidated financial condition of General Partner and its Consolidated
Subsidiaries, or Prologis and its Consolidated Subsidiaries, as applicable, as
of the date thereof and the consolidated results of operations of General
Partner and its Consolidated Subsidiaries, or Prologis and its Consolidated
Subsidiaries, as applicable, for the fiscal year then ended;

(b) concurrently with the delivery of each set of financial statements referred
to in Sections 10.1(a) and (b), a duly completed Compliance Certificate signed
by a Responsible Officer of General Partner;

 

126



--------------------------------------------------------------------------------

(c) promptly after any request by Global Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors of General Partner by independent accountants in connection
with the accounts or books of any Company, or any audit of any Company;

(d) promptly after filing, true, correct, and complete copies of all material
reports or filings filed by or on behalf of any Company with any Governmental
Authority (including copies of each Form 10-K, Form 10-Q, and Form S-8 filed by
or on behalf of any Company with the SEC); and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of any Company (and to the extent available to a Company, any
other Borrower), or compliance with the terms of the Loan Documents, as Global
Administrative Agent may from time to time reasonably request.

Documents required to be delivered pursuant to Section 10.1(a) or (b) or
Section 10.2(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which a
Company posts such documents, or provides a link thereto, on its website on the
internet at the website address listed on Schedule 14.2; or (ii) on which such
documents are posted on its behalf on an internet or intranet website, if any,
to which each Credit Party has access (whether a commercial, third-party website
or whether sponsored by Global Administrative Agent); provided that a Company
shall notify Global Administrative Agent (by facsimile or electronic mail) of
the posting of any such documents and, if requested, provide to Global
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Except for such Compliance Certificates, Global
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by any Company with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Each of General Partner and Prologis hereby acknowledges that (a) Agents and/or
the Arrangers will make available to each Lender and the L/C Issuers materials
and/or information provided by or on behalf of General Partner and Prologis
hereunder (collectively, “Borrower Materials”) by posting Borrower Materials on
IntraLinks, SyndTrak or another similar electronic system (the “Platform”) and
(b) certain Lenders may be “public-side” Lenders (i.e., Lenders that do not wish
to receive material non-public information with respect to General Partner,
Prologis or their respective securities) (each, a “Public Lender”). Each of
General Partner and Prologis hereby agrees that: (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” General Partner and Prologis shall be deemed to have authorized each
Credit Party to treat such Borrower Materials as not containing any material
non-public information with respect to General Partner, Prologis or their
respective securities for purposes of United States Federal and state securities
laws (provided that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 14.7); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of

 

127



--------------------------------------------------------------------------------

the Platform designated “Public Investor;” and (z) Agents and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding the foregoing, neither General Partner nor
Prologis shall have any obligation to mark any Borrower Materials “PUBLIC”.

Section 10.3 Notices. General Partner shall promptly notify, or cause a Loan
Party to notify, Global Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including: (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Company; (ii) any dispute,
litigation, investigation, proceeding or suspension between any Company and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Company, including
pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Company (except to the extent disclosed in financial statements
provided pursuant to Section 10.1, including the footnotes to such financial
statements); and

(e) promptly upon receipt by General Partner or Prologis of notice thereof, and
in any event within five Business Days after any change in the Moody’s Rating,
the S&P Rating or the Fitch Rating, notice of such change.

Each notice pursuant to this Section 10.3 shall be accompanied by a statement of
a Responsible Officer of the applicable Loan Party setting forth details of the
occurrence referred to therein and stating what action such Loan Party has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 10.3(a) shall describe with particularity any provision of this
Agreement or any other Loan Document that has been breached. Global
Administrative Agent shall promptly notify Lenders of any notice received under
this Section 10.3.

Section 10.4 Payment of Obligations. General Partner shall, and shall cause each
other Company to, pay and discharge as the same shall become due and payable,
all its Liabilities (including tax Liabilities), except to the extent (a) the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained
therefor or (b) the failure to pay and discharge such Liabilities could not
reasonably be expected to result in a Material Adverse Effect.

Section 10.5 Preservation of Existence, Etc. General Partner shall, and shall
cause each other Company to: (a) preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 11.2; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

128



--------------------------------------------------------------------------------

Section 10.6 Maintenance of Properties. General Partner shall, and shall cause
each other Company to: (a) maintain, preserve and protect all of its material
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted; and (b) make all
necessary repairs thereto and renewals and replacements thereof, in each case
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 10.7 Maintenance of Insurance. General Partner shall, and shall cause
each other Company to, maintain insurance (giving effect to reasonable and
prudent self-insurance) according to reasonable and prudent business practices.

Section 10.8 Compliance with Laws. General Partner shall, and shall cause each
other Company to, comply in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

Section 10.9 Books and Records. General Partner shall, and shall cause each
other Company to, maintain proper books of record and account, in which true and
correct entries are made that are sufficient to prepare General Partner’s and
Prologis’ financial statements in conformity with GAAP consistently applied.

Section 10.10 Inspection Rights. Upon reasonable request, and subject to
Section 14.7, General Partner shall, and shall cause each other Company to,
allow any Agent (or its Related Parties who may be accompanied by a Related
Party of one or more Lenders) to inspect any of its properties, to review
reports, files, and other records and to make and take away copies thereof, and
to discuss (provided that General Partner or the applicable other Company is
given the opportunity to be present for such discussions) any of its affairs,
conditions, and finances with its directors, officers, employees or
representatives from time to time upon reasonable notice, during normal business
hours; provided that unless a Default has occurred and is continuing and except
in the case of Global Administrative Agent and its Related Parties, such
inspections shall be at the applicable Credit Party’s sole cost and expense.

Section 10.11 Use of Proceeds. Each Borrower shall use the proceeds of the
Credit Extensions for general corporate purposes not in contravention of any Law
or of any Loan Document.

Section 10.12 REIT Status. General Partner shall, at all times, maintain its
status as a REIT.

 

129



--------------------------------------------------------------------------------

Section 10.13 Guaranties.

(a) Pursuant to the General Partner Guaranty, General Partner shall Guarantee
the Obligations of all Borrowers.

(b) Pursuant to the Prologis Guaranty, Prologis shall Guarantee the Obligations
of all Affiliate Borrowers.

Section 10.14 Claims Pari Passu. Each Loan Party shall ensure that at all times
the claims of the Credit Parties under the Loan Documents rank at least pari
passu with the claims of all its unsecured and unsubordinated creditors other
than those claims that are preferred by Debtor Relief Laws.

ARTICLE XI

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding:

Section 11.1 Secured Indebtedness. General Partner shall not permit the ratio
(expressed as a percentage) of (a) the aggregate amount of all Secured Debt of
the Companies outstanding as of the last day of any fiscal quarter, to (b) Total
Asset Value as of such date to exceed 35%; provided that as of the last day of
the four consecutive fiscal quarters immediately following any Material
Acquisition, such ratio may exceed 35% so long as it does not exceed 40%.

Section 11.2 Fundamental Changes. General Partner shall not, and shall not
permit any other Company to, merge, dissolve, liquidate, consolidate with or
into another Person, except that, so long as no Default exists or would result
therefrom:

(a) any Consolidated Subsidiary may merge with Prologis, provided that Prologis
shall be the continuing or surviving Person;

(b) any Consolidated Subsidiary may merge with any one or more other
Consolidated Subsidiaries, provided that if any party to such merger was a
Borrower, then the continuing or surviving Person must be a Borrower;

(c) any Company (other than General Partner, Prologis or any other Borrower) may
be voluntarily dissolved or liquidated under the laws of its jurisdiction of
organization (excluding any Debtor Relief Law); and

(d) any Company or any Borrower may merge, dissolve, liquidate or consolidate
with or into another Person in connection with any transaction designed to
change the corporate, partnership, limited liability company or other structure
of such entity, or otherwise change its corporate or other form, so long as
(i) the succeeding or remaining entity assumes all of the assets and liabilities
of such Person and (ii) no Credit Party is adversely affected thereby.

 

130



--------------------------------------------------------------------------------

Section 11.3 Restricted Payments. General Partner shall not, and shall not
permit any other Company to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
if an Event of Default pursuant to Section 12.1.1 exists, except that:

(a) any Consolidated Subsidiary may at any time make Restricted Payments to any
other Company and, solely to the extent distributions to other holders of its
Equity Interests are required by its Organization Documents, to such other
holders of Equity Interests;

(b) any Company may at any time declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Company;

(c) any Company may at any time purchase, redeem or otherwise acquire Equity
Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

(d) Prologis may at any time pay cash dividends and make other cash
distributions to General Partner and, to the extent corresponding distributions
to other holders of its Equity Interests are required by its Organization
Documents, to such other holders of Equity Interests, and General Partner may at
any time pay cash dividends and make other cash distributions to the holders of
its Equity Interests, in each case, in an amount not to exceed in the aggregate
the greater of (i) 95% of the aggregate, cumulative “Funds from Operations”
(excluding non—cash impairment charges, write-downs or losses) of Prologis as
reported to its shareholders in either the annual report of Prologis filed by or
on behalf of Prologis with the SEC on a Form 10-K or any quarterly investment
package prepared for the holders of its Equity Interests after December 31,
2012, and (ii) the amount of Restricted Payments required to be paid in order
for General Partner to eliminate its REIT taxable income and/or to maintain its
status as a REIT; and

(e) General Partner and any Company may at any time make non-cash Restricted
Payments in connection with employee, trustee and director stock option plans or
similar employee, trustee and director incentive arrangements.

Section 11.4 Change in Nature of Business. General Partner shall not, and shall
not permit any other Company to, engage in any material line of business
substantially different from those lines of business conducted by the Companies
on the date hereof or any business substantially related or incidental thereto.

Section 11.5 Transactions with Affiliates. General Partner shall not, and shall
not permit any other Company to, enter into any transaction of any kind with any
Affiliate of General Partner, whether or not in the ordinary course of business;
provided that the foregoing restriction shall not apply to (a) transactions with
existing shareholders of Consolidated Subsidiaries and Unconsolidated
Affiliates, (b) transactions in the ordinary course of business (i) on fair and
reasonable terms substantially as favorable to such Company as would be
obtainable by such Company at the time in a comparable arm’s length transaction
with a Person other than an Affiliate or (ii) that comply with the requirements
of the North America Security Administrators Association’s Statement of Policy
of Real Estate Investment Trusts, (c) payments to or from such Affiliates under
leases of commercial space on market terms, (d) payment of fees under asset or
property management agreements under terms and conditions available from

 

131



--------------------------------------------------------------------------------

qualified management companies, (e) intercompany Liabilities and other
Investments between any Company and its Consolidated Subsidiaries and
Unconsolidated Affiliates otherwise permitted pursuant to this Agreement,
(f) transactions between Companies, and (g) transactions otherwise permitted
hereunder.

Section 11.6 Negative Pledge Agreements; Burdensome Agreements.

(a) General Partner shall not, and shall not permit any other Company to, grant
a Lien (other than Permitted Liens) to any Person on the Equity Interests of any
Company if the Unencumbered NOI of such Company is used in the calculation of
Unencumbered Debt Service Coverage Ratio.

(b) General Partner shall not, and shall not permit any other Company to, enter
into any negative pledge or other agreement with any other Person such that any
Company shall be prohibited from granting to Global Administrative Agent, for
the benefit of the Credit Parties, a first-priority Lien on the Equity Interests
of any Company (other than General Partner) if the Unencumbered NOI of such
Company is used in the calculation of Unencumbered Debt Service Coverage Ratio;
provided that the provisions of Section 1013 of the Existing Indenture and any
similar requirement for the grant of an equal and ratable lien in connection
with a pledge of any property or asset to Global Administrative Agent, shall not
constitute a negative pledge or any other agreement that violates this
Section 11.6(b).

(c) General Partner shall not, and shall not permit any other Company to, enter
into any Contractual Obligation (other than this Agreement, any other Loan
Document or any other agreement or document evidencing or governing Indebtedness
of a Consolidated Subsidiary) that limits the ability of any Consolidated
Subsidiary to make Restricted Payments to any Company.

Section 11.7 Use of Proceeds. Borrowers shall not use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

Section 11.8 Financial Covenants.

Section 11.8.1 Consolidated Leverage Ratio. General Partner shall not permit the
Consolidated Leverage Ratio, as of the last day of any fiscal quarter, to exceed
0.60 to 1.0; provided that as of the last day of the four consecutive fiscal
quarters immediately following any Material Acquisition, such ratio may exceed
0.60 to 1.0 so long as it does not exceed 0.65 to 1.0.

Section 11.8.2 Fixed Charge Coverage Ratio. General Partner shall not permit the
Fixed Charge Coverage Ratio, as of the last day of any fiscal quarter, to be
less than 1.50 to 1.0.

Section 11.8.3 Unencumbered Debt Service Coverage Ratio. General Partner shall
not permit the Unencumbered Debt Service Coverage Ratio, as of the last day of
any fiscal quarter, to be less than 1.50 to 1.0.

 

132



--------------------------------------------------------------------------------

Section 11.9 Anti-Social Forces. No Japanese Borrower shall: (a) fall under any
of the categories described in Section 9.19; or (b) engage in, or cause any
third party to engage in, any of the following: (i) making violent demands;
(ii) making unjustified demands exceeding legal responsibility; (iii) using
violence or threatening speech or behavior in connection with any transaction;
(iv) damaging the trust of any Lender by spreading rumor, using fraud or force,
or obstructing the business of any Lender; or (v) engaging in any act similar to
the foregoing.

ARTICLE XII

EVENTS OF DEFAULT AND REMEDIES

Section 12.1 Events of Default. Any of the following shall constitute an “Event
of Default”:

Section 12.1.1 Non-Payment. Any Borrower or any other Loan Party fails to pay
(a) when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, or (b) within three Business Days after the same becomes
due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (c) within five days after the same becomes due, any other amount
payable hereunder or under any other Loan Document.

Section 12.1.2 Specific Covenants. Any Loan Party fails to perform or observe
any term, covenant or agreement contained in any of Section 10.10, 10.13, 11.1,
11.3 or 11.8.

Section 12.1.3 Other Defaults. General Partner (or, if applicable, any other
Loan Party) fails to perform or observe any other covenant or agreement (not
specified in Section 12.1.1 or 12.1.2 above) contained in any Loan Document on
its part to be performed or observed and such failure continues for 30 days
after the first to occur of (a) a Responsible Officer of General Partner or
Prologis obtaining knowledge of such failure or (b) General Partner’s receipt of
notice from Global Administrative Agent of such failure; provided that if such
failure is of such a nature that can be cured but cannot with reasonable effort
be completely cured within 30 days, then such 30 day period shall be extended
for such additional period of time (not exceeding 90 additional days) as may be
reasonably necessary to cure such failure so long as General Partner (or the
applicable Loan Party) commences such cure within such 30 day period and
diligently prosecutes same until completion.

Section 12.1.4 Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made and, with respect to
any representation, warranty, certification or statement not known by such Loan
Party at the time made or deemed made to be incorrect, the defect causing such
representation or warranty to be incorrect when made (or deemed made) is not
removed within 30 days after the first to occur of (a) a Responsible Officer of
General Partner or Prologis obtaining knowledge thereof or (b) written notice
thereof from Global Administrative Agent to General Partner.

 

133



--------------------------------------------------------------------------------

Section 12.1.5 Cross-Default.

(a) Any Company fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) in respect of
any Recourse Debt (other than Indebtedness hereunder or under any other Loan
Document and Indebtedness under Swap Contracts) having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $50,000,000; or

(b) Any Company fails to observe or perform any other agreement or condition
relating to or in respect of any Recourse Debt or contained in any instrument or
agreement evidencing, securing or relating to the same, or any other event
(excluding voluntary actions by any applicable Company) occurs, the effect of
which default or other event is to cause Recourse Debt having an aggregate
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than $50,000,000, to be demanded or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Recourse
Debt to be made, prior to its stated maturity, or such Recourse Debt to become
payable or cash collateral in respect thereof to be demanded; or

(c) There occurs under any Swap Contract that constitutes Recourse Debt an Early
Termination Date (as defined in such Swap Contract) resulting from (i) any event
of default under such Swap Contract as to which any Company is the Defaulting
Party (as defined in such Swap Contract) or (ii) any Termination Event (as so
defined) under such Swap Contract as to which any Company is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Company as a result thereof is greater than $50,000,000 and such amount is not
paid when due.

Section 12.1.6 Insolvency Proceedings, Etc. Any Company institutes or consents
to the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
Company or to all or any material part of its property is instituted without the
consent of such Company and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding.

Section 12.1.7 Inability to Pay Debts; Attachment. (a) Any Company becomes
unable (shiharai funou) or admits in writing its inability (shiharai teishi) or
fails generally to pay its debts as they become due or (b) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of any Company and is not released, vacated or
fully bonded within 30 days after its issue or levy.

Section 12.1.8 Judgments. There is entered against any Company (a) a final
judgment or order for the payment of money in an aggregate amount exceeding
$50,000,000 (to the extent not covered by insurance as to which the insurer does
not dispute coverage) or (b) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (i) enforcement proceedings are
commenced by any creditor upon such judgment or order or (ii) there is a period
of ten consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect.

 

134



--------------------------------------------------------------------------------

Section 12.1.9 ERISA. (a) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in Liability of any Company under Title IV of ERISA to such Pension Plan,
such Multiemployer Plan or the PBGC in an aggregate amount in excess of
$5,000,000, or (b) General Partner or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal Liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $5,000,000.

Section 12.1.10 Invalidity of Loan Documents. Any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect (unless such
cessation would not affect the obligations of any applicable Loan Party or the
rights and remedies of any Credit Party, in each case, in any material respect);
or any Loan Party contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further Liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document.

Section 12.1.11 Change of Control. (a) A Change of Control occurs or
(b) Prologis shall cease to own Equity Interests of any Affiliate Borrower
unless all Loans of such Affiliate Borrower have been paid in full.

Section 12.1.12 Plan Assets. The assets of any Company at any time constitute
“plan assets” as defined in 29 C.F.R. § 2510.3-101(a)(1), as modified by
Section 3(42) of ERISA.

Section 12.1.13 Insolvency Proceedings in Japan. Any Company which is
incorporated or established in Japan takes any corporate or legal actions, or
any other action or legal proceeding is commenced against such Company for the
purpose of winding-up, dissolution, liquidation, administration or
re-organization or for the appointment of a liquidator, receiver, administrator,
administrative receiver, conservator, custodian, trustee or similar officer of
it or of all or any material part of its revenues and assets (unless such
winding-up, dissolution, liquidation, administration, re-organization or
appointment is permitted under this Agreement or is otherwise carried out in
connection with a reconstruction or amalgamation when solvent, on terms
previously approved by Global Administrative Agent) under any domestic or
foreign bankruptcy, insolvency, receivership or similar Law now or hereafter in
effect (including, under Japanese Law, any corporate action or proceedings
relating to the commencement of bankruptcy proceedings (hasan tetsuzuki), the
commencement of civil rehabilitation proceedings (minji saisei tetsuzuki), the
commencement of corporate reorganization proceedings (kaisha kosei tetsuzuki) or
the commencement of special liquidation (tokubetsu seisan)); provided that there
shall be no Event of Default under this Section 12.1.13, to the extent any such
action or proceeding is not initiated by, at the request of, or with the
agreement of, such Company and such action, legal proceeding or appointment
continues undischarged or unstayed for a period ending on the earlier of (a) 30
days after commencement or, if earlier, the date on which such proceeding is
advertised and (b) a judgment to commence proceedings (or preservative order)
has been made in relation to the matter in respect of which the action,
proceeding or appointment was initiated.

 

135



--------------------------------------------------------------------------------

Section 12.2 Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, Global Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that each Borrower Cash Collateralize its respective L/C Obligations
(in an amount equal to the then Outstanding Amount of such L/C Obligations); and

(d) exercise on behalf of itself and each Lender all rights and remedies
available to it and Lenders under the Loan Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the United States Bankruptcy Code, the
obligation of each Lender to make Loans and any obligation of any L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of each Borrower
to Cash Collateralize its respective L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of Global
Administrative Agent or any Lender.

ARTICLE XIII

AGENTS

Section 13.1 Appointment and Authority.

(a) Each Lender and each L/C Issuer hereby irrevocably appoints Bank of America
to act on its behalf as Global Administrative Agent hereunder and under the
other Loan Documents and authorizes Global Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to Global
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

(b) Each U.S. Lender and each U.S. L/C Issuer hereby irrevocably appoints Bank
of America to act on its behalf as U.S. Funding Agent hereunder and under the
other Loan Documents and authorizes U.S. Funding Agent to take such actions on
its behalf and to exercise such powers as are delegated to U.S. Funding Agent,
as applicable, by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.

 

136



--------------------------------------------------------------------------------

(c) Each Euro Lender and each Euro L/C Issuer hereby irrevocably appoints RBS
plc to act on its behalf as Euro Funding Agent hereunder and under the other
Loan Documents and authorizes Euro Funding Agent to take such actions on its
behalf and to exercise such powers as are delegated to Euro Funding Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(d) Each Yen Lender and each Yen L/C Issuer hereby irrevocably appoints SMBC to
act on its behalf as Yen Funding Agent hereunder and under the other Loan
Documents and authorizes Yen Funding Agent to take such actions on its behalf
and to exercise such powers as are delegated to Yen Funding Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(e) It is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to any Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

The provisions of this Article are solely for the benefit of Agents, Lenders,
and L/C Issuers, and no Loan Party shall have rights as a third party
beneficiary of any of such provisions.

Section 13.2 Rights as a Lender. Any Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or the context
otherwise requires, include each Person serving as an Agent hereunder in its
individual capacity. Any Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Company and its
Affiliates as if such Person were not an Agent hereunder and without any duty to
account therefor to Lenders.

Section 13.3 Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, no Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other
number, percentage or group of Lenders as shall be expressly provided for herein
or in the other Loan Documents), provided that no Agent shall be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law, including for the avoidance of doubt any action that may be in violation of
the automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

137



--------------------------------------------------------------------------------

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, or be liable for failure to disclose, any information
relating to any Company or any of its Affiliates that is communicated to or
obtained by such Agent or any of its Affiliates.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number,
percentage or group of Lenders as shall be necessary, or as such Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 14.1 and 12.2) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. No Agent shall be deemed to have knowledge of any
Default unless and until notice describing such Default is given to such Agent
by a Loan Party, a Lender or an L/C Issuer.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(1) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document (other than its own statements, warranties
and representations), (2) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (3) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein or therein or the occurrence of
any Default, (4) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document or (5) the satisfaction of any condition set forth in Article VIII or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent.

Section 13.4 Reliance by Agents. Each Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or any L/C Issuer, each Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless such Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. Any
Agent may consult with legal counsel (who may be counsel for the Companies),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 13.5 Delegation of Duties. Each Agent may perform any of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by such Agent. Each Agent and any
such sub-agent may perform any of its duties and exercise its rights and powers
by or through its Related Parties.

 

138



--------------------------------------------------------------------------------

The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent. No Agent shall
be responsible to any Credit Party for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

Section 13.6 Resignation of Global Administrative Agent. Global Administrative
Agent may at any time give notice of its resignation to each Funding Agent,
Lenders, each L/C Issuer and Prologis. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Prologis, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of a bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after retiring Global
Administrative Agent gives notice of its resignation, then retiring Global
Administrative Agent may on behalf of Lenders and L/C Issuer, appoint a
successor Global Administrative Agent meeting the qualifications set forth
above; provided that if Global Administrative Agent shall notify Prologis and
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) retiring Global Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by Global Administrative Agent on behalf of
Lenders or L/C Issuer under the Loan Documents, the retiring Global
Administrative Agent shall continue to hold such collateral security until such
time as a successor Global Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through Global Administrative Agent shall instead be made by or to each Lender
and each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Global Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Global Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Global
Administrative Agent, and the retiring Global Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by Prologis to a successor Global Administrative
Agent shall be the same as (but without duplication with) those payable to its
predecessor unless otherwise agreed between Prologis and such successor. After
the retiring Global Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 14.4 shall
continue in effect for the benefit of such retiring Global Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Global
Administrative Agent was acting as Global Administrative Agent.

Section 13.7 Resignation of Funding Agents. Each Funding Agent may at any time
give notice of its resignation as Funding Agent for a Tranche to the Lenders
with commitments in such Tranche, Global Administrative Agent and Prologis. Upon
receipt of any such notice of resignation, Global Administrative Agent shall
have the right, in consultation with Prologis, to appoint a successor, which
shall be a bank with an office in the applicable jurisdiction of the affected
Tranche, or an Affiliate of a bank with an office in the applicable jurisdiction
of the

 

139



--------------------------------------------------------------------------------

affected Tranche. If no such successor shall have been so appointed by Global
Administrative Agent and shall have accepted such appointment within 30 days
after the retiring Funding Agent gives notice of its resignation, then the
retiring Funding Agent may on behalf of the applicable Lenders appoint a
successor Funding Agent for the applicable Tranche meeting the qualifications
set forth above; provided that if Funding Agent shall notify Global
Administrative Agent, Prologis and the applicable Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring Funding
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents with respect to the applicable Tranche and (2) all
payments, communications and determinations provided to be made by, to or
through such Funding Agent with respect to such Tranche shall instead be made by
or to Global Administrative Agent directly, until such time as Global
Administrative Agent appoints a successor Funding Agent for such Tranche as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as the applicable Funding Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Funding Agent with respect to the applicable
Tranche, and the retiring Funding Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents with respect
to such Tranche (if not already discharged therefrom as provided above in this
Section). The fees payable by Prologis to a successor Funding Agent (including,
if applicable, to Global Administrative Agent for any period) shall be the same
as (but without duplication of) those payable to its predecessor unless
otherwise agreed between Prologis and such successor. After the retiring Funding
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article XIII and Section 14.4 shall continue in effect for the benefit
of such retiring Funding Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Funding Agent was acting as a Funding Agent.

Any resignation by (a) U.S. Funding Agent pursuant to this Section shall also
constitute its resignation as a U.S. L/C Issuer, a Fronting Lender, and U.S.
Swing Line Lender, (b) Euro Funding Agent pursuant to this Section shall also
constitute its resignation as a Euro L/C Issuer, a Fronting Lender and Euro
Swing Line Lender, and (c) Yen Funding Agent pursuant to this Section shall also
constitute its resignation as a Yen L/C Issuer and a Fronting Lender.

If any Person resigns as an L/C Issuer under this Section, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require Lenders to make Committed Loans
or fund risk participations in unreimbursed amounts). If any Person resigns as a
Fronting Lender or Swing Line Lender under this Section, it shall retain all the
rights of a Fronting Lender or Swing Line Lender provided for hereunder with
respect to Fronting Loans or Swing Line Loans, as applicable, made by it and
outstanding as of the effective date of such resignation, including the right to
require Lenders to make Committed Loans or fund risk participations of such
outstanding Loans (in the original currency of such Loans).

Upon the acceptance of a successor’s appointment as the applicable Funding Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer, Fronting
Lender and Swing Line Lender (to the extent such

 

140



--------------------------------------------------------------------------------

Funding Agent maintained these roles immediately prior to its resignation) under
the applicable Tranche, (b) the applicable retiring L/C Issuer, Fronting Lender
and Swing Line Lender shall be discharged from all of their respective duties
and obligations hereunder or under the other Loan Documents under the applicable
Tranche, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit under the applicable Tranche, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to such retiring L/C Issuer to effectively assume the obligations
of such retiring L/C Issuer with respect to such Letters of Credit.

Section 13.8 Non-Reliance on Agents and Other Lenders. Each Lender and each L/C
Issuer acknowledges that it has, independently and without reliance upon any
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each L/C
Issuer also acknowledges that it will, independently and without reliance upon
any Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.

Section 13.9 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of Global Co-Syndication Agents, Global Book Managers or
Global Lead Arrangers listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in their capacities, as applicable, as an Agent, a Lender or
an L/C Issuer hereunder.

Section 13.10 Global Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, Global Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether Global Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations, and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, L/C Issuers, and
Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of Lenders, L/C Issuers, and Agents and their
respective agents and counsel and all other amounts due Lenders, L/C Issuers,
and Agents under Sections 5.9, 5.10, 6.5, and 14.4) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to Global Administrative
Agent and, in the event that Global Administrative Agent shall consent to the
making of such payments directly to Lenders and L/C Issuers, to pay to Global
Administrative Agent any amount due to Global Administrative Agent under
Sections 6.5 and 14.4.

 

141



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize Global Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or to
authorize Global Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.

ARTICLE XIV

MISCELLANEOUS

Section 14.1 Amendments, Etc.

Section 14.1.1 Amendments Generally. Except as otherwise expressly provided
herein, no amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent to any departure by Prologis or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and Prologis or the applicable Loan Party, as the case may be, and
acknowledged by Global Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that (x) to the extent an amendment or waiver of any
provision of this Agreement or any other Loan Document only affects a specific
Tranche, then such amendment or waiver shall be effective with the written
consent of the applicable Tranche Required Lenders and Prologis and acknowledged
by Global Administrative Agent and the applicable Funding Agent; and (y) no
amendment, waiver or consent shall:

(a) extend or increase the Commitment (except for adjustments from time to time
in accordance with this Agreement) of any Lender (or reinstate any Commitment of
any Lender terminated pursuant to Section 12.2) without the written consent of
such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
scheduled payment of principal, interest, fees or other amounts due to any
Lender hereunder or under any other Loan Document without the written consent of
each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document, without the written consent of each Lender and/or Agent
directly affected thereby; provided that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(d) change Section 6.8.4 or Section 6.9 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
affected Lender;

(e) amend the definition of “Alternative Currency” for any Tranche without the
written consent of each Applicable Tranche Lender;

 

142



--------------------------------------------------------------------------------

(f) change any provision of this Section 14.1, the definition of “Required
Lenders”, “Tranche Required Lenders”, “U.S. Required Lenders”, “Euro Required
Lenders”, “Yen Required Lenders” or “Supplemental Required Lenders” or any other
provision hereof specifying the number or percentage of the aggregate Lenders
(or of the Lenders in a particular Tranche) required to amend, waive or
otherwise modify any rights hereunder (or under such Tranche) or make any
determination or grant any consent hereunder (or under such Tranche) without the
written consent of each Lender (or each Lender in such Tranche);

(g) authorize Global Administrative Agent to release Prologis from the Prologis
Guaranty or General Partner from the General Partner Guaranty without the
written consent of each Lender; and

(h) release any Affiliate Borrower that has outstanding Obligations without the
written consent of each Applicable Tranche Lender.

and provided, further, that: (A) no amendment, waiver or consent shall, unless
in writing and signed by the applicable L/C Issuer in addition to Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (B) no amendment, waiver or consent shall, unless in writing
and signed by the applicable Swing Line Lender or Fronting Lender in addition to
Lenders required above, affect the rights or duties of such Swing Line Lender or
such Fronting Lender, as applicable, under this Agreement; and (C) no amendment,
waiver or consent shall, unless in writing and signed by the applicable Agent in
addition to Lenders required above, affect the rights or duties of such Agent
under this Agreement or any other Loan Document. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended, nor the principal
amount of the Loans owed to such Lender reduced, or the final maturity thereof
extended, nor this sentence amended, in each case, without the consent of such
Lender.

Notwithstanding any other provision of this Agreement, any changes to any
definitions in the Loan Documents pursuant to a Supplemental Addendum that do
not adversely affect any Lenders (other than Lenders party to the Supplemental
Addendum) shall be effective upon the execution of such Supplemental Addendum
pursuant to Section 6.14. For purposes of this paragraph, the addition of a
Supplemental Tranche shall not be deemed as having an adverse effect on any
Lender, so long as the requirements of Section 6.14 have been satisfied.

In addition, notwithstanding any other provision of this Agreement, Prologis and
Global Administrative Agent may, without the consent of any other Credit Party,
enter into such amendments to any provision of this Agreement or any other Loan
Document as Global Administrative Agent may, in its reasonable opinion,
determine to be necessary or appropriate (I) in connection with the
establishment of any Supplemental Tranche or other additional tranche so long as
such amendment does not adversely affect any Lender or (II) to correct any
ambiguity, omission or error herein, and, upon execution thereof by Prologis and
Global Administrative Agent, any such Amendment shall be binding on all of the
parties hereto.

 

143



--------------------------------------------------------------------------------

Section 14.1.2 Amendments to Extend Maturity. Notwithstanding any other
provision of this Agreement (and without limiting the foregoing provisions of
this Section 14.1 or the extension provisions set forth in Section 6.10),
Prologis may, by written notice to Global Administrative Agent (which shall
forward such notice to all Lenders) make an offer (a “Loan Modification Offer”)
to all Lenders to make one or more amendments or modifications to allow the
maturity of the Loans and/or Commitments of the Accepting Lenders (as defined
below) to be extended and, in connection with such extension, to (a) increase
the Applicable Margin and/or fees payable with respect to the applicable Loans
and/or the Commitments of the Accepting Lenders and/or the payment of additional
fees or other consideration to the Accepting Lenders and/or (b) change such
additional terms and conditions of this Agreement solely as applicable to the
Accepting Lenders (such additional changed terms and conditions (to the extent
not otherwise approved by the requisite Lenders under Section 14.1) to be
effective only during the period following the original maturity date prior to
its extension by such Accepting Lenders) (collectively, “Permitted Amendments”)
pursuant to procedures reasonably acceptable to each of Prologis and Global
Administrative Agent. Such notice shall set forth (i) the terms and conditions
of the requested Permitted Amendments and (ii) the date on which such Permitted
Amendments are requested to become effective (which shall not be less than 15
days nor more than 90 days after the date of such notice). Permitted Amendments
shall become effective only with respect to the Loans and/or Commitments of the
Lenders that accept the Loan Modification Offer (such Lenders, the “Accepting
Lenders”) and, in the case of any Accepting Lender, only with respect to such
Lender’s Loans and/or Commitments as to which such Lender’s acceptance has been
made. Prologis, each Accepting Lender and Global Administrative Agent shall
enter into a loan modification agreement (the “Loan Modification Agreement”) and
such other documentation as Global Administrative Agent shall reasonably specify
to evidence (x) the acceptance of the Permitted Amendments and the terms and
conditions thereof and (y) the authorization of Prologis to enter into and
perform its obligations under the Loan Modification Agreement. Global
Administrative Agent shall promptly notify each Lender as to the effectiveness
of any Loan Modification Agreement. Each party hereto agrees that, upon the
effectiveness of a Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders as to which such
Lenders’ acceptance has been made. Prologis may effectuate no more than two Loan
Modification Agreements during the term of this Agreement.

Section 14.2 Notices; Effectiveness; Electronic Communication.

Section 14.2.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 14.2.2 below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(a) if to General Partner, Borrowers, any Agent, any L/C Issuer or any Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 14.2; and

 

144



--------------------------------------------------------------------------------

(b) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent, if confirmation of
receipt has been received (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices delivered through
electronic communications to the extent provided in Section 14.2.2, shall be
effective as provided in such Section 14.2.2.

Section 14.2.2 Electronic Communications. Notices and other communications to
Lenders and any L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by Global Administrative Agent and the applicable Funding
Agent; provided that the foregoing shall not apply to notices to any Lender or
any L/C Issuer pursuant to Articles II, III, IV or V if such Lender or any L/C
Issuer, as applicable, has notified Global Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Global Administrative Agent or Prologis may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless Global Administrative Agent (in consultation with Funding Agents)
otherwise prescribes, (a) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(b) notices or communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (a) of notification that such
notice or communication is available and identifying the website address
therefor.

Section 14.2.3 The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall any Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of

 

145



--------------------------------------------------------------------------------

any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or any Agent’s transmission of Borrower Materials through the internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided that in no event shall any Agent Party have any
liability to any Loan Party, any Lender, any L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

Section 14.2.4 Delivery to Funding Agents. Global Administrative Agent’s
obligation hereunder to deliver any information to any Lender may be satisfied
by delivering the required notice to the applicable Funding Agent, on behalf of
such Lender, and such Funding Agent agrees to promptly deliver such notices to
the necessary Lender.

Section 14.2.5 Change of Address, Etc. Any Loan Party, Agent, L/C Issuer or
Swing Line Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to Prologis, Global
Administrative Agent and the applicable Funding Agent. In addition, each Lender
agrees to notify Global Administrative Agent and each applicable Funding Agent
from time to time to ensure that such Agents have on record (a) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (b) accurate
wire instructions for such Lender. Notwithstanding the foregoing, neither Global
Administrative Agent nor any Funding Agent shall change the location of Global
Administrative Agent’s Office with respect to any currency or Funding Agent’s
Office, as applicable, if such change would result in increased costs to the
applicable Borrowers.

Section 14.2.6 Reliance by Agents, L/C Issuers and Lenders. Agents, L/C Issuers
and Lenders shall be entitled to rely and act upon any notice (including any
telephonic Committed Loan Notice or Swing Line Loan Notice) purportedly given by
or on behalf of any Borrower even if (a) such notice was not made in a manner
specified herein, was incomplete or was not preceded or followed by any other
form of notice specified herein or (b) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Each Borrower shall indemnify
each Agent, each L/C Issuer, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on any notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with any Agent may be
recorded by such Agent, and each of the parties hereto hereby consents to such
recording.

Section 14.2.7 Notice from Funding Agents to Global Administrative Agent. On or
before the fifth Business Day of each calendar month, each Funding Agent shall
deliver to Global Administrative Agent a schedule, in form reasonably
satisfactory to Global Administrative Agent, setting forth the Aggregate Tranche
Commitment of the applicable Tranche, the Outstanding Amounts under such
Tranche, and all outstanding Letters of Credit, Fronting Loans of each Fronting
Lender, and Swing Line Loans, if any, under such Tranche in the applicable
currency of such amounts or, at Global Administrative Agent’s request, in the
Foreign Currency Equivalent of such amounts, in each case as of the end of the
calendar month

 

146



--------------------------------------------------------------------------------

most recently ended. Furthermore, upon the request of Global Administrative
Agent, each Funding Agent shall promptly deliver to Global Administrative Agent
copies of all notices it has received under this Agreement from any Borrower or
Lender, including all Committed Loan Notices, to the extent requested by Global
Administrative Agent. The parties hereto agree Global Administrative Agent may
deem such information from each Funding Agent as conclusive absent demonstrable
error, and Global Administrative Agent shall have no liability for omissions or
errors in the reports delivered by a Funding Agent.

Section 14.3 No Waiver; Cumulative Remedies. No failure by any Lender or any
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

Section 14.4 Expenses; Indemnity; Damage Waiver.

Section 14.4.1 Costs and Expenses. Prologis shall pay (a) all reasonable
out-of-pocket expenses incurred by any Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for such Agent), in
connection with (x) the syndication of the credit facilities provided for herein
and the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents and (y) any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated); provided that Prologis
shall have no liability under clause (x) for any fees, charges or disbursements
of any counsel other than Haynes and Boone, LLP, Clifford Chance and any other
counsel selected by the applicable Agent and approved by Prologis (such approval
not to be unreasonably withheld or delayed) and (b) all reasonable out-of-pocket
expenses incurred by any Agent, any Lender or any L/C Issuer (including the
reasonable fees, charges and disbursements of any counsel for any Agent, any
Lender or any L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of any Agent, any Lender or any L/C Issuer, in connection
with the enforcement or protection of its rights (i) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (ii) in connection with the Loans or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations arising hereunder.

Section 14.4.2 Indemnification by Borrowers. Prologis shall indemnify each
Agent, each Arranger, each Global Co-Syndication Agent (and any sub-agents
thereof), each Lender, and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person, an “Indemnitee”) against, and hold each
Indemnitee harmless from, all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all reasonable fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Borrower or any
other Loan Party arising out of, in connection with or as a result of (a) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or

 

147



--------------------------------------------------------------------------------

instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby or, in the case of Global
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (b) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Borrower or any Eligible Affiliate, or any Environmental
Liability related in any way to any Borrower or any Eligible Affiliates, or
(d) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by Prologis or any other Loan Party,
and regardless of whether any Indemnitee is a party thereto, in all cases
whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Parties or (y) result from a claim brought by Prologis or any
other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if Prologis
or such other Loan Party has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.

Section 14.4.3 Reimbursement by Lenders. To the extent that Prologis for any
reason fails to indefeasibly pay any amount required under Section 14.4.1 or
14.4.2 to be paid by it to any Agent (or any sub-agent thereof), any L/C Issuer
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to such Agent (or any such sub-agent), such L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Global Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent (or any such sub-agent)
or such L/C Issuer in its capacity as such, or against any Related Party of any
of the foregoing acting for any Agent (or any such sub-agent) or any L/C Issuer
in connection with such capacity. The obligations of Lenders under this
Section 14.4.3 are subject to the provisions of Section 6.9.

Section 14.4.4 Indemnification by Funding Agents. Each Funding Agent shall
indemnify Global Administrative Agent (and any sub-agent thereof), and each
Related Party of any of the foregoing Persons (each such Person, an “Agent
Indemnitee”) against, and hold each Agent Indemnitee harmless from, all losses,
claims, damages, liabilities and related expenses (including the fees, charges
and disbursements of any counsel for any Agent Indemnitee) incurred by any Agent
Indemnitee or asserted against any Agent Indemnitee by any third party or by any
Borrower or any other Loan Party to the extent such losses, claims, damages,
liabilities and related expenses arise from the action of such Funding Agent, in
all cases whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of such Agent Indemnitee; provided
that such indemnity shall not, as to any Agent Indemnitee,

 

148



--------------------------------------------------------------------------------

be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Indemnitee or any of its Related Parties or
(y) result from a claim brought by such Funding Agent against an Agent
Indemnitee for breach in bad faith of such Agent Indemnitee’s obligations
hereunder or under any other Loan Document, if such Funding Agent has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.

Section 14.4.5 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby except
to the extent that such damages are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee.

Section 14.4.6 Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

Section 14.4.7 Survival. The agreements in this Section shall survive the
resignation of any Agent and any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Tranche Commitments and the repayment, satisfaction
or discharge of any of the Obligations.

Section 14.5 Payments Set Aside. To the extent that any payment by or on behalf
of any Loan Party is made to any Agent, any L/C Issuer, any Fronting Lender or
any Lender, or any Agent, any Fronting Lender, any L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any Agent, any L/C Issuer or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each
applicable Lender severally agrees to pay to the applicable Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by such Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Rate from time to time in effect, in the applicable currency of such recovery or
payment. The obligations of Lenders under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

149



--------------------------------------------------------------------------------

Section 14.6 Successors and Assigns.

Section 14.6.1 Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (a) to a Qualified Institution in accordance with the provisions of
Section 14.6.2, (b) by way of participation in accordance with the provisions of
Section 14.6.4 or (c) by way of pledge or assignment of a security interest
subject to the restrictions of Section 14.6.6 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and permitted
assigns, Participants to the extent provided in Section 14.6.4 and, to the
extent expressly contemplated hereby, the Related Parties of Agents, L/C Issuer
and Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement. Notwithstanding the foregoing, any Borrower may assign its
rights under this Agreement to a Short Term Affiliate Borrower that assumes the
assigning Borrower’s obligations hereunder.

Section 14.6.2 Assignments by Lenders. Any Lender may at any time assign to one
or more Qualified Institutions all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 14.6.2, participations in L/C
Obligations, in Swing Line Loans, and in Fronting Loans) at the time owing to
it); provided that

(a) except in the case of an assignment from a Lender in a Tranche to any
affiliate of such Lender or to another Lender in the same Tranche (other than,
in each case, Defaulting Lenders), Global Administrative Agent, the applicable
Funding Agent and, unless an Event of Default has occurred and is continuing,
Prologis each shall have provided its prior written consent thereto (each such
consent not to be unreasonably withheld or delayed);

(b) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender, the aggregate
amount of the Commitment or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the applicable Funding Agent
(with a copy to Global Administrative Agent) or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date, shall not be less than
(i) $5,000,000 for assignments of Loans or Commitments denominated in Dollars,
(ii) EUR 5,000,000 for assignments of Loans or Commitments denominated in Euro,
(iii) £5,000,000 for assignments of Loans denominated in Sterling,
(iv) ¥500,000,000 for assignments of Loans or Commitments denominated in Yen,
(v) Cdn$5,000,000 for assignments of Loans denominated in Canadian Dollars, and
(vii) the amount set forth in any Supplemental Tranche for any other currencies,
unless the applicable Funding Agent, and, so long as no Event of Default has
occurred and is continuing, Prologis otherwise consents (each such consent not
to be unreasonably withheld or delayed); provided that concurrent assignments to
members of an Assignee Group and concurrent assignments from members of an
Assignee Group to a single Qualified Institution (or to a Qualified Institution
and members of its Assignee Group) will be treated as a single assignment for
purposes of determining whether such minimum amount has been met;

 

150



--------------------------------------------------------------------------------

(c) each partial assignment under a particular Tranche shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under such Tranche with respect to the Loans or the Commitment
assigned, except that this clause (c) shall not apply to rights in respect of
Swing Line Loans and Fronting Loans;

(d) any assignment of a Commitment under any Tranche must be approved by each
applicable L/C Issuer, the applicable Swing Line Lender and the Fronting Lenders
(each such approval not to be unreasonably withheld or delayed);

(e) to the extent that a Lender is assigning any portion of its Commitment or
Loans under more than one Tranche, then such Lender must submit a separate
Assignment and Assumption for each Tranche and each such assignment shall be
deemed a separate assignment under this Section 14.6; and

(f) the parties to each assignment shall execute and deliver to the applicable
Funding Agent (with a copy to Global Administrative Agent) an Assignment and
Assumption, together with a processing and recordation fee of $3,500 payable to
such Funding Agent (which fee is not an obligation of any Loan Party) and the
Qualified Institution, if it is not a Lender, shall deliver to the applicable
Funding Agent (with a copy to Global Administrative Agent) an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the applicable Funding Agent
pursuant to Section 14.6.3, from and after the effective date specified in each
Assignment and Assumption, the Qualified Institution thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of, and be subject to the obligations in,
Sections 7.1, 7.4, 7.5, and 14.4 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 14.6.4.

Section 14.6.3 Register. Each Funding Agent, acting solely for this purpose as
an agent of Borrowers, shall maintain at such Funding Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of Lenders, and the Commitments of, and
principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (each, a “Register”). The entries
in each Register shall be conclusive, and Borrowers, Global Administrative
Agent, each Funding Agent, and Lenders may treat each Person whose name is
recorded in a Register

 

151



--------------------------------------------------------------------------------

pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. Each Register shall be
available for inspection by any party to this Agreement at any reasonable time
and from time to time upon reasonable prior notice.

Section 14.6.4 Participations. Any Lender may at any time, without the consent
of, or notice to, any Loan Party or any Agent, sell participations to any Person
(other than a natural person or Prologis or any of Prologis’ Affiliates or any
Eligible Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans and/or Fronting Loans)
owing to it); provided that (a) such Lender’s obligations under this Agreement
shall remain unchanged, (b) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (c) Loan
Parties, Agents, Lenders and L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clause (y) of the
first proviso to Section 14.1 that affects such Participant. Subject to
Section 14.6.5, each Borrower agrees that each Participant shall be entitled to
the benefits of, and be subject to the obligations in, Sections 7.1, 7.4 and 7.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 14.6.2. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 14.8 as though it
were a Lender, provided such Participant agrees to be subject to Section 6.9 as
though it were a Lender.

Section 14.6.5 Limitation upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 7.1 or 7.4 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with Prologis’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 7.1 unless Prologis is notified of the participation sold to
such Participant and such Participant agrees, for the benefit of Borrowers, to
comply with Section 7.1.6 as though it were a Lender.

Section 14.6.6 Certain Pledges. Any Lender may at any time pledge or assign a
security interest in any of its rights under this Agreement to secure
obligations of such Lender to a Federal Reserve Bank or the central bank of any
other country in which such Lender is organized; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute such pledgee or assignee for such Lender as a party hereto.

Section 14.6.7 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed

 

152



--------------------------------------------------------------------------------

signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 14.6.8 Resignation as an L/C Issuer, Fronting Lender or a Swing Line
Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time any Agent or any Fronting Lender assigns all of its
Commitment and Loans pursuant to Section 14.6.2 above, such Agent or Fronting
Lender, as applicable, may, (a) upon 30 days’ notice to Prologis and Lenders in
the affected Tranche, resign as an L/C Issuer and/or (b) upon 30 days’ notice to
Prologis and Lenders in the affected Tranche, resign as a Fronting Lender and/or
(c) upon 30 days’ notice to Prologis and Lenders in the affected Tranche, resign
as a Swing Line Lender. In the event of any such resignation as an L/C Issuer,
Fronting Lender or a Swing Line Lender, Prologis shall be entitled to appoint
from among Lenders a successor L/C Issuer, Fronting Lender or Swing Line Lender
hereunder; provided that no failure by Prologis to appoint any such successor
shall affect the resignation of such Agent as an L/C Issuer, a Fronting Lender
or a Swing Line Lender, as the case may be. If any Person resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of an L/C
Issuer hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require Lenders to
make Committed Loans or fund risk participations in unreimbursed amounts). If
any Lender resigns as a Fronting Lender or Swing Line Lender, it shall retain
all the rights of a Fronting Lender or Swing Line Lender provided for hereunder
with respect to Fronting Loans or Swing Line Loans, as applicable, made by it
and outstanding as of the effective date of such resignation, including the
right to require Lenders to make Committed Loans or fund risk participations of
such outstanding Loans (in the original currency of such Loans). Upon the
appointment of a successor L/C Issuer, Fronting Lender, and/or Swing Line
Lender, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges, obligations, and duties of the retiring L/C Issuer,
Fronting Lender or Swing Line Lender, as the case may be, and (ii) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit issued by the resigning L/C Issuer, if any, outstanding at the time of
such succession or make other arrangements satisfactory to such Agent to
effectively assume the obligations of such Agent with respect to such Letters of
Credit.

Section 14.7 Treatment of Certain Information; Confidentiality. Each Credit
Party agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any subpoena or similar legal process, (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any actual or

 

153



--------------------------------------------------------------------------------

prospective assignee of or Participant in any of its rights or obligations under
this Agreement or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to a Borrower and its
obligations, (g) with the consent of Prologis or (h) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Company relating to any Loan Party or any Company or any
of their respective businesses, other than any such information that is
available to the applicable Credit Party on a nonconfidential basis from a
source other than any Loan Party or any Company.

Each Credit Party acknowledges that (1) the Information may include material
non-public information concerning any Loan Party or any Company, as the case may
be, (2) it has developed compliance procedures regarding the use of material
non-public information and (3) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

Section 14.8 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer, and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of Global Administrative Agent, to the
fullest extent permitted by applicable law, to set off and apply all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such L/C Issuer or such Affiliate to or for the credit or the
account of any Loan Party against any of the obligations of such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender or such L/C Issuer, irrespective of whether or not such Lender or such
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
Prologis and Global Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 14.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the applicable Borrower. In determining whether
the interest contracted for, charged or received by any Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

154



--------------------------------------------------------------------------------

Section 14.10 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 8.1, this Agreement shall become effective when Global Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each party hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile shall be effective as delivery of
a manually executed counterpart of this Agreement.

Section 14.11 Severability. If any provision of this Agreement or any other Loan
Document is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provision with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provision. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 14.12 Replacement of Lenders. If any Lender requests compensation under
Section 7.4, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 7.1, or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then Prologis may, at its sole expense and effort, upon notice to such Lender
and Global Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 14.6), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

(a) Prologis shall have paid (or caused an Affiliate Borrower to pay) to Global
Administrative Agent the assignment fee specified in Section 14.6.2;

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 7.5) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 7.4 or payments required to be made pursuant to Section 7.1, such
assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

 

155



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Prologis to require such assignment and delegation cease
to apply.

Section 14.13 Additional Fronting Lenders; Change in Fronting Commitments. At
any time after the Closing Date, Prologis may make a request to Global
Administrative Agent that any existing Lender act as an additional Fronting
Lender. Upon Global Administrative Agent’s approval that such Lender may act as
a Fronting Lender, Global Administrative Agent shall promptly notify such Lender
of such request. Upon the agreement by the applicable Lender to act as a
Fronting Lender, such Lender shall become a Fronting Lender hereunder with a
Fronting Commitment in an amount agreed to by Prologis, Global Administrative
Agent, and such Fronting Lender, and Global Administrative Agent shall promptly
notify Prologis and each Agent of such additional Fronting Lender and such
Fronting Lender’s Fronting Commitment. In addition, any Fronting Lender may from
time to time increase or decrease its Fronting Commitment pursuant to a written
agreement executed by Prologis, Global Administrative Agent, and such Fronting
Lender and Global Administrative Agent shall promptly notify each Agent of such
change in a Fronting Lender’s Fronting Commitment.

Section 14.14 GOVERNING LAW; JURISDICTION; ETC.

Section 14.14.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 14.14.2 SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR IN SUCH FEDERAL COURT. EACH PARTY HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

156



--------------------------------------------------------------------------------

Section 14.14.3 WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN SECTION 14.14.2. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

Section 14.14.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.2. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 14.15 Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 14.16 USA Patriot Act Notice. Each Lender that is subject to the Act (as
defined below) and Global Administrative Agent and U.S. Funding Agent (each for
itself and not on behalf of any Lender) hereby notify Borrowers that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrowers, which information includes the
name and address of each Borrower and other information that will allow such
Lender or such Agent, as applicable, to identify such Borrower in accordance
with the Act.

Section 14.17 Know Your Customers.

Section 14.17.1 Loan Party Information. If:

(a) any Change in Law;

(b) any change in the status of any Loan Party after the date of this Agreement;
or

(c) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer;

 

157



--------------------------------------------------------------------------------

requires any Funding Agent or any Lender (or, in the case of paragraph
(c) above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary
information is not already available to it, each Loan Party under the applicable
Tranche shall promptly upon the request of the Funding Agent under such Tranche
or any Lender under such Tranche supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by such Funding
Agent (for itself or on behalf of any Lender under the applicable Tranche) or
such Lender (for itself or, in the case of the event described in paragraph
(c) above, on behalf of any prospective new Lender under the applicable Tranche)
in order for such Funding Agent, such Lender or, in the case of the event
described in paragraph (c) above, such prospective new Lender to carry out and
be satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable Laws pursuant to the transactions
contemplated in the Loan Documents.

Section 14.17.2 Lender Information. Each Lender shall promptly upon the request
of the applicable Funding Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by such Funding
Agent to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable Laws pursuant to the
transactions contemplated in the Loan Documents.

Section 14.17.3 Additional Loan Parties. Following any request that an Eligible
Affiliate becomes an Affiliate Borrower under a Tranche pursuant to
Section 6.11, if the accession of such Affiliate Borrower requires any Lender to
comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
Prologis shall promptly upon the request of such Credit Party supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by such Credit Party (for itself or on behalf of any other Credit Party) in
order for such Credit Party or any prospective new Credit Party to carry out and
be satisfied it has complied with the results of all necessary “know your
customer” or other similar checks under all applicable Laws pursuant to the
accession of such Affiliate Borrower to this Agreement.

Section 14.17.4 Limitation on Assignments. Notwithstanding Section 14.6, an
assignment under any Tranche will only be effective on performance by the
applicable Funding Agent of all “know your customer” or other checks relating to
any Person that it is required to carry out in relation to such assignment, the
completion of which the applicable Funding Agent shall promptly notify to the
assigning Lender and the applicable Qualified Institution.

Section 14.17.5 Lender Responsibility. Nothing in this Agreement shall require
any Agent or any Arranger to carry out any “know your customer” or other checks
in relation to any person on behalf of any Lender and each Lender confirms to
each Agent and each Arranger that it is solely responsible for any such checks
it is required to carry out and that it may not rely on any statement in
relation to such checks made by any Agent or any Arranger.

Section 14.18 TMK Representation. During the Availability Period, each Lender
that makes a Loan (including a Fronting Loan) to a TMK under this Agreement
represents and warrants to Global Administrative Agent that it is a Qualified
Institutional Investor.

Section 14.19 Time of the Essence. Time is of the essence of the Loan Documents.

 

158



--------------------------------------------------------------------------------

Section 14.20 Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the applicable
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of each
Borrower in respect of any such sum due from it to any Credit Party hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the applicable Agent of any sum adjudged to be so due in the Judgment
Currency, such Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
applicable Credit Party from such Borrower in the Agreement Currency, such
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the applicable Credit Party against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
applicable Credit Party in such currency, such Credit Party agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

Section 14.21 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Section 14.22 Termination of Existing Credit Agreement. Prologis (on behalf of
itself and each applicable Affiliate) and the Lenders that are parties to the
Existing Credit Agreement (which Prologis confirms constitute sufficient parties
to make the agreements set forth in this paragraph under the Existing Credit
Agreement) agree that on the Closing Date, (i) each borrower under the Existing
Credit Agreement may make the payments required under Section 8.1.4 without
regard to any provision of the Existing Credit Agreement that requires prior
notice of any prepayment (it being understood that each applicable borrower
shall be liable for “breakage costs”, if any, in accordance with the terms of
the Existing Credit Agreement) and (ii) after giving effect to such payments,
the commitments (if any) under the Existing Credit Agreement shall terminate
(without regard to any provision thereof that requires advance notice of such
termination) and the Existing Credit Agreement shall be of no further force or
effect (except for provisions thereof that by their terms survive termination
thereof).

Section 14.23 No Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby, each Borrower acknowledges and agrees, and
acknowledges its respective Affiliates’ understanding, that: (i) the credit
facilities and Tranches provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between such Borrower and its
Affiliates, on the one hand, and Global Administrative Agent, any other Agent,
the Arrangers and the Lenders, on the other hand, and such Borrower is capable
of evaluating and understanding and understands and accepts the

 

159



--------------------------------------------------------------------------------

terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each Agent and each Arranger is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for such Borrower
or any of its Affiliates, stockholders, creditors or employees; (iii) none of
Global Administrative Agent, any other Agent or any Arranger has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of such Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document (irrespective of whether
Global Administrative Agent, any other Agent or any Arranger has advised or is
currently advising such Borrower or any of its Affiliates on other matters) and
none of Global Administrative Agent, any other Agent or any Arranger has any
obligation to such Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) Global Administrative Agent, each
other Agent, and the Arrangers and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
such Borrower and its Affiliates, and none of Global Administrative Agent, any
other Agent or any Arranger has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) Global
Administrative Agent, each other Agent, and the Arrangers have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and such Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate. Each Borrower hereby waives and releases, to the
fullest extent permitted by Law, any claim that it may have against Global
Administrative Agent, any other Agent, and the Arrangers with respect to any
breach or alleged breach of agency or fiduciary duty.

Section 14.24 Yen Facility Modification. General Partner designates this
Agreement as a “Prologis Credit Agreement” under and as defined in the Third
Amended and Restated Revolving Credit Agreement, dated as of June 3, 2011 (the
“Yen Facility”), among Prologis Japan Finance Y.K. (f/k/a AMB Japan Finance
Y.K.), Prologis, General Partner, various lenders and Sumitomo Mitsui Banking
Corporation, as Administrative Agent. At the request of General Partner, the
“Requisite Lenders” (as defined in Section 9.5(b) of the Yen Facility), by their
execution of this Agreement, approve the “Modifications” (as defined in
Section 9.5(b) of the Yen Facility) set forth in this Agreement.

Section 14.25 OFAC List.

(a) General Partner certifies to each Credit Party that it has not received
notice that any Loan Party is listed on the most current Specially Designated
Nationals and Blocked Persons List issued by the U.S. Treasury Department Office
of Foreign Assets Control as published at
http://www.treasury.gov/ofac/downloads/t11sdn.pdf or at any replacement website
or other replacement official publication of such list (the “OFAC List”). Upon
the request of Global Administrative Agent given at reasonable intervals,
General Partner will update the foregoing information.

 

160



--------------------------------------------------------------------------------

(b) Each Credit Party certifies to each Loan Party that it has not received
notice that it is listed on the most recent OFAC List. Upon the request of
General Partner given at reasonable intervals, each Credit Party will update the
foregoing information.

ARTICLE XV

GUARANTIES

Section 15.1 The Guaranties. In order to induce the Lenders to enter into this
Agreement and to extend credit hereunder and in recognition of the direct
benefits to be received by each of General Partner and Prologis from the
proceeds of the Loans and the issuance of the Letters of Credit, each of General
Partner and Prologis hereby absolutely, irrevocably and unconditionally
guarantees, jointly and severally, as primary obligor and not merely as surety
the full and prompt payment when due, whether upon maturity, acceleration or
otherwise, of all of the Guaranteed Obligations of the applicable Designated
Borrowers and the due performance and compliance with all terms, conditions and
agreements contained in the Loan Documents by each such Designated Borrower. If
any of the Guaranteed Obligations of such Designated Borrowers to any Agent
and/or any Lender becomes due and payable hereunder, each of General Partner and
Prologis unconditionally promises to pay such indebtedness to such Agents and/or
such Lenders, as applicable, on demand, together with all reasonable expenses
which may be incurred by any Agent or the Lenders in collecting any of the
Guaranteed Obligations. If claim is ever made upon any Agent and/or any Lender
for repayment or recovery of any amount or amounts received in payment or on
account of any of the Guaranteed Obligations and any of the aforesaid payees
repays all or part of said amount by reason of (a) any judgment, decree or order
of any court or administrative body having jurisdiction over such payee or any
of its property or (b) any settlement or compromise of any such claim effected
by such payee with any such claimant (including the Designated Borrowers), then
and in such event each of General Partner and Prologis agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon such
entity, notwithstanding any revocation of the applicable guaranty under this
Article XV or other instrument evidencing any liability of any Designated
Borrower, and each of General Partner and Prologis shall be and remain liable to
the aforesaid payees hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.

Section 15.2 Insolvency. Additionally, each of General Partner and Prologis
unconditionally and irrevocably guarantees the payment of all of the Guaranteed
Obligations of the applicable Designated Borrowers to the Credit Parties,
whether or not due or payable by any such Designated Borrower, upon the
occurrence of any of the events specified in Section 12.1.6, and unconditionally
promises to pay such Guaranteed Obligations to the Credit Parties on demand.

Section 15.3 Absolute and Unconditional Guaranty. The guaranty provided by
General Partner and Prologis under this Article XV is intended to be an
irrevocable, absolute and continuing guaranty of payment and is not a guaranty
of collection. This guaranty may not be revoked by General Partner or Prologis.
The liability of each of General Partner and Prologis hereunder is exclusive and
independent of any security for or other guaranty of the Guaranteed Obligations
of any Designated Borrower whether executed by General Partner, Prologis, any
other guarantor or by any other party, and the liability of each of General
Partner and Prologis

 

161



--------------------------------------------------------------------------------

hereunder is not affected or impaired by (a) any direction as to application of
payment by any Designated Borrower or by any other party; or (b) any other
continuing or other guaranty, undertaking or maximum liability of a guarantor or
of any other party as to the Guaranteed Obligations of any Designated Borrower;
or (c) any payment on or in reduction of any such other guaranty or undertaking;
or (d) any dissolution, termination or increase, decrease or change in personnel
by any Designated Borrower; or (e) any payment made to any Credit Party on the
Guaranteed Obligations which any such Credit Party repays to any Designated
Borrower pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each of General Partner and
Prologis waives any right to the deferral or modification of its obligations
hereunder by reason of any such proceeding. The guaranty and liability of each
of General Partner and Prologis hereunder shall in all respects be a continuing,
irrevocable, absolute and unconditional guaranty of payment and performance and
not only collectibility, and shall remain in full force and effect
(notwithstanding, without limitation, the dissolution of any Designated
Borrower, that at any time or from time to time no Guaranteed Obligations are
outstanding or any other circumstance) until all Commitments have terminated
and, subject to the last sentence of Section 15.1, all Guaranteed Obligations
have been paid in full.

Section 15.4 Independent Obligation. The obligations of each of General Partner
and Prologis hereunder are independent of the obligations of any other
guarantor, any other party or any Borrower, and a separate action or actions may
be brought and prosecuted against General Partner and/or Prologis whether or not
action is brought against any other guarantor, any other party or any Borrower
and whether or not any other guarantor, any other party or any Borrower is
joined in any such action or actions. Each of General Partner and Prologis
waives, to the fullest extent permitted by Law, the benefit of any statute of
limitations affecting its liability hereunder or the enforcement thereof. Any
payment by a Borrower or other circumstance which operates to toll any statute
of limitations as to such Borrower shall operate to toll the statute of
limitations as to General Partner’s and Prologis’ respective obligations under
this Article XV.

Section 15.5 Authorization. Each of General Partner and Prologis authorizes the
Credit Parties without notice or demand (except as shall be required by
applicable statute and cannot be waived), and without affecting or impairing its
liability hereunder, from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the rate of interest
thereon), any security therefor, or any liability incurred directly or
indirectly in respect thereof, and the guaranty of each of General Partner and
Prologis herein made shall apply to the Guaranteed Obligations as so changed,
extended, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, surrender, realize upon or otherwise deal with in any
manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

 

162



--------------------------------------------------------------------------------

(c) exercise or refrain from exercising any rights against any Borrower or
others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, Borrowers or
other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
any part thereof to the payment of any liability (whether due or not) of any
Borrower to its creditors other than the Credit Parties;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of any Borrower to the Credit Parties regardless of what liability
or liabilities of General Partner, Prologis or any Borrower remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement or any of the instruments or agreements referred to herein, or
otherwise amend, modify or supplement this Agreement or any of such other
instruments or agreements; and/or

(h) take any other action that would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of General Partner or
Prologis from its liabilities under this Article XV;

it being understood that the foregoing shall not permit any action by Global
Administrative Agent or any Lender that is not otherwise permitted by this
Agreement or any other Loan Document.

The Guaranteed Obligations shall not be affected by any acts of any Governmental
Authority affecting any Borrower including any restrictions on the conversion of
currency or repatriation or control of funds or any total or partial
expropriation of any Borrower’s property, or by economic, political, regulatory
or other events in the countries where any Borrower is located.

Section 15.6 Reliance. It is not necessary for any Credit Party to inquire into
the capacity or powers of any Borrower or the officers, directors, partners or
agents acting or purporting to act on their behalf, and any Guaranteed
Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

Section 15.7 Subordination. Any indebtedness of any Borrower relating to the
Guaranteed Obligations now or hereafter owing to General Partner or Prologis is
hereby subordinated to the Guaranteed Obligations of such Borrower owing to the
Credit Parties, and if Global Administrative Agent so requests at a time when an
Event of Default exists, all such indebtedness relating to the Guaranteed
Obligations of such Borrower to the General Partner and Prologis shall be
collected, enforced and received by the General Partner or Prologis, as
applicable, for the benefit of the Credit Parties and be paid over to Global
Administrative Agent on behalf of the Credit Parties on account of the
Guaranteed Obligations of such Borrower to the Credit Parties, but without
affecting or impairing in any manner the liability of General Partner and
Prologis under the other provisions of this Article XV. Without limiting the
generality of the foregoing, each of General Partner and Prologis hereby agrees
with the Credit Parties that it will

 

163



--------------------------------------------------------------------------------

not exercise any right of subrogation which it may at any time otherwise have as
a result of the guaranty under this Article XV (whether contractual, under
Section 509 of the United States Bankruptcy Code or otherwise) until, subject to
the last sentence of Section 15.1, all Guaranteed Obligations (other than
contingent indemnities and costs and reimbursement obligations to the extent no
claim has been asserted with respect thereto) have been irrevocably paid in full
in cash.

Section 15.8 Waivers.

(a) Each of General Partner and Prologis waives any right (except as shall be
required by applicable statute and cannot be waived) to require any Credit Party
to (i) proceed against any Borrower, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from any Borrower, any other
guarantor or any other party or (iii) pursue any other remedy in any Credit
Party’s power whatsoever. Each of General Partner and Prologis waives any
defense based on or arising out of any defense of any Borrower, any other
guarantor or any other party, other than payment in full of the Guaranteed
Obligations, based on or arising out of the disability of any Borrower, any
other guarantor or any other party, or the validity, legality or
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any Borrower other
than payment in full of the Guaranteed Obligations. The Credit Parties may, at
their election, foreclose on any security, if any, held by Global Administrative
Agent or any other Credit Party by one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable (to the
extent such sale is permitted by applicable law), or exercise any other right or
remedy the Credit Parties may have against any Borrower or any other party, or
any security, without affecting or impairing in any way the liability of the
General Partner or Prologis hereunder except to the extent the Guaranteed
Obligations have been paid. Each of General Partner and Prologis waives any
defense arising out of any such election by the Credit Parties, even though such
election operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of General Partner or Prologis against any
Borrower or any other party or any security.

(b) Except as otherwise expressly provided in this Agreement, each of General
Partner and Prologis waives all presentments, demands for performance, protests
and notices, including notices of any Event of Default, notices of
nonperformance, notices of protest, notices of dishonor, notices of acceptance
of the guaranty hereunder, notices of the existence, creation or incurring of
new or additional Guaranteed Obligations, and notices of any Credit Party’s
transfer or disposition of the Guaranteed Obligations, or any part thereof. Each
of General Partner and Prologis assumes all responsibility for being and keeping
itself informed of each Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks which it assumes and
incurs hereunder, and agrees that no Agent or Lender shall have any duty to
advise it of information known to it regarding such circumstances or risks.

Section 15.9 Nature of Liability. It is the desire and intent of each of General
Partner and Prologis and the Credit Parties that this Article XV shall be
enforced against each of General Partner and Prologis to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. If, however, and to the extent that, the
obligations of General Partner and Prologis under this Article XV shall be
adjudicated to be invalid or unenforceable for any reason (including because of
any applicable state or federal law

 

164



--------------------------------------------------------------------------------

relating to fraudulent conveyances or transfers), then the amount of the
Guaranteed Obligations shall be deemed to be reduced and each of General Partner
and Prologis shall pay the maximum amount of the Guaranteed Obligations which
would be permissible under applicable law.

[Signature pages follow]

 

165



--------------------------------------------------------------------------------

U.S., EURO AND YEN TRANCHE BORROWERS: PROLOGIS, a Maryland real estate
investment trust

PLD INTERNATIONAL FINANCE LLC,

a Delaware limited liability company,

By: PLD INTERNATIONAL HOLDING LLC, its managing member By: PROLOGIS, its sole
member

PROLOGIS FINANCE LLC,

a Delaware limited liability company,

By: PLD INTERNATIONAL FINANCE LLC, its sole member, By: PLD INTERNATIONAL
HOLDING LLC, its managing member By: PROLOGIS, its sole member

PLD CANADIAN FUNDING US LLC,

a Delaware limited liability company,

By: PLD INTERNATIONAL FINANCE LLC, its sole member, By: PLD INTERNATIONAL
HOLDING LLC, its managing member By: PROLOGIS, its sole member By:   /s/ Phillip
D. Joseph, Jr.   Name: Phillip D. Joseph, Jr.   Title: Senior Vice President and
Treasurer

 

PROLOGIS LOGISTICS SERVICES INCORPORATED,

a Delaware corporation

By:   /s/ Phillip D. Joseph, Jr.   Name: Phillip D. Joseph, Jr.   Title: Senior
Vice President and Treasurer

 

Signature Page to

ProLogis Global Senior Credit Agreement



--------------------------------------------------------------------------------

U.S., EURO AND YEN TRANCHE BORROWERS:

PALMTREE ACQUISITION CORPORATION,

a Delaware corporation

By:   /s/ Phillip D. Joseph, Jr.   Name: Phillip D. Joseph, Jr.   Title: Senior
Vice President and Treasurer

 

AMB CANADA INVESTMENTS, LLC,

a Delaware limited liability company

By: PROLOGIS, L.P., its sole member By: PROLOGIS, INC., its general partner By:
  /s/ Phillip D. Joseph, Jr.   Name: Phillip D. Joseph, Jr.   Title: Senior Vice
President and Treasurer

 

PROLOGIS, L.P.,

a Delaware limited partnership

By: PROLOGIS, INC., its general partner By:   /s/ Phillip D. Joseph, Jr.   Name:
Phillip D. Joseph, Jr.   Title: Senior Vice President and Treasurer

 

Signature Page to

ProLogis Global Senior Credit Agreement



--------------------------------------------------------------------------------

U.S., EURO AND YEN TRANCHE BORROWERS:

PROLOGIS EUROPE FINANCE B.V.,

a Netherlands private company with limited liability

PROLOGIS EUROPE FINANCE II B.V.,

a Netherlands private company with limited liability

PROLOGIS UK FUNDING II B.V.,

a Netherlands private company with limited liability

PROLOGIS UK FUNDING III B.V.,

a Netherlands private company with limited liability

By:   /s/ Christian H.A. Nickels-Teske   Name:   Prologis Directorship II B.V.  
  In turn represented by Christian H.A.     Nickels-Teske   Title:   Managing
Director

 

Signature Page to

ProLogis Global Senior Credit Agreement



--------------------------------------------------------------------------------

U.S., EURO AND YEN TRANCHE BORROWERS: PROLOGIS JAPAN FINANCE YK, a Japanese
company By:   /s/ Hirokuni Tadokoro   Name:   Hirokuni Tadokoro   Title:  
Director

 

PROLOGIS TOKYO FINANCE INVESTMENT LIMITED PARTNERSHIP, a Japanese investment
limited partnership, By: ProLogis Tokyo Finance LLC By:   /s/ Hirokuni Tadokoro
  Name: Hirokuni Tadokoro   Title: Representative in Japan

 

Signature Page to

ProLogis Global Senior Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS:

PROLOGIS, INC.,

a Maryland corporation

By:   /s/ Phillip D. Joseph, Jr.   Name: Phillip D. Joseph, Jr.   Title: Senior
Vice President and Treasurer

 

PROLOGIS, L.P.,

a Delaware limited partnership

By:   PROLOGIS, INC., its general partner   By:   /s/ Phillip D. Joseph, Jr.  
Name:   Phillip D. Joseph, Jr.   Title:   Senior Vice President and Treasurer

 

Signature Page to

ProLogis Global Senior Credit Agreement



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

AGENT:

BANK OF AMERICA, N.A.,

as Global Administrative Agent,

U.S. Funding Agent,

U.S. Swing Line Lender, and

a U.S. L/C Issuer

By:   /s/ Will T. Bowers, Jr.   Will T. Bowers, Jr., Senior Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

FRONTING LENDER:

 

BANK OF AMERICA, N.A.,

as a Fronting Lender

By:   /s/ Will T. Bowers, Jr.   Will T. Bowers, Jr., Senior Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

JPMORGAN CHASE BANK, NA,

as a Fronting Lender

By:   /s/ Brendan Poe   Name:   Brendan Poe   Title:   Executive Director

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

LENDERS:

BANK OF AMERICA, N.A.,

as a U.S. Lender and a Euro Lender

BANK OF AMERICA, N.A., TOKYO BRANCH,

as a Yen Lender

By:   /s/ Will T. Bowers, Jr.   Will T. Bowers, Jr., Senior Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

THE BANK OF NOVA SCOTIA, as a U.S. Lender By:   /s/ Christopher Usas   Name:
Christopher Usas   Title:   Director

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

CITIBANK, N.A., as a U.S. Lender By:   /s/ John C. Rowland   Name: John C.
Rowland   Title:   Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

COMPASS BANK, as a U.S. Lender By:   /s/ Brian Tuerff   Name: Brian Tuerff  
Title:   Senior Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a U.S. Lender By:   /s/ Adam
Jenner   Name: Adam Jenner   Title:   Vice President By:   /s/ Jason Chrein  
Name: Jason Chrein   Title:   Director

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH as a U.S. Lender By:   /s/ William
O’Daly   Name: William O’Daly   Title:   Authorized Signatory By:   /s/ Michael
D’Onofrio   Name: Michael D’Onofrio   Title:   Authorized Signatory

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a U.S. Lender By:   /s/ George R. Reynolds
  Name: George R. Reynolds   Title:   Director By:   /s/ Perry Forman   Name:
Perry Forman   Title:   Director

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

GOLDMAN SACHS BANK USA, as a U.S. Lender By:   /s/ Mark Walton   Name: Mark
Walton   Title:   Authorized Signatory

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

HSBC BANK USA, NA, as a U.S. Lender By:   /s/ Janet K. Lee   Name: Janet K. Lee
  Title:   Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

JPMORGAN CHASE BANK, NA, as a U.S. Lender By:   /s/ Brendan Poe   Name: Brendan
Poe   Title:   Executive Director

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

MORGAN STANLEY BANK, N.A., as a U.S. Lender By:   /s/ Michael King   Name:
Michael King   Title:   Authorized Signatory

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

THE NORTHERN TRUST COMPANY, as a U.S. Lender By:   /s/ Molly Drennan   Name:
Molly Drennan   Title:   Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

PNC BANK, NATIONAL ASSOCIATION, as a U.S. Lender By:   /s/ Nicolas Zitelli  
Name: Nicolas Zitelli   Title:   Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

REGIONS BANK, as a U.S. Lender By:   /s/ Kyle Upton   Name: Kyle Upton   Title:
  Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

THE ROYAL BANK OF SCOTLAND PLC, as a U.S. Lender By:   /s/ James Welch   Name:
James Welch   Title:   Director

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

SUMITOMO MITSUI BANKING CORPORATION as a U.S. Lender By:   /s/ William G. Karl  
Name: William G. Karl   Title:   General Manager

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

UNION BANK, N.A., as a U.S. Lender By:   /s/ Michael Vasto   Name: Michael Vasto
  Title:   Assistant Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

U.S. BANK NATIONAL ASSOCIATION, a national banking association as a U.S. Lender
By:   /s/ Christopher Osborn   Name: Christopher Osborn   Title:   Senior Vice
President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a U.S. Lender By:   /s/ Kevin A.
Stacker   Name: Kevin A. Stacker   Title:   Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

AGENT: THE ROYAL BANK OF SCOTLAND PLC, as Euro Funding Agent By:   /s/ Shawn
Kaufman   Name: Shawn Kaufman   Title:   Head of Syndicated Real Estate Agency

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

THE ROYAL BANK OF SCOTLAND PLC, as Euro Swing Line Lender and a Euro L/C Issuer
By:   /s/ R.G.P. de Esch   Name: R.G.P. de Esch   Title:   Executive Director

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

FRONTING LENDER: THE ROYAL BANK OF SCOTLAND PLC, as a Fronting Lender By:   /s/
James Welsh   Name: James Welsh   Title:   Director

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

CITIBANK, N.A., as a Euro Lender By:   /s/ John C. Rowland   Name: John C.
Rowland   Title:   Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

COMPASS BANK, as a Euro Lender By:   /s/ Brian Tuerff   Name: Brian Tuerff  
Title:   Senior Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Euro Lender By:   /s/ William
O’Daly   Name: William O’Daly   Title:   Authorized Signatory By:   /s/ Michael
D’Onofrio   Name: Michael D’Onofrio   Title:   Authorized Signatory

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Euro Lender By:   /s/ George R. Reynolds
  Name: George R. Reynolds   Title:   Director By:   /s/ Perry Forman   Name:
Perry Forman   Title:   Director

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

GOLDMAN SACHS BANK USA, as a Euro Lender By:   /s/ Mark Walton   Name: Mark
Walton   Title:   Authorized Signatory

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

HSBC BANK USA, NA, as a Euro Lender By:   /s/ Janet K. Lee   Name: Janet K. Lee
  Title:   Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

JPMORGAN CHASE BANK, NA, as a Euro Lender By:   /s/ Brendan Poe   Name: Brendan
Poe   Title:   Executive Director

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

MORGAN STANLEY BANK, N.A., as a Euro Lender By:   /s/ Michael King   Name:
Michael King   Title:   Authorized Signatory

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Euro Lender By:   /s/ Michael King  
Name: Michael King   Title:   Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

REGIONS BANK, as a Euro Lender By:   /s/ Kyle Upton   Name: Kyle Upton   Title:
  Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

THE ROYAL BANK OF SCOTLAND PLC, as a Euro Lender By:   /s/ R.G.P. de Esch  
Name: R.G.P. de Esch   Title:   Executive Director

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

SCOTIABANK EUROPE PLC, as a Euro Lender By:   /s/ Nikki Petherbridge   Name:
Nikki Petherbridge  

Title:   Managing Director &

            Head of Execution

By:   /s/ Steve Caller   Name: Steve Caller   Title:   Manager, Credit
Administration

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

SUMITOMO MITSUI BANKING CORPORATION, as a Euro Lender By:   /s/ William G. Karl
  Name: William G. Karl   Title:   General Manager

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

UNION BANK, N.A. as a Euro Lender By:   /s/ Michael Vasto   Name: Michael Vasto
  Title:   Assistant Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

WELLS FARGO BANK, N.A., as a Euro Lender By:   /s/ Kevin A. Stacker   Name:
Kevin A. Stacker   Title:   Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

AGENT: SUMITOMO MITSUI BANKING CORPORATION, as Yen Funding Agent and a Yen L/C
Issuer By:   /s/ William G. Karl   Name: William G. Karl   Title:   General
Manager

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

FRONTING LENDER: SUMITOMO MITSUI BANKING CORPORATION, as a Fronting Lender By:  
/s/ William G. Karl   Name: William G. Karl   Title:   General Manager

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

THE BANK OF NOVA SCOTIA, as a Yen Lender By:   /s/ Christopher Usas   Name:
Christopher Usas   Title:   Director

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

CITIBANK JAPAN LTD., as a Yen Lender By:   /s/ Yuko Akiya   Name: Yuko Akiya  
Title:   Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, TOKYO BRANCH as a Yen Lender By:
  /s/ Kunihiro Horiba   Name: Kunihiro Horiba   Title:   Managing Director By:  
/s/ Satoshi Oda   Name: Satoshi Oda   Title:   Executive Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

HSBC BANK USA, NA, as a Yen Lender By:   /s/ Janet K. Lee   Name: Janet K. Lee  
Title:   Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

ING BANK N.V., TOKYO BRANCH, as a Yen Lender By:   /s/ Yoji Morishita   Name:
Yoji Morishita   Title:   Managing Director By:   /s/ Riko Kikuchi   Name: Riko
Kikuchi   Title:   Director

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

JPMORGAN CHASE BANK, NA, as a Yen Lender By:   /s/ Brendan Poe   Name: Brendan
Poe   Title:   Executive Director

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

THE ROYAL BANK OF SCOTLAND PLC, as a Yen Lender By:   /s/ Yoko Kosugi   Name:
Yoko Kosugi   Title:   Head of Corporate Coverage Japan

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

SUMITOMO MITSUI BANKING CORPORATION, as a Yen Lender By:   /s/ William G. Karl  
Name: William G. Karl   Title:   General Manager

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

Executed as of the date first written above.

 

UNION BANK, N.A. as a Yen Lender By:   /s/ Michael Vasto   Name: Michael Vasto  
Title:   Assistant Vice President

 

Signature Page to

Prologis, L.P. Global Senior Credit Agreement

(2013)



--------------------------------------------------------------------------------

SCHEDULE 2.1

COMMITMENTS

AND APPLICABLE TRANCHE PERCENTAGES

2.1(a)

Applicable Tranche Percentage – U.S. Commitments

 

                  Currency Commitment    Jurisdiction
Commitment              Non-
Qualified
Japan
Lender1

Lender

   Commitment
(in US Dollars)      Applicable
Percentage     Euro    Sterling    Yen    Canadian
Dollars    Japan    TMK
Qualified            Yes    No    Yes    No    Yes    No    Yes    No    Yes   
No    Yes    No    Yes    No

Bank of America, N.A.

     38,750,000.00         4.725609756 %    X       X       X       X       X   
   X          X

The Royal Bank of Scotland plc

     38,750,000.00         4.725609756 %    X       X       X       X       X   
   X          X

Sumitomo Mitsui Banking Corporation

     38,750,000.00         4.725609756 %    X       X       X       X       X   
   X          X

JPMorgan Chase Bank, N.A.

     38,750,000.00         4.725609756 %    X       X       X       X       X   
   X          X

The Bank of Nova Scotia

     20,500,000.00         2.500000000 %    X       X       X       X       X   
      X    X   

Citibank, N.A.

     71,500,000.00         8.719512195 %    X       X       X       X          X
      X    X   

Compass Bank

     14,000,000.00         1.707317073 %    X       X       X       X       X   
      X    X   

Credit Agricole Corporate and Investment Bank

     42,000,000.00         5.121951220 %    X       X       X       X          X
      X       X

Credit Suisse AG, Cayman Islands Branch

     27,000,000.00         3.292682927 %    X       X       X       X          X
      X    X   

Deutsche Bank AG New York Branch

     68,000,000.00         8.292682927 %    X       X       X       X          X
      X    X   

 

1  Please mark the box “Yes” if your institution does not have all necessary
licenses and registrations under the Laws of Japan to lend to a Japan Borrower.
Otherwise, please mark the box “No”.

 

   1    Schedule 2.1



--------------------------------------------------------------------------------

                  Currency Commitment    Jurisdiction
Commitment              Non-
Qualified
Japan
Lender1

Lender

   Commitment
(in US Dollars)      Applicable
Percentage     Euro    Sterling    Yen    Canadian
Dollars    Japan    TMK
Qualified            Yes    No    Yes    No    Yes    No    Yes    No    Yes   
No    Yes    No    Yes    No

Goldman Sachs Bank USA

     95,500,000.00         11.646341463 %    X       X       X       X         
X       X    X   

HSBC Bank USA, NA

     20,500,000.00         2.500000000 %    X       X       X       X       X   
      X       X

Morgan Stanley Bank, N.A.

     95,500,000.00         11.646341463 %    X       X       X       X         
X       X    X   

The Northern Trust Company

     20,000,000.00         2.439024390 %    X       X       X       X          X
      X    X   

PNC Bank, National Association

     25,000,000.00         3.048780488 %    X       X       X       X          X
      X    X   

Regions Bank

     27,000,000.00         3.292682927 %    X       X          X    X          X
      X    X   

Union Bank, N.A.

     20,500,000.00         2.500000000 %    X       X       X       X          X
      X    X   

U.S. Bank National Association

     50,000,000.00         6.097560976 %    X       X       X       X       X   
   X          X

Wells Fargo Bank, National Association

     68,000,000.00         8.292682927 %    X       X       X       X       X   
      X    X   

Total

     820,000,000         100.000000000 %                                       
  

 

   2    Schedule 2.1



--------------------------------------------------------------------------------

SCHEDULE 2.1(b)

Applicable Tranche Percentage – Euro Commitments2

 

                  Currency Commitment    Jurisdiction
Commitment    TMK   

Non-
Qualified

Japan

Lender

   Commitment
(in Euro)      Applicable
Percentage     Dollars    Sterling    Yen    Japan    U.S.    Qualified   
Lender3         Yes    No    Yes    No    Yes    No    Yes    No    Yes    No   
Yes    No    Yes    No

Bank of America, N.A.

     46,037,375.00         8.786764706 %    X       X       X       X       X   
   X          X

The Royal Bank of Scotland plc

     46,037,375.00         8.786764706 %    X       X       X       X       X   
   X          X

Sumitomo Mitsui Banking Corporation

     46,037,375.00         8.786764706 %    X       X       X       X       X   
   X          X

JPMorgan Chase Bank, N.A.

     46,037,375.00         8.786764706 %    X       X       X       X       X   
   X          X

Citibank, N.A.

     46,230,000.00         8.823529412 %    X       X       X          X    X   
      X    X   

Compass Bank

     8,475,500.00         1.617647059 %    X       X       X       X       X   
      X    X   

Credit Suisse AG, Cayman Islands Branch

     17,721,500.00         3.382352941 %    X       X       X          X    X   
      X    X   

Deutsche Bank AG New York Branch

     43,918,500.00         8.382352941 %    X       X       X          X    X   
      X    X   

Goldman Sachs Bank USA

     61,254,750.00         11.691176471 %    X       X       X          X    X
         X    X   

 

2  Exchange Rates as of July 3, 2013.

3  Please mark the box “Yes” if your institution does not have all necessary
licenses and registrations under the Laws of Japan to lend to a Japan Borrower.
Otherwise, please mark the box “No”.

 

   3    Schedule 2.1



--------------------------------------------------------------------------------

                  Currency Commitment    Jurisdiction
Commitment    TMK   

Non-
Qualified

Japan

Lender

   Commitment
(in Euro)      Applicable
Percentage     Dollars    Sterling    Yen    Japan    U.S.    Qualified   
Lender3         Yes    No    Yes    No    Yes    No    Yes    No    Yes    No   
Yes    No    Yes    No

HSBC Bank USA, National Association

     13,098,500.00         2.500000000 %    X       X       X       X       X   
      X       X

Morgan Stanley Bank, N.A.

     10,000,000.00         1.908615490 %    X       X       X          X    X   
      X    X   

Morgan Stanley Senior Funding, Inc.

     51,254,750.00         9.782560980 %    X       X       X          X    X   
      X    X   

Regions Bank

     17,721,500.00         3.382352941 %    X       X          X       X    X   
      X    X   

Scotiabank Europe plc

     13,098,500.00         2.500000000 %    X       X          X       X    X   
      X    X   

Union Bank, N.A.

     13,098,500.00         2.500000000 %    X       X       X          X    X   
      X    X   

Wells Fargo Bank, N.A.

     43,918,500.00         8.382352941 %    X       X       X       X       X   
      X    X   

Total

     523,940,000.00         100.000000000 %                                    
     

 

   4    Schedule 2.1



--------------------------------------------------------------------------------

SCHEDULE 2.1(c)

Applicable Tranche Percentage – Yen Commitments4

 

                  Currency Commitment    Jurisdiction
Commitment    ABR Rate
Loan
Qualification    TMK
Qualified

Lender

   Commitment
(in Euro)      Applicable
Percentage     Dollars    Euro    Sterling    U.S.    Dutch    Yen Tranche      
     Yes    No    Yes    No    Yes    No    Yes    No    Yes    No    Yes    No
   Yes    No

Bank of America, N.A., Tokyo Branch

     9,081,857,500.00         18.050000000 %    X       X       X       X      
X       X       X   

The Royal Bank of Scotland plc

     9,081,857,500.00         18.050000000 %    X       X       X       X      
X       X       X   

Sumitomo Mitsui Banking Corporation

     9,081,857,500.00         18.050000000 %    X       X       X       X      
X       X       X   

JPMorgan Chase Bank, N.A.

     9,081,857,500.00         18.050000000 %    X       X       X       X      
X       X       X   

The Bank of Nova Scotia

     1,257,875,000         2.500000000 %    X       X       X       X          X
      X    X   

Citibank Japan Ltd.

     4,377,405,000         8.700000000 %    X       X       X       X       X   
   X       X   

 

4  Exchange Rates as of July 3, 2013.

 

   5    Schedule 2.1



--------------------------------------------------------------------------------

                  Currency Commitment    Jurisdiction
Commitment    ABR Rate
Loan
Qualification    TMK
Qualified

Lender

   Commitment
(in Euro)      Applicable
Percentage     Dollars    Euro    Sterling    U.S.    Dutch    Yen Tranche      
     Yes    No    Yes    No    Yes    No    Yes    No    Yes    No    Yes    No
   Yes    No

Credit Agricole Corporate and Investment Bank, Tokyo Branch

     805,040,000         1.600000000 %    X       X       X       X          X
   X       X   

HSBC Bank USA, NA

     1,257,875,000         2.500000000 %    X       X       X       X       X   
   X          X

ING Bank N.V., Tokyo Branch

     5,031,500,000         10.000000000 %       X       X       X    X       X
         X    X   

Union Bank, N.A.

     1,257,875,000         2.500000000 %    X       X       X       X       X   
   X          X

Total

     50,315,000,000         100.000000000 %                                    
     

 

   6    Schedule 2.1



--------------------------------------------------------------------------------

SCHEDULE 2.2

FRONTING LENDERS’ COMMITMENTS

 

Lender

   Commitment  

Bank of America, N.A. (or its Affiliates)

   $ 60,000,000.00   

JPMorgan Chase Bank, N.A. (or its Affiliates)

   $ 60,000,000.00   

The Royal Bank of Scotland plc (or its Affiliates)

   $ 60,000,000.00   

Sumitomo Mitsui Banking Corporation

   $ 60,000,000.00   

Total

   $ 240,000,000.00   

 

   1    Schedule 2.2



--------------------------------------------------------------------------------

SCHEDULE 2.3

INITIAL BORROWERS

 

Entity

   US
Tranche    Euro
Tranche    Yen
Tranche    Jurisdiction   

Parent and % of

Ownership

   FEIN  

Address

Prologis, Inc. (Guarantor)    N/A    N/A    N/A    MD Corp.    N/A   
(Intentionally
Deleted)  

Pier 1, Bay 1,

San Francisco, CA 94111

Prologis, L.P.    x    x    x    DE LP    Prologis, Inc.: 99.59%5   
(Intentionally
Deleted)  

Pier 1, Bay 1,

San Francisco, CA 94111

AMB Canada Investments, LLC    x    x    x    DE LLC    Prologis, L.P.: 100%   
(Intentionally
Deleted)  

Pier 1, Bay 1,

San Francisco, CA 94111

Prologis    x    x    x    MD REIT    Upper Pumpkin LLC 100%    (Intentionally
Deleted)   4545 Airport Way, Denver, CO 80239 PLD International Finance LLC    x
   x    x    DE LLC    PLD International Holding LLC: 90% PLSI: 10%   
(Intentionally
Deleted)   4545 Airport Way, Denver, CO 80239 ProLogis Logistics Services
Incorporated (“PLSI”)    x    x    x    DE
Corporation   

PLD-TRS Holding LLC6:

100%

   (Intentionally
Deleted)   4545 Airport Way, Denver, CO 80239 ProLogis Finance LLC    x    x   
x    DE LLC    PLD International Finance LLC7: 100%    (Intentionally
Deleted)   4545 Airport Way, Denver, CO 80239

 

 

5  This percentage fluctuates.

6  (a) 49.457% held by Prologis and (b) 50.543% by PAC Operating Limited
Partnership, whose general partner is Palmtree Acquisition Corporation, which is
held 80% by Prologis and 20% by ProLogis Fraser, L.P. (see note 5)

7 

(a) 10% held by PLSI and (b) 90% by PLD International Holding LLC, which is held
100% by Prologis.

 

   1    Schedule 2.3



--------------------------------------------------------------------------------

Entity

  

US
Tranche

  

Euro
Tranche

  

Yen
Tranche

  

Jurisdiction

  

Parent and % of

Ownership

   FEIN  

Address

Palmtree Acquisition Corporation    x    x    x    DE Corporation   

(a) Prologis: 80% &

(b) ProLogis Fraser, L.P.8: 20%

   (Intentionally
Deleted)   4545 Airport Way, Denver, CO 80239 PLD Canadian Funding US LLC    x
   x    x    DE LLC    PLD International Finance LLC: 100%    (Intentionally
Deleted)   4545 Airport Way, Denver, CO 80239 Prologis Europe Finance B.V.    x
   x    x    Dutch BV    PLD International Holding LLC: 100%    (Intentionally
Deleted)   Schiphol Boulevard 115, Tower F, 6th Floor, 1118 BG Schiphol,
Netherlands Prologis Europe Finance II B.V.    x    x    x    Dutch BV    PLD
International Finance LLC: 100%    (Intentionally
Deleted)   Schiphol Boulevard 115, Tower F, 6th Floor, 1118 BG Schiphol,
Netherlands ProLogis UK Funding II B.V.    x    x    x    Dutch BV    Prologis
Europe Finance B.V.: 100%    (Intentionally
Deleted)   Schiphol Boulevard 115, Tower F, 6th Floor, 1118 BG Schiphol,
Netherlands ProLogis UK Funding III B.V.    x    x    x    Dutch BV    Prologis
Europe Finance II B.V.: 100%    (Intentionally
Deleted)   Schiphol Boulevard 115, Tower F, 6th Floor, 1118 BG Schiphol,
Netherlands

 

8  (a) 92.269% by Prologis and (b) .932% by ProLogis Fraser GP LLC, which is
held 100% by Prologis.

 

   2    Schedule 2.3



--------------------------------------------------------------------------------

Entity

  

US
Tranche

  

Euro
Tranche

  

Yen
Tranche

  

Jurisdiction

  

Parent and % of

Ownership

   FEIN  

Address

Prologis Japan Finance YK    x    x    x    Japanese Yugen Kaisha    Narashino 4
Pte..9: 100%    (Intentionally
Deleted)  

Pier 1, Bay 1,

San Francisco, CA 94111

ProLogis Tokyo Finance Investment Limited Partnership    x    x    x    Japanese
LP   

ProLogis Tokyo Finance LLC10, as general partner, & ProLogis Tokyo Finance II
LLC11, as limited partner:

100%

   (Intentionally
Deleted)   4545 Airport Way, Denver, CO 80239

 

 

9  100% held by AMB Property Singapore Pte. Ltd, which is owned 100% by AMB Asia
LLC which is owned 100% by Prologis, L.P.

10  100% held by PLD International Finance LLC.

11  100% held by PLD International Finance LLC.

 

   3    Schedule 2.3



--------------------------------------------------------------------------------

SCHEDULE 2.4

EXISTING LETTERS OF CREDIT

2.4(a)

U.S. EXISTING LETTERS OF CREDIT

AS OF JULY 11, 2013

 

Issuer

   Prod
Type    LC #   Issue
Date    Expiry
Date   

Account

Obligor

  

Account Party

  

Beneficiary Name

   Liab USD
Amt  

Bank of America, N.A.

   SBYFIN    (Intentionally
Deleted)   6/19/2001    6/9/2014    PROLOGIS, L.P.    CATELLUS URBAN DEVEL   
(Intentionally Deleted)    $ 23,725,137.81   

Bank of America, N.A.

   SBYFIN    (Intentionally
Deleted)   8/7/2003    6/30/2014    PROLOGIS, L.P.    PROLOGIS    (Intentionally
Deleted)    $ 225,000.00   

Bank of America, N.A.

   SBYFIN    (Intentionally
Deleted)   3/30/2004    3/1/2014    PROLOGIS, L.P.    CATELLUS OPERATING L   
(Intentionally Deleted)    $ 1,750,000.00   

Bank of America

   SBYFIN    (Intentionally
Deleted)   7/21/2005    7/22/2013    PROLOGIS, L.P.    CATELLUS OPERATING L   
(Intentionally Deleted)    $ 2,700,000.00   

Bank of America, N.A.

   SBYFIN    (Intentionally
Deleted)   9/23/2005    9/10/2013    PROLOGIS, L.P.    PROLOGIS   
(Intentionally Deleted)    $ 2,953,000.00   

Bank of America, N.A.

   SBYFIN    (Intentionally
Deleted)   9/3/2008    9/3/2013    PROLOGIS, L.P.    SOLUTION INSURANCE L   
(Intentionally Deleted)    $ 18,000,000.00   

Bank of America, N.A.

   SBYFIN    (Intentionally
Deleted)   4/30/2012    4/20/2014    PROLOGIS, L.P.    PROLOGIS LP   
(Intentionally Deleted)    $ 1,250,000.00   

Bank of America

   SBYFIN    (Intentionally
Deleted)   10/5/2012    10/5/2013    PROLOGIS, L.P.    KONA SOLAR LLC   
(Intentionally Deleted)    $ 15,000.00   

Bank of America, N.A.

   SBYFIN    (Intentionally
Deleted)   10/5/2012    10/5/2013    PROLOGIS, L.P.    KONA SOLAR LLC   
(Intentionally Deleted)    $ 20,395.00   

 

   1    Schedule 2.4



--------------------------------------------------------------------------------

Issuer

   Prod
Type    LC #   Issue
Date    Expiry
Date   

Account

Obligor

  

Account Party

  

Beneficiary Name

   Liab USD
Amt  

Bank of America, N.A.

   SBYFIN    (Intentionally
Deleted)   10/5/2012    10/5/2013    PROLOGIS, L.P.    KONA SOLAR LLC   
(Intentionally Deleted)    $ 35,350.00   

Bank of America, N.A.

   SBYFIN    (Intentionally
Deleted)   10/5/2012    10/5/2013    PROLOGIS, L.P.    KONA SOLAR LLC   
(Intentionally Deleted)    $ 36,000.00   

Bank of America, N.A.

   SBYFIN    (Intentionally
Deleted)   10/5/2012    10/5/2013    PROLOGIS, L.P.    KONA SOLAR LLC   
(Intentionally Deleted)    $ 36,800.00   

Bank of America, N.A.

   SBYFIN    (Intentionally
Deleted)   10/5/2012    10/5/2013    PROLOGIS, L.P.    KONA SOLAR LLC   
(Intentionally Deleted)    $ 48,650.00   

Bank of America, N.A.

   SBYPER    (Intentionally
Deleted)   11/16/2012    10/21/2013    PROLOGIS, L.P.    PROLOGIS   
(Intentionally Deleted)    $ 56,248.13   

Bank of America, N.A.

   SBYPER    (Intentionally
Deleted)   11/16/2012    10/21/2013    PROLOGIS, L.P.    PROLOGIS   
(Intentionally Deleted)    $ 39,962.81   

Bank of America, N.A.

   SBYPER    (Intentionally
Deleted)   11/16/2012    10/21/2013    PROLOGIS, L.P.    PAC OPERATING LIMITE   
(Intentionally Deleted)    $ 1,578,822.50   

Bank of America, N.A.

   SBYPER    (Intentionally
Deleted)   6/15/2006    6/30/2014    PROLOGIS, L.P.    PROLOGIS   
(Intentionally Deleted)    $ 215,225.60   

Bank of America, N.A.

   SBYPER    (Intentionally
Deleted)   4/29/2008    12/31/2013    PROLOGIS, L.P.    PROLOGIS ET AL   
(Intentionally Deleted)    $ 60,000.00   

Bank of America, N.A.

   SBYPER    (Intentionally
Deleted)   4/29/2008    12/31/2013    PROLOGIS, L.P.    PROLOGIS ET AL   
(Intentionally Deleted)    $ 931,250.00   

Bank of America

   SBYPER    (Intentionally
Deleted)   3/31/2008    3/1/2014    PROLOGIS, L.P.    PROLOGIS LP   
(Intentionally Deleted)    $ 362,485.98   

Bank of America

   SBYPER    (Intentionally
Deleted)   4/4/2008    3/18/2014    PROLOGIS, L.P.    PROLOGIS    (Intentionally
Deleted)    $ 142,388.40   

 

   2    Schedule 2.4



--------------------------------------------------------------------------------

Issuer

   Prod
Type    LC #   Issue
Date    Expiry
Date   

Account

Obligor

  

Account Party

  

Beneficiary Name

   Liab USD
Amt  

Bank of America, N.A.

   SBYPER    (Intentionally
Deleted)   7/16/2008    7/31/2013    PROLOGIS, L.P.    CATELLUS LAND AND DE   
(Intentionally Deleted)    $ 75,000.00   

Bank of America, N.A.

   SBYPER    (Intentionally
Deleted)   8/11/2011    7/28/2013    PROLOGIS, L.P.    AMB CODINA BEACON LA   
(Intentionally Deleted)    $ 90,500.00   

Bank of America, N.A.

   SBYPER    (Intentionally
Deleted)   8/11/2011    8/8/2013    PROLOGIS, L.P.    AMB CODINA BEACON LA   
(Intentionally Deleted)    $ 87,877.00   

Bank of America, N.A.

   SBYPER    (Intentionally
Deleted)   8/11/2011    7/28/2013    PROLOGIS, L.P.    AMB CODINA BEACON LA   
(Intentionally Deleted)    $ 111,000.00   

Bank of America, N.A.

   SBYPER    (Intentionally
Deleted)   3/27/2013    4/1/2014    PROLOGIS, L.P.    PROLOGIS L.P.   
(Intentionally Deleted)    $ 590,967.75   

J.P. Morgan Chase Bank, N.A.

   P    (Intentionally
Deleted)   3/28/2002    10/29/2013    PROLOGIS, L.P.    AMB/AFCO CARGO SEA, LLC
   (Intentionally Deleted)    $ 297,778.26   

J.P. Morgan Chase Bank, N.A.

   P    (Intentionally
Deleted)   3/28/2002    10/29/2013    PROLOGIS, L.P.    AMB/AFCO CARGO SEA, LLC
   (Intentionally Deleted)    $ 494,797.00   

J.P. Morgan Chase Bank, N.A.

   TPTS    (Intentionally
Deleted)   4/23/2007    4/4/2014    PROLOGIS, L.P.    PROLOGIS, LP   
(Intentionally Deleted)    $ 341,113.15   

J.P. Morgan Chase Bank, N.A.

   TPTS    (Intentionally
Deleted)   3/5/2008    3/11/2014    PROLOGIS, L.P.    PROLOGIS, LP   
(Intentionally Deleted)    $ 4,500,000.00   

J.P. Morgan Chase Bank, N.A.

   CDCS    (Intentionally
Deleted)   11/5/2009    11/4/2013    PROLOGIS, L.P.    PROLOGIS, LP   
(Intentionally Deleted)    $ 140,649.96   

J.P. Morgan Chase Bank, N.A.

   CDCS    (Intentionally
Deleted)   11/5/2009    11/4/2013    PROLOGIS, L.P.    PROLOGIS, LP   
(Intentionally Deleted)    $ 144,735.67   

 

   3    Schedule 2.4



--------------------------------------------------------------------------------

2.4(b)

EURO EXISTING LETTERS OF CREDIT

 

L/C Issuer

   LC #   Issue
Date    Expiry
Date   

Account Party

  

Beneficiary Name

   Liab Amt   RBS plc    (Intentionally
Deleted)   2007/06/07    2012/08/01    PROLOGIS B.V.    (Intentionally Deleted)
   € 1,570.80    RBS plc    (Intentionally
Deleted)   2013/05/29    2014/11/01    PROLOGIS EUROPE FINANCE B.V.   
(Intentionally Deleted)    € 320,920.00    RBS plc    (Intentionally
Deleted)   2010/04/20    2015/04/01    PROLOGIS EUROPE FINANCE B.V.   
(Intentionally Deleted)    € 500,000.00    RBS plc    (Intentionally
Deleted)   2010/04/21    2015/04/01    PROLOGIS EUROPE FINANCE B.V.   
(Intentionally Deleted)    € 30,000.00    RBS plc    (Intentionally
Deleted)   2010/10/26    2013/11/30    PROLOGIS EUROPE FINANCE B.V.   
(Intentionally Deleted)    € 46,800.00    RBS plc    (Intentionally
Deleted)   2008/07/02    2013/07/01    PROLOGIS EUROPE FINANCE B.V.   
(Intentionally Deleted)    € 135,695.72    RBS plc    (Intentionally
Deleted)   2009/04/17    2013/12/08    PROLOGIS EUROPE FINANCE B.V.   
(Intentionally Deleted)    € 32,760.28    RBS plc    (Intentionally
Deleted)   2003/08/18    2013/08/01    PLD INTERNATIONAL INC.    (Intentionally
Deleted)    € 1,433,349.75    J.P. Morgan Chase Bank, N.A.    (Intentionally
Deleted)      2013/12/15    Prologis, LP    (Intentionally Deleted)    €
1,200,000.00    J.P. Morgan Chase Bank, N.A.    (Intentionally
Deleted)      2013/06/30    Prologis, LP    (Intentionally Deleted)    €
1,900,800   

 

   4    Schedule 2.4



--------------------------------------------------------------------------------

2.4(c)

YEN EXISTING LETTERS OF CREDIT

NONE.

 

   1    Schedule 2.4



--------------------------------------------------------------------------------

SCHEDULE 6.12

PRE-APPROVED REALLOCATIONS

 

Lender

   Amount of Pre-
Approved
Reallocations   

Current Tranches

  

Available Tranches for Reallocation

Bank of America, N.A. (together with its Affiliates)    0    U.S., Canadian,
Euro, and Yen    U.S., Canadian, Euro, and Yen Sumitomo Mitsui Banking
Corporation (together with its Affiliates)    0    U.S., Canadian, Euro, and Yen
   U.S., Canadian, Euro, and Yen JPMorgan Chase Bank, N.A. (together with its
Affiliates)    0    U.S., Canadian, Euro, and Yen    U.S., Canadian, Euro, and
Yen Total    0      

 

* Provided that the amount of the Pre-Approved Reallocation for a Lender and its
Affiliates shall not exceed, as of any date of determination, the Dollar
Equivalent aggregate amount of such Lender’s and its Affiliate’s Commitments
under each of the applicable Tranches.

 

   1    Schedule 6.12



--------------------------------------------------------------------------------

SCHEDULE 8.1

OPINIONS

 

Tranche

  

Law Firms Providing Opinions

U.S. Tranche

   Mayer Brown LLP

Euro Tranche

   Loyens & Loeff

Yen Tranche

   Anderson, Mōri & Tomotsune

Yen Tranche

   Morrison & Foerster LLP

 

   1    Schedule 8.1



--------------------------------------------------------------------------------

SCHEDULE 9.6

LITIGATION

Clause (a) of Section 9.6: None.

Clause (b) of Section 9.6: None.

 

   1    Schedule 9.6



--------------------------------------------------------------------------------

SCHEDULE 9.9

ENVIRONMENTAL MATTERS

None.

 

   1    Schedule 9.9



--------------------------------------------------------------------------------

SCHEDULE 14.2

AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

(Intentionally Deleted)

 

   1    Schedule 14.2



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF U.S. COMMITTED LOAN NOTICE

Date:                         ,             

To: Bank of America, N.A., as U.S. Funding Agent

Ladies and Gentlemen:

Reference is made to the Global Senior Credit Agreement, dated as of July 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Prologis, L.P. (the “Company”), certain
Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent and various other capacities, and such
other Agents named therein.

The jurisdiction of organization or formation, as applicable, of the Borrower
listed below is                             , and the Borrower [is] [is not] a
Foreign Borrower with respect to the U.S. Tranche. The Borrower hereby requests
(select one):

¨ A U.S. Committed Borrowing of U.S. Committed Loans.

¨ A conversion or continuation of U.S. Committed Loans that currently are
[currency and Type of existing U.S. Committed Loans to be converted or
continued][with an Interest Period ending on                     .]

 

1. On                                  (a Business Day).

 

2. In the aggregate amount of                             .

 

3. Comprised of                     .

   [Type of U.S. Committed Loans requested]

 

4. In the following currency:                                         .

 

5. For Eurocurrency Rate Loans: with an Interest Period of             
days/months.

 

6. For CDOR Rate Loans: with an Interest Period of              days/months.

The U.S. Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.1 of the Agreement.

 

U.S. BORROWER: By:           Name:       Title:    

 

   1    Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF EURO COMMITTED LOAN NOTICE

Date:                         ,             

To: The Royal Bank of Scotland plc, as Euro Funding Agent

Ladies and Gentlemen:

Reference is made to the Global Senior Credit Agreement, dated as of July 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Prologis, L.P. (the “Company”), certain
Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent and various other capacities, and such
other Agents named therein.

The jurisdiction of organization or formation, as applicable, of the Borrower
listed below is                         , and the Borrower [is] [is not] a
Foreign Borrower with respect to the Euro Tranche. The Borrower listed below
hereby requests (select one):

¨ A Euro Committed Borrowing of Euro Committed Loans.

¨ A continuation of Euro Committed Loans.

 

1. On                                          (a Business Day).

 

2. In the aggregate amount of                                 .

 

3. In the following currency:                                              .

 

4. Eurocurrency Rate Loans: with an Interest Period of                 
days/months.

The Euro Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 3.1 of the Agreement.

 

EURO BORROWER: By:           Name:       Title:    

 

   1    Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF YEN COMMITTED LOAN NOTICE

Date:                         ,             

To: Sumitomo Mitsui Banking Corporation, as Yen Funding Agent

Ladies and Gentlemen:

Reference is made to the Global Senior Credit Agreement, dated as of July 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Prologis, L.P. (the “Company”), certain
Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent and various other capacities, and such
other Agents named therein.

The jurisdiction of organization or formation, as applicable, of the Borrower
listed below is                     , and the Borrower [is] [is not] a Foreign
Borrower with respect to the Yen Tranche. The Borrower listed below hereby
requests (select one):

¨ A Yen Committed Borrowing of Yen Committed Loans.

¨ A conversion or continuation of Yen Committed Loans that currently are
[currency and Type of existing Yen Committed Loans to be converted or
continued][with an Interest Period ending on             .]

 

1. On                                          (a Business Day).

 

2. In the aggregate amount of                                     .

 

3. Comprised of                     .

   [Type of Yen Committed Loans requested]

 

4. In the following currency:                                              .

 

5. For Eurocurrency Rate Loans: with an Interest Period of             
days/months.

The Yen Committed Borrowing, if any, requested herein complies with the provisos
to the first sentence of Section 4.1 of the Agreement.

 

YEN BORROWER: By:           Name:       Title:    

 

   1    Exhibit A-3



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF U.S. SWING LINE LOAN NOTICE

Date:                         ,             

To: Bank of America, N.A., as U.S. Swing Line Lender and U.S. Funding Agent

Ladies and Gentlemen:

Reference is made to the Global Senior Credit Agreement, dated as of July 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Prologis, L.P. (the “Company”), certain
Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent and various other capacities, and such
other Agents named therein.

The undersigned hereby requests a U.S. Swing Line Loan:

 

1. On                                               (a Business Day).

 

2. In the amount of $                                     .

The U.S. Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.5.1 of the Agreement.

 

U.S. BORROWER: By:           Name:       Title:    

 

   1    Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF EURO SWING LINE LOAN NOTICE

Date:                         ,             

To: The Royal Bank of Scotland plc, as Euro Swing Line Lender and Euro Funding
Agent

Ladies and Gentlemen:

Reference is made to the Global Senior Credit Agreement, dated as of July 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Prologis, L.P. (the “Company”), certain
Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent and various other capacities, and such
other Agents named therein.

The undersigned hereby requests a Euro Swing Line Loan:

 

1. On                                               (a Business Day).

 

2. In the amount of                                     .

 

3. In the following currency: ¨ Euro or ¨ Sterling.

The Euro Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 3.5.1 of the Agreement.

 

EURO BORROWER: By:           Name:       Title:    

 

   1    Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                         ,             

To: Bank of America, N.A., as Global Administrative Agent

Ladies and Gentlemen:

Reference is made to the Global Senior Credit Agreement, dated as of July 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Prologis, L.P. (“Prologis”), certain Affiliate
Borrowers from time to time party thereto, Prologis, Inc., as guarantor
(“General Partner”), the Lenders from time to time party thereto, and Bank of
America, N.A., as Global Administrative Agent and various other capacities, and
such other Agents named therein.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                       of General
Partner, and that, as such, he/she is authorized to execute and deliver this
Certificate to Global Administrative Agent on the behalf of General Partner, for
itself and as general partner of Prologis, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1-A are the year-end audited financial statements
required by Section 10.1(a)(i) of the Agreement for the fiscal year of General
Partner ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section. Attached
hereto as Schedule 1-B are the year-end audited financial statements required by
Section 10.1(a)(ii) of the Agreement for the fiscal year of Prologis ended as of
the above date, together with the report and opinion of an independent certified
public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1-A are the unaudited financial statements
required by Section 10.1(b)(i) of the Agreement for the fiscal quarter of
General Partner ended as of the above date. Such financial statements fairly
present the financial condition, results of operations, shareholders’ equity and
cash flows of General Partner and its Consolidated Subsidiaries in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes. Attached hereto as Schedule 1-B
are the unaudited financial statements required by Section 10.1(b)(ii) of the
Agreement for the fiscal quarter of Prologis ended as of the above date. Such
financial statements fairly present the financial condition, results of
operations, shareholders’ equity and cash flows of Prologis and its Consolidated
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the condition (financial or otherwise) of the Companies as of the date
of the attached financial statements and for the accounting period then ended
with the purpose of determining whether the Companies were in compliance with
the Agreement as of such date, and

 

   Exhibit Page 1    Exhibit C



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned, no Default existed on such date.]

--or--

[the following is a list of Defaults that, to the best knowledge of the
undersigned, existed on such date, together with a description of the nature and
status of each such Default:]

3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                            ,                     .

 

PROLOGIS, INC. By:           Name:       Title:    

 

PROLOGIS, L.P. By:   PROLOGIS, INC., General Partner

  By:             Name:         Title:    

 

   Exhibit Page 2    Exhibit C



--------------------------------------------------------------------------------

For the Quarter/Year ended                                      (“Statement
Date”)

SCHEDULE 1-A

to the Compliance Certificate

Financial Statements

 

   Exhibit Page 3    Exhibit C



--------------------------------------------------------------------------------

SCHEDULE 1-B

to the Compliance Certificate

Financial Statements

 

   Exhibit Page 4    Exhibit C



--------------------------------------------------------------------------------

For the Quarter/Year ended                                      (“Statement
Date”)

SCHEDULE 2

to the Compliance Certificate ($ in 000’s)

The following covenant computations, together with the supporting schedules
attached hereto, are true and correct:

 

  a. Consolidated Leverage Ratio.

 

Indebtedness of the Companies1

   $                             (1 ) 

Total Asset Value2

   $                             (2 ) 

Ratio of (1) to (2)

       

 

 

   

Permitted Maximum

     0.60 to 1.00 3   

 

  b. Fixed Charge Coverage Ratio.4

 

Adjusted EBITDA

   $                              (1 ) 

Capital Expenditures

   $                              (2 ) 

Subtotal (1) - (2)

   $                              (3 ) 

Debt Service

   $                              (4 ) 

Preferred Dividends

   $                              (5 ) 

Subtotal (4) + (5)

   $                              (6 ) 

Ratio of (3) to (6)

        

 

 

    

Required Minimum

     1.50 to 1.00      

 

 

1  Adjusted by deducting therefrom an amount equal to the lesser of (i) total
Indebtedness of the Companies that by its terms is scheduled to mature on or
before the date that is 24 months from the date of calculation and
(ii) Unrestricted Cash of the Companies.

2  Adjusted by deducting therefrom the amount by which total Indebtedness is
adjusted.

3  As of the last day of the four fiscal quarters immediately following any
Material Acquisition, such ratio may exceed 0.60 to 1.0 so long as it does not
exceed 0.65 to 1.00.

4  Calculated for the four fiscal quarters ending on the date of determination.

 

   1    Exhibit C



--------------------------------------------------------------------------------

  c. Unencumbered Debt Service Coverage Ratio.5

 

NOI of Unencumbered Properties (see Schedule 3)6

   $                                  (1 ) 

Management fees of the Companies less related expenses7

   $                                  (2 ) 

Allowed Unconsolidated Affiliate Earnings8

   $                                  (3 ) 

Subtotal of (1) + (2) + (3)

   $                                  (4 ) 

Less the amount by which (2) + (3) exceeds 40% of (4)

   $                                  (5 ) 

Unencumbered NOI (Subtotal of (4) - (5))

   $                                  (6 ) 

Unencumbered Capital Expenditures9

   $                                  (7 ) 

Subtotal (6) - (7)

   $                                  (8 ) 

Unencumbered Debt Service

   $                                  (9 ) 

Ratio of (8) to (9)

        

 

 

    

Required Minimum

     1.50 to 1.00      

 

  d. Secured Indebtedness.

 

Secured Debt of the Companies

   $                              

Total Asset Value

   $                              

Percentage of Secured Debt over Total Asset Value

       %      

 

 

   

Maximum Permitted

     35%10     

 

 

5  Calculated for the four fiscal quarters ending on the date of determination.

6  Not subject to any Lien (other than Permitted Liens).

7 

Not subject to any Lien (other than Permitted Liens).

8  Not subject to any Lien (other than Permitted Liens).

9  Except for Unencumbered Properties where the tenant is responsible for
capital expenditures.

10  As of the last day of the four fiscal quarters immediately following any
Material Acquisition, such ratio may exceed 35% so long as it does not exceed
40%.

 

   2    Exhibit C



--------------------------------------------------------------------------------

  e. Restricted Payments.

 

Funds from Operations

   $                          (1 ) 

95% of (1)

   $                          (2 ) 

Amount of Restricted Payments required to be paid in order for Prologis to
eliminate its REIT taxable income and/or to maintain its status as a REIT

   $                          (3 ) 

Permitted Maximum (greater of (2) and (3))

   $                          (4 )11 

Aggregate cash dividends and other cash distributions

   $                         
  (not to exceed (4) if
a Default exists)   
  

Date:                                                              

 

 

11  Excluding Restricted Payments otherwise permitted by Section 11.3 of the
Agreement.

 

   3    Exhibit C



--------------------------------------------------------------------------------

For the Quarter/Year ended                         (“Statement Date”)

SCHEDULE 3

to the Compliance Certificate ($ in 000’s)

Detailed Calculation of NOI of Unencumbered Properties

 

   4    Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
respective meanings given to them in the Agreement (as defined below), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Agreement, as of the Effective Date inserted by the
applicable Funding Agent as contemplated below, (i) all of the Assignor’s rights
and obligations as a Lender under the Agreement and any document or instrument
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the Assignor under the respective Tranches identified below (including, without
limitation, the Letters of Credit and the Swing Line Loans included in such
facilities1) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and other rights of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:                                                                  

 

2. Assignee:                                                                  
[and is an Affiliate of [identify Lender]2]

 

3. Borrower(s):                                                              

 

4. Global Administrative Agent: Bank of America, N.A., as the global
administrative agent under the Agreement

 

5. Applicable Funding Agent:                                          
                   

 

 

1  Include all applicable subfacilities.

2  Select as applicable.

 

   1    Exhibit D



--------------------------------------------------------------------------------

6. Agreement: Global Senior Credit Agreement, dated as of July 11, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Prologis, L.P. (the “Company”), certain Affiliate
Borrowers from time to time party thereto, Prologis, Inc., as guarantor, the
Lenders from time to time party thereto, Bank of America, N.A., as Global
Administrative Agent, U.S. Funding Agent, U.S. Swing Line Lender, and a U.S. L/C
Issuer, The Royal Bank of Scotland plc, as a Euro Funding Agent, Euro Swing Line
Lender, and a Euro L/C Issuer, and Sumitomo Mitsui Banking Corporation, as a Yen
Funding Agent and a Yen L/C Issuer.

 

7. Assigned Interest:

 

TRANCHE

ASSIGNED

   AGGREGATE
AMOUNT OF
COMMITMENT/
LOANS FOR ALL
APPLICABLE
TRANCHE LENDERS      AMOUNT OF
COMMITMENT/
LOANS      CUSIP
NUMBER    $ ________________       $ ________________          $
________________       $ ________________          $ ________________       $
________________      

 

[8. Trade Date:                                              ]3

 

9. Qualifications. Annex 2 attached hereto sets forth the specific
qualifications of the Assignee.

Effective Date:                                              , 20     [TO BE
INSERTED BY THE APPLICABLE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:       Name:       Title:    

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:       Name:       Title:    

 

 

3  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

   2    Exhibit D



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

 

 

By:       Name:       Title:    

[Consented to:]5

 

 

By:       Name:       Title:    

[Consented to:]6

PROLOGIS, L.P.

 

By: PROLOGIS, INC., General Partner

 

  By:         Name:         Title:    

 

 

4  To be added only if the consent of the applicable Agent is required by the
terms of the Credit Agreement.

5  To be added only if the consent of Swing Line Lender, L/C Issuer or Fronting
Lender is required by the terms of the Credit Agreement.

6  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.

 

   3    Exhibit D



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

PROLOGIS SENIOR GLOBAL CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Agreement or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Agreement, (ii) it meets all
requirements of an Eligible Qualified Institution under the Agreement (subject
to receipt of such consents as may be required under the Agreement), (iii) from
and after the Effective Date, it shall be bound by the provisions of the
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 10.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on any Agent or any other
Lender, and (v) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on any Agents, the Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the applicable Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

   4    Exhibit D



--------------------------------------------------------------------------------

ANNEX 2 TO ASSIGNMENT AND ASSUMPTION

PROLOGIS SENIOR GLOBAL CREDIT AGREEMENT

I. Alternative Currency Qualifications (complete for each assigned Tranche):

1. Assignee represents and warrants to U.S. Funding Agent that it can provide
U.S. Committed Loans in each of the following Alternative Currencies marked as
“Available” under the U.S. Tranche:

 

Canadian Dollars

  

Euro

  

Sterling

  

Yen

Available / Not Available

   Available / Not Available    Available / Not Available    Available / Not
Available

2. Assignee represents and warrants to Euro Funding Agent that it can provide
Euro Committed Loans in each of the following Alternative Currencies marked as
“Available” under the Euro Tranche:

 

Dollars

  

Sterling

  

Yen

Available / Not Available

   Available / Not Available    Available / Not Available

3. Assignee represents and warrants to Yen Funding Agent that it can provide Yen
Committed Loans in each of the following Alternative Currencies marked as
“Available” under the Yen Tranche:

 

Dollars

  

Euro

  

Sterling

Available / Not Available

   Available / Not Available    Available / Not Available

II. TMK Qualifications:

[select one:]

[1. Assignee represents and warrants to the applicable Funding Agents that it is
an institution from which a TMK may, pursuant to the Laws of Japan, borrow
money.]

[1. Assignee represents and warrants to the applicable Funding Agents that it is
not an institution from which a TMK may, pursuant to the Laws of Japan, borrow
money.]

III. Foreign Borrower Qualifications (complete for each assigned Tranche):

1. Assignee represents and warrants to U.S. Funding Agent that it can provide
U.S. Committed Loans in each of the following jurisdictions marked as
“Available” under the U.S. Tranche without the imposition of any withholding
tax:

 

The Netherlands

  

Japan

Available / Not Available

   Available / Not Available

 

   5    Exhibit D



--------------------------------------------------------------------------------

2. Assignee represents and warrants to Euro Funding Agent that it can provide
Euro Committed Loans in each of the following jurisdictions marked as
“Available” under the Euro Tranche without the imposition of any withholding
tax:

 

United States

  

Japan

Available / Not Available

   Available / Not Available

3. Assignee represents and warrants to Yen Funding Agent that it can provide Yen
Committed Loans in each of the following jurisdictions marked as “Available”
under the Yen Tranche without the imposition of any withholding tax:

 

United States

  

The Netherlands

Available / Not Available

   Available / Not Available

IV. Yen Lender Representation Regarding ABR Rate Loans:

[select one:]

[1. Assignee represents and warrants to Yen Funding Agent that it is an
institution from which a Borrower may borrow ABR Rate Loans under the Yen
Tranche.]

[1. Assignee represents and warrants to Yen Funding Agent that it is not an
institution from which a Borrower may borrow ABR Rate Loans under the Yen
Tranche.]

V. Non-Qualified Japan Lender:

[select one:]

[1. Assignee represents and warrants to the applicable Funding Agents that it is
a Non-Qualified Japan Lender.]

[1. Assignee represents and warrants to the applicable Funding Agents that it is
Not a Non-Qualified Japan Lender.]

 

   6    Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUPPLEMENTAL ADDENDUM

Date:             ,             

To: The Lender under the Supplemental Tranche (as defined below)

Ladies and Gentlemen:

Reference is made to the Global Senior Credit Agreement, dated as of July 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Prologis, L.P. (the “Company”), certain
Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent, as Global Administrative Agent and various
other capacities, and such other Agents named therein.

Pursuant to Section 6.14 of the Agreement, Prologis hereby requests a
Supplemental Tranche (the “Supplemental Tranche”) on the terms and conditions
set forth below:

 

1. A Supplemental Tranche with aggregate commitments from the Supplemental
Lender in Foreign Equivalent amount of $            .

 

2. The Primary Currency of such Supplemental Tranche shall be             .

 

3. The Alternative Currencies with respect to such Supplemental Tranche shall be
            .

 

4. The Supplemental Tranche shall have the following subfacilities:

 

  ¨ A Supplemental Letter of Credit subfacility in the maximum amount of
$            .

 

  ¨ A Supplemental Swing Line subfacility in the maximum amount of
$            .

 

5. The Facility Fee for such Supplemental Tranche shall be %.

 

6. Such Supplemental Tranche shall be repaid as follows: .

 

7. Pursuant to Section 6.1, the minimum amount for Borrowings and repayments of
such Supplemental Tranche shall be as follows:
                                                     .

 

8. Pursuant to Section 6.2, the minimum amount for termination and reductions of
such Supplemental Tranche shall be as follows:
                                                             .

 

9. Pursuant to Section 6.4, such Supplemental Tranche shall bear interest at
follows:                                                                        
                                                                               .

 

10. The definitions listed on Annex A part 1 hereto shall the following meanings
for purposes of this Supplemental Tranche, and the definitions under Annex A
part 2 are hereby amended in their entirety for the purpose of this Supplemental
Tranche.

 

11. Prologis confirms that the conditions set forth in Sections 6.13 and 6.14
have been satisfied.

 

   1    Exhibit E



--------------------------------------------------------------------------------

THIS SUPPLEMENTAL ADDENDUM SHALL CONSTITUTE A LOAN DOCUMENT UNDER THE CREDIT
AGREEMENT AND SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Addendum to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

PROLOGIS, L.P.

 

By:   PROLOGIS, INC., General Partner   By:         Name:         Title:    

 

PROLOGIS, INC. By:       Name:       Title:    

 

   2    Exhibit E



--------------------------------------------------------------------------------

ANNEX A

DEFINED TERMS

Part 1 (delete from this Addendum any terms not defined in this Addendum):

“Supplemental Aggregate Commitments”
means                                             .

“Supplemental Borrowers” means                                             .

“Supplemental Commitments” means                                         .

“Supplemental Committed Borrowing” means                                        
            .

“Supplemental Committed Loan” means                                        
        .

“Supplemental Committed Loan Notice”
means                                             .

“Supplemental Funding Agent” means                                        
                .

“Supplemental Funding Agent’s Office”
means                                                                 .

“Supplemental L/C Obligations” means                                        
            .

“Supplemental Lenders” means                                        
                        .

“Supplemental Letter of Credit Fee”
means                                                                 .

“Supplemental Letters of Credit” means                                        
                .

“Supplemental Letters of Credit Issuer”
means                                                         .

“Supplemental Letter of Credit Sublimit”
means                                                                 .

“Supplemental Loans” means                                        
                        .

“Supplemental Note means                                                     .

“Supplemental Outstanding Amount” means                                        
                .

“Supplemental Rate Loan” means                                                 .

“Supplemental Required Lenders” means                                        
                .

“Supplemental Swing Line Borrowing”
means                                                                     .

“Supplemental Swing Line Lender” means                                        
                .

“Supplemental Swing Line Loans” means                                        
                .

 

   3    Exhibit E



--------------------------------------------------------------------------------

Part 2 (delete from this Addendum any terms not amended):

“Applicable Tranche Percentage” means:
(f)                                                                 

“Eurocurrency Rate” means, for any Interest Period with respect to:
(d)                                    

“Interest Payment Date” means (d)                                        
        

 

   4    Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF BORROWER ACCESSION AGREEMENT

Date:             ,         

To:                     , as             Funding Agent

Reference is made to the Global Senior Credit Agreement, dated as of July 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among Prologis, L.P. (the “Company”),
certain Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent and various other capacities, and such
other Agents named therein.

The Company and [                    ] (“Eligible Affiliate”) agree as follows:

 

1. The terms defined in the Credit Agreement shall, unless otherwise defined
herein, have the same meanings in this Borrower Accession Agreement (this
“Agreement”).

 

2. Subject to satisfaction of the conditions precedent set forth in Section 6.11
of the Credit Agreement, Eligible Affiliate shall become an Affiliate Borrower
under the [            ] Tranche(s).

 

3. Eligible Affiliate is a [type of entity] duly organized under the laws of
[name of relevant jurisdiction].

 

4. Eligible Affiliate confirms that it has received from the Company a true and
up-to-date copy of the Credit Agreement.

 

5. Eligible Affiliate undertakes, upon its becoming a Borrower, to perform all
the obligations expressed to be undertaken under the Credit Agreement by an
Affiliate Borrower and agrees that it shall be bound by the Credit Agreement in
all respects as if it had been an original party thereto as an Affiliate
Borrower.

 

6. Prologis:

 

  (a) confirms that the representations and warranties of a continuing nature
contained in the Credit Agreement are true and correct in all material respects,
with the same force and effect as though made on the date hereof (unless they
speak to a different date or are based on facts which have changed by
transactions contemplated or permitted by the Credit Agreement); and

 

  (b) confirms that no Default or Event of Default is continuing or would occur
as a result of Eligible Affiliate becoming an Affiliate Borrower.

 

7. Eligible Affiliate makes the representations and warranties set out in
Section IX of the Credit Agreement (to the extent applicable thereto).

 

   1    Exhibit F



--------------------------------------------------------------------------------

8. Administrative details for Eligible Affiliate are as follows:

 

        Address:                                  Fax No.:       

 

9. This Agreement shall be governed by New York law.

 

[10. Eligible Affiliate is a Short Term Affiliate Borrower and agrees to assume
[EUR/$/other currency] of the principal amount of the outstanding [Tranche]
Loans to [Name of Borrower that has debt that will be assumed by Eligible
Affiliate] consisting of [            Loans [with an Interest Period ending on
            ], which principal amount shall be paid within thirty (30) days
after the date of the effectiveness hereof.]

 

PROLOGIS, L.P.

By:   PROLOGIS, INC., General Partner

  By:         Name:         Title:    

 

PROLOGIS, INC. By:       Name:       Title:    

 

[NEW AFFILIATE BORROWER] By:       Name:       Title:    

 

   2    Exhibit F



--------------------------------------------------------------------------------

EXHIBIT G

JOINDER AGREEMENT

Reference is made to the Global Senior Credit Agreement, dated as of July 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Prologis, L.P. (the “Company”), certain
Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent and various other capacities, and such
other Agents named therein.

Pursuant to Section 6.13 of the Agreement, the undersigned hereby agrees that it
shall be a party to the Agreement as a “Subsequent Lender” under the
[            ] Tranche(s) ([each an/the] “Applicable Tranche”) and shall have
the rights and obligations of a Lender under the Loan Documents.

The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Joinder Agreement and to consummate the transactions contemplated hereby and to
become a Subsequent Lender under the Agreement, (ii) it meets all requirements
of Lender under the Agreement (subject to receipt of such consents as may be
required under the Agreement) and under [each/the] Applicable Tranche, (iii) it
has received a copy of the Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 10.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Joinder Agreement on the
basis of which it has made such analysis and decision independently and without
reliance on Global Administrative Agent or any other Lender, and (iv) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Agreement, duly completed and executed by the
undersigned; and (b) agrees that (i) it will, independently and without reliance
on Global Administrative Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

This Joinder Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns. This Joinder
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Joinder Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement. This Joinder Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.

[Signature Page Follows.]

 

   1    Exhibit G



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement as of
the              day of                 , 20        .

 

     

SUBSEQUENT LENDER

[NAME OF SUBSEQUENT LENDER]

Include bracketed language below if the Applicable Tranche includes the Yen
Tranche. [Subsequent Lender expressly confirms the representations in
Section 14.18 of the Agreement.]     By:           Name:           Title:    

 

   2    Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H

INCREASE CERTIFICATE

Reference is made to the Global Senior Credit Agreement, dated as of July 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Prologis, L.P. (the “Company”), certain
Affiliate Borrowers from time to time party thereto, Prologis, Inc., as
guarantor, the Lenders from time to time party thereto, and Bank of America,
N.A., as Global Administrative Agent and various other capacities, and such
other Agents named therein.

Pursuant to Section 6.13 of the Agreement, the undersigned hereby agrees and
consents to an increase in its [            ] Commitment. After giving effect to
such increase, the [            ] Commitment of the undersigned will equal
$                        .

This Increase Certificate shall be binding upon, and inure to the benefit of,
the parties hereto and their respective successors and assigns. This Increase
Certificate may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Increase Certificate by telecopy shall be effective as delivery of
a manually executed counterpart of this Increase Certificate. This Increase
Certificate shall be governed by, and construed in accordance with, the laws of
the State of New York.

[Signature Page Follows.]

 

   1    Exhibit H



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Increase Certificate as of
the              day of                     , 20        .

 

INCREASING LENDER

[NAME OF INCREASING LENDER]

By:       Name:       Title:    

 

   2    Exhibit H